Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of June 14, 2012 (this
“Agreement”), to the Amended and Restated Credit Agreement dated as of
November 25, 2009, as heretofore amended and restated as of January 3, 2011 (the
“Existing Credit Agreement”), among ASCENA RETAIL GROUP, INC., a Delaware
corporation (the “Company”), the other LOAN PARTIES hereto, the LENDERS party
hereto, the ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and the Swingline Lender.

The Company has requested certain amendments to the Existing Credit Agreement,
and the Lenders party hereto (which constitute all the Lenders party to the
Existing Credit Agreement), the Issuing Banks party hereto (which constitute all
the Issuing Banks party to the Existing Credit Agreement), the Swingline Lender
and the Administrative Agent are willing to agree to such amendments on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:

SECTION 1. Defined Terms. (a) As used in this Agreement, the following terms
have the meanings specified below:

“Acquired Company Acquisition Agreement Representations” means the
representations and warranties made by the Acquired Company in the Acquisition
Agreement, but only to the extent that the Company or Merger Sub have the right
under the Acquisition Agreement not to consummate the Tender Offer or the Merger
as a result of such representations and warranties in the Acquisition Agreement
being inaccurate.

“Commitment Letter” means the Amended and Restated Commitment Letter dated
May 11, 2012, among JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Bank
of America, N.A, Merrill Lynch, Pierce, Fenner & Smith Incorporated and the
Company.

“Specified Representations” means the representations and warranties set forth
in Section 3.01, 3.02(a), 3.03(b), 3.03(c), 3.08, 3.14, 3.15 and 3.16 of the
Restated Credit Agreement.

(b) Except as expressly specified otherwise, terms defined in the Restated
Credit Agreement used but not otherwise defined herein have the meanings
assigned to them in the Restated Credit Agreement.

SECTION 2. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Second Restatement Effective Date (as defined below), (a) the Existing
Credit Agreement is hereby amended and restated to be in the form attached as
Exhibit A (the Existing Credit Agreement, as so amended and restated, being



--------------------------------------------------------------------------------

referred to as the “Restated Credit Agreement”) and (b) the Schedules and
Exhibits to the Existing Credit Agreement are hereby replaced with the Schedules
and Exhibits attached to the Restated Credit Agreement.

SECTION 3. Representations and Warranties. The Loan Parties represent and
warrant to each other party hereto that:

(a) this Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law;

(b) the representations and warranties of each Loan Party set forth in the
Restated Credit Agreement and the other Loan Documents are true and correct on
and as of the Second Restatement Effective Date; and

(c) as of the Second Restatement Effective Date, no Default or Event of Default
has occurred and is continuing.

SECTION 4. Effectiveness. The amendment and restatement of the Existing Credit
Agreement and the Schedules and Exhibits thereto as set forth in Section 2
hereof shall become effective on the first date (the “Second Restatement
Effective Date”) on which the following conditions shall have been satisfied:

(a) The Administrative Agent shall have executed a counterpart hereto and shall
have received from the Company and each Designated Subsidiary (including,
subject to the final paragraph of this Section, the Acquired Company and such of
its subsidiaries as constitute Designated Subsidiaries), each Lender, each
Issuing Bank and the Swingline Lender either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission) that such
party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have executed a counterpart to the Restated
Security Agreement and shall have received from the Company and each Designated
Subsidiary (including, subject to the final paragraph of this Section, the
Acquired Company and such of its subsidiaries as constitute Designated
Subsidiaries), either (i) a counterpart of the Restated Security Agreement
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission) that such
party has signed a counterpart of the Restated Security Agreement.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Second Restatement Effective Date) of (i) Proskauer Rose LLP, New York
counsel for the Loan Parties, (ii) Drinker Biddle & Reath LLP, counsel for the
Acquired Company and California and Pennsylvania counsel to certain of the Loan
Parties, (iii)

 

2



--------------------------------------------------------------------------------

Day Pitney LLP, Connecticut counsel to certain of the Loan Parties, (iv) Baker
Donelson, Bearman, Caldwell & Berkowitz, PC, Tennessee counsel to certain of the
Loan Parties, (v) Harrison & Moberly, LLP, Indiana counsel to certain of the
Loan Parties, (vi) Willcox & Savage PC, Virginia counsel to certain of the Loan
Parties, (vii) Thompson Hine LLP, Ohio counsel to certain of the Loan Parties
and (viii) Greenberg Traurig LLP, Nevada counsel to certain of the Loan Parties,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.

(e) The Administrative Agent shall have received a certificate, dated the Second
Restatement Effective Date and signed by the chief financial officer of the
Company, certifying satisfaction of the conditions set forth in paragraph (i),
the first sentence of paragraph (j), the first sentence of paragraph (l) and
paragraph (n).

(f) The Administrative Agent shall have received a certificate, dated the Second
Restatement Effective Date and signed by the chief financial officer of the
Company, as to the solvency of the Loan Parties on a consolidated basis after
giving effect to the Transactions, in form and substance reasonably satisfactory
to the Administrative Agent.

(g) The Administrative Agent shall have received, with respect to the
Acquisition, a certificate of a Financial Officer of the Company required to be
delivered pursuant to Section 6.04(h) of the Restated Credit Agreement.

(h) The Administrative Agent shall have received a completed Borrowing Base
Certificate, which shall be dated the Second Restatement Effective Date and
signed by a Financial Officer of the Company and shall set forth information
required therein as of April 28, 2012, on a pro forma basis after giving effect
to the Acquisition, together with supporting information and any additional
reports with respect to the Borrowing Base that the Administrative Agent may
reasonably request.

(i) The representations and warranties set forth in Section 3 hereof shall be
true and correct in all material respects as of the Second Restatement Effective
Date.

(j) The Collateral and Guarantee Requirement shall have been satisfied (subject
to the final paragraph of this Section). The Administrative Agent shall have
received a completed Perfection Certificate, in form reasonably satisfactory to
the Administrative Agent, dated the Second Restatement Effective Date and signed
by an executive officer or a Financial Officer of each of the Company and the
Acquired Company, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the

 

3



--------------------------------------------------------------------------------

Loan Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted under Section 6.02 of the Restated Credit Agreement or have been, or
substantially contemporaneously with the occurrence of the Second Restatement
Effective Date will be, released.

(k) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 of the Restated Credit Agreement is in effect, together
with endorsements naming the Administrative Agent, for the benefit of the Lender
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.07 of the Restated Credit Agreement and Section 4.10 of the
Restated Security Agreement.

(l) The Acquisition shall have been consummated, or substantially concurrently
with the Second Restatement Effective Date shall be consummated, pursuant to and
on the terms set forth in the Acquisition Agreement (and the Acquired Company
shall have become, or substantially concurrently with the Second Restatement
Effective Date shall become, a wholly owned Subsidiary of the Company), and all
conditions precedent to the consummation of the Offer (as defined in the
Acquisition Agreement as in effect on the original date thereof) and the Merger
(as defined in the Acquisition Agreement as in effect on the original date
thereof) shall have been satisfied, in each case without giving effect to any
amendments, waivers or consents that are adverse in any material respect to the
Loan Parties that have not been approved by the Arrangers. The Administrative
Agent shall have received a copy of the Acquisition Agreement, certified by a
Financial Officer or other executive officer of the Company as being complete
and correct and as enclosing all closing certificates, opinions and other
closing documents delivered in satisfaction of the closing conditions set forth
in the Acquisition Agreement.

(m) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Acquired Company Credit Agreement shall have been
paid in full, or substantially concurrently with the Second Restatement
Effective Date shall be paid in full, the commitments and letters of credit
outstanding thereunder shall have been terminated, or substantially concurrently
with the Second Restatement Effective Date shall be terminated or backstopped by
Letters of Credit, and all Guarantees and Liens existing in connection therewith
shall have been discharged and released, or substantially concurrently with the
Second Restatement Effective Date shall be released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.

(n) After giving effect to the Acquisition and the other Transactions,
Availability shall be not less than $50,000,000.

(o) The Lenders shall have received projections for the Company and the
Subsidiaries through end of the sixth fiscal year of the Company after the
Second Restatement Effective Date.

 

4



--------------------------------------------------------------------------------

(p) The Lenders shall have received the financial statements, opinions and
certificates referred to in Section 3.04.

(q) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable to the Administrative Agent and the Arrangers on
or prior to the Second Restatement Effective Date, including, to the extent
invoiced, reimbursement of all reasonable out-of-pocket expenses (including the
reasonable fees, charges and disbursements of counsel) required to be reimbursed
by the Company under the Commitment Letter, the Existing Credit Agreement, the
Restated Credit Agreement or any other Loan Document, as applicable.

(r) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, at least five Business Days prior to the Second Restatement Effective Date.

Notwithstanding anything to the contrary in clause (i) above, the only
representations and warranties relating to the Acquired Company and its
subsidiaries the making of which shall be a condition to the effectiveness of
the amendment and restatement of the Existing Credit Agreement and the Schedules
and Exhibits thereto as provided herein shall be the Acquired Company
Acquisition Agreement Representations and the Specified Representations.
Notwithstanding the foregoing conditions, solely with respect to the matters
expressly identified in the Post-Closing Letter Agreement, the satisfaction of
the foregoing conditions shall not be required on the Second Restatement
Effective Date, and shall not be a condition to the effectiveness of the
amendment and restatement of the Existing Credit Agreement and the Schedules and
Exhibits thereto as provided herein, but shall be required to be accomplished in
accordance with the Post-Closing Letter Agreement.

SECTION 5. Reaffirmation. Each of the Loan Parties party to the Existing Credit
Agreement hereby acknowledges that it expects to receive substantial direct and
indirect benefits as a result of this Agreement and the transactions
contemplated hereby. Each such Loan Party hereby consents to this Agreement and
the transactions contemplated hereby, and hereby (a) reaffirms and confirms its
guarantees, pledges, grants of security interests and other obligations, as
applicable, under the Loan Guarantee and each Collateral Document to which it is
party, (b) affirms and confirms its obligations to indemnify and other
commitments and obligations under the Loan Documents to which it is a party, as
applicable, and (c) agrees that, notwithstanding the effectiveness of this
Agreement or the transactions contemplated hereby, (i) the Loan Guarantee and
each Collateral Document to which it is a party shall continue to be in full
force and effect and (ii) all guarantees, pledges, grants and other obligations
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Lender Parties. Each such Loan Party hereby confirms and agrees
that obligations under the Restated Credit Agreement and the Restated Security
Agreement constitute “Obligations” and “Secured Obligations” (or words of
similar import) under and as used in the Loan Guarantee or any Collateral
Document to which it is a party.

 

5



--------------------------------------------------------------------------------

SECTION 6. New Loan Parties and Loan Guarantors. (a) The Acquired Company and
each of its subsidiaries that is a Designated Subsidiary (each of the Acquired
Company and each such subsidiary, a “New Subsidiary”) shall, by its execution of
this Agreement, be deemed to be a Loan Party under the Restated Credit Agreement
and a Loan Guarantor for all purposes of the Restated Credit Agreement and shall
have all of the obligations of a Loan Party and a Loan Guarantor thereunder, in
each case as if had executed and delivered the Existing Credit Agreement or the
Restated Credit Agreement. Each New Subsidiary hereby agrees to be bound by all
of the terms, provisions and conditions contained in the Restated Credit
Agreement, including all the guaranty obligations set forth in Article X of the
Restated Credit Agreement.

(b) Without limiting the generality of Section 6(a), each New Subsidiary hereby
guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent, the Lenders, the Issuing Banks and the other Lender
Parties, as provided in Article X of the Restated Credit Agreement (and subject
to the limitations set forth in Section 10.10 of the Restated Credit Agreement),
the prompt payment and performance of the Guaranteed Obligations in full when
due (whether at stated maturity, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, by acceleration or otherwise), each New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. Each New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lender Parties of the guaranty by the New Subsidiary upon the
execution of this Agreement by the New Subsidiary.

SECTION 7. Effect of Amendment and Restatement; No Novation. (a) Except as
expressly set forth herein, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lender Parties under the Existing Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which shall
continue in full force and effect in accordance with the provisions thereof (it
being understood and agreed that all interest and fees accruing under the
Existing Credit Agreement in respect of periods prior to the Second Restatement
Effective Date will accrue at the rates specified in the Existing Credit
Agreement prior to it being amended and restated to be in the form of the
Restated Credit Agreement and shall be payable at the next interest or fee
payment date provided in the Restated Credit Agreement). Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, the Restated
Credit Agreement or any other Loan Document in similar or different
circumstances.

 

6



--------------------------------------------------------------------------------

(b) On and after the Second Restatement Effective Date, each reference in the
Restated Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, as used in the Restated Credit Agreement, shall refer
to the Existing Credit Agreement as amended and restated in the form of the
Restated Credit Agreement, and the term “Credit Agreement”, as used in any Loan
Document, shall mean the Restated Credit Agreement. On and after the Second
Restatement Effective Date, each reference in the Restated Security Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, as
used in the Restated Security Agreement, shall refer to the Restated Security
Agreement (as defined in the Existing Credit Agreement) as amended and restated
in the form of the Restated Security Agreement, and the term “Restated Security
Agreement”, as used in any Loan Document, shall mean the Restated Security
Agreement.

(c) This Agreement shall constitute a “Loan Document” for all purposes of the
Restated Credit Agreement and the other Loan Documents.

(d) Neither this Agreement nor the effectiveness of the Restated Credit
Agreement shall extinguish the obligations for the payment of money outstanding
under the Existing Credit Agreement or discharge or release any Guarantee
thereof. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Existing Credit Agreement or
the Collateral Documents, which shall remain in full force and effect, except as
modified hereby. Nothing expressed or implied in this Agreement, the Restated
Credit Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of any Loan Party under any Loan
Document (as defined in the Existing Credit Agreement) from any of its
obligations and liabilities thereunder.

SECTION 8. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
other electronic imaging (such as a ‘pdf’) shall be as effective as delivery of
a manually executed counterpart hereof.

SECTION 10. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

7



--------------------------------------------------------------------------------

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

[Signature pages follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date set forth above.

 

ASCENA RETAIL GROUP, INC., by  

/s/ Armand Correia

  Name:   Armand Correia   Title:   Chief Financial Officer THE DRESS BARN,
INC., by  

/s/ Gene L. Wexler

  Name:   Gene L. Wexler   Title:   Senior Vice President TWEEN BRANDS, INC., by
 

/s/ Armand Correia

  Name:   Armand Correia   Title:   Senior Vice President MAURICES INCORPORATED,
by  

/s/ Gene L. Wexler

  Name:   Gene L. Wexler   Title:   Senior Vice President D.B.R., INC., by  

/s/ Gene L. Wexler

  Name:   Gene L. Wexler   Title:   Senior Vice President DBX, INC., by  

/s/ Gene L. Wexler

  Name:   Gene L. Wexler   Title:   Senior Vice President



--------------------------------------------------------------------------------

DRESS BARN CREDIT MANAGEMENT, LLC, by  

/s/ Gene L. Wexler

  Name:   Gene L. Wexler   Title:   Secretary MAURICES CREDIT MANAGEMENT, INC.,
by  

/s/ Gene L. Wexler

  Name:   Gene L. Wexler   Title:   Secretary TWEEN BRANDS AGENCY, INC., by  

/s/ Armand Correia

  Name:   Armand Correia   Title:   Senior Vice President TWEEN BRANDS
PURCHASING, INC., by  

/s/ Armand Correia

  Name:   Armand Correia   Title:   Senior Vice President TWEEN BRANDS SERVICE
CO., by  

/s/ Armand Correia

  Name:   Armand Correia   Title:   Senior Vice President TWEEN BRANDS
INVESTMENT, LLC, by  

/s/ Gene L. Wexler

  Name:   Gene L. Wexler   Title:   Secretary TOO GC, LLC, by  

/s/ Armand Correia

  Name:   Armand Correia   Title:   President



--------------------------------------------------------------------------------

TWEEN BRANDS DIRECT, LLC,

by

 

/s/ Armand Correia

 

Name:

 

Armand Correia

 

Title:

 

Senior Vice President

TWEEN BRANDS DIRECT SERVICES, INC.,

by

 

/s/ Armand Correia

 

Name:

 

Armand Correia

 

Title:

 

Senior Vice President

TWEEN BRANDS STORE PLANNING, INC.,

by

 

/s/ Armand Correia

 

Name:

 

Armand Correia

 

Title:

 

Executive Vice President

WORLDWIDE RETAIL HOLDINGS, INC.,

by

 

/s/ Armand Correia

 

Name:

 

Armand Correia

 

Title:

 

Executive Vice President

933 INSPIRATION LLC,

by

 

The Dress Barn, Inc.

its

 

Managing Member

by

 

/s/ Gene L. Wexler

 

Name:

 

Gene L. Wexler

 

Title:

 

Senior Vice President

CHARMING SHOPPES, INC.

by

 

/s/ Eric M. Specter

Name:

 

Eric M. Specter

Title:

 

Executive Vice President

CHARMING SHOPPES OF DELAWARE, INC.

by

 

/s/ Colin D. Stern

Name:

 

Colin D. Stern

Title:

 

Vice President



--------------------------------------------------------------------------------

CSI INDUSTRIES, INC.

by

 

/s/ Eric M. Specter

Name:

 

Eric M. Specter

Title:

 

President

FB APPAREL, INC.

by

 

/s/ Eric M. Specter

Name:

 

Eric M. Specter

Title:

 

President

LANE BRYANT, INC.

by

 

/s/ Colin D. Stern

Name:

 

Colin D. Stern

Title:

 

Vice President

LANE BRYANT PURCHASING CORP.

by

 

/s/ Eric M. Specter

Name:

 

Eric M. Specter

Title:

 

Vice President

CATHERINES STORES CORPORATION

by

 

/s/ Eric M. Specter

Name:

 

Eric M. Specter

Title:

 

Vice President

CATHERINES, INC.

by

 

/s/ Colin D. Stern

Name:

 

Colin D. Stern

Title:

 

Vice President

CATHERINES PARTNERS-INDIANA, LLP

by

 

Catherines Stores of Indiana, Inc.

its

 

Managing Partner

by

 

/s/ Eric M. Specter

 

Name:

 

Eric M. Specter

 

Title:

 

Vice President



--------------------------------------------------------------------------------

CATHERINES PARTNERS-WASHINGTON, G.P.

by

 

Catherines, Inc.

its

 

Managing Partner

by

 

/s/ Colin D. Stern

 

Name:

 

Colin D. Stern

 

Title:

 

Vice President

FOR EACH ENTITY LISTED ON SCHEDULE 2 HERETO

by

 

/s/ Eric M. Specter

Name:

 

Eric M. Specter

Title:

 

Authorized Officer in the capacity shown on Schedule 2 hereto

FASHION BUG #2421, LLC

by

 

CSGC, Inc.

its

 

Sole Member

by

 

/s/ Colin D. Stern

 

Name:

 

Colin D. Stern

 

Title:

 

Vice President

CATHERINES #5163, LLC

by

 

CSGC, Inc.

its

 

Sole Member

by

 

/s/ Colin D. Stern

 

Name:

 

Colin D. Stern

 

Title:

 

Vice President

LANE BRYANT #6898, LLC

by

 

CSGC, Inc.

its

 

Sole Member

by

 

/s/ Colin D. Stern

 

Name:

 

Colin D. Stern

 

Title:

 

Vice President



--------------------------------------------------------------------------------

FOR EACH ENTITY LISTED ON SCHEDULE 3 HERETO by  

/s/ Colin D. Stern

Name: Colin D. Stern Title: Authorized Officer in the capacity shown on Schedule
3 hereto

 

OUTLET DIVISION STORE CO., INC. by  

/s/ William R. Dawson

 

Name:

  William R. Dawson   Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank, by  

/s/ Donna DiForio

  Name:   Donna DiForio   Title:   Authorized Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as an Issuing Bank, by  

/s/ Roger Malouf

  Name:   Roger Malouf   Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, by  

/s/ Kelli Stabenow

  Name:   Kelli Stabenow   Title:   Assistant Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, by  

/s/ Tom Buda

  Name:   Tom Buda   Title:   Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, by  

/s/ Megan S. Szewc

  Name:   Megan S. Szewc   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

Eric Specter on behalf of each entity in the capacity shown:

 

NAME

   STORE
#   

SIGNING CAPACITY

Catherines of Nevada, Inc.

   n/s    Vice President

Catherines of Pennsylvania, Inc.

   n/s    Vice President

Catherines Stores of Indiana, Inc.

   n/s    Vice President

Catherines Woman Delaware, Inc.

   n/s    Vice President

Catherines Woman Michigan, Inc.

   n/s    Vice President

CCTM, Inc.

   n/s    Vice President

Charming Direct, Inc.

   n/s    Vice President

Charming Shoppes Receivables Corp.

   n/s    President

Charming Shoppes Street, Inc.

   n/s    President

Charming Shoppes Seller, Inc.

   n/s    President

Charming Shoppes Outlet Stores, LLC

   n/s    Vice President

Chestnut Acquisition Sub, Inc.

   n/s    Vice President

Crosstown Traders, Inc.

   n/s    President

CS Holdco II Inc.

   n/s    Vice President

CS Investment Company

   n/s    President

CSD Acquisition Corp.

   n/s    President

C.S.I.C., Inc.

   n/s    President

CSIM, Inc.

   n/s    President

Fashion Bug Retail Companies LLC

   n/s    Vice President

Fashion Service LLC

   n/s    President

FB Distro, Inc.

   n/s    President

Figi’s Business Services, Inc.

   n/s    Vice President

Figi’s Gifts, Inc.

   n/s    Vice President

Figi’s Gift Box, Inc.

   n/s    Vice President

Figi’s, Inc.

   n/s    Vice President

FSHC, Inc.

   n/s    Vice President

Home Etc, Inc.

   n/s    Vice President

Kafco Development Co., Inc.

   n/s    President

Lane Bryant of Pennsylvania, Inc.

   n/s    Vice President

LB International Licensing, Inc.

   n/s    President

LOS #8257, LLC

   n/s    Vice President

Modern Woman Holdings, Inc.

   n/s    President

Modern Woman Specialty, Inc.

   n/s    President

Petite Sophisticate Management Co., Inc.

   n/s    President

Petite Sophisticate, Inc.

   n/s    President

PSTM, Inc.

   n/s    Vice President

Shoetrader, Inc.

   n/s    Vice President

Sonsi, Inc.

   n/s    Vice President

Spirit of America, Inc.

   n/s    President

Winks Lane, Inc.

   n/s    President

Fashion Bug of Audubon, Inc.

   4    Vice President

Fashion Bug of Fairmont, Inc.

   23    Vice President

Fashion Bug of Ledgewood, Inc.

   50    Vice President

Fashion Bug of Lebanon, Inc.

   54    Vice President

Fashion Bug of Pottsville, Inc.

   55    Vice President

Fashion Bug of Lewisburg, Inc.

   62    Vice President

Fashion Bug of Honesdale, Inc.

   71    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug of New Philadelphia, Inc.

   78    Vice President

Fashion Bug of North Point, Inc.

   82    Vice President

Fashion Bug of West Mifflin, Inc.

   87    Vice President

Fashion Bug of Elkton, Inc.

   88    Vice President

Fashion Bug of Weirton, Inc.

   91    Vice President

Fashion Bug of Chillicothe, Inc.

   94    Vice President

Fashion Bug of Morehead, Inc.

   105    Vice President

Fashion Bug #108, Inc.

   108    Vice President

Fashion Bug of Portsmouth, Inc.

   121    Vice President

Fashion Bug of Mt. Clemens, Inc.

   125    Vice President

Fashion Bug of Paintsville, Inc.

   126    Vice President

Fashion Bug of Walnutport, Inc.

   143    Vice President

Fashion Bug #144, Inc.

   144    Vice President

Fashion Bug of Warrenton, Inc.

   146    Vice President

Fashion Bug of Mount Pleasant, Inc.

   147    Vice President

Fashion Bug of Belleville, Inc.

   155    Vice President

Fashion Bug #157, Inc.

   157    Vice President

Fashion Bug of Williamsport, Inc.

   164    Vice President

Fashion Bug of Lansing, Inc.

   165    Vice President

Fashion Bug of Monroeville, Inc.

   170    Vice President

Fashion Bug of Tech Plaza, Inc.

   173    Vice President

Fashion Bug of Waynesburg, Inc.

   185    Vice President

Fashion Bug of Webster, Inc.

      Vice President

Fashion Bug of Danbury, Inc.

   187    Vice President

Fashion Bug of Barberton, Inc.

   197    Vice President

Fashion Bug of Fullerton, Inc.

   203    Vice President

Fashion Bug of Devon, Inc.

   205    Vice President

Fashion Bug of Reisterstown, Inc.

   208    Vice President

Fashion Bug of Whitman Plaza, Inc.

   213    Vice President

Fashion Bug of Aurora, Inc.

   218    Vice President

Fashion Bug of Louisville, Inc.

   220    Vice President

Fashion Bug of Hamilton Square, Inc.

   232    Vice President

Fashion Bug of Tunkhannock, Inc.

   234    Vice President

Fashion Bug of West Frankfort, Inc.

   239    Vice President

Fashion Bug of Williamson, Inc.

   246    Vice President

Fashion Bug of Bond, Inc.

   259    Vice President

Fashion Bug of Bridgeview, Inc.

   269    Vice President

Fashion Bug of Woodbridge, Inc.

   328    Vice President

Fashion Bug of Kent, Inc.

   333    Vice President

Fashion Bug of Lakemore Plaza, Inc.

   364    Vice President

Fashion Bug of Glen Burnie, Inc.

   365    Vice President

Fashion Bug of Cottman, Inc.

   366    Vice President

Fashion Bug of East Park, Inc.

   369    Vice President

Fashion Bug of Cambridge, Inc.

   370    Vice President

F.B. Women’s Apparel of Delmar, Inc.

   374    Vice President

Fashion Bug of Salem, Inc.

   379    Vice President

F.B. Women’s Apparel of Depew, Inc.

   381    Vice President

Fashion Bug of Ravenswood, Inc.

   382    Vice President

F.B. Women’s Apparel of Panorama Plaza, Inc.

   389    Vice President

Fashion Bug of 640 Plaza, Inc.

   409    Vice President

Fashion Bug of Manahawkin, Inc.

   410    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #418, Inc.

   418      Vice President

Fashion Bug of Amherst, Inc.

   419      Vice President

Fashion Bug of St. Clair Shores, Inc.

   420      Vice President

Fashion Bug of New Holland, Inc.

   422      Vice President

Fashion Bug of Cleveland, Inc.

   423      Vice President

Fashion Bug of Stratford, Inc.

   427      Vice President

Fashion Bug of Webster, Inc.

   431      Vice President

Fashion Bug of Williamstown, Inc.

   432      Vice President

Fashion Bug of Johnston, Inc.

   444      Vice President

Fashion Bug #455, Inc.

   455      Vice President

Fashion Bug of Freehold, Inc.

   464      Vice President

Fashion Bug #471, Inc.

   471      Vice President

Fashion Bug of Raynham, Inc.

   472      Vice President

Fashion Bug of Highland Ridge, Inc.

   475      Vice President

Fashion Bug of Palm Harbor, Inc.

   482      Vice President

Fashion Bug of Kedzie, Inc.

   497      Vice President

Fashion Bug of Joliet, Inc.

   498      Vice President

Fashion Bug of Marquette, Inc.

   500      Vice President

Fashion Bug #508, Inc.

   508      Vice President

Fashion Bug of Lewiston, Inc.

   509      Vice President

Fashion Bug of Warren Plaza, Inc.

   510      Vice President

Fashion Bug #520, Inc.

   520      Vice President

Fashion Bug of Wilmington, Inc.

   521      Vice President

Fashion Bug of Virginia Beach, Inc.

   522      Vice President

Fashion Bug of Lorain, Inc.

   523      Vice President

Fashion Bug of Gibbstown, Inc.

   525      Vice President

Fashion Bug of Bristol, Inc.

   531      Vice President

Fashion Bug of Patchogue, Inc.

   532      Vice President

Fashion Bug of Somers Point, Inc.

   536      Vice President

Fashion Bug of University Plaza, Inc.

   539      Vice President

Fashion Bug of Bristol, CT, Inc.

   546      Vice President

Fashion Bug of N. Roanoke, Inc.

   550      Vice President

Fashion Bug of Charlottesville, Inc.

   553      Vice President

Fashion Bug #564, Inc.

   564      Vice President

Fashion Bug #574 of Syracuse, Inc.

   574      Vice President

Fashion Bug #575, Inc.

   575      Vice President

Fashion Bug #576, Inc.

   576      Vice President

Fashion Bug #580, Inc.

   580      Vice President

Fashion Bug #586, Inc.

   586      Vice President

Fashion Bug #593 of Selden, Inc.

   593      Vice President

Fashion Bug #594, Inc.

   594      Vice President

Fashion Bug #612, Inc.

   612      Vice President

Fashion Bug #617, Inc.

   617      Vice President

Fashion Bug #622, Inc.

   622      Vice President

Fashion Bug #627, Inc.

   627      Vice President

Fashion Bug #642, Inc.

   642      Vice President

Fashion Bug #643, Inc.

   643      Vice President

Fashion Bug #645, Inc.

   645      Vice President

Fashion Bug #653, Inc.

   653      Vice President

Fashion Bug #661, Inc.

   661      Vice President

Fashion Bug #662, Inc.

   662      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #663, Inc.

   663      Vice President

Fashion Bug #664, Inc.

   664      Vice President

Fashion Bug #667, Inc.

   667      Vice President

Fashion Bug #670, Inc.

   670      Vice President

Fashion Bug #673, Inc.

   673      Vice President

Fashion Bug #674, Inc.

   674      Vice President

Fashion Bug #676 of Ozone Park, Inc.

   676      Vice President

Fashion Bug #679 of Watertown, Inc.

   679      Vice President

Fashion Bug #687, Inc.

   687      Vice President

Fashion Bug #689, Inc.

   689      Vice President

Fashion Bug #693, Inc.

   693      Vice President

Fashion Bug #694, Inc.

   694      Vice President

Fashion Bug #697, Inc.

   697      Vice President

Fashion Bug #719, Inc.

   719      Vice President

Fashion Bug #720 of Oswego, Inc.

   720      Vice President

Fashion Bug #724, Inc.

   724      Vice President

Fashion Bug #732, Inc.

   732      Vice President

Fashion Bug #733, Inc.

   733      Vice President

Fashion Bug #748, Inc.

   748      Vice President

Fashion Bug #757 of Brockport, Inc.

   757      Vice President

Fashion Bug #758, Inc.

   758      Vice President

Fashion Bug #759, Inc.

   759      Vice President

Fashion Bug #760 of Pine Plaza, Inc.

   760      Vice President

Fashion Bug #762, Inc.

   762      Vice President

Fashion Bug #766, Inc.

   766      Vice President

Fashion Bug #769, Inc.

   769      Vice President

Fashion Bug #775, Inc.

   775      Vice President

Fashion Bug #799, Inc.

   799      Vice President

Fashion Bug Plus #807, LLC

   807      Vice President

F.B. Plus Women’s Apparel of Kingston, Inc.

   867      Vice President

Fashion Bug Plus #932, Inc.

   932      Vice President

Fashion Bug Plus of Mount Greenwood, Inc.

   939      Vice President

Fashion Bug #2004, Inc.

   2004      Vice President

Fashion Bug #2006, Inc.

   2006      Vice President

Fashion Bug #2011, Inc.

   2011      Vice President

Fashion Bug #2015, Inc.

   2015      Vice President

Fashion Bug #2023 Inc.

   2023      Vice President

Fashion Bug #2027, Inc.

   2027      Vice President

Fashion Bug #2029, Inc.

   2029      Vice President

Fashion Bug #2030, Inc.

   2030      Vice President

Fashion Bug #2034, Inc.

   2034      Vice President

Fashion Bug #2036, Inc.

   2036      Vice President

Fashion Bug #2043, Inc.

   2043      Vice President

Fashion Bug #2045 of East Greenbush, Inc.

   2045      Vice President

Fashion Bug #2047, Inc.

   2047      Vice President

Fashion Bug #2049, Inc.

   2049      Vice President

Fashion Bug #2050 of Massena, Inc.

   2050      Vice President

Fashion Bug #2051, Inc.

   2051      Vice President

Fashion Bug #2053, Inc.

   2053      Vice President

Fashion Bug #2063, Inc.

   2063      Vice President

Fashion Bug #2070 of Brooklyn, Inc.

   2070      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #2074, Inc.

   2074      Vice President

Fashion Bug #2077, Inc.

   2077      Vice President

Fashion Bug #2079, Inc.

   2079      Vice President

Fashion Bug #2080, Inc.

   2080      Vice President

Fashion Bug #2081 of Ogdensburg, Inc.

   2081      Vice President

Fashion Bug #2084, Inc.

   2084      Vice President

Fashion Bug #2086, Inc.

   2086      Vice President

Fashion Bug #2093, Inc.

   2093      Vice President

Fashion Bug #2100 of Batavia, Inc.

   2100      Vice President

Fashion Bug #2102, Inc.

   2102      Vice President

Fashion Bug #2103, Inc.

   2103      Vice President

Fashion Bug #2119, Inc.

   2119      Vice President

Fashion Bug #2120, Inc.

   2120      Vice President

Fashion Bug #2123, Inc.

   2123      Vice President

Fashion Bug #2124, Inc.

   2124      Vice President

Fashion Bug #2125, Inc.

   2125      Vice President

Fashion Bug #2126, Inc.

   2126      Vice President

Fashion Bug #2129, Inc.

   2129      Vice President

Fashion Bug #2133, Inc.

   2133      Vice President

Fashion Bug #2134, Inc.

   2134      Vice President

Fashion Bug #2139, Inc.

   2139      Vice President

Fashion Bug #2148, Inc.

   2148      Vice President

Fashion Bug #2150, Inc.

   2150      Vice President

Fashion Bug #2151, Inc.

   2151      Vice President

Fashion Bug #2154, Inc.

   2154      Vice President

Fashion Bug #2157 of Oneida, Inc.

   2157      Vice President

Fashion Bug #2158, Inc.

   2158      Vice President

Fashion Bug #2169, Inc.

   2169      Vice President

Fashion Bug #2170, Inc.

   2170      Vice President

Fashion Bug #2173, Inc.

   2173      Vice President

Fashion Bug #2174, Inc.

   2174      Vice President

Fashion Bug #2175, Inc.

   2175      Vice President

Fashion Bug #2183, Inc.

   2183      Vice President

Fashion Bug #2186, Inc.

   2186      Vice President

Fashion Bug #2187, Inc.

   2187      Vice President

Fashion Bug #2189, Inc.

   2189      Vice President

Fashion Bug #2192, Inc.

   2192      Vice President

Fashion Bug #2194, Inc.

   2194      Vice President

Fashion Bug #2196 of Newark, Inc.

   2196      Vice President

Fashion Bug #2199, Inc.

   2199      Vice President

Fashion Bug #2203, Inc.

   2203      Vice President

Fashion Bug #2210 of Kingston, Inc.

   2210      Vice President

Fashion Bug #2214, Inc.

   2214      Vice President

Fashion Bug #2231, Inc.

   2231      Vice President

Fashion Bug #2232, Inc.

   2232      Vice President

Fashion Bug #2237, Inc.

   2237      Vice President

Fashion Bug #2238, Inc.

   2238      Vice President

Fashion Bug #2239, Inc.

   2239      Vice President

Fashion Bug #2242, Inc.

   2242      Vice President

Fashion Bug #2243, Inc.

   2243      Vice President

Fashion Bug #2244 of Canandaigua, Inc.

   2244      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #2247, Inc.

   2247      Vice President

Fashion Bug #2249, Inc.

   2249      Vice President

Fashion Bug #2254, Inc.

   2254      Vice President

Fashion Bug #2255, Inc.

   2255      Vice President

Fashion Bug #2258, Inc.

   2258      Vice President

Fashion Bug #2279, Inc.

   2279      Vice President

Fashion Bug #2289 of Garden City, Inc.

   2289      Vice President

Fashion Bug #2290, Inc.

   2290      Vice President

Fashion Bug #2291, Inc.

   2291      Vice President

Fashion Bug #2293, Inc.

   2293      Vice President

Fashion Bug #2305, Inc.

   2305      Vice President

Fashion Bug #2313, Inc.

   2313      Vice President

Fashion Bug #2315, Inc.

   2315      Vice President

Fashion Bug #2325, Inc.

   2325      Vice President

Fashion Bug #2326, Inc.

   2326      Vice President

Fashion Bug #2328, Inc.

   2328      Vice President

Fashion Bug #2335, Inc.

   2335      Vice President

Fashion Bug #2337, Inc.

   2337      Vice President

Fashion Bug #2339, Inc.

   2339      Vice President

Fashion Bug #2345, Inc.

   2345      Vice President

Fashion Bug #2348, Inc.

   2348      Vice President

Fashion Bug #2349, Inc.

   2349      Vice President

Fashion Bug #2351, Inc.

   2351      Vice President

Fashion Bug #2353, Inc.

   2353      Vice President

Fashion Bug #2354, Inc.

   2354      Vice President

Fashion Bug #2359, Inc.

   2359      Vice President

Fashion Bug #2360, Inc.

   2360      Vice President

Fashion Bug #2364 of North Tonawanda, Inc.

   2364      Vice President

Fashion Bug #2370 of Malone, Inc.

   2370      Vice President

Fashion Bug #2374, Inc.

   2374      Vice President

Fashion Bug #2378, Inc.

   2378      Vice President

Fashion Bug #2384 of Rochester, Inc.

   2384      Vice President

Fashion Bug #2385, Inc.

   2385      Vice President

Fashion Bug #2389, Inc.

   2389      Vice President

Fashion Bug #2394, Inc.

   2394      Vice President

Fashion Bug #2396 of Big Flats, Inc.

   2396      Vice President

Fashion Bug #2399, Inc.

   2399      Vice President

Fashion Bug #2409, Inc.

   2409      Vice President

Fashion Bug #2411, Inc.

   2411      Vice President

Fashion Bug #2415, Inc.

   2415      Vice President

Fashion Bug #2416, Inc.

   2416      Vice President

Fashion Bug #2420, Inc.

   2420      Vice President

Fashion Bug #2426 of East Aurora, Inc.

   2426      Vice President

Fashion Bug #2435, Inc.

   2435      Vice President

Fashion Bug #2437, Inc.

   2437      Vice President

Fashion Bug #2446, Inc.

   2446      Vice President

Fashion Bug #2449, Inc.

   2449      Vice President

Fashion Bug #2455 of Wilton, Inc.

   2455      Vice President

Fashion Bug #2468 of Bath, Inc.

   2468      Vice President

Fashion Bug #2470 of Binghamton, Inc.

   2470      Vice President

Fashion Bug #2472, Inc.

   2472      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #2474, Inc.

   2474      Vice President

Fashion Bug #2488, Inc.

   2488      Vice President

Fashion Bug #2492, Inc.

   2492      Vice President

Fashion Bug #2497, Inc.

   2497      Vice President

Fashion Bug #2508, Inc.

   2508      Vice President

Fashion Bug #2510, Inc.

   2510      Vice President

Fashion Bug #2511, Inc.

   2511      Vice President

Fashion Bug #2512, Inc.

   2512      Vice President

Fashion Bug #2513, Inc.

   2513      Vice President

Fashion Bug #2524, Inc.

   2524      Vice President

Fashion Bug #2529, Inc.

   2529      Vice President

Fashion Bug #2533, Inc.

   2533      Vice President

Fashion Bug #2534, Inc.

   2534      Vice President

Fashion Bug #2542, Inc.

   2542      Vice President

Fashion Bug #2553, Inc.

   2553      Vice President

Fashion Bug #2556, Inc.

   2556      Vice President

Fashion Bug #2562, Inc.

   2562      Vice President

Fashion Bug #2571, Inc.

   2571      Vice President

Fashion Bug #2575, Inc.

   2575      Vice President

Fashion Bug #2584 of Cortland, Inc.

   2584      Vice President

Fashion Bug #2585, Inc.

   2585      Vice President

Fashion Bug #2597 of Colonie, Inc.

   2597      Vice President

Fashion Bug #2601, Inc.

   2601      Vice President

Fashion Bug #2603, Inc.

   2603      Vice President

Fashion Bug #2604 of Vestal, Inc.

   2604      Vice President

Fashion Bug #2605, Inc.

   2605      Vice President

Fashion Bug #2608, Inc.

   2608      Vice President

Fashion Bug #2610, Inc.

   2610      Vice President

Fashion Bug #2617, Inc.

   2617      Vice President

Fashion Bug #2627 of West Seneca, Inc.

   2627      Vice President

Fashion Bug #2635 of Geneseo, Inc.

   2635      Vice President

Fashion Bug #2636, Inc.

   2636      Vice President

Fashion Bug #2649, Inc.

   2649      Vice President

Fashion Bug #2663, Inc.

   2663      Vice President

Fashion Bug #2665, Inc.

   2665      Vice President

Fashion Bug #2671, Inc.

   2671      Vice President

Fashion Bug #2679, Inc.

   2679      Vice President

Fashion Bug #2685, Inc.

   2685      Vice President

Fashion Bug #2688, Inc.

   2688      Vice President

Fashion Bug #2689, Inc.

   2689      Vice President

Fashion Bug #2695, Inc.

   2695      Vice President

Fashion Bug #2697, Inc.

   2697      Vice President

Fashion Bug #2700 of Port Jefferson, Inc.

   2700      Vice President

Fashion Bug #2701, Inc.

   2701      Vice President

Fashion Bug #2707, Inc.

   2707      Vice President

Fashion Bug #2708, Inc.

   2708      Vice President

Fashion Bug #2717, Inc.

   2717      Vice President

Fashion Bug #2720, Inc.

   2720      Vice President

Fashion Bug #2722, Inc.

   2722      Vice President

Fashion Bug #2724, Inc.

   2724      Vice President

Fashion Bug #2730, Inc.

   2730      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #2731, Inc.

   2731      Vice President

Fashion Bug #2733, Inc.

   2733      Vice President

Fashion Bug #2736, Inc.

   2736      Vice President

Fashion Bug #2738, Inc.

   2738      Vice President

Fashion Bug #2739 of Rotterdam, Inc.

   2739      Vice President

Fashion Bug #2741, Inc.

   2741      Vice President

Fashion Bug #2749, Inc.

   2749      Vice President

Fashion Bug #2750, Inc.

   2750      Vice President

Fashion Bug #2751, Inc.

   2751      Vice President

Fashion Bug #2767, Inc.

   2767      Vice President

Fashion Bug #2775, Inc.

   2775      Vice President

Fashion Bug #2791, Inc.

   2791      Vice President

Fashion Bug #2794, Inc.

   2794      Vice President

Fashion Bug #2796 of Cobleskill, Inc.

   2796      Vice President

Fashion Bug #2797, Inc.

   2797      Vice President

Fashion Bug #2807, Inc.

   2807      Vice President

Fashion Bug #2811, Inc.

   2811      Vice President

Fashion Bug #2820, Inc.

   2820      Vice President

Fashion Bug #2821, Inc.

   2821      Vice President

Fashion Bug #2838, Inc.

   2838      Vice President

Fashion Bug #2842, Inc.

   2842      Vice President

Fashion Bug #2844, Inc.

   2844      Vice President

Fashion Bug #2851, Inc.

   2851      Vice President

Fashion Bug #2853 of Rome, Inc.

   2853      Vice President

Fashion Bug #2855, Inc.

   2855      Vice President

Fashion Bug #2857, Inc.

   2857      Vice President

Fashion Bug #2858, Inc.

   2858      Vice President

Fashion Bug #2864, Inc.

   2864      Vice President

Fashion Bug #2879, Inc.

   2879      Vice President

Fashion Bug #2898, Inc.

   2898      Vice President

Fashion Bug #2905, Inc.

   2905      Vice President

Fashion Bug #2906, Inc.

   2906      Vice President

Fashion Bug #2907, Inc.

   2907      Vice President

Fashion Bug #2909, Inc.

   2909      Vice President

Fashion Bug #2915, Inc.

   2915      Vice President

Fashion Bug #2920, Inc.

   2920      Vice President

Fashion Bug #2924, Inc.

   2924      Vice President

Fashion Bug #2930, Inc.

   2930      Vice President

Fashion Bug #2932, Inc.

   2932      Vice President

Fashion Bug #2941, Inc.

   2941      Vice President

Fashion Bug #2958, Inc.

   2958      Vice President

Fashion Bug #2959 of Buffalo, Inc.

   2959      Vice President

Fashion Bug #2969, Inc.

   2969      Vice President

Fashion Bug #2974, Inc.

   2974      Vice President

Fashion Bug #2978, Inc.

   2978      Vice President

Fashion Bug #2988, Inc.

   2988      Vice President

Fashion Bug #2989, Inc.

   2989      Vice President

Fashion Bug #2995, Inc.

   2995      Vice President

Fashion Bug #2998, Inc.

   2998      Vice President

Fashion Bug #3001, Inc.

   3001      Vice President

Fashion Bug #3006, Inc.

   3006      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #3016, Inc.

   3016      Vice President

Fashion Bug #3018, Inc.

   3018      Vice President

Fashion Bug #3040, Inc.

   3040      Vice President

Fashion Bug #3042, Inc.

   3042      Vice President

Fashion Bug #3048 of Wellsville, Inc.

   3048      Vice President

Fashion Bug #3049, Inc.

   3049      Vice President

Fashion Bug #3050, Inc.

   3050      Vice President

Fashion Bug #3052, Inc.

   3052      Vice President

Fashion Bug #3054, Inc.

   3054      Vice President

Fashion Bug #3057, Inc.

   3057      Vice President

Fashion Bug #3058, Inc.

   3058      Vice President

Fashion Bug #3079, Inc.

   3079      Vice President

Fashion Bug #3081, Inc.

   3081      Vice President

Fashion Bug #3092, Inc.

   3092      Vice President

Fashion Bug #3094, Inc.

   3094      Vice President

Fashion Bug #3102, Inc.

   3102      Vice President

Fashion Bug #3115, Inc.

   3115      Vice President

Fashion Bug #3116, Inc.

   3116      Vice President

Fashion Bug #3121, Inc.

   3121      Vice President

Fashion Bug #3122, Inc.

   3122      Vice President

Fashion Bug #3123, Inc.

   3123      Vice President

Fashion Bug #3131, Inc.

   3131      Vice President

Fashion Bug #3134, Inc.

   3134      Vice President

Fashion Bug #3137, Inc.

   3137      Vice President

Fashion Bug #3138, Inc.

   3138      Vice President

Fashion Bug #3139, Inc.

   3139      Vice President

Fashion Bug #3148, Inc.

   3148      Vice President

Fashion Bug #3155, Inc.

   3155      Vice President

Fashion Bug #3166, Inc.

   3166      Vice President

Fashion Bug #3170, Inc.

   3170      Vice President

Fashion Bug #3179, Inc.

   3179      Vice President

Fashion Bug #3187, Inc.

   3187      Vice President

Fashion Bug #3195, Inc.

   3195      Vice President

Fashion Bug #3198, Inc.

   3198      Vice President

Fashion Bug #3201, Inc.

   3201      Vice President

Fashion Bug #3203, Inc.

   3203      Vice President

Fashion Bug #3206, Inc.

   3206      Vice President

Fashion Bug #3209, Inc.

   3209      Vice President

Fashion Bug #3210, Inc.

   3210      Vice President

Fashion Bug #3212, Inc.

   3212      Vice President

Fashion Bug #3213, Inc.

   3213      Vice President

Fashion Bug #3215, Inc.

   3215      Vice President

Fashion Bug #3216, Inc.

   3216      Vice President

Fashion Bug #3224, Inc.

   3224      Vice President

Fashion Bug #3225, Inc.

   3225      Vice President

Fashion Bug #3226 of Auburn, Inc.

   3226      Vice President

Fashion Bug #3227, Inc.

   3227      Vice President

Fashion Bug #3232, Inc.

   3232      Vice President

Fashion Bug #3235, Inc.

   3235      Vice President

Fashion Bug #3236, Inc.

   3236      Vice President

Fashion Bug #3237, Inc.

   3237      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #3243, Inc.

   3243    Vice President

Fashion Bug #3246, Inc.

   3246    Vice President

Fashion Bug #3251, Inc.

   3251    Vice President

Fashion Bug #3253, Inc.

   3253    Vice President

Fashion Bug #3255, Inc.

   3255    Vice President

Fashion Bug #3267, Inc.

   3267    Vice President

Fashion Bug #3280, Inc.

   3280    Vice President

Fashion Bug #3281 of Syracuse, Inc.

   3281    Vice President

Fashion Bug #3284 of Poughkeepsie, Inc.

   3284    Vice President

Fashion Bug #3288, Inc.

   3288    Vice President

Fashion Bug #3289, Inc.

   3289    Vice President

Fashion Bug #3291, Inc.

   3291    Vice President

Fashion Bug #3292, Inc.

   3292    Vice President

Fashion Bug #3296, Inc.

   3296    Vice President

Fashion Bug #3297, Inc.

   3297    Vice President

Fashion Bug #3299, Inc.

   3299    Vice President

Fashion Bug #3301, Inc.

   3301    Vice President

Fashion Bug #3318, Inc.

   3318    Vice President

Fashion Bug #3319, Inc.

   3319    Vice President

Fashion Bug #3321, Inc.

   3321    Vice President

Fashion Bug #3322, Inc.

   3322    Vice President

Fashion Bug #3332, Inc.

   3332    Vice President

Fashion Bug #3337, Inc.

   3337    Vice President

Fashion Bug #3339, Inc.

   3339    Vice President

Fashion Bug #3341 of Lockport, Inc.

   3341    Vice President

Fashion Bug #3343, Inc.

   3343    Vice President

Fashion Bug #3344, Inc.

   3344    Vice President

Fashion Bug #3345, Inc.

   3345    Vice President

Fashion Bug #3346, Inc.

   3346    Vice President

Fashion Bug #3348, Inc.

   3348    Vice President

Fashion Bug #3349, Inc.

   3349    Vice President

Fashion Bug #3351 of Rochester, Inc.

   3351    Vice President

Fashion Bug #3362, Inc.

   3362    Vice President

Fashion Bug #3364, Inc.

   3364    Vice President

Fashion Bug #3373, Inc.

   3373    Vice President

Fashion Bug #3385, Inc.

   3385    Vice President

Fashion Bug #3386, Inc.

   3386    Vice President

Fashion Bug #3388, Inc.

   3388    Vice President

Fashion Bug #3405 of Riverhead, Inc.

   3405    Vice President

Fashion Bug #3407, Inc.

   3407    Vice President

Fashion Bug #3408 of Hamburg, Inc.

   3408    Vice President

Fashion Bug #3409, Inc.

   3409    Vice President

Fashion Bug #3413, Inc.

   3413    Vice President

Fashion Bug #3414, Inc.

   3414    Vice President

Fashion Bug #3415, Inc.

   3415    Vice President

Fashion Bug #3416, Inc.

   3416    Vice President

Fashion Bug #3422, Inc.

   3422    Vice President

Fashion Bug #3434, Inc.

   3434    Vice President

Fashion Bug #3440, Inc.

   3440    Vice President

Fashion Bug #3442 of Staten Island, Inc.

   3442    Vice President

Fashion Bug #3443, Inc.

   3443    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #3445, Inc.

   3445    Vice President

Fashion Bug #3446, Inc.

   3446    Vice President

Fashion Bug #3450, Inc.

   3450    Vice President

Fashion Bug #3451, Inc.

   3451    Vice President

Fashion Bug #3457, Inc.

   3457    Vice President

Fashion Bug #3458, Inc.

   3458    Vice President

Fashion Bug #3463, Inc.

   3463    Vice President

Fashion Bug #3470, Inc.

   3470    Vice President

Fashion Bug #3471, Inc.

   3471    Vice President

Fashion Bug #3473, Inc.

   3473    Vice President

Fashion Bug #3475, Inc.

   3475    Vice President

Fashion Bug #3477, Inc.

   3477    Vice President

Fashion Bug #3479, Inc.

   3479    Vice President

Fashion Bug #3483, Inc.

   3483    Vice President

Fashion Bug #3485, Inc.

   3485    Vice President

Fashion Bug #3491 of Cheektowaga, Inc.

   3491    Vice President

Fashion Bug #3492, Inc.

   3492    Vice President

Fashion Bug #3495, Inc.

   3495    Vice President

Fashion Bug #3496, Inc.

   3496    Vice President

Fashion Bug #3501 of Middletown, Inc.

   3501    Vice President

Fashion Bug #3507, Inc.

   3507    Vice President

Fashion Bug #3512, Inc.

   3512    Vice President

Fashion Bug #3513, Inc.

   3513    Vice President

Fashion Bug #3514, Inc.

   3514    Vice President

Fashion Bug #3516, Inc.

   3516    Vice President

Fashion Bug #3521, Inc.

   3521    Vice President

Fashion Bug #3525, Inc.

   3525    Vice President

Fashion Bug #3535, Inc.

   3535    Vice President

Fashion Bug #3538, Inc.

   3538    Vice President

Fashion Bug #3540, Inc.

   3540    Vice President

Fashion Bug #3545, Inc.

   3545    Vice President

Fashion Bug #3547, Inc.

   3547    Vice President

Fashion Bug #3548, Inc.

   3548    Vice President

Fashion Bug #3549, Inc.

   3549    Vice President

Fashion Bug #3553, Inc.

   3553    Vice President

Fashion Bug #3556, Inc.

   3556    Vice President

Fashion Bug #3558, Inc.

   3558    Vice President

Fashion Bug #3560, Inc.

   3560    Vice President

Fashion Bug #3565, Inc.

   3565    Vice President

Fashion Bug #3570, Inc.

   3570    Vice President

Fashion Bug #3572, Inc.

   3572    Vice President

Fashion Bug #3573, Inc.

   3573    Vice President

Fashion Bug #3575, Inc.

   3575    Vice President

Fashion Bug #3577, Inc.

   3577    Vice President

Fashion Bug #3580, Inc.

   3580    Vice President

Fashion Bug #3583, Inc.

   3583    Vice President

Fashion Bug #3585, Inc.

   3585    Vice President

Fashion Bug #3589, Inc.

   3589    Vice President

Fashion Bug #3593, Inc.

   3593    Vice President

Fashion Bug #3596, Inc.

   3596    Vice President

Fashion Bug #3597, Inc.

   3597    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug #3598, Inc.

   3598      Vice President

Fashion Bug #3599, Inc.

   3599      Vice President

Fashion Bug #3600, Inc.

   3600      Vice President

Fashion Bug #3601, Inc.

   3601      Vice President

Fashion Bug #3603, Inc.

   3603      Vice President

Fashion Bug #3604, Inc.

   3604      Vice President

Fashion Bug #3607, Inc.

   3607      Vice President

Fashion Bug #3608, Inc.

   3608      Vice President

Fashion Bug #3609, Inc.

   3609      Vice President

Fashion Bug #3610, Inc.

   3610      Vice President

Fashion Bug #3611, Inc.

   3611      Vice President

Fashion Bug #3612, Inc.

   3612      Vice President

Fashion Bug #3614, Inc.

   3614      Vice President

Fashion Bug #3616, Inc.

   3616      Vice President

Fashion Bug #3617, Inc.

   3617      Vice President

Fashion Bug #3621, Inc.

   3621      Vice President

Fashion Bug #3622, Inc.

   3622      Vice President

Fashion Bug #3623, Inc.

   3623      Vice President

Fashion Bug #3624, Inc.

   3624      Vice President

Fashion Bug #3626, Inc.

   3626      Vice President

Fashion Bug #3628, Inc.

   3628      Vice President

Fashion Bug #3630, Inc.

   3630      Vice President

Fashion Bug #3631, Inc.

   3631      Vice President

Fashion Bug #3632, Inc.

   3632      Vice President

Fashion Bug #3637, Inc.

   3637      Vice President

Fashion Bug #3638, Inc.

   3638      Vice President

Fashion Bug #3639, Inc.

   3639      Vice President

Fashion Bug #3641, Inc.

   3641      Vice President

Fashion Bug #3642, Inc.

   3642      Vice President

Fashion Bug #3643, LLC

   3643      Vice President

Fashion Bug #3644, LLC

   3644      Vice President

Fashion Bug #3645, LLC

   3645      Vice President

Fashion Bug #3647, LLC

   3647      Vice President

Fashion Bug 3649, Inc.

   3649      Vice President

Fashion Bug #3653, LLC

   3653      Vice President

Fashion Bug #3655, LLC

   3655      Vice President

Fashion Bug #3661, LLC

   3661      Vice President

Fashion Bug #3662, LLC

   3662      Vice President

Fashion Bug #3664, LLC

   3664      Vice President

Fashion Bug #3665, LLC

   3665      Vice President

Fashion Bug #3668, LLC

   3668      Vice President

Fashion Bug #3670, LLC

   3670      Vice President

Fashion Bug #3674, LLC

   3674      Vice President

Fashion Bug #3677, LLC

   3677      Vice President

Fashion Bug #3678, LLC

   3678      Vice President

Fashion Bug #3679, LLC

   3679      Vice President

Fashion Bug #3682, LLC

   3682      Vice President

Fashion Bug #3684, LLC

   3684      Vice President

Fashion Bug #3686, LLC

   3686      Vice President

Fashion Bug #3689 of Johnstown, LLC

   3689      Vice President

Fashion Bug #3691, LLC

   3691      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Fashion Bug 3692, Inc.

   3692      Vice President

Fashion Bug #3696, LLC

   3696      Vice President

Fashion Bug #3701, LLC

   3701      Vice President

Fashion Bug #3702, LLC

   3702      Vice President

Fashion Bug #3703, LLC

   3703      Vice President

Fashion Bug #3707, LLC

   3707      Vice President

Fashion Bug #3710, LLC

   3710      Vice President

Fashion Bug #3712, LLC

   3712      Vice President

Fashion Bug 3714, Inc.

   3714      Vice President

Fashion Bug #3716, LLC

   3716      Vice President

Fashion Bug #3718, LLC

   3718      Vice President

Fashion Bug #3723, LLC

   3723      Vice President

Fashion Bug #3725, LLC

   3725      Vice President

Fashion Bug #3730, LLC

   3730      Vice President

Fashion Bug #3734, LLC

   3734      Vice President

Fashion Bug #3736, LLC

   3736      Vice President

Fashion Bug 3741, Inc.

   3741      Vice President

Fashion Bug #3743, LLC

   3743      Vice President

Fashion Bug #3746, LLC

   3746      Vice President

Fashion Bug #3747, LLC

   3747      Vice President

Fashion Bug #3749, LLC

   3749      Vice President

Fashion Bug #3754, LLC

   3754      Vice President

Fashion Bug #3755, LLC

   3755      Vice President

Fashion Bug 3757, Inc.

   3757      Vice President

Fashion Bug #3758, LLC

   3758      Vice President

Fashion Bug #4010, Inc.

   4010      Vice President

Fashion Bug #4013, Inc.

   4013      Vice President

Lane Bryant Outlet #4101 of Waterloo, LLC

   4101      Vice President

Lane Bryant Outlet #4104, LLC

   4104      Vice President

Lane Bryant Outlet #4105, LLC

   4105      Vice President

Lane Bryant Outlet 4106, Inc.

   4106      Vice President

Lane Bryant Outlet #4107, LLC

   4107      Vice President

Lane Bryant Outlet #4108, LLC

   4108      Vice President

Lane Bryant Outlet #4109, LLC

   4109      Vice President

Lane Bryant Outlet #4112, LLC

   4112      Vice President

Lane Bryant Outlet #4113, LLC

   4113      Vice President

Lane Bryant Outlet #4115, LLC

   4115      Vice President

Lane Bryant Outlet #4116, LLC

   4116      Vice President

Lane Bryant Outlet #4120 of Lake George, LLC

   4120      Vice President

Lane Bryant Outlet #4121, LLC

   4121      Vice President

Lane Bryant Outlet #4123, LLC

   4123      Vice President

Lane Bryant Outlet #4124, LLC

   4124      Vice President

Lane Bryant Outlet #4129, LLC

   4129      Vice President

Lane Bryant Outlet #4131, LLC

   4131      Vice President

Lane Bryant Outlet #4132, LLC

   4132      Vice President

Lane Bryant Outlet #4136, LLC

   4136      Vice President

Lane Bryant Outlet #4137, LLC

   4137      Vice President

Lane Bryant Outlet #4138, LLC

   4138      Vice President

Lane Bryant Outlet #4139, LLC

   4139      Vice President

Lane Bryant Outlet #4141, LLC

   4141      Vice President

Lane Bryant Outlet #4142, LLC

   4142      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant Outlet #4143, LLC

   4143      Vice President

Lane Bryant Outlet #4145, LLC

   4145      Vice President

Lane Bryant Outlet #4146, LLC

   4146      Vice President

Lane Bryant Outlet #4148, LLC

   4148      Vice President

Lane Bryant Outlet #4149, LLC

   4149      Vice President

Lane Bryant Outlet #4150, LLC

   4150      Vice President

Lane Bryant Outlet #4151, LLC

   4151      Vice President

Lane Bryant Outlet #4153, LLC

   4153      Vice President

Lane Bryant Outlet #4155, LLC

   4155      Vice President

Lane Bryant Outlet #4156, LLC

   4156      Vice President

Lane Bryant Outlet #4158 of Deer Park, LLC

   4158      Vice President

Lane Bryant Outlet #4159, LLC

   4159      Vice President

Lane Bryant Outlet #4161, LLC

   4161      Vice President

Lane Bryant Outlet #4163 of Olean, LLC

   4163      Vice President

Lane Bryant Outlet 4164, LLC

   4164      Vice President

Lane Bryant Outlet #4165, LLC

   4165      Vice President

Lane Bryant Outlet #4168, LLC

   4168      Vice President

Lane Bryant Outlet #4171, LLC

   4171      Vice President

Lane Bryant Outlet #4172 of Dunkirk, LLC

   4172      Vice President

Lane Bryant Outlet #4173, LLC

   4173      Vice President

Lane Bryant Outlet #4174, Inc.

   4174      Vice President

Lane Bryant Outlet #4175, LLC

   4175      Vice President

Lane Bryant Outlet #4179, LLC

   4179      Vice President

Lane Bryant Outlet #4180, LLC

   4180      Vice President

Lane Bryant Outlet #4182, LLC

   4182      Vice President

Lane Bryant Outlet #4183, LLC

   4183      Vice President

Lane Bryant Outlet #4184, LLC

   4184      Vice President

Lane Bryant Outlet #4185, LLC

   4185      Vice President

Lane Bryant Outlet #4186, Inc.

   4186      Vice President

Lane Bryant Outlet 4189, LLC

   4189      Vice President

Lane Bryant Outlet #4190, LLC

   4190      Vice President

Lane Bryant Outlet #4191, LLC

   4191      Vice President

Lane Bryant Outlet #4192, LLC

   4192      Vice President

Lane Bryant Outlet #4193, LLC

   4193      Vice President

Lane Bryant Outlet #4196, LLC

   4196      Vice President

Lane Bryant Outlet 4237, Inc.

   4237      Vice President

Lane Bryant Outlet #4239 of Riverhead, LLC

   4239      Vice President

Lane Bryant Outlet #4240, LLC

   4240      Vice President

Lane Bryant Outlet #4254, LLC

   4254      Vice President

Lane Bryant Outlet #4272, LLC

   4272      Vice President

Lane Bryant Outlet #4279, Inc.

   4279      Vice President

Lane Bryant Outlet #4320, LLC

   4320      Vice President

Lane Bryant Outlet #4322, LLC

   4322      Vice President

Lane Bryant Outlet 4324, Inc.

   4324      Vice President

Lane Bryant Outlet #4343, LLC

   4343      Vice President

Lane Bryant #4501, LLC

   4501      Vice President

Lane Bryant #4503, LLC

   4503      Vice President

Lane Bryant #4504, LLC

   4504      Vice President

Lane Bryant #4506, LLC

   4506      Vice President

Lane Bryant #4509, LLC

   4509      Vice President

Lane Bryant 4510, Inc.

   4510      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #4511, LLC

   4511      Vice President

Lane Bryant #4512, LLC

   4512      Vice President

Lane Bryant #4515, LLC

   4515      Vice President

Lane Bryant #4518, LLC

   4518      Vice President

Lane Bryant #4519, LLC

   4519      Vice President

Lane Bryant #4520, LLC

   4520      Vice President

Lane Bryant 4521, Inc.

   4521      Vice President

Lane Bryant #4522, Inc.

   4522      Vice President

Lane Bryant 4523, LLC

   4523      Vice President

Lane Bryant #4524, LLC

   4524      Vice President

Lane Bryant #4525, LLC

   4525      Vice President

Lane Bryant #4526, LLC

   4526      Vice President

Lane Bryant #4527, LLC

   4527      Vice President

Lane Bryant #4528, LLC

   4528      Vice President

Lane Bryant #4529, LLC

   4529      Vice President

Lane Bryant #4530, LLC

   4530      Vice President

Lane Bryant #4531, LLC

   4531      Vice President

Lane Bryant 4532, LLC

   4532      Vice President

Lane Bryant #4533, LLC

   4533      Vice President

Lane Bryant #4535, LLC

   4535      Vice President

Lane Bryant 4536, Inc.

   4536      Vice President

Lane Bryant #4538, LLC

   4538      Vice President

Lane Bryant #4539, LLC

   4539      Vice President

Lane Bryant #4541, LLC

   4541      Vice President

Lane Bryant #4542, LLC

   4542      Vice President

Lane Bryant #4543, LLC

   4543      Vice President

Lane Bryant #4544, LLC

   4544      Vice President

Lane Bryant #4545, LLC

   4545      Vice President

Lane Bryant #4546, LLC

   4546      Vice President

Lane Bryant #4547, LLC

   4547      Vice President

Lane Bryant #4548, LLC

   4548      Vice President

Lane Bryant 4549, Inc.

   4549      Vice President

Lane Bryant #4551, LLC

   4551      Vice President

Lane Bryant 4553, LLC

   4553      Vice President

Lane Bryant #4554, LLC

   4554      Vice President

Lane Bryant #4555, LLC

   4555      Vice President

Lane Bryant #4556, LLC

   4556      Vice President

Lane Bryant #4557, LLC

   4557      Vice President

Lane Bryant #4558, LLC

   4558      Vice President

Lane Bryant #4559, LLC

   4559      Vice President

Lane Bryant #4560, LLC

   4560      Vice President

Lane Bryant #4561, LLC

   4561      Vice President

Lane Bryant #4562, LLC

   4562      Vice President

Lane Bryant #4563, LLC

   4563      Vice President

Lane Bryant #4565, LLC

   4565      Vice President

Lane Bryant #4566, LLC

   4566      Vice President

Lane Bryant #4567, LLC

   4567      Vice President

Lane Bryant #4568, LLC

   4568      Vice President

Lane Bryant #4569, LLC

   4569      Vice President

Lane Bryant #4570, LLC

   4570      Vice President

Lane Bryant #4571, LLC

   4571      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #4572, LLC

   4572      Vice President

Lane Bryant #4573, LLC

   4573      Vice President

Lane Bryant #4574, LLC

   4574      Vice President

Lane Bryant #4575, LLC

   4575      Vice President

Lane Bryant/Cacique #4576, LLC

   4576      Vice President

Lane Bryant 4577, Inc.

   4577      Vice President

Lane Bryant 4578, Inc.

   4578      Vice President

Lane Bryant #4579, LLC

   4579      Vice President

Lane Bryant #4580, LLC

   4580      Vice President

Lane Bryant #4581, LLC

   4581      Vice President

Lane Bryant #4582, LLC

   4582      Vice President

Lane Bryant #4583, LLC

   4583      Vice President

Lane Bryant #4584, LLC

   4584      Vice President

Lane Bryant #4585, LLC

   4585      Vice President

Lane Bryant #4586, LLC

   4586      Vice President

Lane Bryant/Cacique #4589, LLC

   4589      Vice President

Lane Bryant/Cacique #4590, LLC

   4590      Vice President

Lane Bryant/Cacique #4591, LLC

   4591      Vice President

Lane Bryant/Cacique #4592 of Vestal, LLC

   4592      Vice President

Lane Bryant/Cacique #4593, LLC

   4593      Vice President

Lane Bryant #4594, LLC

   4594      Vice President

Lane Bryant/Cacique #4595, LLC

   4595      Vice President

Lane Bryant #4596, LLC

   4596      Vice President

Lane Bryant/Cacique #4597, LLC

   4597      Vice President

Lane Bryant/Cacique #4598, LLC

   4598      Vice President

Lane Bryant #4599, LLC

   4599      Vice President

Lane Bryant #4600, LLC

   4600      Vice President

Lane Bryant/Cacique #4601, LLC

   4601      Vice President

Lane Bryant/Cacique #4602, LLC

   4602      Vice President

Lane Bryant/Cacique #4603, LLC

   4603      Vice President

Lane Bryant/Cacique 4604, LLC

   4604      Vice President

Lane Bryant/Cacique #4605, LLC

   4605      Vice President

Lane Bryant/Cacique #4606, LLC

   4606      Vice President

Lane Bryant/Cacique #4608, LLC

   4608      Vice President

Lane Bryant/Cacique #4609, LLC

   4609      Vice President

Lane Bryant #4610, LLC

   4610      Vice President

Lane Bryant #4612, LLC

   4612      Vice President

Lane Bryant/Cacique #4614, LLC

   4614      Vice President

Lane Bryant #4616, LLC

   4616      Vice President

Lane Bryant #4617, LLC

   4617      Vice President

Lane Bryant #4618, LLC

   4618      Vice President

Lane Bryant/Cacique 4619, Inc.

   4619      Vice President

Lane Bryant #4620 of Saratoga County, LLC

   4620      Vice President

Lane Bryant #4622, LLC

   4622      Vice President

Lane Bryant/Cacique #4623, LLC

   4623      Vice President

Lane Bryant/Cacique #4625, LLC

   4625      Vice President

Lane Bryant/Cacique #4630, LLC

   4630      Vice President

Lane Bryant/Cacique #4632, LLC

   4632      Vice President

Lane Bryant #4633, LLC

   4633      Vice President

Lane Bryant #4634, LLC

   4634      Vice President

Lane Bryant/Cacique 4636, Inc.

   4636      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #4638, LLC

   4638    Vice President

Lane Bryant/Cacique #4640, LLC

   4640    Vice President

Lane Bryant #4641, LLC

   4641    Vice President

Lane Bryant #4643, LLC

   4643    Vice President

Lane Bryant/Cacique #4644, LLC

   4644    Vice President

Lane Bryant/Cacique #4645, LLC

   4645    Vice President

Lane Bryant #4646 of Horseheads, LLC

   4646    Vice President

Lane Bryant #4647, LLC

   4647    Vice President

Lane Bryant/Cacique #4648, LLC

   4648    Vice President

Lane Bryant/Cacique 4649, Inc.

   4649    Vice President

Lane Bryant/Cacique #4650, LLC

   4650    Vice President

Lane Bryant #4652, LLC

   4652    Vice President

Lane Bryant/Cacique #4653, LLC

   4653    Vice President

Lane Bryant #4654, LLC

   4654    Vice President

Lane Bryant #4655, LLC

   4655    Vice President

Lane Bryant #4656, LLC

   4656    Vice President

Lane Bryant #4657, LLC

   4657    Vice President

Lane Bryant/Cacique #4659, LLC

   4659    Vice President

Lane Bryant/Cacique #4660, LLC

   4660    Vice President

Lane Bryant/Cacique #4661, LLC

   4661    Vice President

Lane Bryant #4664, LLC

   4664    Vice President

Lane Bryant #4665, LLC

   4665    Vice President

Lane Bryant/Cacique #4667, LLC

   4667    Vice President

Lane Bryant/Cacique #4668, LLC

   4668    Vice President

Lane Bryant/Cacique #4671, LLC

   4671    Vice President

Lane Bryant/Cacique #4672, LLC

   4672    Vice President

Lane Bryant #4676, LLC

   4676    Vice President

Lane Bryant #4677, LLC

   4677    Vice President

Lane Bryant 4679, Inc.

   4679    Vice President

Lane Bryant #4680, LLC

   4680    Vice President

Lane Bryant/Cacique #4681, LLC

   4681    Vice President

Lane Bryant/Cacique #4683, LLC

   4683    Vice President

Lane Bryant #4685, LLC

   4685    Vice President

Lane Bryant 4688, Inc.

   4688    Vice President

Lane Bryant/Cacique 4689, Inc.

   4689    Vice President

Lane Bryant #4691, LLC

   4691    Vice President

Lane Bryant/Cacique #4692, LLC

   4692    Vice President

Lane Bryant #4693, LLC

   4693    Vice President

Lane Bryant #4694, LLC

   4694    Vice President

Lane Bryant #4696, LLC

   4696    Vice President

Lane Bryant #4697, LLC

   4697    Vice President

Lane Bryant #4700, LLC

   4700    Vice President

Lane Bryant/Cacique #4701, LLC

   4701    Vice President

Lane Bryant/Cacique #4702, LLC

   4702    Vice President

Lane Bryant #4705, LLC

   4705    Vice President

Lane Bryant #4706, LLC

   4706    Vice President

Lane Bryant #4709, LLC

   4709    Vice President

Lane Bryant #4710, LLC

   4710    Vice President

Lane Bryant #4711, LLC

   4711    Vice President

Lane Bryant #4714, LLC

   4714    Vice President

Lane Bryant #4719, LLC

   4719    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant/Cacique #4720, LLC

   4720    Vice President

Lane Bryant 4723, Inc.

   4723    Vice President

Lane Bryant/Cacique #4724, LLC

   4724    Vice President

Lane Bryant #4727, LLC

   4727    Vice President

Lane Bryant #4733, LLC

   4733    Vice President

Lane Bryant #4734, INC.

   4734    Vice President

Lane Bryant #4736, LLC

   4736    Vice President

Lane Bryant #4737, LLC

   4737    Vice President

Lane Bryant #4738, LLC

   4738    Vice President

Lane Bryant 4740, Inc.

   4740    Vice President

Lane Bryant #4741, LLC

   4741    Vice President

Lane Bryant #4742, LLC

   4742    Vice President

Lane Bryant #4743, LLC

   4743    Vice President

Lane Bryant #4744, Inc.

   4744    Vice President

Lane Bryant #4745, LLC

   4745    Vice President

Lane Bryant #4746, LLC

   4746    Vice President

Lane Bryant #4747, Inc.

   4747    Vice President

Lane Bryant #4748, LLC

   4748    Vice President

Lane Bryant #4749, Inc.

   4749    Vice President

Lane Bryant #4750, LLC

   4750    Vice President

Lane Bryant #4751, LLC

   4751    Vice President

Lane Bryant #4752, LLC

   4752    Vice President

Lane Bryant #4753, LLC

   4753    Vice President

Lane Bryant #4754, LLC

   4754    Vice President

Lane Bryant #4755, LLC

   4755    Vice President

Lane Bryant #4756, LLC

   4756    Vice President

Lane Bryant #4758, LLC

   4758    Vice President

Lane Bryant #4759, LLC

   4759    Vice President

Lane Bryant #4760, LLC

   4760    Vice President

Lane Bryant #4761, Inc.

   4761    Vice President

Lane Bryant #4762, LLC

   4762    Vice President

Lane Bryant #4763, LLC

   4763    Vice President

Lane Bryant #4764, LLC

   4764    Vice President

Lane Bryant #4765, Inc.

   4765    Vice President

Lane Bryant 4766, Inc.

   4766    Vice President

Lane Bryant #4767, LLC

   4767    Vice President

Lane Bryant #4768, LLC

   4768    Vice President

Lane Bryant #4769, LLC

   4769    Vice President

Lane Bryant #4770, LLC

   4770    Vice President

Lane Bryant #4771, LLC

   4771    Vice President

Lane Bryant #4772, LLC

   4772    Vice President

Lane Bryant #4773, Inc.

   4773    Vice President

Lane Bryant #4774, LLC

   4774    Vice President

Lane Bryant #4775, LLC

   4775    Vice President

Lane Bryant #4776, LLC

   4776    Vice President

Lane Bryant #4777, LLC

   4777    Vice President

Lane Bryant #4778, Inc.

   4778    Vice President

Lane Bryant #4779, Inc.

   4779    Vice President

Lane Bryant #4780, LLC

   4780    Vice President

Lane Bryant #4781, Inc.

   4781    Vice President

Lane Bryant #4782, LLC

   4782    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #4783, LLC

   4783    Vice President

Lane Bryant #4793, LLC

   4793    Vice President

Lane Bryant #4794, LLC

   4794    Vice President

Lane Bryant #4795, LLC

   4795    Vice President

Lane Bryant #4796 of Pelham Manor, LLC

   4796    Vice President

Lane Bryant #4797, LLC

   4797    Vice President

Lane Bryant #4798, LLC

   4798    Vice President

Lane Bryant 4800, Inc.

   4800    Vice President

Lane Bryant #4801, LLC

   4801    Vice President

Lane Bryant #4802, LLC

   4802    Vice President

Lane Bryant #4803, LLC

   4803    Vice President

Lane Bryant 4804, Inc.

   4804    Vice President

Lane Bryant #4805, LLC

   4805    Vice President

Lane Bryant #4806, LLC

   4806    Vice President

Lane Bryant #4807, LLC

   4807    Vice President

Lane Bryant #4808 of Westbury, LLC

   4808    Vice President

Lane Bryant #4810, LLC

   4810    Vice President

Lane Bryant #4811, LLC

   4811    Vice President

Lane Bryant #4812, LLC

   4812    Vice President

Catherines #5013, LLC

   5013    Vice President

Catherines #5014, LLC

   5014    Vice President

Catherines #5016, LLC

   5016    Vice President

Catherines #5022, LLC

   5022    Vice President

Catherines #5023, LLC

   5023    Vice President

Catherines #5029 of New Hartford, Inc.

   5029    Vice President

Catherines #5037, LLC

   5037    Vice President

Catherines #5039, Inc.

   5039    Vice President

Catherines #5044, LLC

   5044    Vice President

Catherines #5052, Inc.

   5052    Vice President

Catherines #5053, LLC

   5053    Vice President

Catherines #5054, LLC

   5054    Vice President

Catherines #5058, LLC

   5058    Vice President

Catherines #5063, LLC

   5063    Vice President

Catherines #5069, LLC

   5069    Vice President

Catherines #5075, LLC

   5075    Vice President

Catherines #5076, LLC

   5076    Vice President

Catherines #5077, LLC

   5077    Vice President

Catherines #5085, LLC

   5085    Vice President

Catherines #5094, Inc.

   5094    Vice President

Catherines #5097, LLC

   5097    Vice President

Catherines #5110, LLC

   5110    Vice President

Catherines #5114, LLC

   5114    Vice President

Catherines #5116, Inc.

   5116    Vice President

Catherines #5118, Inc.

   5118    Vice President

Catherines #5124, Inc.

   5124    Vice President

Catherines #5127, Inc.

   5127    Vice President

Catherines #5129, LLC

   5129    Vice President

Catherines #5134, LLC

   5134    Vice President

Catherines #5141, LLC

   5141    Vice President

Catherines #5147, Inc.

   5147    Vice President

Catherines #5149, Inc.

   5149    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Catherines #5150, LLC

   5150      Vice President

Catherines #5156, Inc.

   5156      Vice President

Catherines #5157, LLC

   5157      Vice President

Catherines #5172, Inc.

   5172      Vice President

Catherines #5173, Inc.

   5173      Vice President

Catherines #5175, LLC

   5175      Vice President

Catherines #5176, LLC

   5176      Vice President

Catherines #5177, LLC

   5177      Vice President

Catherines #5179, Inc.

   5179      Vice President

Catherines #5188, LLC

   5188      Vice President

Catherines #5189, Inc.

   5189      Vice President

Catherines #5200, LLC

   5200      Vice President

Catherines #5215, LLC

   5215      Vice President

Catherines #5217, LLC

   5217      Vice President

Catherines #5220, LLC

   5220      Vice President

Catherines #5227, LLC

   5227      Vice President

Catherines #5231, LLC

   5231      Vice President

Catherines #5232, LLC

   5232      Vice President

Catherines #5239, LLC

   5239      Vice President

Catherines #5242, LLC

   5242      Vice President

Catherines #5247, LLC

   5247      Vice President

Catherines #5248, LLC

   5248      Vice President

Catherines #5267, Inc.

   5267      Vice President

Catherines #5269, LLC

   5269      Vice President

Catherines #5275, Inc.

   5275      Vice President

Catherines #5279, Inc.

   5279      Vice President

Catherines 5282, Inc.

   5282      Vice President

Catherines #5300, LLC

   5300      Vice President

Catherines #5303, LLC

   5303      Vice President

Catherines #5307, LLC

   5307      Vice President

Catherines #5314 of Greenburgh, LLC

   5314      Vice President

Catherines #5335, LLC

   5335      Vice President

Catherines #5340, Inc.

   5340      Vice President

Catherines #5342, Inc.

   5342      Vice President

Catherines #5344 of Mays Landing, Inc.

   5344      Vice President

Catherines #5345 of Colonial Heights, Inc.

   5345      Vice President

Catherines #5348, Inc.

   5348      Vice President

Catherines #5349, Inc.

   5349      Vice President

Catherines #5351, Inc.

   5351      Vice President

Catherines #5353, Inc.

   5353      Vice President

Catherines #5356, Inc.

   5356      Vice President

Catherines #5358, Inc.

   5358      Vice President

Catherines #5359, Inc.

   5359      Vice President

Catherines #5360, Inc.

   5360      Vice President

Catherines #5362, Inc.

   5362      Vice President

Catherines #5363, Inc.

   5363      Vice President

Catherines #5365, Inc.

   5365      Vice President

Catherines #5367 of Middletown, Inc.

   5367      Vice President

Catherines #5368, Inc.

   5368      Vice President

Catherines #5369, Inc.

   5369      Vice President

Catherines #5370, Inc.

   5370      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Catherines #5371, Inc.

   5371      Vice President

Catherines #5372, Inc.

   5372      Vice President

Catherines #5375, Inc.

   5375      Vice President

Catherines #5376, Inc.

   5376      Vice President

Catherines #5377, Inc.

   5377      Vice President

Catherines #5378, Inc.

   5378      Vice President

Catherines #5380, Inc.

   5380      Vice President

Catherines #5382 of Vestal, Inc.

   5382      Vice President

Catherines #5384, Inc.

   5384      Vice President

Catherines #5387, Inc.

   5387      Vice President

Catherines #5388, Inc.

   5388      Vice President

Catherines #5390, Inc.

   5390      Vice President

Catherines #5396, Inc.

   5396      Vice President

Catherines #5397, Inc.

   5397      Vice President

Catherines #5402, Inc.

   5402      Vice President

Catherines 5405, Inc.

   5405      Vice President

Catherines 5406, Inc.

   5406      Vice President

Catherines #5407, Inc.

   5407      Vice President

Catherines #5408, Inc.

   5408      Vice President

Catherines #5410, Inc.

   5410      Vice President

Catherines #5411, Inc.

   5411      Vice President

Catherines #5412, Inc.

   5412      Vice President

Catherines #5413 of Dewitt, Inc.

   5413      Vice President

Catherines #5416, Inc.

   5416      Vice President

Catherines #5420, LLC

   5420      Vice President

Catherines #5427, Inc.

   5427      Vice President

Catherines #5428, Inc.

   5428      Vice President

Catherines #5432, Inc.

   5432      Vice President

Catherines #5434, LLC

   5434      Vice President

Catherines #5550, Inc.

   5550      Vice President

Catherines #5552, Inc.

   5552      Vice President

Catherines #5553, Inc.

   5553      Vice President

Catherines #5555, Inc.

   5555      Vice President

Catherines #5556, Inc.

   5556      Vice President

Catherines #5557, LLC

   5557      Vice President

Catherines #5558, LLC

   5558      Vice President

Catherines #5559, LLC

   5559      Vice President

Catherines #5560, LLC

   5560      Vice President

Catherines #5561, LLC

   5561      Vice President

Catherines #5562, LLC

   5562      Vice President

Catherines #5563, LLC

   5563      Vice President

Catherines #5564, LLC

   5564      Vice President

Catherines 5565, LLC

   5565      Vice President

Catherines #5566, LLC

   5566      Vice President

Catherines #5567, LLC

   5567      Vice President

Catherines #5568, LLC

   5568      Vice President

Catherines 5569, Inc.

   5569      Vice President

Catherines #5570, LLC

   5570      Vice President

Catherines #5571, LLC

   5571      Vice President

Catherines #5572, LLC

   5572      Vice President

Catherines #5573, LLC

   5573      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Catherines #5574, LLC

   5574      Vice President

Catherines #5575, LLC

   5575      Vice President

Catherines #5578, LLC

   5578      Vice President

Catherines #5579, LLC

   5579      Vice President

Catherines #5580, LLC

   5580      Vice President

Catherines #5582, LLC

   5582      Vice President

Catherines #5644, Inc.

   5644      Vice President

Catherines #5646, Inc.

   5646      Vice President

Catherines 5647, Inc.

   5647      Vice President

Catherines #5648, Inc.

   5648      Vice President

Catherines #5687, LLC

   5687      Vice President

Catherines #5702, LLC

   5702      Vice President

Catherines #5706, Inc.

   5706      Vice President

Catherines #5713, Inc.

   5713      Vice President

Catherines #5717, LLC

   5717      Vice President

Catherines #5718, Inc.

   5718      Vice President

Catherines #5724, LLC

   5724      Vice President

Catherines #5725, Inc.

   5725      Vice President

Catherines 5738, Inc.

   5738      Vice President

Catherines 5741, Inc.

   5741      Vice President

Catherines 5742, Inc.

   5742      Vice President

Catherines #5743, Inc.

   5743      Vice President

Catherines #5745, Inc.

   5745      Vice President

Catherines #5746, Inc.

   5746      Vice President

Catherines #5748, Inc.

   5748      Vice President

Catherines #5749 of Clay, Inc.

   5749      Vice President

Catherines #5751, LLC

   5751      Vice President

Catherines #5753, Inc.

   5753      Vice President

Catherines #5757, Inc.

   5757      Vice President

Catherines #5772, LLC

   5772      Vice President

Catherines #5778, Inc.

   5778      Vice President

Catherines #5781, LLC

   5781      Vice President

Catherines #5784, LLC

   5784      Vice President

Catherines #5785, LLC

   5785      Vice President

Catherines #5786, LLC

   5786      Vice President

Catherines #5788, LLC

   5788      Vice President

Catherines #5791, LLC

   5791      Vice President

Catherines #5793, Inc.

   5793      Vice President

Catherines #5794 of Pittsford, Inc.

   5794      Vice President

Catherines #5796 of Poughkeepsie, Inc.

   5796      Vice President

Catherines #5802, LLC

   5802      Vice President

Catherines #5808, LLC

   5808      Vice President

Catherines #5812, Inc.

   5812      Vice President

Catherines #5814, LLC

   5814      Vice President

Catherines #5816, LLC

   5816      Vice President

Catherines #5817 of Amherst, LLC

   5817      Vice President

Catherines #5819, Inc.

   5819      Vice President

Catherines #5824, LLC

   5824      Vice President

Catherines #5826, Inc.

   5826      Vice President

Catherines 5832, Inc.

   5832      Vice President

Catherines 5834, Inc.

   5834      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Catherines #5837, LLC

   5837      Vice President

Catherines #5845, Inc.

   5845      Vice President

Catherines #5848, Inc.

   5848      Vice President

Catherines #5849, Inc.

   5849      Vice President

Catherines #5855, Inc.

   5855      Vice President

Catherines #5857, Inc.

   5857      Vice President

Catherines #5858, Inc.

   5858      Vice President

Catherines #5859, Inc.

   5859      Vice President

Catherines #5861, Inc.

   5861      Vice President

Catherines #5863, Inc.

   5863      Vice President

Catherines #5867, Inc.

   5867      Vice President

Catherines #5871, Inc.

   5871      Vice President

Catherines #5873, Inc.

   5873      Vice President

Catherines #5874, Inc.

   5874      Vice President

Catherines #5875, Inc.

   5875      Vice President

Catherines #5876, Inc.

   5876      Vice President

Catherines #5879, Inc.

   5879      Vice President

Catherines #5881, Inc.

   5881      Vice President

Catherines #5885, Inc.

   5885      Vice President

Catherines #5889, Inc.

   5889      Vice President

Catherines #5890, Inc.

   5890      Vice President

Catherines #5893, Inc.

   5893      Vice President

Catherines #5951, LLC

   5951      Vice President

Catherines #5952, LLC

   5952      Vice President

Catherines #5955, LLC

   5955      Vice President

Catherines #5956, LLC

   5956      Vice President

Catherines #5957, LLC

   5957      Vice President

Catherines #5958, LLC

   5958      Vice President

Catherines #5959, LLC

   5959      Vice President

Catherines #5960, LLC

   5960      Vice President

Catherines #5961, LLC

   5961      Vice President

Catherines #5962, LLC

   5962      Vice President

Catherines #5963, LLC

   5963      Vice President

Catherines #5965, LLC

   5965      Vice President

Catherines #5966, LLC

   5966      Vice President

Catherines #5967, LLC

   5967      Vice President

Catherines #5968, LLC

   5968      Vice President

Catherines #5969, LLC

   5969      Vice President

Catherines 5970, LLC

   5970      Vice President

Catherines #5971, LLC

   5971      Vice President

Catherines #5972, LLC

   5972      Vice President

Catherines #5973, LLC

   5973      Vice President

Catherines #5974, LLC

   5974      Vice President

Catherines 5975, Inc.

   5975      Vice President

Catherines #5976, LLC

   5976      Vice President

Catherines #5977, LLC

   5977      Vice President

Catherines #5979, LLC

   5979      Vice President

Catherines #5980, LLC

   5980      Vice President

Catherines #5982, LLC

   5982      Vice President

Catherines #5983, LLC

   5983      Vice President

Lane Bryant #6004, LLC

   6004      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #6006, LLC

   6006      Vice President

Lane Bryant #6008, Inc.

   6008      Vice President

Lane Bryant #6012, LLC

   6012      Vice President

Lane Bryant #6013, LLC

   6013      Vice President

Lane Bryant #6017, LLC

   6017      Vice President

Lane Bryant #6019, LLC

   6019      Vice President

Lane Bryant #6032, LLC

   6032      Vice President

Lane Bryant 6038, Inc.

   6038      Vice President

Lane Bryant #6041, LLC

   6041      Vice President

Lane Bryant 6042, Inc.

   6042      Vice President

Lane Bryant 6044, Inc.

   6044      Vice President

Lane Bryant 6045, Inc.

   6045      Vice President

Lane Bryant #6046, LLC

   6046      Vice President

Lane Bryant #6051, LLC

   6051      Vice President

Lane Bryant #6053, LLC

   6053      Vice President

Lane Bryant #6059, LLC

   6059      Vice President

Lane Bryant #6065, LLC

   6065      Vice President

Lane Bryant 6067, Inc.

   6067      Vice President

Lane Bryant #6078, LLC

   6078      Vice President

Lane Bryant #6083, Inc.

   6083      Vice President

Lane Bryant #6097, LLC

   6097      Vice President

Lane Bryant #6116, LLC

   6116      Vice President

Lane Bryant #6118, LLC

   6118      Vice President

Lane Bryant #6120, Inc.

   6120      Vice President

Lane Bryant 6122, Inc.

   6122      Vice President

Lane Bryant #6126, LLC

   6126      Vice President

Lane Bryant 6134, Inc.

   6134      Vice President

Lane Bryant #6147 of Victor, LLC

   6147      Vice President

Lane Bryant #6154, LLC

   6154      Vice President

Lane Bryant #6155, LLC

   6155      Vice President

Lane Bryant #6157, Inc.

   6157      Vice President

Lane Bryant #6158, LLC

   6158      Vice President

Lane Bryant 6161, Inc.

   6161      Vice President

Lane Bryant #6163, LLC

   6163      Vice President

Lane Bryant #6166, LLC

   6166      Vice President

Lane Bryant #6170, LLC

   6170      Vice President

Lane Bryant #6178, LLC

   6178      Vice President

Lane Bryant #6181, Inc.

   6181      Vice President

Lane Bryant #6183, LLC

   6183      Vice President

Lane Bryant #6188, LLC

   6188      Vice President

Lane Bryant #6196, Inc.

   6196      Vice President

Lane Bryant 6198, Inc.

   6198      Vice President

Lane Bryant #6202, LLC

   6202      Vice President

Lane Bryant/Cacique #6203, LLC

   6203      Vice President

Lane Bryant #6205, LLC

   6205      Vice President

Lane Bryant #6209, LLC

   6209      Vice President

Lane Bryant #6211, LLC

   6211      Vice President

Lane Bryant #6213, LLC

   6213      Vice President

Lane Bryant #6215, Inc.

   6215      Vice President

Lane Bryant #6218, Inc.

   6218      Vice President

Lane Bryant #6219, LLC

   6219      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #6222, LLC

   6222    Vice President

Lane Bryant #6230, Inc.

   6230    Vice President

Lane Bryant #6231, LLC

   6231    Vice President

Lane Bryant #6234, LLC

   6234    Vice President

Lane Bryant #6238, Inc.

   6238    Vice President

Lane Bryant #6243, Inc.

   6243    Vice President

Lane Bryant #6245, Inc.

   6245    Vice President

Lane Bryant #6248, Inc.

   6248    Vice President

Lane Bryant #6249, LLC

   6249    Vice President

Lane Bryant #6251, Inc.

   6251    Vice President

Lane Bryant #6257 of Staten Island, LLC

   6257    Vice President

Lane Bryant #6260, Inc.

   6260    Vice President

Lane Bryant 6261, Inc.

   6261    Vice President

Lane Bryant #6264, LLC

   6264    Vice President

Lane Bryant #6271, Inc.

   6271    Vice President

Lane Bryant #6278, LLC

   6278    Vice President

Lane Bryant #6280 of Levittown, LLC

   6280    Vice President

Lane Bryant #6282, LLC

   6282    Vice President

Lane Bryant #6288, LLC

   6288    Vice President

Lane Bryant #6290, LLC

   6290    Vice President

Lane Bryant #6291, LLC

   6291    Vice President

Lane Bryant #6294, LLC

   6294    Vice President

Lane Bryant #6295, Inc.

   6295    Vice President

Lane Bryant #6298, LLC

   6298    Vice President

Lane Bryant #6301, LLC

   6301    Vice President

Lane Bryant #6302, LLC

   6302    Vice President

Lane Bryant/Cacique #6304 of Albany, LLC

   6304    Vice President

Lane Bryant #6315 of Bayshore, Inc.

   6315    Vice President

Lane Bryant 6318, Inc.

   6318    Vice President

Lane Bryant 6319, Inc.

   6319    Vice President

Lane Bryant #6321, LLC

   6321    Vice President

Lane Bryant 6324, Inc.

   6324    Vice President

Lane Bryant 6328, Inc.

   6328    Vice President

Lane Bryant 6330, Inc.

   6330    Vice President

Lane Bryant #6336, LLC

   6336    Vice President

Lane Bryant #6341, LLC

   6341    Vice President

Lane Bryant #6342, Inc.

   6342    Vice President

Lane Bryant #6345, LLC

   6345    Vice President

Lane Bryant #6350, LLC

   6350    Vice President

Lane Bryant #6353, LLC

   6353    Vice President

Lane Bryant/Cacique #6354, LLC

   6354    Vice President

Lane Bryant #6355, LLC

   6355    Vice President

Lane Bryant #6365, LLC

   6365    Vice President

Lane Bryant #6366, Inc.

   6366    Vice President

Lane Bryant #6369, Inc.

   6369    Vice President

Lane Bryant #6371, Inc.

   6371    Vice President

Lane Bryant #6372, Inc.

   6372    Vice President

Lane Bryant #6373 of Shirley, Inc.

   6373    Vice President

Lane Bryant #6374, Inc.

   6374    Vice President

Lane Bryant/Cacique #6375, LLC

   6375    Vice President

Lane Bryant #6385, Inc.

   6385    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant/Cacique #6387, LLC

   6387    Vice President

Lane Bryant #6388, LLC

   6388    Vice President

Lane Bryant #6390, LLC

   6390    Vice President

Lane Bryant 6391, Inc.

   6391    Vice President

Lane Bryant #6392, LLC

   6392    Vice President

Lane Bryant 6394, Inc.

   6394    Vice President

Lane Bryant 6398, Inc.

   6398    Vice President

Lane Bryant #6399, LLC

   6399    Vice President

Lane Bryant #6401, Inc.

   6401    Vice President

Lane Bryant #6404, Inc.

   6404    Vice President

Lane Bryant 6405, LLC

   6405    Vice President

Lane Bryant #6406, Inc.

   6406    Vice President

Lane Bryant #6409, Inc.

   6409    Vice President

Lane Bryant #6417, LLC

   6417    Vice President

Lane Bryant #6419, LLC

   6419    Vice President

Lane Bryant #6420, Inc.

   6420    Vice President

Lane Bryant #6421, Inc.

   6421    Vice President

Lane Bryant #6428, LLC

   6428    Vice President

Lane Bryant #6432, inc.

   6432    Vice President

Lane Bryant #6433, Inc.

   6433    Vice President

Lane Bryant #6435, LLC

   6435    Vice President

Lane Bryant #6442, LLC

   6442    Vice President

Lane Bryant #6446, LLC

   6446    Vice President

Lane Bryant #6456, Inc.

   6456    Vice President

Lane Bryant #6457 of Buffalo, Inc.

   6457    Vice President

Lane Bryant #6461, Inc.

   6461    Vice President

Lane Bryant #6464, Inc.

   6464    Vice President

Lane Bryant #6466, Inc.

   6466    Vice President

Lane Bryant #6470, LLC

   6470    Vice President

Lane Bryant #6474, LLC

   6474    Vice President

Lane Bryant #6478, Inc.

   6478    Vice President

Lane Bryant #6479, LLC

   6479    Vice President

Lane Bryant #6481, LLC

   6481    Vice President

Lane Bryant #6484, LLC

   6484    Vice President

Lane Bryant #6485, LLC

   6485    Vice President

Lane Bryant #6490, LLC

   6490    Vice President

Lane Bryant #6491, LLC

   6491    Vice President

Lane Bryant #6494, LLC

   6494    Vice President

Lane Bryant 6496, LLC

   6496    Vice President

Lane Bryant #6499, LLC

   6499    Vice President

Lane Bryant/Cacique #6518, LLC

   6518    Vice President

Lane Bryant #6521, LLC

   6521    Vice President

Lane Bryant #6522, LLC

   6522    Vice President

Lane Bryant 6525, LLC

   6525    Vice President

Lane Bryant 6529, Inc.

   6529    Vice President

Lane Bryant #6537, LLC

   6537    Vice President

Lane Bryant #6540, Inc.

   6540    Vice President

Lane Bryant #6541, LLC

   6541    Vice President

Lane Bryant #6542, Inc.

   6542    Vice President

Lane Bryant 6543, Inc.

   6543    Vice President

Lane Bryant 6547, Inc.

   6547    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #6557, LLC

   6557    Vice President

Lane Bryant #6558, Inc.

   6558    Vice President

Lane Bryant 6559, Inc.

   6559    Vice President

Lane Bryant #6563 of New Hartford, LLC

   6563    Vice President

Lane Bryant #6565, LLC

   6565    Vice President

Lane Bryant #6566, LLC

   6566    Vice President

Lane Bryant #6570, LLC

   6570    Vice President

Lane Bryant 6575, Inc.

   6575    Vice President

Lane Bryant #6577, LLC

   6577    Vice President

Lane Bryant/Cacique #6579, LLC

   6579    Vice President

Lane Bryant #6581, LLC

   6581    Vice President

Lane Bryant #6582, LLC

   6582    Vice President

Lane Bryant #6586, LLC

   6586    Vice President

Lane Bryant #6587, LLC

   6587    Vice President

Lane Bryant #6588, LLC

   6588    Vice President

Lane Bryant #6603, LLC

   6603    Vice President

Lane Bryant #6606, LLC

   6606    Vice President

Lane Bryant #6615, LLC

   6615    Vice President

Lane Bryant #6617, LLC

   6617    Vice President

Lane Bryant 6618, LLC

   6618    Vice President

Lane Bryant #6623, Inc.

   6623    Vice President

Lane Bryant 6625, Inc.

   6625    Vice President

Lane Bryant #6637, LLC

   6637    Vice President

Lane Bryant #6644, LLC

   6644    Vice President

Lane Bryant #6651, LLC

   6651    Vice President

Lane Bryant #6652, LLC

   6652    Vice President

Lane Bryant #6654, LLC

   6654    Vice President

Lane Bryant #6655, LLC

   6655    Vice President

Lane Bryant #6657, LLC

   6657    Vice President

Lane Bryant #6658, LLC

   6658    Vice President

Lane Bryant #6659, LLC

   6659    Vice President

Lane Bryant 6662, Inc.

   6662    Vice President

Lane Bryant #6666 of Poughkeepsie, LLC

   6666    Vice President

Lane Bryant #6668, LLC

   6668    Vice President

Lane Bryant #6671, LLC

   6671    Vice President

Lane Bryant #6674, LLC

   6674    Vice President

Lane Bryant #6679, LLC

   6679    Vice President

Lane Bryant #6680, LLC

   6680    Vice President

Lane Bryant #6682, LLC

   6682    Vice President

Lane Bryant 6684, LLC

   6684    Vice President

Lane Bryant #6685, LLC

   6685    Vice President

Lane Bryant #6686, LLC

   6686    Vice President

Lane Bryant 6688, Inc.

   6688    Vice President

Lane Bryant #6690, LLC

   6690    Vice President

Lane Bryant #6692, LLC

   6692    Vice President

Lane Bryant #6696, LLC

   6696    Vice President

Lane Bryant 6701, Inc.

   6701    Vice President

Lane Bryant #6703, LLC

   6703    Vice President

Lane Bryant #6704, LLC

   6704    Vice President

Lane Bryant #6708, LLC

   6708    Vice President

Lane Bryant #6709, LLC

   6709    Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #6710, LLC

   6710      Vice President

Lane Bryant #6711, LLC

   6711      Vice President

Lane Bryant #6721, LLC

   6721      Vice President

Lane Bryant 6722, Inc.

   6722      Vice President

Lane Bryant #6740, LLC

   6740      Vice President

Lane Bryant #6741, LLC

   6741      Vice President

Lane Bryant #6743, LLC

   6743      Vice President

Lane Bryant #6745, LLC

   6745      Vice President

Lane Bryant #6750 of East Northport, LLC

   6750      Vice President

Lane Bryant #6756, LLC

   6756      Vice President

Lane Bryant #6759, LLC

   6759      Vice President

Lane Bryant #6760, LLC

   6760      Vice President

Lane Bryant #6763, LLC

   6763      Vice President

Lane Bryant #6765, LLC

   6765      Vice President

Lane Bryant #6766, LLC

   6766      Vice President

Lane Bryant #6767, LLC

   6767      Vice President

Lane Bryant #6771, LLC

   6771      Vice President

Lane Bryant #6772, LLC

   6772      Vice President

Lane Bryant #6773, LLC

   6773      Vice President

Lane Bryant #6778, LLC

   6778      Vice President

Lane Bryant #6782, LLC

   6782      Vice President

Lane Bryant 6785, Inc.

   6785      Vice President

Lane Bryant #6786, LLC

   6786      Vice President

Lane Bryant #6788, LLC

   6788      Vice President

Lane Bryant 6789, Inc.

   6789      Vice President

Lane Bryant #6792 of Brooklyn, LLC

   6792      Vice President

Lane Bryant #6794, Inc.

   6794      Vice President

Lane Bryant #6804, LLC

   6804      Vice President

Lane Bryant #6808, LLC

   6808      Vice President

Lane Bryant #6809, LLC

   6809      Vice President

Lane Bryant #6812, LLC

   6812      Vice President

Lane Bryant #6817 of Buffalo, LLC

   6817      Vice President

Lane Bryant #6823, LLC

   6823      Vice President

Lane Bryant #6828 of Middletown, LLC

   6828      Vice President

Lane Bryant #6832, LLC

   6832      Vice President

Lane Bryant #6833, LLC

   6833      Vice President

Lane Bryant #6853, LLC

   6853      Vice President

Lane Bryant #6854, LLC

   6854      Vice President

Lane Bryant #6856, LLC

   6856      Vice President

Lane Bryant #6859, Inc.

   6859      Vice President

Lane Bryant 6861, Inc.

   6861      Vice President

Lane Bryant #6864, LLC

   6864      Vice President

Lane Bryant #6875, LLC

   6875      Vice President

Lane Bryant 6878, LLC

   6878      Vice President

Lane Bryant #6879, LLC

   6879      Vice President

Lane Bryant #6882, LLC

   6882      Vice President

Lane Bryant #6883, LLC

   6883      Vice President

Lane Bryant #6891, LLC

   6891      Vice President

Lane Bryant #6892, LLC

   6892      Vice President

Lane Bryant 6894, Inc.

   6894      Vice President

Lane Bryant #6895, LLC

   6895      Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lane Bryant #6896, LLC

   6896      Vice President

Lane Bryant #6899, LLC

   6899      Vice President

Lane Bryant #6901, LLC

   6901      Vice President

Lane Bryant #6907, Inc.

   6907      Vice President

Lane Bryant #6910 of Bayside, LLC

   6910      Vice President

Lane Bryant #6915, LLC

   6915      Vice President

Lane Bryant #6916, LLC

   6916      Vice President

Lane Bryant #6917, LLC

   6917      Vice President

Lane Bryant 6918, Inc.

   6918      Vice President

Lane Bryant 6919, Inc.

   6919      Vice President

Lane Bryant 6927, Inc.

   6927      Vice President

Lane Bryant #6931, LLC

   6931      Vice President

Lane Bryant #6933, LLC

   6933      Vice President

Lane Bryant #6936, LLC

   6936      Vice President

Lane Bryant #6937, LLC

   6937      Vice President

Lane Bryant #6939, LLC

   6939      Vice President

Lane Bryant #6943, LLC

   6943      Vice President

Lane Bryant #6945 of Henrietta, LLC

   6945      Vice President

Lane Bryant/Cacique #6948, LLC

   6948      Vice President

Lane Bryant #6955, LLC

   6955      Vice President

Lane Bryant #6957, LLC

   6957      Vice President

Lane Bryant #6962 of Valley Stream, LLC

   6962      Vice President

Lane Bryant/Cacique #6963 of West Nyack, LLC

   6963      Vice President

Lane Bryant 6966, Inc.

   6966      Vice President

Lane Bryant #6968, LLC

   6968      Vice President

Lane Bryant #6974, LLC

   6974      Vice President

Lane Bryant #6979, LLC

   6979      Vice President

Fashion Bug Plus #8047, Inc.

   8047      Vice President

Fashion Bug Plus #8048, Inc.

   8048      Vice President

Fashion Bug Plus #8060, Inc.

   8060      Vice President

Fashion Bug Plus #8062, Inc.

   8062      Vice President

Fashion Bug Plus #8067, Inc.

   8067      Vice President

Fashion Bug Plus #8078, Inc.

   8078      Vice President



--------------------------------------------------------------------------------

SCHEDULE 3

(Colin D. Stern on behalf of each entity in the capacity shown)

 

NAME    SIGNING CAPACITY

CATHERINES C.S.A.C., INC.

  

Vice President

CHARMING SHOPPES INTERACTIVE, INC.

  

Vice President

C.S.A.C. LLC

  

Vice President

C.S.F. CORP.

  

Vice President

CSGC, INC.

  

Vice President

FBGC, INC.

  

Vice President

Catherines of California, Inc.

  

Vice President

CS Holdco LLC

  

Vice President

Sierra Nevada Factoring, Inc.

  

Vice President

Outlet Division Management Co., Inc.

  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

 

LOGO [g367159ex10_1pg020.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 3, 2011,

as further amended and restated as of

June 14, 2012,

among

ASCENA RETAIL GROUP, INC.,

The BORROWING SUBSIDIARIES party hereto,

The other LOAN PARTIES party hereto,

The LENDERS party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers

BANK OF AMERICA, N.A.,

as Syndication Agent

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     44   

SECTION 1.03.

 

Terms Generally

     44   

SECTION 1.04.

 

Accounting Terms; GAAP

     45   

SECTION 1.05.

 

Effectuation of Transactions

     46    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     46   

SECTION 2.02.

 

Loans and Borrowings

     46   

SECTION 2.03.

 

Requests for Revolving Borrowings

     47   

SECTION 2.04.

 

Protective Advances

     48   

SECTION 2.05.

 

Swingline Loans and Overadvances

     49   

SECTION 2.06.

 

Letters of Credit

     51   

SECTION 2.07.

 

Funding of Borrowings

     57   

SECTION 2.08.

 

Interest Elections

     57   

SECTION 2.09.

 

Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments

     59   

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     60   

SECTION 2.11.

 

Prepayment of Loans

     61   

SECTION 2.12.

 

Fees

     62   

SECTION 2.13.

 

Interest

     63   

SECTION 2.14.

 

Alternate Rate of Interest

     64   

SECTION 2.15.

 

Increased Costs

     64   

SECTION 2.16.

 

Break Funding Payments

     66   

SECTION 2.17.

 

Taxes

     66   

SECTION 2.18.

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     70   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     73   

SECTION 2.20.

 

Defaulting Lenders

     74   

SECTION 2.21.

 

Returned Payments

     76   

SECTION 2.22.

 

Borrowing Subsidiaries

     76   

 

i



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties   

SECTION 3.01.

  

Organization; Powers

     77   

SECTION 3.02.

  

Authorization; Enforceability; Benefit to Loan Parties

     77   

SECTION 3.03.

  

Governmental Approvals; No Conflicts

     77   

SECTION 3.04.

  

Financial Condition; No Material Adverse Effect

     78   

SECTION 3.05.

  

Properties

     79   

SECTION 3.06.

  

Litigation and Environmental Matters

     79   

SECTION 3.07.

  

Compliance with Laws and Agreements

     80   

SECTION 3.08.

  

Investment Company Status

     80   

SECTION 3.09.

  

Taxes

     81   

SECTION 3.10.

  

ERISA; Labor Matters

     81   

SECTION 3.11.

  

Disclosure

     81   

SECTION 3.12.

  

Subsidiaries and Joint Ventures

     82   

SECTION 3.13.

  

Insurance

     82   

SECTION 3.14.

  

Federal Reserve Regulations

     82   

SECTION 3.15.

  

Solvency

     82   

SECTION 3.16.

  

Collateral Matters

     83   

SECTION 3.17.

  

Use of Proceeds

     84   

SECTION 3.18.

  

Credit Card Agreements

     84    ARTICLE IV    Conditions   

SECTION 4.01.

  

Second Restatement Effective Date

     84   

SECTION 4.02.

  

Each Credit Event

     84    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

  

Financial Statements; Borrowing Base and Other Information

     85   

SECTION 5.02.

  

Notices of Material Events

     90   

SECTION 5.03.

  

Additional Subsidiaries

     91   

SECTION 5.04.

  

Information Regarding Collateral

     91   

SECTION 5.05.

  

Existence; Conduct of Business

     92   

SECTION 5.06.

  

Payment of Obligations

     92   

SECTION 5.07.

  

Maintenance of Properties

     92   

SECTION 5.08.

  

Insurance

     92   

SECTION 5.09.

  

Books and Records; Inspection Rights

     93   

SECTION 5.10.

  

Compliance with Laws

     93   

SECTION 5.11.

  

Use of Proceeds

     93   

 

ii



--------------------------------------------------------------------------------

SECTION 5.12.

  

Appraisals

     93   

SECTION 5.13.

  

Field Examinations

     94   

SECTION 5.14.

  

Depository Banks

     94   

SECTION 5.15.

  

Further Assurances

     94   

SECTION 5.16.

  

Credit Card Agreements and Notifications

     95   

SECTION 5.17.

  

Post Closing Requirements

     95    ARTICLE VI    Negative Covenants   

SECTION 6.01.

  

Indebtedness; Certain Equity Securities

     95   

SECTION 6.02.

  

Liens

     97   

SECTION 6.03.

  

Fundamental Changes; Business Activities

     99   

SECTION 6.04.

  

Investments, Loans, Advances, Guarantees and Acquisitions

     99   

SECTION 6.05.

  

Asset Sales

     102   

SECTION 6.06.

  

Sale/Leaseback Transactions

     103   

SECTION 6.07.

  

Swap Agreements

     103   

SECTION 6.08.

  

Restricted Payments; Certain Payments of Indebtedness

     104   

SECTION 6.09.

  

Transactions with Affiliates

     105   

SECTION 6.10.

  

Restrictive Agreements

     105   

SECTION 6.11.

  

Amendment of Organizational Documents

     106   

SECTION 6.12.

  

Fixed Charge Coverage Ratio

     106   

SECTION 6.13.

  

Changes in Fiscal Periods

     107    ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

  

Notices

     114   

SECTION 9.02.

  

Waivers; Amendments

     115   

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     118   

SECTION 9.04.

  

Successors and Assigns

     120   

SECTION 9.05.

  

Survival

     124   

 

iii



--------------------------------------------------------------------------------

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

     124   

SECTION 9.07.

  

Severability

     125   

SECTION 9.08.

  

Right of Setoff

     125   

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     125   

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     126   

SECTION 9.11.

  

Headings

     126   

SECTION 9.12.

  

Confidentiality

     126   

SECTION 9.13.

  

Several Obligations; Nonreliance; Violation of Law

     128   

SECTION 9.14.

  

USA PATRIOT Act

     128   

SECTION 9.15.

  

Appointment for Perfection

     128   

SECTION 9.16.

  

Interest Rate Limitation

     128   

SECTION 9.17.

  

No Fiduciary Relationship

     129   

SECTION 9.18.

  

Intercreditor Agreement

     129   

SECTION 9.19.

  

Dutch Parallel Debt

     130    ARTICLE X    Loan Guarantee   

SECTION 10.01.

  

Guarantee

     131   

SECTION 10.02.

  

Guarantee of Payment

     131   

SECTION 10.03.

  

No Discharge or Diminishment of Loan Guarantee

     131   

SECTION 10.04.

  

Defenses Waived

     132   

SECTION 10.05.

  

Rights of Subrogation

     133   

SECTION 10.06.

  

Reinstatement; Stay of Acceleration

     133   

SECTION 10.07.

  

Information

     133   

SECTION 10.08.

  

Taxes

     133   

SECTION 10.09.

  

Maximum Liability

     133   

SECTION 10.10.

  

Contribution

     134   

SECTION 10.11.

  

Liability Cumulative

     135    ARTICLE XI    The Borrower Representative   

SECTION 11.01.

  

Appointment; Nature of Relationship

     135   

SECTION 11.02.

  

Powers

     135   

SECTION 11.03.

  

Employment of Agents

     135   

SECTION 11.04.

  

Notices

     135   

SECTION 11.05.

  

Successor Borrower Representative

     136   

SECTION 11.06.

  

Execution of Loan Documents; Borrowing Base Certificate

     136   

SECTION 11.07.

  

Reporting

     136   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:       Schedule 1.01A    —   

Certain Non-Designated Subsidiaries

Schedule 1.01B    —   

Excluded Real Properties

Schedule 2.01    —   

Commitments

Schedule 2.06    —   

Existing Letters of Credit

Schedule 3.05    —   

Real Properties

Schedule 3.06    —   

Disclosed Matters

Schedule 3.12    —   

Subsidiaries and Joint Ventures

Schedule 3.13    —   

Insurance

Schedule 3.18    —   

Credit Card Arrangements

Schedule 6.01    —   

Existing Indebtedness

Schedule 6.02    —   

Existing Liens

Schedule 6.04    —   

Existing Investments

Schedule 6.09    —   

Affiliate Transactions

Schedule 6.10    —   

Existing Restrictions

EXHIBITS:       Exhibit A    —   

Form of Assignment and Assumption

Exhibit B    —   

Form of Borrowing Base Certificate

Exhibit C    —   

Form of Borrowing Request

Exhibit D    —   

Form of Compliance Certificate

Exhibit E    —   

Form of Intercreditor Agreement

Exhibit F    —   

Form of Interest Election Request

Exhibit G    —   

Form of Supplemental Perfection Certificate

Exhibit H    —   

Form of Joinder Agreement

Exhibit I-1    —   

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I-2    —   

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes

Exhibit I-3    —   

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit I-4    —   

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 3, 2011, as further
amended and restated as of June 14, 2012, among ASCENA RETAIL GROUP, INC., the
BORROWING SUBSIDIARIES party hereto, the other LOAN PARTIES party hereto, the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrowers (such term and each other capitalized term used herein having the
meaning assigned to it in Article I of this Agreement), the other Loan Parties,
the Lenders and the Administrative Agent are parties to the Existing Credit
Agreement, and have agreed to amend and restate such Agreement to provide for,
among other things, (a) certain amendments hereto relating to the Acquisition,
(b) an increase in total Revolving Commitments of $50,000,000, (c) the extension
of the maturity of the credit facility established thereby, (d) certain
amendments hereto relating to the incurrence of Permitted Term Indebtedness and
(e) certain pricing and other amendments thereto, all as set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto have agreed pursuant to the Second
Restatement Agreement that, as of the Second Restatement Effective Date, the
Existing Credit Agreement shall be amended and restated to be in the form of
this Agreement.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning set forth in the Restated Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquired Company” means Charming Shoppes, Inc., a Pennsylvania corporation.

“Acquired Company Convertible Notes” means the 1.125% Senior Convertible Notes
due 2014 of the Acquired Company outstanding as of the Second Restatement
Effective Date.



--------------------------------------------------------------------------------

“Acquisition” means the Acquisition Tender Offer and the Merger, collectively.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
May 1, 2012, among the Company, Merger Sub and the Acquired Company, together
with the exhibits thereto and the related disclosure letter.

“Acquisition Tender Offer” means the offer to purchase for cash all the
outstanding shares of common stock in the Acquired Company commenced by Merger
Sub pursuant to the Acquisition Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended or restated from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters LIBOR01
screen (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day (without any rounding) for
deposits in dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the total Revolving Commitments of all the Lenders (if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments at or prior to the time of
determination); provided that for purposes of Section 2.20 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan or the participation fee for any Standby Letter of Credit or
Commercial Letter of Credit, as the case may be, the applicable rate per annum
set forth in the table below under the caption “ABR Spread”, “Eurodollar
Spread”, “Standby Letter of Credit Fee” or “Commercial Letter of Credit Fee”, as
the case may be, based upon Average Availability for the most recently ended
fiscal quarter of the Company:

 

Average Availability

   ABR Spread     Eurodollar
Spread     Standby
Letter of
Credit Fee     Commercial
Letter of
Credit Fee  

Category 1

³$150,000,000

     0.50 %      1.50 %      1.50 %      0.75 % 

Category 2

>$75,000,000 but

<$150,000,000

     0.75 %      1.75 %      1.75 %      0.875 % 

Category 3

£$75,000,000

     1.00 %      2.00 %      2.00 %      1.00 % 

For purposes of the foregoing, the Applicable Rate shall be determined (a) from
and after the Second Restatement Effective Date and until any change thereto
pursuant to clause (b) below, by reference to Category 3 in the table above and
(b) as of the end of each fiscal quarter of the Company ended on or after
October 27, 2012, based upon the Borrowing Base Certificate that is delivered
from time to time pursuant to Section 5.01(h) as of the last day of such fiscal
quarter, with any changes to the Applicable Rate resulting from a change in
Average Availability to be effective on the first day of the first month
following delivery of such Borrowing Base Certificate. Notwithstanding the
foregoing provisions of this definition, if the Borrowers shall fail to deliver
any Borrowing Base Certificate as of the last day of any fiscal quarter of the
Company by the time required under Section 5.01(h), then the Applicable Rate
shall be determined by reference to Category 3 in the table above from and
including the day next following the date on which such Borrowing Base
Certificate shall have been due to but excluding the sixth day after the date on
which such Borrowing Base Certificate shall have been delivered.

“Applicable Share” has the meaning set forth in Section 10.10.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their capacities as joint bookrunners and joint lead
arrangers for the credit facility established hereby.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
total Revolving Commitments then in effect and (ii) the Borrowing Base then in
effect minus (b) the total Credit Exposure of all Lenders at such time.

“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Average Availability” means, with respect to any fiscal quarter, (a) the sum of
Availability for each day during such fiscal quarter divided by (b) the number
of days in such fiscal quarter.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

“Banking Services Reserves” mean all Reserves that the Administrative Agent from
time to time establishes in its Permitted Discretion for Banking Services then
provided or Banking Services Obligations then outstanding.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“BofA” means Bank of America, N.A., a national banking association, in its
individual capacity, and its successors.

 

4



--------------------------------------------------------------------------------

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowers” means the Company and the Borrowing Subsidiaries, collectively.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance or (d) an Overadvance.

“Borrowing Base” means, at any time (subject to modification as provided below),
an amount equal to the sum of (a) 90% of the Loan Parties’ Eligible Credit Card
Accounts Receivable at such time, plus (b) 90% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Loan Parties’ Eligible
Inventory, valued at the lower of cost, determined on a first-in-first-out
basis, or market value, minus (c) Reserves. The Administrative Agent may, in its
Permitted Discretion and with not fewer than four Business Days’ prior written
notice to the Borrower Representative, reduce the advance rates set forth above,
adjust Reserves or reduce one or more of the other elements used in computing
the Borrowing Base. Subject to the immediately preceding sentence and the other
provisions hereof expressly permitting the Administrative Agent to adjust the
Borrowing Base, the Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 4.02(c) or 5.01(h) (or, prior to the first such
delivery, delivered to the Administrative Agent pursuant to Section 4(h) of the
Second Restatement Agreement); provided that if any Borrowing Base Certificate
delivered under Section 4.02(c) or 5.01(h) (or under Section 4(h) of the Second
Restatement Agreement) shall prove to have been materially inaccurate
(regardless of whether any Revolving Commitments are in effect or any amounts
are outstanding hereunder when such inaccuracy is discovered), and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual Borrowing Base), the applicable Borrowers shall pay to the Administrative
Agent, for distribution to the Lenders (or former Lenders) as their interests
may appear, the accrued interest or fees that should have been paid but were not
paid as a result of such inaccuracy.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent from time to time to reflect the components
of and reserves against the Borrowing Base as provided for hereunder) or another
form that is acceptable to the Administrative Agent in its Permitted Discretion.

“Borrowing Base Reporting Date” means the last day of each fiscal quarter of the
Company; provided that (a) if on the last day of any fiscal month of the Company
(i) any Revolving Loans shall be outstanding or (ii) the LC Exposure shall be

 

5



--------------------------------------------------------------------------------

$30,000,000 or more, then the last day of such fiscal month will also be a
Borrowing Base Reporting Date and (b) during any Enhanced Reporting Period, the
last day of each week will also be a Borrowing Base Reporting Date.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03, which shall be, in the case
of any such written request, in the form of Exhibit C or any other form approved
by the Administrative Agent.

“Borrowing Subsidiary” means, until such time as it ceases to be a Borrowing
Subsidiary pursuant to Section 2.22, each of (a) The Dress Barn Inc., a
Connecticut corporation, (b) Tween Brands, Inc., a Delaware corporation,
(c) Maurices Incorporated, a Delaware corporation, (d) the Acquired Company,
(e) Charming Shoppes of Delaware, Inc., a Pennsylvania corporation, (f) CSI
Industries, Inc., a Delaware corporation, (g) Catherines, Inc., a Delaware
corporation, (h) Catherines Stores Corporation, a Tennessee corporation,
(i) Lane Bryant, Inc., a Delaware corporation, (j) Lane Bryant Purchasing Corp.,
an Ohio corporation, (k) FB Apparel, Inc., an Indiana corporation, and (l) any
other wholly owned Subsidiary designated as a Borrowing Subsidiary pursuant to
Section 2.22.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Subsidiary” means any Subsidiary that has been formed or is organized
under the laws of Canada or any province or territory thereof.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and the
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the Company for such period prepared in accordance with GAAP and
(b) such portion of principal payments on Capital Lease Obligations or Synthetic
Lease Obligations made by the Company and its consolidated Subsidiaries during
such period as is attributable to additions to property, plant and equipment
that have not otherwise been reflected on the consolidated statement of cash
flows as additions to property, plant and equipment for such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be

 

6



--------------------------------------------------------------------------------

terminated by the lessee without payment of a premium or a penalty. For purposes
of Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a
Lien on the property being leased and such property shall be deemed to be owned
by the lessee.

“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Second Restatement Effective Date), other than the Permitted Investors, of
Equity Interests representing more than 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Company
and the percentage of the aggregate ordinary voting power represented by Equity
Interests in the Company owned by such Person or group then exceeds the
percentage of the aggregate ordinary voting power represented by Equity
Interests in the Company owned by the Permitted Investors; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the board of directors of
the Company nor (ii) appointed by directors so nominated; or (c) the occurrence
of a “change of control” (or a similar event, however denominated) in any
agreement or instrument governing Material Indebtedness.

“Change in Law” means the occurrence, after the Second Restatement Effective
Date, of any of the following: (a) the adoption or taking effect of any rule,
regulation, treaty or other law, (b) any change in any rule, regulation, treaty
or other law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.16.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986.

 

7



--------------------------------------------------------------------------------

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Secured Obligations.

“Collateral Access Agreement” has the meaning set forth in the Restated Security
Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Company and each
Designated Subsidiary either (i) (A) a counterpart of this Agreement or a
counterpart of the Second Restatement Agreement, in each case duly executed and
delivered on behalf of such Person as a Loan Guarantor hereunder, and (B) a
counterpart of the Restated Security Agreement, duly executed and delivered on
behalf of such Person, or (ii) in the case of any Person that becomes a
Designated Subsidiary after the Second Restatement Effective Date, (A) a Joinder
Agreement, duly executed and delivered on behalf of such Person, and
(B) instruments in the form or forms specified in the Restated Security
Agreement under which such Person becomes a party to the Restated Security
Agreement, duly executed and delivered on behalf of such Person, together with
such documents and opinions with respect to such Designated Subsidiary as may
reasonably be requested by the Administrative Agent;

(b) the Administrative Agent shall have received all such Collateral Access
Agreements, Deposit Account Control Agreements and other Collateral Documents
required to be provided to it under the Restated Security Agreement, duly
executed by the parties thereto and evidence that all Credit Card Notifications
required to be provided pursuant to Section 5.16 have been provided;

(c) all Equity Interests owned by or on behalf of any Loan Party shall have been
pledged pursuant to, and to the extent required by, the Restated Security
Agreement and, in the case of Equity Interests in any Foreign Subsidiary, where
the Administrative Agent so requests in connection with the pledge of such
Equity Interests, a Foreign Pledge Agreement (provided that the Loan Parties
shall not be required to pledge Equity Interests in Foreign Subsidiaries that
are not Eligible Foreign Subsidiaries, and provided further that the Loan
Parties shall not be required to pledge more than 65% of the outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of any such Eligible Foreign Subsidiary), and the
Administrative Agent shall, to the extent required by the Restated Security
Agreement, have received certificates or other instruments representing all such
certificated Equity Interests, together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

8



--------------------------------------------------------------------------------

(d) (i) all Indebtedness of the Company and any Subsidiary and (ii) all
Indebtedness of any other Person in a principal amount of $5,000,000 or more
that, in each case, is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Restated Security
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

(e) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to perfect the Liens intended to be created by the
Collateral Documents with the priority required by the Collateral Documents
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable Lien on the Mortgaged
Property described therein, free of any other Liens except as permitted under
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under applicable law, including Regulation H of the Board of Governors, and
(iv) such surveys, abstracts, appraisals, legal opinions and other documents as
the Administrative Agent may reasonably request with respect to any such
Mortgage or Mortgaged Property; and

(g) each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the Second Restatement Effective Date shall not be required to comply with
the foregoing requirements prior to the time specified in Section 5.03. The
foregoing definition shall not require the creation or perfection of pledges of
or security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent, in consultation with the Company, determines that the cost
of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance or flood insurance, legal opinions or other
deliverables in respect of such assets, or providing such Guarantees, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of

 

9



--------------------------------------------------------------------------------

time for the creation and perfection of security interests in (including
delivery of promissory notes as required by clause (d) above) or the obtaining
of title insurance or, subject to the requirements of applicable law, flood
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Second Restatement Effective Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Second Restatement
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.

“Collateral Documents” means the Restated Security Agreement, each Collateral
Access Agreement, each Credit Card Notification, each Deposit Account Control
Agreement, each Mortgage, each Foreign Pledge Agreement, each IP Security
Agreement and each other document granting a Lien upon any assets of any Loan
Party as security for payment of the Secured Obligations.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to Commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total Commercial LC Exposure at such time.

“Commercial Letter of Credit” means a Letter of Credit that is (a) designated as
a Commercial Letter of Credit by the Borrower Representative at the time of, or
prior to, the issuance thereof, (b) issued to provide for the payment of the
purchase price for goods or services purchased by the Company or any Subsidiary
and (c) intended to be drawn when such purchase price is due and payable and not
merely upon the occurrence of a default or other contingency.

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

“Company” means Ascena Retail Group, Inc., a Delaware corporation.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Concentration Account” has the meaning set forth in the Restated Security
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

10



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the cash interest expense (including (x) imputed interest
expense in respect of Capital Lease Obligations and Synthetic Lease Obligations,
(y) all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and (z) net costs under Swap
Agreements entered into to hedge interest rates to the extent such net costs are
allocable to such period in accordance with GAAP) of the Company and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Company or any Subsidiary that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP, plus (iii) any cash payments made during such period in
respect of obligations referred to in clause (b)(iii) below that were amortized
or accrued in a previous period, minus (b) the sum of (i) interest income of the
Company and the Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP, (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
or write-off of capitalized interest or other financing costs paid in a previous
period, plus (iii) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to accretion or amortization of
debt discounts or accrued interest payable in kind for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any non-cash extraordinary charges for such
period, (v) any non-cash compensation charges, including charges arising from
restricted stock and stock-option grants, for such period, (vi) any other
non-cash charges (other than the write-down or write-off of current assets, any
additions to bad debt reserve or bad debt expense or any accruals for estimated
sales discounts, returns or allowances) for such period, (vii) any losses for
such period attributable to early extinguishment of Indebtedness or obligations
under any Swap Agreement, (viii) any fees and expenses for such period paid in
connection with, and other non-recurring charges for such period relating to,
the Acquisition, provided that such fees, expenses and non-recurring charges are
incurred on or prior to January 26, 2014, (ix) charges for such period
attributable to restructuring activities commenced by the Acquired Company and
its subsidiaries prior to the Second Restatement Effective Date, provided that
the aggregate amount added back pursuant to this clause (ix) may not exceed
$25,000,000 in the aggregate for all periods (with not more than $10,000,000
thereof in the aggregate being for periods commencing after July 28, 2012),
(x) severance charges for such period attributable to reorganization of certain
operations of the Acquired Company and its subsidiaries, provided that the
aggregate amount added back pursuant to this clause (x) may not exceed
$5,000,000 in the aggregate for all periods, and (xi) charges for such period
attributable to the sale, transfer or other disposition of, or cessation of the
operation of, certain operations acquired as part of the Acquisition and
consistent with the plan therefor previously communicated by the Company to the
Administrative Agent, provided that the aggregate amount added back pursuant to
this

 

11



--------------------------------------------------------------------------------

clause (xi) may not exceed $50,000,000 in the aggregate for all periods, and
minus (b) without duplication (i) to the extent not deducted in determining such
Consolidated Net Income, all cash payments made during such period on account of
non-cash charges that were or would have been added to Consolidated Net Income
pursuant to clauses (a)(iv), (a)(v) or (a)(vi) above in such period or in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, (A) any extraordinary gains and all non-cash items of income (other
than normal accruals in the ordinary course of business) for such period and
(B) any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, all determined on a
consolidated basis in accordance with GAAP; provided that Consolidated EBITDA
shall be calculated so as to exclude the effect of any gain or loss that
represents after-tax gains or losses attributable to any sale, transfer or other
disposition of assets by the Company or any Subsidiary, other than dispositions
of inventory and other dispositions in the ordinary course of business.

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, without duplication and to the extent deducted in determining such
Consolidated EBITDA, Consolidated Rental Expense for such period, all as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period,
(b) Consolidated Rental Expense for such period, (c) mandatory principal
prepayments and scheduled principal payments on, and cash payments upon the
conversion of, Indebtedness made during such period (other than redemptions of
the Acquired Company Convertible Notes required to be made by the Acquired
Company as a result of the Acquisition), (d) expense for income taxes paid in
cash during such period, (e) Restricted Payments paid in cash during such
period, (f) the aggregate amount of principal payments on Capital Lease
Obligations during such period and (g) mandatory cash contributions to any Plan
or Multiemployer Plan during such period, all calculated for the Company and the
Subsidiaries on a consolidated basis.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Company) that is not a Subsidiary except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to the Company or, subject to clauses (b) and (c) below, any
of the Subsidiaries during such period, (b) the income of, and any amounts
referred to in clause (a) above paid to, any Subsidiary (other than a Loan
Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary is
restricted by operation of the terms of its organizational documents or any
agreement, instrument, judgment, decree, statute, rule or regulation applicable
to such Subsidiary and (c) the income or loss of, and any amounts referred to in
clause (a) above paid to, any Subsidiary that is not wholly owned by the Company
to the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Subsidiary.

 

12



--------------------------------------------------------------------------------

“Consolidated Rental Expense” means, for any period, the aggregate minimum
rental expense of the Company and the Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP, in respect of all rental
obligations under operating leases.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Debt” means, for purposes of Section 9.19, the Secured
Obligations.

“Covenant Period” means any period (a) commencing on any date when Availability
shall have been less than the greater of (i) the lesser of (A) 10% of the total
Revolving Commitments then in effect and (B) 10% of the total Borrowing Base
then in effect and (ii) $25,000,000 for three consecutive Business Days and
(b) ending on the first day thereafter when Availability shall have been greater
than the greater of (i) the lesser of (A) 12.5% of the total Revolving
Commitments then in effect and (B) 12.5% of the total Borrowing Base then in
effect and (ii) $30,000,000 for at least 60 consecutive days.

“Credit Card Accounts Receivable” means any receivables due to any Loan Party
from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such Loan Party on (a) credit cards issued by Visa,
MasterCard, American Express, Discover and any other credit card issuers that
are reasonably acceptable to the Administrative Agent, (b) private label credit
cards of any Loan Party issued through the Company’s credit card program with
Alliance Data Systems under non-recourse arrangements substantially similar to
those in effect on the Original Effective Date or (c) debit cards and mall cards
issued by issuers or providers that are reasonably acceptable to the
Administrative Agent, in each case which have been earned by performance by such
Loan Party but not yet paid to such Loan Party by such credit card issuer or
credit card processor.

“Credit Card Agreement” means any agreement between a Loan Party, on the one
hand, and a credit card issuer or a credit card processor (including any credit
card processor that processes purchases of Inventory from a Loan Party through
debit cards or mall cards), on the other hand.

“Credit Card Notifications” means each Credit Card Notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Loan Parties and delivered by such Loan Parties to credit card issuers
or credit card processors that are party to any Credit Card Agreement.

“Credit Exposure” means, as to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and the sum of
such Lender’s LC Exposure, Swingline Exposure, Protective Advance Exposure and
Overadvance Exposure at such time.

 

13



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans,
Protective Advances or Overadvances, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Deposit Account” has the meaning set forth in the Restated Security Agreement.

“Deposit Account Control Agreement” has the meaning set forth in the Restated
Security Agreement.

“Designated Subsidiary” means each Subsidiary other than (a) any Subsidiary that
is a Foreign Subsidiary, (b) any Subsidiary set forth on Schedule 1.01A, (c) any
Inactive Subsidiary, (d) prior to the release of the Existing Acquired Company
Mortgage on the parcels of real property owned by White Marsh Distribution, LLC,
White Marsh Distribution, LLC and (e) prior to the release of the Existing
Acquired Company Mortgage on the parcels of real property owned by FB Distro
Distribution Center, LLC, FB Distro Distribution Center, LLC (it being agreed,
in the case of clauses (d) and (e), that the Company will cause each such
release to occur as promptly as reasonably practicable following the expiration
or termination of such Existing Acquired Company Mortgage in accordance with the
terms thereof as in effect on the Second Restatement Effective Date).

 

14



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) cash,
(ii) debt securities or (iii) any capital stock referred to in (a) above, in
each case at any time prior to the first anniversary of the Maturity Date.

“Document” has the meaning set forth in the Restated Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Dominion Period” means any period (a) during which any Default under clause (a)
of Article VII or any Event of Default has occurred and is continuing or
(b) during a Reduced Availability Period; provided that if all applicable
circumstances described in clauses (a) and (b) shall cease to exist, the
Borrower Representative may, not more than twice during each period of 12
consecutive months, request that the Administrative Agent discontinue the
applicable Dominion Period, and the Administrative Agent will promptly comply
with such request and will provide notification of such discontinuance to the
Loan Parties’ credit card issuers and credit card processors.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company.

“Eligible Credit Card Accounts Receivable” means, at any time, the Credit Card
Accounts Receivable of a Loan Party that the Administrative Agent determines in
its Permitted Discretion are eligible as the basis for (i) the extension of
Revolving Loans and Swingline Loans and (ii) the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Credit Card Accounts Receivable shall not include any Credit Card Account
Receivable:

(a) which is not earned or does not represent the bona fide amount due to a Loan
Party from a credit card processor or a credit card issuer that originated in
the ordinary course of business of the applicable Loan Party;

 

15



--------------------------------------------------------------------------------

(b) which is not owned by a Loan Party or to which a Loan Party does not have
good or marketable title;

(c) in which the payee of such Credit Card Account Receivable is a Person other
than a Loan Party;

(d) which does not constitute an “Account” (as defined in the UCC);

(e) which has been outstanding for more than five Business Days (or, in the case
of American Express, 15 Business Days) from the date of sale;

(f) with respect to which the applicable credit card issuer, credit card
processor or debit card or mall card issuer or provider has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it (but only so
long as any such involuntary filing has not been stayed or vacated), any request
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent or (vi) ceased operation of its business;

(g) which is not a valid, legally enforceable obligation of the applicable
credit card issuer or credit card processor with respect thereto;

(h) which is not subject to a properly perfected first priority security
interest in favor of the Administrative Agent (for the benefit of the Lender
Parties);

(i) which is subject to any Lien, other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) any Permitted
Encumbrances contemplated by the applicable processor agreements and for which
appropriate Reserves (as determined by the Administrative Agent in its Permitted
Discretion) have been established and (iii) Liens permitted by Section 6.02(i);

(j) with respect to which (i) any covenant has been breached or (ii) any
representation or warranty is not true in all material respects, in each case to
the extent contained in this Agreement, the Restated Security Agreement or in
the credit card agreements relating to such Credit Card Account Receivable;
provided that each such representation and warranty shall be true and correct in
all respects to the extent already qualified by a materiality standard;

 

16



--------------------------------------------------------------------------------

(k) which is subject to risk of set-off, recoupment, non-collection or not being
processed due to unpaid and/or accrued credit card processor fee balances, to
the extent of the lesser of the balance of the applicable Credit Card Accounts
Receivable or the unpaid credit card processor fees;

(l) which is evidenced by “chattel paper” or an “instrument” of any kind unless
such “chattel paper” or “instrument” is in the possession of the Administrative
Agent, and to the extent necessary or appropriate, endorsed to the
Administrative Agent;

(m) which the Administrative Agent in its Permitted Discretion determines may
not be paid by reason of the applicable credit card processor’s, credit card
issuer’s or debit card or mall card issuer’s or provider’s inability to pay;

(n) which represents a deposit or partial payment in connection with the
purchase of Inventory of such Loan Party;

(o) which is not subject to a Credit Card Notification; or

(p) which does not meet such other usual and customary eligibility criteria for
Credit Card Accounts Receivable in the Loan Parties’ industry generally as the
Administrative Agent in its Permitted Discretion may determine from time to
time;

provided, however, that the Administrative Agent shall not add any additional
eligibility criteria (or amend any then-existing eligibility criteria to make
the same more restrictive) without giving at least four Business Days’ prior
notice to the Borrower Representative.

In the event that (a) a Financial Officer of any Loan Party has actual knowledge
that any credit card issuer, credit card processor or debit card or mall card
issuer or provider with respect to Eligible Credit Card Accounts Receivable
ceases to comply with the requirements of clause (f) above or (b) a Credit Card
Account Receivable which was previously an Eligible Credit Card Account
Receivable ceases to be an Eligible Credit Card Account Receivable hereunder
(other than by reason of clause (m) or (p) above), the applicable Loan Party or
the Borrower Representative shall notify the Administrative Agent thereof
promptly, and in any event not later than the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

In determining the amount of an Eligible Credit Card Account Receivable, the
face amount of a Credit Card Account Receivable may, in the Administrative
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that any Loan Party may be obligated to rebate

 

17



--------------------------------------------------------------------------------

to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) applicable to such Credit Card Account Receivable, (ii) the
aggregate amount of all cash received in respect of such Credit Card Account
Receivable but not yet applied by any Loan Party to reduce the amount of such
Credit Card Account Receivable and (iii) the amount of all customary fees and
expenses in connection with any credit card arrangement. Standards of
eligibility may be made more restrictive from time to time solely by the
Administrative Agent in the exercise of its Permitted Discretion, with any such
changes to be effective four Business Days after delivery of notice thereof to
the Borrower Representative and the Lenders.

“Eligible Foreign Subsidiary” means a Foreign Subsidiary that is (a) a
first-tier CFC owned directly by the Company or any Domestic Subsidiary that is
a U.S. Person or (b) described in clause (b) of the definition of the term
“Foreign Subsidiary”.

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for (i) the extension of Revolving Loans and Swingline Loans and (ii) the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties) and (iii) Liens
permitted by Section 6.02(i);

(c) which is unmerchantable, defective, damaged or unfit for sale (as such terms
are customarily used in the Loan Parties’ industry), or is not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or is unacceptable due to age, type, category and/or quantity, in each
case, consistent with the usage of such terms in the most recent inventory
appraisal received by the Administrative Agent as contemplated hereby;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Restated Security Agreement has been breached or is not
true or which does not conform in all material respects to all standards imposed
by any applicable Governmental Authority;

(e) in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not finished goods or which constitutes packaging and shipping
material, samples, prototypes, displays or display items, bill-and-hold

 

18



--------------------------------------------------------------------------------

goods, goods that are returned or marked for return, repossessed goods, goods
held on consignment, or goods which are not of a type held for sale in the
ordinary course of business (for the avoidance of doubt, sales in the ordinary
course of business includes clearance sales);

(g) which is not located in the United States or is in transit with a common
carrier from vendors and suppliers; provided that up to $20,000,000 of such
Inventory in transit shall not be excluded from being Eligible Inventory
pursuant to this clause (g) subject to the right of the Administrative Agent, in
its Permitted Discretion and upon not less than four Business Days’ notice to
the Borrower Representative, to exclude such Inventory if it determines that its
ability to realize on such Inventory and the proceeds thereof upon the exercise
of remedies would be uncertain; and provided further that up to an additional
$45,000,000 of such Inventory in transit shall not be excluded from being
Eligible Inventory pursuant to this clause (g) so long as (i) the Administrative
Agent shall have received (1) a true and correct copy of the bill of lading and
other shipping documents for such Inventory (and, if such Inventory is in
transit from outside the United States, such bill of lading is negotiable),
(2) evidence of satisfactory casualty insurance naming the Administrative Agent
as loss payee and otherwise covering such risks as the Administrative Agent may
reasonably request, (3) confirmation that the applicable Loan Party has paid for
the goods (unless such Loan Party’s payment obligations are covered by a
Commercial Letter of Credit or a private label letter of credit) or that the
applicable Loan Party has title to such Inventory (together with such evidence
thereof as the Administrative Agent may from time to time require) and (4) if
the bill of lading is (A) non-negotiable, a duly executed Collateral Access
Agreement or other bailee agreement reasonably satisfactory to the
Administrative Agent from the applicable customs broker for such Inventory, or
(B) negotiable, confirmation that the bill is issued in the name of such Loan
Party and consigned to the order of the Administrative Agent, and a reasonably
acceptable agreement has been executed with such Loan Party’s customs broker, in
which the customs broker agrees that it holds the negotiable bill as agent for
the Administrative Agent and will follow instructions of the Administrative
Agent with respect to the disposition thereof and of the goods, (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier and (iii) the
customs broker is not an Affiliate of any Loan Party;

(h) which is located in any location leased by the applicable Loan Party (other
than any retail store of such Loan Party located in a jurisdiction that does not
provide for a common law or statutory landlord’s lien on the personal property
of tenants that would be prior or superior to that of the Administrative Agent)
unless (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Rent Reserve has been established by the
Administrative Agent in its Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to clause (g)
above),

 

19



--------------------------------------------------------------------------------

unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion; provided that up to
$10,000,000 at any one time of such Inventory described in this clause (i) and
not meeting the requirements of the preceding subclauses (i) and (ii) may be
included as Eligible Inventory to the extent such Inventory is being held for
not more than 60 days in a warehouse pending delivery to a store upon the
initial opening thereof (including the initial opening after the renovation or
remodeling of a store);

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(k) which is the subject of a consignment by a Loan Party as consignor;

(l) which contains or bears any intellectual property rights licensed to a Loan
Party unless the Administrative Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

(m) which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

(n) for which reclamation rights have been asserted by the seller;

(o) any Inventory of the Figi Companies or any other highly perishable
Inventory; or

(p) which does not meet such other eligibility criteria for Inventory as the
Administrative Agent in its Permitted Discretion may determine from time to
time;

provided, however, that the Administrative Agent shall not add any additional
eligibility criteria (or amend any then-existing eligibility criteria to make
the same more restrictive) without giving at least four Business Days’ prior
notice to the Borrower Representative; provided further that in determining the
value of the Eligible Inventory, such value shall be reduced by, without
duplication, any amounts representing (i) Vendor Rebates; (ii) costs included in
Inventory relating to advertising; (iii) to the extent determined by the
Administrative Agent in its Permitted Discretion to be appropriate, the shrink
reserve; (iv) the unreconciled discrepancy between the general inventory ledger
and the perpetual inventory ledger, to the extent the general inventory ledger
reflects less Inventory than the perpetual inventory ledger; and (v) a reserve
for Inventory which is designated or demanded to be returned to or retained by
the applicable vendor or which is recognized as damaged or off quality by the
applicable Loan Party.

 

20



--------------------------------------------------------------------------------

In the event that a Financial Officer of any Loan Party has actual knowledge
that Inventory at any location having a fair market value of $5,000,000 or more
which was previously Eligible Inventory ceases to be Eligible Inventory
hereunder (other than by reason of clause (p) above), such Loan Party or the
Borrower Representative shall promptly notify the Administrative Agent thereof;
provided that the Loan Parties shall not be required to deliver an updated
Borrowing Base Certificate until such time as submission to the Administrative
Agent of the next Borrowing Base Certificate is required hereunder; provided
further that the Administrative Agent may, in its reasonable discretion, upon
receipt of such notice as set forth above, adjust Borrowing Base to reflect such
change in Eligible Inventory.

“Eligible Successor Agent” means a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000.

“Enhanced Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) the lesser of (A) 15% of the
total Revolving Commitments then in effect and (B) 15% of the total Borrowing
Base then in effect and (ii) $35,000,000 and (b) ending when Availability shall
have been greater than the greater of (i) the greater of (A) 17.5% of the total
Revolving Commitments then in effect and (B) 17.5% of the total Borrowing Base
then in effect and (ii) $40,000,000 for a period of 30 consecutive days.

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to pollution or
protection of the environment, natural resources, human health and safety (to
the extent related to exposure to Hazardous Materials), or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to:
(a) compliance or non-compliance with any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other

 

21



--------------------------------------------------------------------------------

equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest (other than, prior to the date of such conversion, any Indebtedness
that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
reasonably expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by any Loan Party
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan, (f) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by any Loan Party or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by any Loan Party or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code, (i) the occurrence of a non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA)
with respect to which any Loan Party or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or could otherwise
reasonably be expected to be liable or (j) any other event or condition with
respect to a Plan or Multiemployer Plan that could reasonably be expected to
result in material liability of any Loan Party or any ERISA Affiliate.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Article VII.

 

22



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Deposit Account” means (a) any Deposit Account that is an operating
account maintained by any Loan Party solely for the use of one of its retail
stores (or a group of 80 or fewer retail stores) in which payments received from
customers are deposited and which is not an account to which amounts held in
other deposit accounts of the Loan Parties are swept, provided that (i) such
Loan Party shall cause all amounts on deposit in such Deposit Account (other
than amounts reasonably determined by such Loan Party to be required for the
operating needs of the retail store or stores to which such Deposit Account
relates), to be swept on each business day into one or more Deposit Accounts
that are not Excluded Deposit Accounts and (ii) no such Deposit Account shall
contain payment of or in respect of any Credit Card Account Receivable of any
Loan Party, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Company under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Revolving Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Acquired Company Credit Agreement” means the Fourth Amended and
Restated Loan and Security Agreement dated as of July 14, 2011, by and among the
Acquired Company, certain of its subsidiaries party thereto, the lenders party
thereto, and Wells Fargo Bank, National Association, as agent for such lenders,
and certain other parties thereto.

“Existing Acquired Company Mortgages” means the mortgage, deed of trust,
assignment of leases and rents or other security document, as applicable,
granting a Lien, as of the Second Restatement Effective Date, on the parcels of
real property of the Acquired Company or its subsidiaries set forth on Schedule
1.01B.

 

23



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of January 3, 2011, among the Company, the Borrowing Subsidiaries party
thereto, the other Loan Parties, the Lenders and the Administrative Agent.

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Second
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Figi Companies” means Figi’s Inc., a Wisconsin corporation, and its
subsidiaries.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) (i) Consolidated EBITDAR for such period minus (ii) Capital Expenditures for
such period, to (b) Consolidated Fixed Charges for such period. In the event
that the Company or any Subsidiary shall have completed a Material Acquisition
(including the Acquisition) or a Material Disposition during the relevant
period, the Fixed Charge Coverage Ratio shall be determined for such period on a
Pro Forma Basis.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.

“Foreign Subsidiary” means a Subsidiary that (a) is organized under the laws of
a jurisdiction other than the United States or any State thereof or the District
of Columbia or (b) substantially all the assets of which consist of Equity
Interests in Subsidiaries described in clause (a) above.

 

24



--------------------------------------------------------------------------------

“Funding Accounts” means the deposit account(s) of the Borrowers to which the
Administrative Agent or the Swingline Lender is authorized by the Borrowers (or
by the Borrower Representative on their behalf) to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Gift Card Reserve” means, at any time, the sum of (a) 50% of the aggregate
remaining amount at such time of outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory and (b) 100% of the aggregate amount at such time of outstanding
customer deposits and merchandise credits entitling the holder thereof to use
all or a portion of such deposit or credit to pay all or a portion of the
purchase price of Inventory.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Company)).

 

25



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

“Inactive Subsidiary” means any Subsidiary that (a) does not conduct any
business operations and (b) either (i) has assets with a total book value of
$1,000,000 or less or (ii) (A) was formed to conduct operations of one or more
retail stores each of which has since closed and ceased to be in operation,
(B) does not own any assets material to the Company and the Subsidiaries and
(C) is (or after the closing of such retail stores will be) in the process of
voluntary liquidation, dissolution or merger in compliance with Section 6.03.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Company or any Subsidiary and
(iii) any purchase price adjustment or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable),
(e) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), and (i) all Guarantees by such Person of Indebtedness of others.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. It is acknowledged
and agreed that private

 

26



--------------------------------------------------------------------------------

label letters of credit issued by the Company or any Subsidiary for the making
of payment for the purchase of Inventory in the ordinary course of business (and
in respect of which no Issuing Bank or other financial institution is an issuer
thereof or has any disbursement obligations thereunder) do not constitute
Indebtedness of the Company or such Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information Materials” means the information package prepared for Lenders
relating to the Borrowers and the Transactions and dated May 2012, and all other
written materials relating to the Borrowers and the Transactions (as defined in
the Existing Credit Agreement or in this Agreement) provided to the Lenders in
connection with the syndication of the Revolving Commitments under the Existing
Credit Agreement or this Agreement or the solicitation of consents to the
amendment and restatement of the Existing Credit Agreement effected hereby.

“Intercreditor Agreement” means the Intercreditor Agreement among the Loan
Parties, the Administrative Agent and the administrative agent, collateral
agent, collateral trustee or a similar representative for any Permitted Term
Indebtedness, in substantially the form of Exhibit E, with such changes
therefrom as are contemplated or permitted by Section 9.18.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be, in the case of any such written request, in the form of Exhibit F or
any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan, a Protective Advance or an Overadvance), the first Business Day
of each calendar quarter and the Maturity Date, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, such day or days prior to
the last day of such Interest Period as shall occur at intervals of three
months’ duration after the first day of such Interest Period, and the Maturity
Date, and (c) with respect to any Swingline Loan, Protective Advance or
Overadvance, the day that such Loan is required to be repaid and the Maturity
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower Representative may elect; provided that (a) if any Interest Period
would end on a day

 

27



--------------------------------------------------------------------------------

other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Inventory” has the meaning set forth in the Restated Security Agreement.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of the Company)) in, any other Person that are held or
made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of the Company) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any portion of such Investment repaid to the investor in cash
as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such Investment, (d) any Investment (other than any Investment referred
to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such consideration as of the time of the transfer),
minus the amount, as of such date of determination, of any portion of such
Investment repaid to the investor in cash as a return of capital, but without
any other adjustment for increases or decreases in

 

28



--------------------------------------------------------------------------------

value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the time of such transfer, and (e) any Investment (other than
any Investment referred to in clause (a), (b), (c) or (d) above) in any Person
resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as determined reasonably and in good faith by
the chief financial officer of the Company) of such Equity Interests at the time
of the issuance thereof.

“IP Security Agreements” has the meaning set forth in the Restated Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) each of JPMCB and BofA, each in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i), and (b) solely with respect to any Existing Letter
of Credit, any Lender that shall have issued such Letter of Credit. An Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Joinder Agreement” has the meaning set forth in Section 5.03.

“LC Collateral Account” has the meaning set forth in Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parties” means (a) the Administrative Agent, (b) the Arrangers, (c) the
Syndication Agent, (d) the Documentation Agent, (e) the Lenders, (f) the Issuing
Banks, (g) Lenders and their Affiliates to whom any Banking Services Obligations
are owing, (h) Lenders and their Affiliates to whom Swap Obligations
constituting Secured Obligations hereunder are owing, (i) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (j) the permitted successors and assigns of the foregoing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
amendment referred to in Section 2.09(e), other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

29



--------------------------------------------------------------------------------

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement. It is acknowledged that private label letters
of credit issued by the Company or any Subsidiary do not constitute Letters of
Credit (it being further acknowledged that no Issuing Bank is an issuer of any
such private label letter of credit or has any disbursement obligations
thereunder).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters LIBOR01 screen (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Collateral Documents, the
Intercreditor Agreement, any agreement referred to in Section 2.06(i), any
amendment referred to in Section 2.09(e) and, except for purposes of
Section 9.02, any promissory notes issued pursuant to this Agreement, any Letter
of Credit applications and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any other Lender Party and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any other Lender Party
in connection with the Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantee” means Article X of this Agreement.

 

30



--------------------------------------------------------------------------------

“Loan Guarantor” means each Loan Party.

“Loan Parties” means the Company and the Subsidiary Loan Parties.

“Loans” means the loans and advances made by the Lenders or the Administrative
Agent pursuant to this Agreement, including Swingline Loans, Overadvances and
Protective Advances.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $50,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole, (b) the ability of any Borrower to perform any of
its monetary obligations under the Loan Documents to which it is a party,
(c) the Collateral, or the Administrative Agent’s Liens (on behalf of itself and
the Lender Parties) on the Collateral or the priority of such Liens (with
materiality to be determined for purposes of this clause (c) in terms of the
Collateral taken as a whole, and not in terms of any individual item of
Collateral), or (d) the rights of or benefits available to the Administrative
Agent, the Issuing Banks or the Lenders under the Loan Documents (other than, in
the case of this clause (d) only, a material adverse effect caused by an
improper act or omission of any Issuing Bank or Lender or the Administrative
Agent).

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $50,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and the Loan Guarantee), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and the Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum

 

31



--------------------------------------------------------------------------------

aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Material Subsidiary” means each Borrowing Subsidiary and each other Subsidiary
(a) the consolidated total assets of which equal 5.0% or more of the
consolidated total assets of the Company and the Subsidiaries or (b) the
consolidated revenues of which equal 5.0% or more of the consolidated revenues
of the Company and the Subsidiaries, in each case as of the end of or for the
most recent period of four consecutive fiscal quarters of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first delivery of any such financial statements, as of
the end of or for the period of four consecutive fiscal quarters of the Company
ended April 28, 2012); provided that if at the end of or for any such most
recent period of four consecutive fiscal quarters the combined consolidated
total assets or combined consolidated revenues of all Subsidiaries that under
clauses (a) and (b) above would not constitute Material Subsidiaries shall have
exceeded 10.0% of the consolidated total assets of the Company and the
Subsidiaries or 10.0% of the consolidated revenues of the Company and the
Subsidiaries, then one or more of such excluded Subsidiaries shall for all
purposes of this Agreement be deemed to be Material Subsidiaries in descending
order based on the amounts of their consolidated total assets or consolidated
revenues, as the case may be, until such excess shall have been eliminated. For
purposes of this definition, the consolidated total assets and consolidated
revenues of the Company as of any date prior to, or for any period that
commenced prior to, the Second Restatement Effective Date shall be determined on
a pro forma basis to give effect to the Acquisition and the other Transactions
to occur on the Second Restatement Effective Date.

“Maturity Date” means June 14, 2017, or any earlier date on which the Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Liability” has the meaning set forth in Section 10.09.

“Maximum Rate” has the meaning set forth in Section 9.16.

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of the
Company.

“Merger Sub” means Colombia Acquisition Corp., a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

32



--------------------------------------------------------------------------------

“Mortgaged Property” means each parcel of real property located in the United
States of America owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) has a book value of $5,000,000 or more;
provided that for so long as such real property shall be subject to any Existing
Acquired Company Mortgage, the real property set forth on Schedule 1.01B shall
not constitute a “Mortgaged Property”.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, as determined on a basis consistent in
all material respects with the inventory appraisals referred to in
Section 4.01(h) of the Existing Credit Agreement (with such adjustments as shall
be deemed appropriate to reflect events or changes in circumstances after the
dates of such appraisals) by an appraiser acceptable to the Administrative
Agent, net of all costs of liquidation thereof.

“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).

“Non-Paying Guarantor” has the meaning set forth in Section 10.10.

“Obligated Party” has the meaning set forth in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to any
Lender, the Administrative Agent, any Arranger, the Documentation Agent, the
Syndication Agent, any Issuing Bank or any Indemnitee arising under the Loan
Documents, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, fees costs,
expenses and indemnities are allowed claims in such proceeding.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Original Effective Date” means November 25, 2009.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

33



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overadvance” has the meaning set forth in Section 2.05(b).

“Overadvance Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Overadvances at such time. The Overadvance Exposure of
any Lender at any time shall be its Applicable Percentage of the total
Overadvance Exposure at such time.

“Parallel Debt” means any amount that a Loan Party owes to the Administrative
Agent under Section 9.19.

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.L. No. 107-56 (Signed into law October 26, 2001)).

“Paying Guarantor” has the meaning set forth in Section 10.10.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Acquisition” means the purchase or other acquisition by the Company
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person
will be, upon the consummation of such acquisition a wholly owned Subsidiary
(or, in the case of any such purchase or other acquisition structured as a
two-step tender offer, such Person will become a wholly owned Subsidiary
reasonably promptly thereafter upon the consummation of the second-step merger),
in each case including as a result of a merger or consolidation between any
Subsidiary and such Person, or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Company or a
wholly owned Subsidiary; provided that (i) all transactions related thereto are
consummated in accordance with applicable law, (ii) the business of such Person,
or such assets, as the case may be, constitute a business permitted under
Section 6.03(b) and (iii) with respect to each such purchase or other
acquisition, all actions required to be taken with respect to each newly created
or acquired Subsidiary or assets in order to satisfy the requirements set forth
in Section 5.03 and the Collateral Documents shall be taken in accordance
therewith.

 

34



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(d) deposits made to secure the performance of bids, trade contracts (other than
Indebtedness for borrowed money), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances and
exceptions to title on real property imposed by law or arising in the ordinary
course of business or in the ordinary operation of such real property that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary or the ordinary operation of such real property;

(g) customary rights of setoff upon deposits of cash in favor of banks and other
depository institutions and Liens of a collecting bank arising under the UCC in
respect of payment items in the course of collection;

(h) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding operating leases or consignments;

 

35



--------------------------------------------------------------------------------

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(j) Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(l) Liens or rights of setoff against credit balances of the Company or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of the Company or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks; and

(m) other Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

36



--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof and rated, at the time of the acquisition thereof, at least A by S&P or
Moody’s; and

(g) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Permitted Investors” means David Jaffe (or any member of his family that is
actively involved in the management of the Company) and Armand Correia.

“Permitted Term Indebtedness” means Indebtedness of the Company, and the
Guarantees thereof by any Loan Party, provided that (a) the stated final
maturity of such Indebtedness shall not be earlier than the Maturity Date,
(b) no Subsidiary that is not a Loan Party shall guarantee obligations of the
Company under such Indebtedness, (c) such Indebtedness shall not be secured by
any Lien on any assets of the Company or any of the Subsidiaries other than
assets that constitute Collateral and (d) if such Indebtedness or any Guarantees
thereof is secured, the administrative agent, collateral agent, trustee and/or
any similar representative (in each case, as determined by the Administrative
Agent) acting on behalf of the holders of such Indebtedness shall become party
to the Intercreditor Agreement and Liens on the ABL Priority Collateral securing
such Indebtedness and Guarantees shall be junior and subordinate to the Liens
thereon securing the Secured Obligations pursuant to the Intercreditor
Agreement. As of the Second Restatement Effective Date, Indebtedness under the
Term Credit Agreement constitutes Permitted Term Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Post-Closing Letter Agreement” means the certain Post-Closing Letter Agreement,
dated as of the Second Restatement Effective Date, between the Company and the
Administrative Agent.

 

37



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to any proposed Investment or other
acquisition (including any Permitted Acquisition or any Material Acquisition),
any Material Disposition, any Restricted Payment or any payment of or in respect
of any Indebtedness (collectively, “Pro Forma Events”), computation thereof
after giving pro forma effect to such Pro Forma Event in accordance with
Regulation S-X under the Securities Act (including pro forma adjustments arising
out of events which are directly attributable to such Pro Forma Event, are
factually supportable and are expected to have a continuing impact), using, for
purposes of making such computation, the consolidated financial statements of
the Company and the Subsidiaries (and, to the extent applicable, the historical
financial statements of any entities or assets so acquired or to be acquired, or
so disposed or to be disposed), which shall be reformulated as if such Pro Forma
Event (and, in the case of any pro forma computations made hereunder to
determine whether such Pro Forma Event is permitted to be consummated hereunder,
to any other Pro Forma Event consummated since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation), and any Indebtedness or other liabilities incurred in
connection with any such Pro Forma Event, had been consummated and incurred at
the beginning of such period. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness if such Swap Agreement has a remaining
term in excess of 12 months).

“Protective Advance” has the meaning set forth in Section 2.04(a).

“Protective Advance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Protective Advances at such time. The
Protective Advance Exposure of any Lender at any time shall be its Applicable
Percentage of the total Protective Advance Exposure at such time.

“Reduced Availability Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) the lesser of (A) 10.0% of
the total Revolving Commitments then in effect and (B) 10% of the total
Borrowing Base then in effect and (ii) $25,000,000 for three consecutive
Business Days and (b) ending when Availability shall have been greater than the
greater of (i) the lesser of (A) 12.5% of the total Revolving Commitments then
in effect and (B) 12.5% of the total Borrowing Base then in effect and
(ii) $30,000,000 for a period of 60 consecutive days.

“Recipient” means the Administrative Agent, any Lender, any Issuing Bank or any
combination thereof (as the context requires).

 

38



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(d) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any actual release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.

“Rent Reserve” means, with respect to any leased store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located, a reserve equal to two months’
rent at such store, warehouse distribution center, regional distribution center
or depot.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Revolving Commitments at such time.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Rent Reserves, Gift

 

39



--------------------------------------------------------------------------------

Card Reserves, Banking Services Reserves and reserves for loyalty programs,
reserves for consignee’s, warehousemen’s and bailee’s charges, reserves for
dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges and other foreign landing costs related to any
Inventory in transit, reserves for Swap Obligations, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and reserves
for taxes, fees, assessments, and other governmental charges) with respect to
the Collateral or any Loan Party.

“Restated Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement, dated as of the Second Restatement Effective Date, between
the Loan Parties and the Administrative Agent, for the benefit of the Lender
Parties.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of any Equity Interests in the Company
or any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances, Overadvances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or amendment referred to in Section 2.09(e) pursuant to which such
Lender shall have assumed or acquired its Revolving Commitment, as applicable.
The aggregate amount of the Lenders’ Revolving Commitments as of the Second
Restatement Effective Date is $250,000,000.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.02(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“SEC” means the United States Securities and Exchange Commission.

 

40



--------------------------------------------------------------------------------

“Second Restatement Agreement” means the Amendment and Restatement Agreement
dated as of 14, 2012, among the Company, the other Loan Parties, the Lenders,
the Swingline Lender, the Issuing Banks and the Administrative Agent.

“Second Restatement Effective Date” has the meaning set forth in the Second
Restatement Agreement.

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Lender or an
Affiliate thereof party thereto (if other than JPMCB or an Affiliate thereof)
shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Secured Obligation
entitled to the benefits of the Collateral Documents.

“Securities Act” means the United States Securities Act of 1933.

“Settlement” has the meaning set forth in Section 2.05(d).

“Settlement Date” has the meaning set forth in Section 2.05(d).

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to Standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total Standby LC Exposure at such time.

“Standby Letter of Credit” means all Letters for Credit other than Commercial
Letters of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

 

41



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company.

“Subsidiary Loan Party” means each Subsidiary that is a party to this Agreement
as a Borrower or a Loan Guarantor (including any such Subsidiary that becomes a
party hereto as a Loan Guarantor pursuant to the Second Restatement Agreement or
a Joinder Agreement) and is a party to the Restated Security Agreement.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
G or any other form approved by the Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder, and its successors and assigns in such capacity.

“Swingline Loan” has the meaning set forth in Section 2.05(a).

“Syndication Agent” means BofA.

 

42



--------------------------------------------------------------------------------

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term. For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Credit Agreement” means the Term Credit Agreement dated as of the Second
Restatement Effective Date, among the Company, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Term Loan Documents” means the “Loan Documents” under the Term Credit
Agreement.

“Transactions” means the (a) execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, (b) the execution,
delivery and performance by the Loan Parties of the Term Loan Documents, the
borrowing of the Term Loans and the use of proceeds thereof, (c) the creation
and perfection of the security interests provided for in the Collateral
Documents, (d) the consummation of the Acquisition, (e) the repayment in full of
all principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Acquired Company Credit Agreement, the
termination of the commitments and letters of credit outstanding thereunder and
the discharge and release of the guarantees and liens existing in connection
therewith, and (f) the payment of all fees and expenses in connection with the
foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

 

43



--------------------------------------------------------------------------------

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(f)(ii)(B)(3).

“Vendor Rebates” means credits earned from vendors for volume purchases that
reduce net inventory costs for the Loan Parties.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental

 

44



--------------------------------------------------------------------------------

Authorities. Except as otherwise provided herein and unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document (including this Agreement and the other Loan Documents) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), and
all references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the Second Restatement Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided that the Borrower
Representative, on the one hand, and the Administrative Agent and Lenders, on
the other hand, agree to negotiate in good faith with respect to any proposed
amendment to eliminate or adjust for the effect of any such change in GAAP; and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Company or any
Subsidiary at “fair value”, as defined therein, and (ii) any change in GAAP
occurring after the Second Restatement Effective Date as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on
August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the Second Restatement Effective Date.

 

45



--------------------------------------------------------------------------------

SECTION 1.05. Effectuation of Transactions. All references herein to the Company
and the Subsidiaries shall be deemed to be references to such Persons, and all
the representations and warranties of the Company and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Acquisition and the other Transactions
to occur on the Second Restatement Effective Date, unless the context otherwise
requires.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender, severally and not jointly, agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the total Credit Exposures
exceeding the lesser of (i) the total Revolving Commitments then in effect or
(ii) the Borrowing Base then in effect, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.04 and 2.05. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Revolving Commitments. Any
Protective Advance, any Swingline Loan and any Overadvance shall be made in
accordance with the procedures set forth in Section 2.04 or 2.05, as applicable.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith. Each Protective Advance, Swingline Loan or
Overadvance shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Revolving Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurodollar Revolving Borrowing that results from a continuation of an
outstanding Eurodollar Revolving Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing. At the time each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of

 

46



--------------------------------------------------------------------------------

$500,000 and not less than $1,000,000; provided that, without affecting the
Borrowing Base limitation set forth in Section 2.01, an ABR Revolving Borrowing
may be in an aggregate principal amount that is equal to the entire unused
balance of the Revolving Commitments then in effect or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert to or
continue, any Eurodollar Revolving Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) or by telephone
(a) in the case of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.
(or, solely in the case of a request for a Eurodollar Revolving Borrowing
proposed to be made on the Second Restatement Effective Date, 2:30 p.m.), New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Revolving Borrowing, not later than 12:00 p.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Borrowing Request. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and the manner in which the
proceeds of such Borrowing are to be disbursed (which shall be consistent with
Section 2.07);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Revolving Borrowing.

 

47



--------------------------------------------------------------------------------

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amounts required
to be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents which
have not been paid by the Borrowers after written demand therefor (any of such
Loans are herein referred to as “Protective Advances”); provided that the
aggregate principal amount of Protective Advances outstanding at any time shall
not exceed (i) $15,000,000 in the aggregate or (ii) together with the aggregate
principal amount of Overadvances outstanding at such time pursuant to
Section 2.05, $20,000,000 in the aggregate; provided further that no Protective
Advance may be made if, after giving effect thereto, any Lender’s Credit
Exposure shall exceed its Revolving Commitment. Protective Advances may be made
even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Lenders to make Revolving Loans to repay a Protective Advance. At any other
time the Administrative Agent may require the Lenders to fund their risk
participations as described in Section 2.04(b).

(b) The Administrative Agent may by notice given not later than 12:00 p.m., New
York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of any Protective
Advance outstanding. Such notice shall specify the aggregate principal amount of
the Protective Advance in which the Lenders will be required to participate and
each Lender’s Applicable Percentage of such Protective Advance. Each Lender
hereby absolutely and unconditionally agrees to pay, upon receipt of notice as
provided above, to the Administrative Agent such Lender’s Applicable Percentage
of such Protective Advance. Each Lender acknowledges and agrees that its
obligation to acquire participations in Protective Advances pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including nonsatisfaction of any of the conditions
precedent set forth in Section 4.02, the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and
Section 2.07 shall apply,

 

48



--------------------------------------------------------------------------------

mutatis mutandis, to the payment obligations of the Lenders pursuant to this
paragraph). From and after the date, if any, on which any Lender has paid in
full for its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender its Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance; provided that any such payment or proceeds so distributed shall be
repaid to the Administrative Agent if and to the extent such payment or proceeds
is required to be refunded to the Borrowers for any reason. The purchase of
participations in any Protective Advance pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
repay such Protective Advance.

SECTION 2.05. Swingline Loans and Overadvances. (a) The Administrative Agent,
the Swingline Lender and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Revolving Borrowing pursuant to
Section 2.03, the Swingline Lender may, in its discretion, elect to have the
terms of this Section 2.05(a) apply to such Borrowing Request by advancing, on
behalf of the Lenders and in the amount and on the date requested, same day
funds to the Borrowers to the Funding Account(s) (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among the Swingline Lender and
the other Lenders as to the Swingline Loans to take place on a periodic basis as
set forth in Section 2.05(d). Each Swingline Loan shall be subject to all the
terms and conditions applicable to other ABR Loans funded by the Lenders, except
that all payments thereon shall be payable to the Swingline Lender solely for
its own account. The aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed $25,000,000. The Swingline Lender shall not make
any Swingline Loan if the requested Swingline Loan exceeds Availability (before
giving effect to such Swingline Loan). All Swingline Loans shall be ABR
Borrowings.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but shall have absolutely no obligation) make Loans to the
Borrowers, on behalf of the Lenders, in amounts that exceed Availability (any
such Loans are herein referred to collectively as “Overadvances”); provided that
the aggregate principal amount of Overadvances outstanding at any time shall not
exceed (i) $15,000,000 in the aggregate or (ii) together with the aggregate
principal amount of Protective Advances outstanding at such time pursuant to
Section 2.04, $20,000,000 in the aggregate; provided further that no Overadvance
may be made if, after giving effect thereto, any Lender’s Credit Exposure shall
exceed its Revolving Commitment. The Overadvances shall be secured by the Liens
in favor of the Administrative Agent in and to the Collateral and shall
constitute Obligations hereunder. All Overadvances shall be ABR Borrowings. The
Borrowers shall be required to repay each Overadvance no later than the 60th day
after the date of the making thereof. The Administrative Agent’s authorization
to make Overadvances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.

 

49



--------------------------------------------------------------------------------

(c) The Swingline Lender and the Administrative Agent may by notice given not
later than 12:00 p.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
any Swingline Loan or Overadvance, respectively, outstanding. Such notice shall
specify the aggregate principal amount of the Swingline Loan or Overadvance,
respectively, in which the Lenders will be required to participate and each
Lender’s Applicable Percentage of such Swingline Loan or Overadvance. Each
Lender hereby absolutely and unconditionally agrees to pay, upon receipt of
notice as provided above, to the Administrative Agent, for the account of the
Swingline Lender or the account of the Administrative Agent, as applicable, such
Lender’s Applicable Percentage of such Swingline Loan or Overadvance. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans and Overadvances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including nonsatisfaction of any of the conditions precedent set forth in
Section 4.02, the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Revolving Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders pursuant to this
paragraph). From and after the date, if any, on which any Lender has paid in
full for its participation in any Swingline Loan or Overadvance purchased
hereunder, the Swingline Lender or the Administrative Agent, as applicable,
shall promptly distribute to such Lender its Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Swingline Lender or the Administrative Agent, as applicable, in respect of
such Swingline Loan or Overadvance; provided that any such payment or proceeds
so distributed shall be repaid to the Swingline Lender or the Administrative
Agent, as applicable, if and to the extent such payment or proceeds is required
to be refunded to the Borrowers for any reason. The purchase of participations
in any Swingline Loan or Overadvance pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
repay such Swingline Loan or Overadvance.

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any earlier date that the Administrative Agent elects, by notifying the Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
1:00 p.m., New York City time, on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lender) shall transfer
the amount of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Swingline Loan with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 3:00 p.m., New
York City time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such

 

50



--------------------------------------------------------------------------------

Swingline Loan, shall constitute Revolving Loans of such Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any Lender
on such Settlement Date, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon as specified in
Section 2.07.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, in a form reasonably acceptable to the Administrative Agent and the
Issuing Banks, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the recipient)
to the applicable Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the total LC Exposure shall not exceed $175,000,000, (ii) the
total Standby LC Exposure shall not exceed $40,000,000 and (iii) the total
Credit Exposures shall not exceed the lesser of (x) the total Revolving
Commitments then in effect and (y) the Borrowing Base then in effect.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that a Letter of Credit
may expire at a later date if the applicable Borrower shall have deposited cash
collateral in an LC Collateral Account pursuant to Section 2.06(j) in an amount
equal to 103% of the undrawn face amount of such Letter of Credit. Any Letter of
Credit may provide by its terms that it may be automatically

 

51



--------------------------------------------------------------------------------

extended for additional successive one year periods on terms reasonably
acceptable to the applicable Issuing Bank. Any Letter of Credit providing for
automatic extension shall be extended upon the then current expiration date
without any further action by any Person unless the applicable Issuing Bank
shall have given notice to the applicable beneficiary (with a copy to the
applicable Borrower) of the election by such Issuing Bank not to extend such
Letter of Credit, such notice to be given not fewer than 30 days prior to the
then current expiration date of such Letter of Credit; provided that no Letter
of Credit may be extended automatically or otherwise beyond the date that is
five Business Days prior to the Maturity Date (other than in accordance with
this paragraph).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, reduction or termination
of the Revolving Commitments or any force majeure or other event that under any
rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall, following notice of such LC
Disbursement to the Borrower Representative, reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower Representative shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 2:00 p.m., New York City time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be

 

52



--------------------------------------------------------------------------------

financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or, if the
Swingline Lender shall have elected to apply the terms of Section 2.05(a) to
such requested Borrowing, the resulting Swingline Loan. If the Borrowers fail to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrowers, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
such Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section is
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not
substantially comply with the terms of such Letter of Credit, (iv) any force
majeure or other event that under any rule of law or uniform practices to which
any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Revolving Commitments or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrowers’ obligations hereunder. None
of the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in

 

53



--------------------------------------------------------------------------------

interpretation of technical terms or any other act, failure to act or other
event or circumstance; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by any Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of bad faith,
gross negligence or wilful misconduct on the part of an Issuing Bank (with such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment, and shall be payable on demand or, if no demand has
been made, on the date on which the Borrowers reimburse the applicable LC
Disbursement in full.

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative

 

54



--------------------------------------------------------------------------------

Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. The Borrowers shall also deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b)
or 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall, notwithstanding anything to the contrary
herein or in the Collateral Documents, be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other Secured Obligations (but subject to, in the case of any
such application at a time when any Lender is a Defaulting Lender (but only if,
after giving effect thereto, the remaining cash collateral shall be less than
the aggregate LC Exposure of all the Defaulting Lenders that has not been
reallocated to non-Defaulting Lenders pursuant to Section 2.20), the consent of
each Issuing Bank). If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived. If any Borrower is required to provide an amount

 

55



--------------------------------------------------------------------------------

of cash collateral hereunder pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to such Borrower as and to
the extent that, after giving effect to such return, the Borrowers would remain
in compliance with Section 2.11(b) and no Event of Default shall have occurred
and be continuing. If any Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.20, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower as promptly as
practicable to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Revolving Commitments of the non-Defaulting Lenders
and/or the remaining cash collateral and no Event of Default shall have occurred
and be continuing.

(k) Existing Letters of Credit. Each Existing Letter of Credit shall be deemed
to be a Letter of Credit issued hereunder for all purposes hereof and of the
other Loan Documents, and no issuance or similar fees (as distinguished from
ongoing participation or fronting fees) will be required in connection with the
Existing Letters of Credit. Without limiting the foregoing (i) each such
Existing Letter of Credit shall be included in the calculation of the LC
Exposure, (ii) all liabilities of the Borrowers and the other Loan Parties with
respect to such Existing Letters of Credit shall constitute Obligations and
(iii) each Lender shall have reimbursement obligations with respect to such
Existing Letters of Credit as provided in this Section 2.06. Notwithstanding any
other provision contained in this Section 2.06, no Existing Letter of Credit
that has not been issued by an Issuing Bank referred to in clause (a) of the
definition of such term may be renewed or extended.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrowers fail to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall

 

56



--------------------------------------------------------------------------------

be deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at the time of determination.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower Representative by promptly crediting the amounts so received, in
like funds, to the Funding Account(s); provided that ABR Revolving Loans made to
finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance on such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR Revolving Loans. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Revolving Loan included in such Borrowing. Any payment
by the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type and, in the case of a Eurodollar Revolving Borrowing, shall have
an initial Interest Period as specified in the applicable Borrowing Request or
as otherwise provided in Section 2.03. Thereafter, the Borrower Representative
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans

 

57



--------------------------------------------------------------------------------

comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, Overadvances or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Interest Election Request. Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(d) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative
(provided that no such notice shall be required in the case of an Event of
Default under clause (h) or (i) of Article VII), then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

58



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, the Revolving
Commitments shall automatically terminate on the Maturity Date.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any LC Disbursements, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit reasonably satisfactory to the Administrative Agent) equal to
103% of the portion of the LC Exposure attributable to such Letter of Credit as
of such time), (iii) the payment in full of all accrued and unpaid fees and
(iv) the payment in full of all reimbursable expenses and all other Obligations
outstanding at such time.

(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrowers shall not reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Credit Exposures would exceed the lesser of (x) the
total Revolving Commitments then in effect and (y) the Borrowing Base then in
effect.

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

(e) (i) The Borrowers shall have the right to increase the total Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or from one or more other lending institutions; provided
that (i) no Lender hereunder shall have any obligation to provide any such
requested increase, (ii) any such request for an increase shall be in a minimum
amount of $10,000,000, (iii) the aggregate amount of all additional Revolving
Commitments obtained under this paragraph shall not

 

59



--------------------------------------------------------------------------------

exceed $50,000,000, (iv) the Administrative Agent shall have approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
conditioned or delayed, (v) any such new Lender shall assume all the rights and
obligations of a “Lender” hereunder, and (vi) the procedure described in
paragraph (e)(ii) of this Section shall have been satisfied.

(ii) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Revolving Commitments. As a condition precedent
to such an increase, the Borrower Representative shall deliver to the
Administrative Agent (A) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (y) no Default exists, (B) an opinion of counsel to
the Loan Parties as to the power and authority of the Loan Parties to effect
such increase and such other customary and related matters as the Administrative
Agent may reasonably request and (C) a reaffirmation agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered by the Loan Parties.

(iii) On the Business Day following any such increase, all outstanding ABR
Revolving Borrowings shall be reallocated, pursuant to procedures reasonably
determined by the Administrative Agent, among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages. Eurodollar Revolving Borrowings outstanding at the time of such
increase shall be reallocated, pursuant to procedures reasonably determined by
the Administrative Agent, among the Lenders in accordance with the Lenders’
respective Applicable Percentages in effect at the time upon the expiration of
the then applicable Interest Periods.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Administrative Agent the then unpaid amount of
each Protective Advance and Overadvance on the earliest of (A) the Maturity
Date, (B) demand by the Administrative Agent therefor and (C) in the case of any
Overadvance, the 60th day after the date of the making thereof.

(b) On each Business Day during any Dominion Period, the Administrative Agent
shall apply all funds credited to a Concentration Account on such Business Day
or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available), first, to prepay
any

 

60



--------------------------------------------------------------------------------

Protective Advances and Overadvance that may be outstanding and, second, to
prepay the Revolving Loans and Swingline Loans and to cash collateralize
outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to pay any amounts due
hereunder in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section.

(b) Except to the extent such excess arises from Protective Advances permitted
under Section 2.04 or Overadvances permitted under Section 2.05, in the event
and on each occasion that the total Credit Exposure exceeds the lesser of
(i) the total Revolving Commitments then in effect and (ii) the Borrowing Base
then in effect, the Borrowers shall prepay the Revolving Loans and/or Swingline
Loans (or, if no such Borrowings are outstanding, deposit cash collateral in the
LC Collateral Account in accordance with Section 2.06(j)) in an aggregate amount
equal to such excess.

(c) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone

 

61



--------------------------------------------------------------------------------

(confirmed by hand delivery or facsimile) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue for each day
on the amount of the unused Revolving Commitment of such Lender on such day at a
rate equal to 0.375% per annum. Accrued commitment fees shall be payable in
arrears on the first Business Day of each January, April, July and October,
commencing on the first such date to occur after the Second Restatement
Effective Date, and on the date on which the Revolving Commitments terminate.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed. For purposes of
computing commitment fees, the Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure of
such Lender (and the Swingline Exposure and participations in Protective
Advances and Overadvances of such Lender shall be disregarded for such purpose).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participation in each
Standby Letter of Credit or Commercial Letter of Credit at the Applicable Rate
for a Letter of Credit of such type, in each case on the average daily amount of
the portion of such Lender’s LC Exposure attributable to such Letter of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Second Restatement Effective Date to
but excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Company and such Issuing
Bank, on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Second Restatement Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any

 

62



--------------------------------------------------------------------------------

LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of the next succeeding month, commencing on the first such date to
occur after the Second Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees in the amounts and payable at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances (absent manifest error in the amount paid).

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan, but excluding Protective Advances and Overadvances) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Protective Advance and Overadvance shall bear interest at the Alternate
Base Rate plus the Applicable Rate for ABR Revolving Loans plus 2% per annum.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due (after giving effect to any applicable grace period), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar quarter) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that

 

63



--------------------------------------------------------------------------------

(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Revolving Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower Representative and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist (which notification shall be made promptly after the
Administrative Agent obtains knowledge of the cessation of such circumstances),
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and such Revolving Borrowing shall be continued
as an ABR Borrowing, and (ii) any Borrowing Request for a Eurodollar Revolving
Borrowing shall be treated as a request for an ABR Revolving Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

 

64



--------------------------------------------------------------------------------

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, from time to time upon request
of such Lender or other Recipient, the Borrowers will pay to such Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered. Notwithstanding the
foregoing, if the Company reasonably believes that any such Taxes were not
correctly or legally asserted, the applicable Recipient will use commercially
reasonable efforts to cooperate with the Company to obtain a refund of such
Taxes so long as such efforts would not, in the sole determination of such
Recipient result in any non-reimbursable additional costs, expenses or risks or
be otherwise disadvantageous to it.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then, from time to time upon request of such
Lender or such Issuing Bank, the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered

 

65



--------------------------------------------------------------------------------

to the Borrower Representative shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower Representative of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or expenses or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(c) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate such Lender would bid if it were to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender delivered to the Borrower Representative and setting forth and explaining
in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith

 

66



--------------------------------------------------------------------------------

discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent

 

67



--------------------------------------------------------------------------------

manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any

 

68



--------------------------------------------------------------------------------

Loan Document, executed originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed

 

69



--------------------------------------------------------------------------------

by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrower Representative and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Second
Restatement Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower Representative
and the Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Issuing Banks. For purposes of this Section, the term “Lender” shall include
any Issuing Bank.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
or under any other Loan Document on or prior to the time expressly required
hereunder or under such other Loan Document for such payment or, if no such time
is expressly required, on or prior to 3:00 p.m., New York City time, on the date
when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the

 

70



--------------------------------------------------------------------------------

Administrative Agent at its offices at 10 South Dearborn Street, 22nd Floor,
Chicago, Illinois, except that payments required to be made directly to an
Issuing Bank or the Swingline Lender shall be so made and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder or under any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments under each Loan
Document shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) amounts to be applied from a Concentration Account during any
Dominion Period (which shall be applied in accordance with Section 2.10(b)) or,
(C) so long as no Event of Default shall have occurred and be continuing,
amounts which are received into any Concentration Account (which shall be
deposited to the Borrowers’ Funding Account in accordance with the Restated
Security Agreement) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent and the Issuing Banks from
the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of the Protective
Advances and Overadvances, fourth, to pay the principal of the Protective
Advances and Overadvances, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances and Overadvances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances and
Overadvances) and unreimbursed LC Disbursements ratably, seventh, to pay an
amount to the Administrative Agent equal to 103% of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements, to be held as cash collateral for such Obligations,
eighth, to payment of any amounts owing with respect to Banking Services and
Swap Obligations, ninth, to the payment of any other Secured Obligations due to
the Administrative Agent or any Lender, and tenth, any excess to be returned to
Borrower Representative. Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan, except (a) on the
expiration date of the Interest Period applicable to such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, reimbursable expenses (including, without
limitation,

 

71



--------------------------------------------------------------------------------

all reimbursements of fees and expenses pursuant to Section 9.03) and other sums
payable under the Loan Documents may be paid from the proceeds of Borrowings
made hereunder, whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Administrative Agent. Each Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest, fees or any other amount due under the Loan Documents
and agrees that all such amounts charged shall constitute Loans (including
Swingline Loans and Overadvances, but such a Borrowing may only constitute a
Protective Advance if it is to reimburse costs, fees and expenses pursuant to
Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of any Borrower (other than,
so long as no Dominion Period is in effect or no Event of Default shall have
occurred or be continuing, any Excluded Deposit Account maintained with the
Administrative Agent for each payment of principal, interest, fees or any other
amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements, Swingline Loans, Protective
Advances or Overadvances resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements, Swingline Loans, Protective Advances or Overadvances and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements, Swingline Loans, Protective
Advances and Overadvances of other Lenders to the extent necessary so that the
amount of all such payments shall be shared by the Lenders ratably in accordance
with the aggregate amounts of principal of and accrued interest on their
respective Loans and participations in LC Disbursements, Swingline Loans,
Protective Advances and Overadvances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements,
Swingline Loans, Protective Advances or Overadvances to any Person that is an
Eligible Assignee (as such term is defined from time to time). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the

 

72



--------------------------------------------------------------------------------

Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and apply any such amounts to, any future payment
obligations of such Lender hereunder to or for the account of the Administrative
Agent.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent by the Borrower Representative, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another

 

73



--------------------------------------------------------------------------------

Lender, if a Lender accepts such assignment and delegation); provided that
(i) the Borrowers shall have received the prior written consent of the
Administrative Agent, the Swingline Lender and the Issuing Banks, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, Swingline Loans, Protective Advances and Overadvances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(iii) in the case of any such assignment and delegation resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) such assignment and delegation does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation have ceased to apply. Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (subject to any required consents referred
to above) and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees shall cease to accrue on the unused portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or all affected Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or modification pursuant to Section 9.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure, LC Exposure, Protective Advance Exposure and
Overadvance Exposure exists at the time such Lender becomes a Defaulting Lender,
then:

(i) such Defaulting Lender’s Swingline Exposure (other than any portion thereof
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Section 2.05(c)), LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Section 2.06(d)), Protective Advance Exposure (other than any portion thereof
with respect to which such Defaulting Lender shall have funded its participation

 

74



--------------------------------------------------------------------------------

as contemplated by Section 2.04(b)) and Overadvance Exposure (other than any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.05(c)) shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages, but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure, LC
Exposure, Protective Advance Exposure and Overadvance Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Borrowers against such Defaulting Lender, (A) first, prepay the portion
of such Defaulting Lender’s Overadvance Exposure that has not been so
reallocated, (B) second, prepay the portion of such Defaulting Lender’s
Protective Advance Exposure that has not been so reallocated, (C) third, prepay
the portion of such Defaulting Lender’s Swingline Exposure that has not been so
reallocated and (D) fourth, cash collateralize such Defaulting Lender’s LC
Exposure that has not been so reallocated in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any letter of credit participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such Defaulting Lender’s cash
collateralized LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (c)(i) above, then the fees payable to the Lenders pursuant
to Section 2.12(b) shall be adjusted to give effect to such reallocation; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to clause (c)(i) or (c)(ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Lender hereunder, all letter of credit participation fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until such LC Exposure is cash collateralized
and/or reallocated; and

(d) the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, renew, extend or increase any
Letter of Credit, in each case, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral provided by the Borrowers in accordance with clause
(c) of this Section, and

 

75



--------------------------------------------------------------------------------

participating interests in any such newly issued, amended, renewed, extended or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with clause (c)(i) of this Section
(and Defaulting Lenders shall not participate therein).

In the event and on the date that each of the Administrative Agent, the Company,
each Issuing Bank and the Swingline Lender agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, LC Exposure, Protective Advance Exposure
and Overadvance Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold Revolving Loans in accordance with its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, any Issuing Bank or any Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside or determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement and the other
Loan Documents shall continue in full force as if such payment or proceeds had
not been received by the Administrative Agent, such Issuing Bank or such Lender.
The provisions of this Section shall be and remain effective notwithstanding any
contrary action which may have been taken by the Administrative Agent, any
Issuing Bank or any Lender in reliance upon such payment or application of
proceeds. The provisions of this Section shall survive the termination of this
Agreement.

SECTION 2.22. Borrowing Subsidiaries. The Company may designate any Subsidiary
that is a wholly owned Domestic Subsidiary of the Company as a Borrowing
Subsidiary upon 10 Business Days’ notice to the Administrative Agent and the
Lenders (such notice to include the name, primary business address and tax
identification number of such proposed Borrowing Subsidiary). Upon proper notice
and receipt by the Administrative Agent of such agreements, documents and legal
opinions as the Administrative Agent may reasonably request and subject to the
Administrative Agent’s determining in consultation with the Lenders that
designating such Subsidiary as a Borrowing Subsidiary would not cause any Lender
to suffer any economic, legal or regulatory disadvantage, such Subsidiary shall
be a Borrowing Subsidiary and a party to this Agreement and the other Loan
Documents. A Subsidiary shall cease to be a Borrowing Subsidiary hereunder at
such time as the Company gives notice to the Administrative Agent and the
Lenders of its intention to terminate such Subsidiary as a Borrowing Subsidiary;
provided that any such termination shall not be effective (other than to
terminate such Borrowing Subsidiary’s right to make further Borrowings or to
obtain Letters of Credit) and such Subsidiary shall remain a Borrowing
Subsidiary until such time as all Loans to such Borrowing Subsidiary and accrued
interest thereon and all other amounts then due from such Borrowing Subsidiary
have been paid in full and no Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding.

 

76



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders as follows:

SECTION 3.01. Organization; Powers. The Company and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction and, in the case of any Subsidiary other than a Borrowing
Subsidiary, except where the failure to be so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect) in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability; Benefit to Loan Parties. (a) The
Transactions, insofar as they are to be carried out by each Loan Party, are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, shareholder or other equityholder action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) Each Loan Party expects to derive benefit (and its board of directors or
other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been (or, in the case
of filings relating to the consummation of the Merger, substantially
contemporaneously with the effectiveness of the Second Restatement Effective
Date will be) obtained or made and are (or will so be) in full force and effect
and except for filings

 

77



--------------------------------------------------------------------------------

necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law, including any order of any Governmental Authority,
or the charter, by-laws or other organizational documents of the Company or any
Subsidiary, except, in the case of any applicable law, a violation which would
not reasonably be expected to result in a Material Adverse Effect, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Company or any Subsidiary or any of their
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any Subsidiary, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any Subsidiary, except
Liens created pursuant to the Loan Documents or Liens created in connection with
the Term Credit Agreement.

SECTION 3.04. Financial Condition; No Material Adverse Effect. (a) The Loan
Parties have heretofore furnished to the Lenders (i)(A) the consolidated balance
sheets and related statements of operations, shareholders’ equity and cash flows
of the Company and its consolidated Subsidiaries as of and for the fiscal years
ended July 30, 2011 and July 31, 2010, each audited by and accompanied by the
unqualified opinion of Deloitte & Touche LLP, independent registered public
accounting firm, and (B) the unaudited consolidated balance sheets and related
statements of operations, shareholders’ equity and cash flows of the Company and
its consolidated Subsidiaries as of and for each of the fiscal quarters and the
portions of the fiscal year ended October 29, 2011, January 28, 2012 and
April 28, 2012 and (ii)(A) the consolidated balance sheets and related
statements of operations and comprehensive income, stockholders’ equity and cash
flows of the Acquired Company and its consolidated subsidiaries as of and for
the fiscal years ended January 28, 2012 and January 29, 2011, each audited by
and accompanied by the unqualified opinion of Ernst & Young LLP, independent
registered public accounting firm, and (B) the unaudited consolidated balance
sheet and related statements of operations and cash flows of the Acquired
Company and its consolidated subsidiaries as of and for the fiscal quarter ended
April 28, 2012. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries or the Acquired Company and its
consolidated subsidiaries, as the case may be, as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clauses (i)(B)
and (ii)(B) above.

(b) The Loan Parties have heretofore furnished to the Lenders a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of the Company and its consolidated Subsidiaries as of and for the
period of 12 consecutive months ended January 28, 2012, prepared giving effect
to the Transactions as if the Transactions had occurred on such date, in the
case of such balance sheet, or at the beginning of such period, in the case of
such statements of operations. Such pro forma consolidated balance sheet and pro
forma statements of operations (i) have been prepared by the Company in good
faith based on the same assumptions used to prepare the pro forma financial
statements included in the Information Materials (which assumptions are believed
on the Second Restatement Effective Date by the Borrowers to be reasonable),
(ii) are based on the best information available to the Borrowers,
(iii) accurately reflect

 

78



--------------------------------------------------------------------------------

all adjustments necessary to give effect to the Transactions and (iv) present
fairly, in all material respects, the pro forma financial position and results
of operations of the Company and its consolidated Subsidiaries as of and for the
period of 12 consecutive months ended on January 28, 2012, as if the
Transactions had occurred on such date or at the beginning of such period, as
the case may be.

(c) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Materials and except for the Disclosed
Matters, after giving effect to the Transactions, neither the Company nor any
Subsidiary has, as of the Second Restatement Effective Date, any material
contingent liabilities, material unusual long-term commitments or material
unrealized losses.

(d) Since July 30, 2011, there has been no event, development or circumstance
that has had, or could reasonably be expected to have, a material adverse effect
on the business, assets, results of operations or financial conditions of the
Company and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its property material to its business
(including its Mortgaged Properties), except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes and Liens expressly
permitted by Section 6.02.

(b) The Company and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Company and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(c) Schedule 3.05 sets forth the address of each real property that is owned in
fee by the Loan Parties as of the Second Restatement Effective Date and, with
respect to any such real property that constitutes a Mortgaged Property, the
proper jurisdiction for the filing of a Mortgage in respect thereof. As of the
Second Restatement Effective Date, neither the Company nor any Subsidiary
(i) has received notice, or has knowledge, of any pending or contemplated
condemnation proceeding affecting any Mortgaged Property or any sale or
disposition thereof in lieu of condemnation or (ii) is or could be obligated
under any right of first refusal, option or other contractual right to sell,
transfer or otherwise dispose of any Mortgaged Property or any interest therein.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Loan Parties, threatened against or
affecting the Company or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.

 

79



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters or matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c) Since the Second Restatement Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.07. Compliance with Laws and Agreements. (a) The Company and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect (it being agreed that this Section does not
apply to any law which is specifically addressed in Section 3.06(b), 3.07(b),
3.08, 3.09, 3.10 or 3.14). No Default has occurred and is continuing.

(b) To the extent applicable, the Company and the Subsidiaries are in
compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act. Neither the
Company nor any Subsidiary nor, to the knowledge of the Loan Parties, any
director, officer, agent, employee or Affiliate of the Company or any
Subsidiary, is currently subject to any U.S. sanctions administered by OFAC that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No part of the proceeds of the Loans will be used,
directly or indirectly, or otherwise made available (A) for any payments to any
officer or employee of a Governmental Authority, or any Person controlled by a
Governmental Authority, or any political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977 or
(B) to any Person for the purpose of financing the activities of any Person
currently subject to any United States sanctions administered by OFAC.

(c) No Loan Party is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Material Indebtedness.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

80



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Company or such Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA; Labor Matters. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan that is subject to Title IV of
ERISA (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,000,000 the fair
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans that are subject to Title IV of
ERISA (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date or dates of the most recent
financial statements reflecting such amounts, exceed the fair value of the
assets of all such underfunded Plans by any material amount.

(b) As of the Second Restatement Effective Date, there are no strikes, lockouts,
slowdowns or any other material labor disputes against the Company or any
Subsidiary pending or, to the knowledge of the Borrowers, threatened. The hours
worked by and payments made to employees of the Company and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except for any such violation that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All payments due
from the Company or any Subsidiary, or for which any claim may be made against
the Company or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Company or such Subsidiary to the extent required by GAAP.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Company or any Subsidiary is bound.

SECTION 3.11. Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any Subsidiary is subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Materials nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent, any
Arranger or any Lender in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished)

 

81



--------------------------------------------------------------------------------

contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecasts and projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
by them to be reasonable at the time made and at the time so furnished and, if
furnished prior to the Second Restatement Effective Date, as of the Second
Restatement Effective Date (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).

SECTION 3.12. Subsidiaries and Joint Ventures. Schedule 3.12 sets forth, as of
the Second Restatement Effective Date, the name, type of organization and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Company or any Subsidiary in, (a) each Subsidiary and
(b) each joint venture in which the Company or any Subsidiary owns any Equity
Interests, and identifies each Designated Subsidiary and each Inactive
Subsidiary as such. None of the Subsidiaries set forth on Schedule 1.01A
conducts any business operations or owns any assets material to the Company and
the Subsidiaries. All the issued and outstanding Equity Interests in each
Subsidiary owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such Equity Interests) duly authorized and validly
issued and are fully paid and non assessable. Except as set forth on Schedule
3.12, as of the Second Restatement Effective Date, there is no existing option,
warrant, call, right, commitment or other agreement to which the Company or any
Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in any Subsidiary.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Company and the Subsidiaries as of the Second
Restatement Effective Date. As of the Second Restatement Effective Date, all
premiums due and payable in respect of such insurance have been paid. The Loan
Parties believe that the insurance maintained by or on behalf of the Company and
the Subsidiaries is adequate.

SECTION 3.14. Federal Reserve Regulations. Neither the Company nor any
Subsidiary is principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner or for any purpose that would entail a violation of Regulations T, U
or X of the Board of Governors.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Second Restatement Effective Date, (a) the fair value of the
assets of the Company and its consolidated Subsidiaries, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair

 

82



--------------------------------------------------------------------------------

saleable value of the property of the Company and its consolidated Subsidiaries
(determined on the basis of such property being liquidated with reasonable
promptness in an arm’s-length transaction) will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Company and its consolidated
Subsidiaries will be able to pay their debts and liabilities, subordinated,
contingent or otherwise (it being understood and agreed that for purposes of
this Section, contingent liabilities mean the maximum amount of liability that
could reasonably be likely to result from pending litigation, asserted claims
and assessments, guaranties, indemnification obligations, adjustment of purchase
price or other post-closing payment adjustments (including earn-outs and other
similar arrangements) and uninsured risks of the Company and its Subsidiaries),
as such debts and liabilities become absolute and matured; and (d) the Company
and its consolidated Subsidiaries will not have unreasonably small capital with
which to conduct the businesses in which they are engaged as such businesses are
now conducted and are proposed to be conducted following the Second Restatement
Effective Date.

SECTION 3.16. Collateral Matters. (a) The Restated Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Lender Parties, a valid and
enforceable security interest in the Collateral and (i) when the Collateral
constituting certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Restated Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Restated Security Agreement will constitute a fully perfected security interest
in all right, title and interest of the Loan Parties in the remaining Collateral
(as defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Lender
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.

(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Restated Security
Agreement will constitute a fully

 

83



--------------------------------------------------------------------------------

perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Restated Security Agreement) in
which a security interest may be perfected by filing in the United States of
America, in each case prior and superior in right to any other Person, but
subject to Liens permitted under Section 6.02 (it being understood that
subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office may be necessary to perfect a security interest
in such Intellectual Property acquired by the Loan Parties after the Second
Restatement Effective Date).

SECTION 3.17. Use of Proceeds. The Borrowers will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for purposes set forth
in Section 5.11.

SECTION 3.18. Credit Card Agreements. Schedule 3.18 (as updated from time to
time as permitted by Section 5.16) sets forth a list of all Credit Card
Agreements to which any Loan Party is a party. A true and complete copy of each
Credit Card Agreement listed on Schedule 3.18 has been delivered to the
Administrative Agent, together with all material amendments, waivers and other
modifications thereto. All such Credit Card Agreements are in full force and
effect, currently binding upon each Loan Party that is a party thereto and, to
the knowledge of the Loan Parties, binding upon other parties thereto in
accordance with their terms. The Loan Parties are in compliance in all material
respects with each such Credit Card Agreement.

ARTICLE IV

Conditions

SECTION 4.01. Second Restatement Effective Date. The effectiveness of the
amendment and restatement of the Existing Credit Agreement in the form of this
Agreement is subject to the satisfaction of the conditions set forth in the
Second Restatement Agreement.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

84



--------------------------------------------------------------------------------

(c) After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, the aggregate Credit Exposures shall not
exceed the lesser of (i) the total Revolving Commitments then in effect or
(ii) other than in the case of a Protective Advance or an Overadvance, the
Borrowing Base then in effect, and, other than in the case of a Protective
Advance or an Overadvance, the Administrative Agent shall have received a
Borrowing Base Certificate as of a date not earlier than the last day of the
most recent fiscal month ended at least 20 days prior to the date of such
Borrowing or such issuance, amendment, renewal or extension.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent, for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all audited by and accompanied by the opinion of Deloitte & Touche
LLP or another independent registered public accounting firm of recognized
national standing (without a “going concern” or like qualification, exception or
emphasis and without any

 

85



--------------------------------------------------------------------------------

qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position, results of operations and cash flows of the Company and
its consolidated Subsidiaries as of the end of and for such fiscal year on a
consolidated basis in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet as of the end of
such fiscal quarter, the related consolidated statements of operations for such
fiscal quarter and the then elapsed portion of the fiscal year and the related
consolidated statement of cash flows for the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Company as presenting fairly in all material respects the financial
position, results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and such
portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(c) during any Enhanced Reporting Period, within 20 days after the end of each
of the first two fiscal months of each fiscal quarter of the Company, the
consolidated balance sheet and related statements of operations and cash flows
of the Company as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries as of the end of and for such fiscal month and such
portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(d) concurrently with each delivery of financial statements under clause (a),
(b) or (c) above, a completed Compliance Certificate signed by a Financial
Officer of the Company (i) certifying, in the case of the financial statements
delivered under clause (b) or (c), that such financial statements present fairly
in all material respects the financial position, results of operations and cash
flows of the Company and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12, (iv) if any

 

86



--------------------------------------------------------------------------------

change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04, specifying the effect
of such change on the financial statements accompanying such certificate (and,
in the event of any such change referred to in Section 1.04(b)(ii), with respect
to the amounts included in the calculation of the Fixed Charge Coverage Ratio
for the period of four fiscal quarters of the Company then most recently ended,
providing a reasonably detailed reconciliation of such amounts as they are
reflected in the financial statements accompanying such certificate and as they
would be reflected therein without giving effect to such change) and
(v) certifying that all notices required to be provided under Sections 5.03 and
5.04 have been provided;

(e) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that audited such financial
statements stating whether it obtained knowledge during the course of its
examination of such financial statements of any Default and, in the case it
shall have obtained knowledge of any Default, specifying the details thereof
(which certificate may be limited to the extent required by accounting rules or
guidelines); provided that such certificate shall not be required to be
delivered if the Company has used commercially reasonable efforts to cause such
certificate to be delivered by such accounting firm and such accounting firm has
informed the Company that it is not willing to provide such certificate;

(f) within 90 days after the end of each fiscal year of the Company, a completed
Supplemental Perfection Certificate, signed by a Financial Officer of the
Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate;

(g) as soon as available, but within 15 days after the end of each fiscal year
of the Company, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, statement of operations and
statement of cash flow) of the Company for each month of the upcoming fiscal
year;

(h) as soon as available but in any event within 20 days (or, during any
Enhanced Reporting Period, 3 days) after each Borrowing Base Reporting Date, and
at such other times as may be requested by the Administrative Agent, a Borrowing
Base Certificate setting forth a computation of the Borrowing Base as of such
Borrowing Base Reporting Date, together with supporting information and any
additional reports with respect to the Borrowing Base that the Administrative
Agent may reasonably request;

(i) as soon as available but in any event within 20 days (or, during any
Enhanced Reporting Period, 3 days) after each Borrowing Base

 

87



--------------------------------------------------------------------------------

Reporting Date, and at such other times as may be requested by the
Administrative Agent, the following information as of such Borrowing Base
Reporting Date, all delivered electronically in a text formatted file reasonably
acceptable to the Administrative Agent:

 

  (i) a detailed aging of the Loan Parties’ Credit Card Accounts Receivables
(A) including aging by each credit card issuer and credit card processor and
(B) reconciled to the Borrowing Base Certificate delivered as of such date,
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the balance due from each credit card issuer or credit
card processor;

 

  (ii) a schedule detailing the Loan Parties’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (A) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement or warehouse agreement), by product type and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, (B) including a report of any variances
or other results of Inventory counts performed by the Loan Parties since the
last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Loan Parties), and
(C) reconciled to the Borrowing Base Certificate delivered as of such date;

 

  (iii) a worksheet of calculations prepared by the Loan Parties to determine
Eligible Credit Card Accounts Receivables and Eligible Inventory, such
worksheets detailing the Credit Card Accounts Receivables and Inventory excluded
from Eligible Credit Card Accounts Receivables and Eligible Inventory and the
reasons for such exclusion;

 

  (iv) a reconciliation of the Loan Parties’ Credit Card Accounts Receivables
and Inventory between the amounts shown in the Loan Parties’ general ledger and
financial statements and the reports delivered pursuant to clauses (i) and
(ii) above; and

 

88



--------------------------------------------------------------------------------

  (v) a reconciliation of the loan balance per the Loan Parties’ general ledger
to the loan balance under this Agreement;

(j) at any time that any Revolving Loan is outstanding or the LC Exposure is
equal to or greater than $100,000,000, as soon as available but in any event
within 20 days after the end of each calendar month and at such other times as
may be reasonably requested by the Administrative Agent, a schedule and aging of
the Loan Parties’ accounts payable as of the month then ended, delivered
electronically in a text formatted file reasonably acceptable to the
Administrative Agent;

(k) promptly upon the Administrative Agent’s request:

 

  (i) copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory purchased by any Loan Party; and

 

  (ii) a schedule detailing the balance of all intercompany accounts of the
Company and the Subsidiaries;

(l) at such other times as may be requested by the Administrative Agent, the
Loan Parties’ sales journal, cash receipts journal and debit memo/credit memo
journal as of the period then ended;

(m) at such other times as may be reasonably requested by the Administrative
Agent, copies of all tax returns filed by any Loan Party with the IRS;

(n) within 20 days after the first Business Day of March of each year, a
certificate of good standing for each Borrower from the appropriate governmental
officer in its jurisdiction of incorporation, formation, or organization;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(p) promptly after any request therefor by the Administrative Agent, copies of
(i) any documents described in Section 101(k)(1) of ERISA that the Loan Parties
or any ERISA Affiliate may request with respect to any Multiemployer Plan
(following the receipt thereof from the administrator or sponsor of the
applicable Multiemployer Plan) and (ii) any notices described in
Section 101(l)(1) of ERISA that the Loan Parties or any ERISA Affiliate may
request with respect to any Multiemployer Plan (following the receipt thereof
from the administrator

 

89



--------------------------------------------------------------------------------

or sponsor of the applicable Multiemployer Plan); provided that if an ERISA
Event has occurred or, in the opinion of the Required Lenders, is reasonably
likely to occur, and the Loan Parties or any ERISA Affiliate have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, upon request by the Administrative Agent, the applicable
Loan Party or ERISA Affiliate shall promptly make a request for such documents
and notices from such administrator or sponsor and shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and

(q) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to clause (a), (b) or (o) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to the Lenders) written notice promptly
upon any Financial Officer, or other officer or employee responsible for
compliance with the Loan Documents, of the Company or any Subsidiary becoming
aware of any of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

(c) any Lien (other than a Permitted Encumbrance or any Lien securing Permitted
Term Indebtedness) or claim made or asserted against any material portion of the
Collateral;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral having an aggregate value in
excess of $10,000,000 is located (which shall be delivered within two Business
Days after receipt thereof); and

 

90



--------------------------------------------------------------------------------

(e) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Additional Subsidiaries. If any additional Domestic Subsidiary is
formed or acquired after the Second Restatement Effective Date, the Company will
promptly notify the Administrative Agent thereof and will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree in writing) after such Domestic Subsidiary is
formed or acquired (i) if such Domestic Subsidiary is a Designated Subsidiary,
execute and deliver a Joinder Agreement, substantially in the form of Exhibit H
(the “Joinder Agreement”), and (ii) cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Domestic Subsidiary and with
respect to any Equity Interests in or Indebtedness of such Domestic Subsidiary
owned by or on behalf of any Loan Party. If any additional Eligible Foreign
Subsidiary is formed or acquired after the Second Restatement Effective Date,
the Company will promptly notify the Administrative Agent thereof and will, as
promptly as practicable, and in any event within 60 days (or such longer period
as the Administrative Agent may agree in writing) after such Eligible Foreign
Subsidiary is formed or acquired, cause the Collateral and Guarantee Requirement
to be satisfied with respect to any Equity Interests in or Indebtedness of such
Eligible Foreign Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.04. Information Regarding Collateral. (a) Each Loan Party will furnish
to the Administrative Agent prompt written notice of any change in (i) its legal
name, as set forth in its organizational documents, (ii) its jurisdiction of
organization or the form of its organization (including as a result of any
merger or consolidation), (iii) the location of its chief executive office or
(iv) its organizational identification number, if any, or, with respect to any
Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a UCC financing statement, its
Federal Taxpayer Identification Number. Each Loan Party agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral affected
thereby. Each Loan Party also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

(b) If (i) any Mortgaged Property is acquired by any Loan Party after the Second
Restatement Effective Date or (ii) any material assets are acquired by any Loan
Party after the Second Restatement Effective Date (other than assets
constituting

 

91



--------------------------------------------------------------------------------

Collateral under the Collateral Documents that become subject to the Lien of the
Collateral Documents upon the acquisition thereof), the Loan Parties will
promptly notify the Administrative Agent thereof and will cause such assets to
be subjected to a Lien securing the Secured Obligations and will take such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Lien, all at the expense of the Loan Parties. It
is understood and agreed that, notwithstanding anything to the contrary set
forth in this Agreement or in any Collateral Document, the Loan Parties shall
not be required to (A) grant leasehold mortgages, (B) obtain landlord lien
waivers or Collateral Access Agreements with respect to any of their retail
operating store locations or (C) enter into Deposit Account Control Agreements
in respect of any Excluded Deposit Account.

SECTION 5.05. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation,
dissolution, disposition or other transaction permitted under Section 6.03 or
6.05.

SECTION 5.06. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all its material obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) such Loan Party or such Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.07. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.08. Insurance. The Loan Parties will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Collateral Documents. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. With respect
to each Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained and will maintain, with financially sound and reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board of Governors.

 

92



--------------------------------------------------------------------------------

SECTION 5.09. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct (in all material respects) entries in accordance
with GAAP and applicable law are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice
(but in no event more than once each fiscal year of the Company unless an Event
of Default has occurred and is continuing), to visit and inspect its properties,
to examine and make extracts from its books and records and to discuss its
affairs, finances and condition with its officers and, accompanied by one or
more such officers or their designees if requested by the Company, independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested. Notwithstanding anything herein to the contrary,
the right of the Administrative Agent or any Lender to conduct appraisals or
field examinations shall be governed exclusively by Sections 5.12 and 5.13,
respectively, and shall not be limited by this Section.

SECTION 5.10. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all laws, including all orders of any Governmental
Authority, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.11. Use of Proceeds. The Letters of Credit and the proceeds of the
Loans will be used only for general corporate purposes of the Borrowers and
their subsidiaries, including the financing of the Acquisition. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board of Governors, including Regulations T, U and X.

SECTION 5.12. Appraisals. The Loan Parties will provide to the Administrative
Agent from time to time upon the Administrative Agent’s request, at the sole
expense of the Loan Parties, appraisals (or updates thereof) of the Inventory of
the Loan Parties from appraisers selected and engaged by the Administrative
Agent, prepared on a basis consistent in all material respects with the
inventory appraisals referred to in Section 4.01(h) of the Existing Credit
Agreement (with such adjustments as shall be deemed appropriate to reflect
events or changes in circumstances after the dates of such appraisals); provided
that the Administrative Agent shall be entitled to request only one such
appraisal in any calendar year, except that (a) at any time when Availability
shall have been less than the greater of (i) the lesser of (x) 20% of the total
Revolving Commitments then in effect or (y) 20% of the Borrowing Base then in
effect and (ii) $47,500,000 for three consecutive Business Days, the
Administrative Agent may request a second appraisal in the then-current calendar
year, (b) if an Event of Default shall have occurred and be continuing, there
shall be no limitation on the number of appraisals that the Administrative Agent
may request and (c) if the Company or any Subsidiary shall have consummated any
Permitted Acquisition, the Administrative Agent may request a separate appraisal
of the inventory acquired thereby to the extent the Loan Parties desire to
include such inventory in Eligible Inventory. For purposes of the

 

93



--------------------------------------------------------------------------------

foregoing, it is understood that a single appraisal may consist of appraisals of
the assets of each Loan Party and may be conducted at multiple sites.
Notwithstanding the foregoing, upon reasonable advance notice to the Company,
the Administrative Agent may request appraisals in addition to those authorized
by the preceding sentences of this Section; provided that the Loan Parties will
not be responsible for the expense of appraisals conducted pursuant to this
sentence.

SECTION 5.13. Field Examinations. At any time that the Administrative Agent
requests, the Company and the Subsidiaries will allow the Administrative Agent,
at the sole expense of the Loan Parties, to conduct, or engage a third party to
conduct, field examinations (or updates thereof) during normal business hours to
ensure the adequacy of Collateral included in the Borrowing Base and related
reporting and control systems; provided that the Administrative Agent shall be
entitled to conduct only one such field examination in any calendar year, except
that (a) at any time when Availability shall have been less than the greater of
(i) the lesser of (x) 20% of the total Revolving Commitments then in effect and
(y) 20% of the total Borrowing Base then in effect and (ii) $47,500,000 for
three consecutive Business Days, the Administrative Agent may conduct a second
field examination in the then-current calendar year, (b) if an Event of Default
shall have occurred and be continuing, there shall be no limitation on the
number of field examinations that the Administrative Agent may conduct and
(c) if the Company or any Subsidiary shall have consummated any Permitted
Acquisition, the Administrative Agent may conduct a separate field examination
of the Collateral acquired thereby to the extent the Loan Parties desire to
include such Collateral in the Borrowing Base. For purposes of the foregoing, it
is understood that a single field examination may consist of examinations of the
assets of each Loan Party and may be conducted at multiple sites.
Notwithstanding the foregoing, upon reasonable advance notice to the Company,
the Administrative Agent may conduct, or engage a third party to conduct, field
examinations in addition to those authorized by the preceding sentences of this
Section; provided that the Loan Parties will not be responsible for the expense
of field examinations conducted pursuant to this sentence.

SECTION 5.14. Depository Banks. The Loan Parties will, and will cause
Subsidiaries to, maintain the Administrative Agent or one or more Lenders
acceptable to the Administrative Agent as their principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other Deposit Accounts for the conduct of their
business; provided that the Loan Parties shall not be required to satisfy the
foregoing requirement with respect to (a) the Deposit Accounts of the Acquired
Company and its subsidiaries maintained with any financial institution with
which the Acquired Company or any such subsidiary maintained a Deposit Account
prior to the Second Restatement Effective Date or (b) any Deposit Account that
is an Excluded Deposit Account.

SECTION 5.15. Further Assurances. The Loan Parties will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents) that
may be required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the

 

94



--------------------------------------------------------------------------------

Collateral and Guarantee Requirement to be and remain satisfied at all times,
all at the expense of the Loan Parties. The Loan Parties also agree to provide
to the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

SECTION 5.16. Credit Card Agreements and Notifications. Each Loan Party will
(a) comply in all material respects with all its obligations under each Credit
Card Agreement to which it is party and (b) maintain credit card arrangements
solely with the credit card issuers and credit card processors identified on
Schedule 3.18; provided, however, that the Company may amend Schedule 3.18 to
remove any credit card issuer or credit card processor identified on such
Schedule or to add additional credit card issuers and credit card processors
that are satisfactory to the Administrative Agent in its reasonable discretion,
and concurrently with the making of any such amendment the Loan Party shall
provide to the Administrative Agent evidence that a Credit Card Notification
shall have been delivered to any credit card issuer or credit card processor
added to such Schedule.

SECTION 5.17. Post Closing Requirements. The Loan Parties shall deliver, when
and as required by the terms of the Post-Closing Letter Agreement, the items
referenced therein.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Company will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the Second Restatement Effective Date and set
forth on Schedule 6.01 and Refinancing Indebtedness in respect thereof;

(iii) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that (A) such Indebtedness shall not
have been transferred to any Person other than the Company or any Subsidiary,
(B) any such Indebtedness owing by any Loan

 

95



--------------------------------------------------------------------------------

Party shall be unsecured and subordinated in right of payment to the Obligations
on terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Administrative Agent, (C) any such Indebtedness owing to any
Loan Party shall be evidenced by a promissory note (which may be a global
promissory note) that shall have been pledged pursuant to the Restated Security
Agreement and (D) any such Indebtedness owing by any Subsidiary that is not a
Loan Party to any Loan Party shall be incurred in compliance with Section 6.04;

(iv) Guarantees incurred in compliance with Section 6.04;

(v) Indebtedness of the Company or any Subsidiary (A) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
principal amount of Indebtedness permitted by this clause (v) shall not exceed
$20,000,000 at any time outstanding;

(vi) Indebtedness in respect of netting services, overdraft protections (in an
aggregate amount not to exceed $1,000,000 at any time outstanding) and otherwise
in connection with deposit and checking accounts;

(vii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Company or any Subsidiary in the
ordinary course of business supporting obligations under workers’ compensation,
unemployment insurance and other social security laws;

(viii) Indebtedness of the Company or any Subsidiary in the form of purchase
price adjustments or earn-outs incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 6.04;

(ix) the Acquired Company Convertible Notes;

(x) Permitted Term Indebtedness in an aggregate principal amount not to exceed
$400,000,000 at any time outstanding;

(xi) Indebtedness of Loan Parties in respect of surety bonds (whether bid
performance or otherwise) and other obligations of a like nature, in each case
incurred in the ordinary course of business; and

 

96



--------------------------------------------------------------------------------

(xii) other Indebtedness of the Company or any Subsidiary; provided that the
aggregate principal amount of Indebtedness of the Subsidiaries that are not Loan
Parties permitted by this clause (xii) shall not exceed $100,000,000 at any time
outstanding; and provided further that the aggregate principal amount of
Indebtedness permitted by this clause (xii) that is secured by Liens on the
assets of the Loan Parties may not exceed $20,000,000 at any time outstanding.

(b) The Company will not, and will not permit any Subsidiary to, issue any
Disqualified Stock, other than, in the case of the Subsidiaries, to the Company
or a Subsidiary; provided that any issuance of Equity Interests of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Company or any Subsidiary existing on the
Second Restatement Effective Date and set forth on Schedule 6.02; provided that
(i) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Second Restatement Effective Date and any extensions, renewals
and refinancings thereof that do not increase the outstanding principal amount
thereof;

(d) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes
(including pursuant to a Permitted Acquisition) a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Second Restatement
Effective Date prior to the time such Person becomes a Subsidiary (or is so
merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not apply
to any other assets of the Company or any Subsidiary (other than, in the case of
any such merger or consolidation, the assets of any special purpose merger
Subsidiary that is a party thereto) and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated) and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

 

97



--------------------------------------------------------------------------------

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
permitted by Section 6.01(a)(v) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Company or any Subsidiary (other than the proceeds and products thereof);
provided further that in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;

(f) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(g) in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(h) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

(i) Liens securing Permitted Term Indebtedness permitted by Section 6.01(a)(x)
and obligations relating thereto not constituting Indebtedness; provided that
such Liens (i) attach only to the Collateral and (ii) are subject to the
Intercreditor Agreement;

(j) any Lien on assets of any Foreign Subsidiary; provided that (i) such Lien
shall not apply to any Collateral (including any Equity Interests in any Foreign
Subsidiary that constitute Collateral) or any other asset of the Company or any
Domestic Subsidiary and (B) such Lien shall secure only Indebtedness of such
Foreign Subsidiary permitted by Section 6.01(a)(xii) and obligations relating
thereto not constituting Indebtedness; and

(k) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding (it being
understood that in the event any such Liens extend to Credit Card Accounts
Receivable or Inventory, such Credit Card Accounts Receivable or Inventory
shall, to the extent otherwise included therein, cease to be Eligible Credit
Card Accounts Receivable or Eligible Inventory, as applicable).

 

98



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Subsidiary may merge into the Company in a transaction in which the
Company is the surviving corporation, (ii) any Person (other than the Company)
may merge into or consolidate with any Subsidiary in a transaction in which the
surviving entity is a Subsidiary and, if any party to such merger or
consolidation is a Loan Party, a Loan Party, (iii) any Subsidiary may merge into
or consolidate with any Person (other than the Company) in a transaction
permitted under Section 6.05 in which, after giving effect to such transaction,
the surviving entity is not a Subsidiary and (iv) any Subsidiary (other than a
Borrower) may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders; provided that any such merger or
consolidation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or consolidation shall not be permitted unless
it is also permitted by Section 6.04. Nothing in this paragraph shall prohibit
the Company or any Subsidiary from effecting the Acquisition.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Second Restatement
Effective Date and businesses reasonably related or complementary thereto,
including development, operation and promotion of certain gift products, of
other apparel or accessories in a specialty store, catalogue or e-commerce
environment.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any Subsidiary to, purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, except:

(a) Permitted Investments;

(b) Investments existing on the Second Restatement Effective Date and set forth
on Schedule 6.04 (but not any additions thereto (including any capital
contributions) made after the Second Restatement Effective Date);

(c) Investments by the Company and the Subsidiaries in Equity Interests in their
respective subsidiaries; provided that (i) such subsidiaries are Subsidiaries
prior to such Investments, (ii) any such Equity Interests

 

99



--------------------------------------------------------------------------------

held by a Loan Party shall be pledged in accordance with the requirements of the
definition of the term “Collateral and Guarantee Requirement” and (iii) the
aggregate amount of such Investments by the Loan Parties in, and loans and
advances by the Loan Parties to, and Guarantees by the Loan Parties of
Indebtedness and other obligations of, Subsidiaries that are not Loan Parties
(excluding all such Investments, loans, advances and Guarantees existing on the
Second Restatement Effective Date and permitted by clause (b) above) shall not
exceed $100,000,000 at any time outstanding;

(d) loans or advances made by the Company to any Subsidiary or made by any
Subsidiary to the Company or any other Subsidiary; provided that (i) the
Indebtedness resulting therefrom is permitted by Section 6.01(a)(iii), (ii) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note (which may be in the form of a grid note) pledged pursuant to the Restated
Security Agreement and (iii) the amount of such loans and advances made by the
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (c) above;

(e) Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary (including any such Guarantees
(i) arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty or
(ii) of any leases of retail store locations and related obligations arising
thereunder); provided that the aggregate amount of Indebtedness and other
obligations of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be subject to the limitation set forth in clause (c) above;

(f) Guarantees of the obligations of the Canadian Subsidiaries under real
property leases; provided that the aggregate amount of Guarantees under this
clause (f) may not exceed $100,000,000 at any time outstanding;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) any Permitted Acquisition; provided that (i) both before and after giving
effect to such acquisition no Default or Event of Default shall have occurred
and be continuing, (ii) after giving effect to such acquisition (other than the
Acquisition) (A) the Fixed Charge Coverage Ratio, computed on a Pro Forma Basis
for the most recent period of four fiscal quarters of the Company for which
financial statements shall have been delivered pursuant to Section 5.01 (or,
prior to the first such delivery, ending on April 28, 2012), shall be not less
than 1.10 to 1.00 and (B)

 

100



--------------------------------------------------------------------------------

Availability, determined on a Pro Forma Basis, shall have been and shall be not
less than 17.5% of the total Revolving Commitments in effect at all times during
the period commencing on the 60th day before such acquisition and (iii) the
Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company in form and detail reasonably satisfactory to
the Administrative Agent setting forth computations demonstrating compliance
with the requirement set forth in clause (ii) above and confirming that the
other requirements of the definition of the term “Permitted Acquisition” and
this clause (h) have been satisfied;

(i) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the ordinary course of business;

(j) advances by the Company or any Subsidiary to employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes;

(k) Investments made as a result of receipt of non-cash consideration from a
sale, transfer or other disposition of assets permitted under Section 6.05;
provided that any such Investment in the form of a promissory note in an amount
in excess of $5,000,000 shall be pledged pursuant to the Restated Security
Agreement;

(l) Investments in the form of Swap Agreements permitted under Section 6.07;

(m) investments constituting deposits described in clauses (c) and (d) of the
definition of “Permitted Encumbrances” and endorsements of instruments for
collection or deposit in the ordinary course of business;

(n) acquisitions of individual retail store locations and leases;

(o) Investments in unconsolidated entities that do not constitute Subsidiaries
of the Company; provided that the aggregate amount of Investments under this
clause (o) may not exceed $35,000,000 at any time outstanding; and

(p) other Investments; provided that (i) both before and after giving effect to
such Investment no Default or Event of Default shall have occurred and be
continuing, (ii) Availability, determined on a Pro Forma Basis, shall have been
and shall be not less than 17.5% of the aggregate Revolving Commitments in
effect at all times during the period commencing on the 60th day before such
Investment and (iii) the Company shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Company in form and detail
reasonably satisfactory to the Administrative Agent setting forth computations
demonstrating compliance with the requirement set forth in clause (ii)

 

101



--------------------------------------------------------------------------------

above and confirming that the other requirements of this clause (p) have been
satisfied; provided further that a purchase or acquisition (in one transaction
or a series of transactions) of all or substantially all the assets of any
Person or of a business unit, division, product line or line of business of any
Person, may be only made in reliance on clause (h) of this Section and not on
this clause (p).

For the purposes of this Section, any unreimbursed payment by the Company or any
Subsidiary for goods or services delivered to any Subsidiary shall be deemed to
be an Investment in such Subsidiary.

SECTION 6.05. Asset Sales. The Company will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any
Subsidiary to issue any additional Equity Interests in such Subsidiary (other
than to the Company or any other Subsidiary in compliance with Section 6.04, and
other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under applicable law),
except:

(a) (i) sales of inventory, (ii) sales, transfers and other dispositions of
used, surplus, obsolete or outmoded machinery or equipment, (iii) contributions
of merchandise to charitable organizations and (iv) dispositions of cash and
Permitted Investments, in each case (other than in the case of clause (iv)) in
the ordinary course of business;

(b) sales, transfers, leases and other dispositions to the Company or any
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

(c) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not in connection with any financing transaction;

(d) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(e) leases or subleases of real property granted by the Company or any
Subsidiary to third Persons not interfering in any material respect with the
business of the Company or any Subsidiary, including retail store lease
assignments and surrenders;

(f) the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property (i) in the ordinary course of business,
including pursuant to non-exclusive licenses of intellectual property; provided
that no such sale, transfer or other disposition shall adversely affect in any
material respect the fair value of any Eligible Inventory or the ability of the
Administrative Agent to dispose of or

 

102



--------------------------------------------------------------------------------

otherwise realize upon any Eligible Inventory, or (ii) which, in the reasonable
judgment of the Company or any Subsidiary, are determined to be uneconomical,
negligible or obsolete in the conduct of business;

(g) Sale/Leaseback Transactions permitted by Section 6.06;

(h) the sale, transfer or other disposition of certain operations acquired as
part of the Acquisition and consistent with the plan therefor previously
communicated by the Company to the Administrative Agent;

(i) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that the aggregate fair value of all
assets sold, transferred or otherwise disposed of in reliance on this clause
(i) shall not exceed $35,000,000 during any fiscal year of the Company; and

(j) sales, transfers and other dispositions of any real property;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b) or
(d) above) shall be made for fair value and, in the case of sales, transfers,
leases and other dispositions permitted by clauses (c), (f)(ii), (g), (h),
(i) and (j) above, for at least 75% cash consideration.

Notwithstanding the foregoing, other than dispositions to the Company or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable requirements of law, (a) no such sale,
transfer or other disposition of any Equity Interests in any Subsidiary shall be
permitted unless (i) such Equity Interests constitute all the Equity Interests
in such Subsidiary held by the Company and the Subsidiaries and (ii) immediately
after giving effect to such transaction, the Company and the Subsidiaries shall
otherwise be in compliance with Section 6.04 and (b) no such sale, transfer or
other disposition of any Equity Interests in any Borrowing Subsidiary shall be
permitted.

SECTION 6.06. Sale/Leaseback Transactions. The Company will not, and will not
permit any Subsidiary to, enter into any Sale/Leaseback Transaction, except for
any such sale of any fixed or capital assets that is made for cash consideration
in an amount not less than the cost of such fixed or capital asset and is
consummated within 180 days after the Company or a Subsidiary acquires or
completes the construction of such fixed or capital assets.

SECTION 6.07. Swap Agreements. The Company will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, other than Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Company or a Subsidiary is exposed in the conduct of its business or the
management of its liabilities and not for speculative purposes.

 

103



--------------------------------------------------------------------------------

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (i) the Company
may declare and pay dividends with respect to its Equity Interests payable
solely in additional Equity Interests (other than Disqualified Stock), (ii) any
Subsidiary may declare and pay dividends or make other distributions with
respect to its capital stock, partnership or membership interests or other
similar Equity Interests, or make other Restricted Payments in respect of its
Equity Interests, in each case ratably to the holders of such Equity Interests
(or, if not ratably, on a basis more favorable to the Company and the
Subsidiaries), (iii) the Company may make Restricted Payments, not exceeding
$1,000,000 during any fiscal year of the Company, pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Company and the Subsidiaries, (iv) the Company may repurchase Equity
Interests upon the exercise of stock options if such Equity Interests represent
a portion of the exercise price of such options, (v) the Company may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in the Company in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for shares of common stock in
the Company and (vi) the Company may repurchase shares of its common stock and
make other Restricted Payments, provided that at the time of and immediately
after giving effect to any such repurchase or other Restricted Payment referred
to in this clause (vi), (A) no Default or Event of Default shall have occurred
and be continuing, (B) the Fixed Charge Coverage Ratio, computed on a Pro Forma
Basis for the most recent period of four fiscal quarters of the Company for
which financial statements shall have been delivered pursuant to Section 5.01
(or, prior to the first such delivery, ending on April 28, 2012), shall be not
less than 1.15 to 1.00, (C) Availability, determined on a Pro Forma Basis, shall
have been and shall be not less than 17.5% of the total Revolving Commitments in
effect at all times during the period commencing on the 60th day before such
Restricted Payment and (D) the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Company in form
and detail reasonably satisfactory to the Administrative Agent setting forth
computations demonstrating compliance with the requirement set forth in clauses
(B) and (C) above and confirming that the other requirements of this clause
(vi) have been satisfied.

(b) The Company will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness permitted by Section 6.01(xii), or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness
permitted by Section 6.01(xii), except:

(i) payments of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of any
Subordinated Indebtedness prohibited by the subordination provisions thereof;

 

104



--------------------------------------------------------------------------------

(ii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;

(iii) payment of secured Indebtedness that becomes due as a result of (A) any
voluntary sale or transfer of any assets securing such Indebtedness or (B) any
casualty or condemnation proceeding (including a disposition in lieu thereof) of
any assets securing such Indebtedness;

(iv) payments of or in respect of Indebtedness solely by issuance of the common
stock of the Company;

(v) payments of or in respect of Indebtedness incurred by any Subsidiary that is
not a Loan Party; and

(vi) other payments of or in respect of Indebtedness; provided that at the time
of and immediately after giving effect thereto, (A) no Default or Event of
Default shall have occurred and be continuing, (B) the Fixed Charge Coverage
Ratio, computed on a Pro Forma Basis for the most recent period of four fiscal
quarters for which financial statements shall have been delivered pursuant to
Section 5.01 (or, prior to the first such delivery, ending on April 28, 2012),
shall be not less than 1.15 to 1.00, (C) Availability, determined on a Pro Forma
Basis, shall have been and shall be not less than 17.5% of the total Revolving
Commitments in effect at all times during the period commencing on the 60th day
before such payment and (D) the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Company in form
and detail reasonably satisfactory to the Administrative Agent setting forth
computations demonstrating compliance with the requirement set forth in
clauses(B) and (C) above and confirming that the other requirements of this
clause (vi) have been satisfied.

SECTION 6.09. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than those that
would prevail in an arm’s-length transactions with unrelated third parties,
(b) transactions between or among the Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.08, (d) the payment
of reasonable fees and compensation to, and the providing of reasonable
indemnities on behalf of, directors and officers of the Company or any
Subsidiary, as determined by the board of directors of the Company in good faith
and (e) the transactions described on Schedule 6.09.

SECTION 6.10. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Company or any Subsidiary to create, incur or permit to
exist any Lien upon

 

105



--------------------------------------------------------------------------------

any of its assets to secure any Secured Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Company or any Subsidiary
or to Guarantee Indebtedness of the Company or any Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by any Loan Document, (B) restrictions and conditions existing on the
Second Restatement Effective Date identified on Schedule 6.10 (but shall apply
to any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (C) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (D) in the
case of any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such Subsidiary and to any Equity Interests in such Subsidiary,
(E) restrictions and conditions set forth in the definitive documentation
governing any Permitted Term Indebtedness, provided that, in the case of
clause (a) above, such restrictions and conditions are no more onerous than
those set forth in the Term Credit Agreement as in effect on the Second
Restatement Effective Date, and (F) restrictions and conditions imposed by
agreements relating to Indebtedness of Subsidiaries that are not Loan Parties
permitted under Section 6.01(a), provided that such restrictions and conditions
apply only to such Subsidiaries that are not Loan Parties, (ii) clause (a) of
the foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 6.01(a)(v) if
such restrictions or conditions apply only to the assets securing such
Indebtedness and (B) customary provisions in leases and other agreements
restricting the assignment thereof and (iii) clause (b) of the foregoing shall
not apply to restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted under Section 6.01(a) (but shall apply to any
amendment or modification expanding the scope of, any such restriction or
condition), provided that such restrictions and conditions apply only to such
Subsidiary. Nothing in this paragraph shall be deemed to modify the requirements
set forth in the definition of the term “Guarantee and Collateral Requirement”
or the obligations of the Loan Parties under Sections 5.03, 5.04 or 5.15 or
under the Collateral Documents.

SECTION 6.11. Amendment of Organizational Documents. The Company will not, or
will permit any Subsidiary to, amend, modify or waive any of its rights under
its certificate of incorporation, by-laws or other organizational documents, in
either case, to the extent such amendment, modification or waiver would be
adverse in any material respect to the rights or interests of the Lenders
hereunder or under any other Loan Document.

SECTION 6.12. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio for any period of four fiscal quarters ending during a
Covenant Period to be less than 1.00 to 1.00.

 

106



--------------------------------------------------------------------------------

SECTION 6.13. Changes in Fiscal Periods. The Company will not change its fiscal
year or its method of determining fiscal quarters (it being understood that the
foregoing shall not restrict changes to the fiscal years of each of the Acquired
Company and its subsidiaries in order to conform to the fiscal year of the
Company).

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Company or any Subsidiary in or in connection with this Agreement
or any other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to a Loan Party’s
existence) or 5.11 or in Article VI;

(e) the Loan Parties shall fail to comply with Section 5.01(h), 5.01(i) or 5.08
and any such failure shall continue unremedied for a period of three Business
Days or more, or any Loan Party shall fail to observe or perform any other
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after the
earlier of (i) any Loan Party’s knowledge of such breach or (ii) notice thereof
from the Administrative Agent;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness when and as the
same shall become due and payable (after giving effect to any applicable grace
period);

 

107



--------------------------------------------------------------------------------

(g) any event or condition shall occur that results in any Material Indebtedness
(other than with respect to the Acquired Company Convertible Notes) becoming
due, or being terminated or required to be prepaid, repurchased, redeemed or
defeased, prior to its scheduled maturity, or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness (other than with respect to the Acquired Company
Convertible Notes) or any trustee or agent on its or their behalf, or, in the
case of any Swap Agreement, the applicable counterparty, to cause any Material
Indebtedness (other than with respect to the Acquired Company Convertible Notes)
to become due, or to terminate or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) any secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the assets securing such
Indebtedness or (ii) any Indebtedness that becomes due as a result of a
voluntary refinancing thereof permitted under Section 6.01;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by Section 6.03(a)(iv)), reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Company or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment and has not
denied coverage) shall be rendered against the Company or any Subsidiary, or any
combination

 

108



--------------------------------------------------------------------------------

thereof, and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

(l) one or more ERISA Events shall have occurred that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the Loan Guarantee shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guarantee, or any Loan Guarantor shall fail to
comply in any material respect with any of the terms or provisions of the Loan
Guarantee to which it is a party, or any Loan Guarantor shall deny that it has
any further liability under the Loan Guarantee to which it is a party, or shall
give notice to such effect (except as a result of the release thereof as
provided herein);

(o) any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Collateral Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the release thereof as provided in the applicable Collateral Document or
Section 9.02(c) or (iii) as a result of the failure of the Administrative Agent
(or, in the case of the Term First Priority Collateral, the failure of the
collateral agent under the Term Credit Agreement) to (A) maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Restated Security Agreement or (B) continue in accordance with
applicable law the effectiveness of any UCC financing statement; or

(p) the Intercreditor Agreement is not or ceases to be binding on or enforceable
against any party thereto (or against any Person on whose behalf any such party
makes any covenant or agreements therein), or shall otherwise not be effective
to create the rights and obligations purported to be created thereunder, in each
case in any respect material to the Administrative Agent or the other Lender
Parties;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without

 

109



--------------------------------------------------------------------------------

presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in the case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall immediately and
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers to the
extent permitted by applicable law.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender or Issuing
Bank and may exercise the same as though it were not the Administrative Agent,
and such bank and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or the Issuing
Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative

 

110



--------------------------------------------------------------------------------

Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any Subsidiary or other Affiliate thereof that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own bad faith, gross negligence or wilful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary

 

111



--------------------------------------------------------------------------------

from such Lender or Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all their duties and exercise
their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
bad faith, negligence or misconduct of any sub-agents except to the extent that
a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with bad faith, gross negligence or
willful misconduct in the selection of such sub-agents.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor that is an Eligible Successor Agent.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, in consultation with the Borrower Representative, on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent which is an
Eligible Successor Agent, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 2.17(d) and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger, any Lender or any Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis

 

112



--------------------------------------------------------------------------------

and decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Lender or any Issuing Bank, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

The Loan Parties acknowledge and agree that the Administrative Agent may prepare
and distribute to the Lenders Reports containing information obtained by the
Administrative Agent through the conduct of appraisals and field examinations
pursuant to Sections 5.12 and 5.13 and the exercise of its inspection rights
under Section 5.09. Each Lender hereby agrees that (a) it has requested a copy
of each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrowers’ rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrowers or any other Loan Party shall have
any rights as a third party beneficiary of any such provisions. Each Lender
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral and of the Loan Guarantee provided under the Loan
Documents, to have agreed to the provisions of this Article.

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

 

113



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

(i) if to any Loan Party, to the Borrower Representative at:

30 Dunnigan Drive

Suffern, New York 10901

Attention: Mr. Armand Correia, Chief Financial Officer

Facsimile No: (845) 369-4625

(ii) if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank or
the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

270 Park Avenue, 44th Floor

Mail Code: NY1-K855

New York, New York 10017

Attention: Donna DiForio

Facsimile No: (646) 534-2274

With a copy to:

10 South Dearborn, Floor 22

Chicago, IL 60603-2300

Attention: Justin Anderson

Facsimile No: (312) 732-7583

(iii) if to any other Issuing Bank, to it at its address or facsimile number
most recently specified by it in a notice delivered to the Administrative Agent
and the Borrower Representative; and

(iv) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent (or, if not given during normal business hours for the recipient, at
the opening of business on the next Business Day for the recipient) and
(iii) delivered through electronic communications to the extent provided in
paragraph (b) of this Section shall be effective as provided in such paragraph.

 

114



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) The Loan Parties agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any its Related Parties warrants, or shall be deemed to
warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for

 

115



--------------------------------------------------------------------------------

which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Sections 2.09(e), 5.16, 9.02(e) and 9.18, and except
for the execution and delivery of the Joinder Agreements, none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or (ii) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that (A) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by the
Company and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, (1) such amendment does not adversely
affect the rights of any Lender or (2) the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (B) no such agreement shall
(1) increase the Revolving Commitment of any Lender without the written consent
of such Lender (provided that the Administrative Agent may make Protective
Advances and Overadvances as set forth in Section 2.04 or 2.05, as applicable),
(2) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (3) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Revolving
Commitment, without the written consent of each Lender directly affected
thereby, (4) change Section 2.18(b) or 2.18(d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(5) increase the advance rates set forth in the definition of Borrowing Base or
add new categories of eligible assets, without the written consent of each
Lender, (6) change any of the provisions of this Section or the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (7) change
Section 2.20 without the consent of each Lender (other than any Defaulting
Lender), (8) release any Loan Guarantor from its obligation under its Loan
Guarantee (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (9) except as provided in
paragraph (c) of this Section or in any Collateral Document, release Collateral
having an aggregate value in excess of $20,000,000 without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder or under any

 

116



--------------------------------------------------------------------------------

other Loan Document without the prior written consent of the Administrative
Agent, such Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent, the Swingline Lender and the Issuing Banks).
Notwithstanding any of the foregoing, this Agreement may be amended without any
additional consents to provide for increased Revolving Commitments in the manner
contemplated by Section 2.09. The Administrative Agent may also amend Schedule
2.01 to reflect increases in the Revolving Commitments in the manner
contemplated by Section 2.09 or assignments entered into pursuant to
Section 9.04.

(c) The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, (i) to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (A) upon the termination of all the Revolving Commitments, payment
and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations) and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to each affected Lender, (B) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interest of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guarantee provided by such Subsidiary, (C) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction not prohibited under this Agreement and (D) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII and (ii) to release any Loan Guarantee provided
by any Subsidiary that may be dissolved pursuant to Section 6.03(a)(iv) in
connection with a voluntary liquidation or dissolution thereof permitted by such
Section and, in connection therewith, to release any Liens granted to the
Administrative Agent by such Subsidiary on any Collateral, if the Company
certifies to the Administrative Agent that such liquidation or dissolution is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry).
The Lenders and the Issuing Banks hereby further irrevocably authorize the
release of Liens on the Term Priority Collateral as provided in the
Intercreditor Agreement. Except as provided above and in paragraphs (b) and
(e) of this Section, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $10,000,000 during any
calendar year without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

117



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consents of
Lenders having Credit Exposure and unused Revolving Commitments representing
more than 66% of the sum of the total Credit Exposure and unused Revolving
Commitments at such time are obtained, but the consents of other necessary
Lenders are not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower Representative may elect to replace any Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) an Eligible Assignee which is reasonably satisfactory to the
Borrower Representative and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of paragraph (b) of Section 9.04, and (ii) the Borrowers shall
pay to such Non-Consenting Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Lender Party, consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement or in any
Collateral Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement”.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one primary
counsel for the Administrative Agent, the Arrangers and their Affiliates, and if
deemed necessary by the Administrative Agent, one local counsel in each
applicable jurisdiction, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facility provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Arranger, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Arranger, any Issuing Bank or any
Lender, in connection with

 

118



--------------------------------------------------------------------------------

the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Subject to the
provisions of Sections 5.09, 5.12 and 5.13, expenses subject to reimbursement by
the Borrowers under this Section include, without limiting the generality of the
foregoing, reasonable costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers agree, jointly and severally, to indemnify the Administrative
Agent (or any sub-agent thereof), the Arrangers, the Syndication Agent, the
Documentation Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on at, to or from any
property owned or operated by the Company or any of its Subsidiaries, or any
other Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or

 

119



--------------------------------------------------------------------------------

proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether such proceeding is initiated against
or by any party to this Agreement, or any Affiliate thereof, by an Indemnitee or
any third party or whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the bad faith, gross negligence or wilful
misconduct of such Indemnitee. This Section shall not apply to any Taxes (other
than Other Taxes or any Taxes that represent losses, claims, damages or related
expenses arising from any non-Tax claim).

(c) To the extent the Borrowers fail to pay any amount required to be paid by
them to the Administrative Agent (or any sub-agent thereof), any Issuing Bank or
the Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank, Swingline Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or such sub-agent),
such Issuing Bank or the Swingline Lender in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), any Issuing Bank or the Swingline Lender in connection
with such capacity.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any

 

120



--------------------------------------------------------------------------------

Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent, the Documentation Agent and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers,
the Syndication Agent, the Documentation Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

(B) the Administrative Agent;

(C) the Swingline Lender; provided that if the Swingline Lender has not provided
written notice of its objection to any proposed assignment within three Business
Days of its receipt thereof from the Administrative Agent, the Swingline Lender
shall be deemed to have consented to such proposed assignment; and

(D) each Issuing Bank; provided that if any Issuing Bank has not provided
written notice of its objection to any proposed assignment within three Business
Days of its receipt thereof from the Administrative Agent, such Issuing Bank
shall be deemed to have consented to such proposed assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans, the amount of the Revolving Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower Representative shall be required
if an Event of Default has occurred and is continuing;

 

121



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the
Subsidiaries and other Affiliates thereof or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

122



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(f) as though it were a Lender. Each Lender

 

123



--------------------------------------------------------------------------------

that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain records of the name and address
of each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Revolving Commitments or Revolving Loans or its other
obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Revolving Commitment or Revolving Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Syndication Agent, the Documentation Agent, any Issuing Bank, any
Lender or any Affiliate of any of the foregoing may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Revolving Commitments have not expired or terminated. The provisions
of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Revolving Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different

 

124



--------------------------------------------------------------------------------

counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided in the Second
Restatement Agreement and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each Loan
Party hereby irrevocably

 

125



--------------------------------------------------------------------------------

and unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such
New York State or, to the extent permitted by law, in such Federal court. Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or any of its properties in the
courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below) with the same degree of care that it uses to protect its own
confidential

 

126



--------------------------------------------------------------------------------

information, but in no event less than a commercially reasonable degree of care,
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other agents and advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Company or any Subsidiary or its
obligations, (g) on a confidential basis to any rating agency in connection with
rating the Company or the Subsidiaries or the credit facilities provided for
herein, (h) with the consent of the Company, or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender, or any Affiliate of any of the foregoing, on a
non-confidential basis from a source other than the Borrowers; provided that, in
the case of clause (c) above, the party disclosing such information shall
provide to the Company prior written notice of such disclosure to the extent
permitted by applicable law (and to the extent commercially feasible under the
circumstances) and shall cooperate with the Company, at the Company’s sole
expense, in obtaining a protective order for, or other confidential treatment
of, such disclosure, in each case at the Company’s sole expense. For the
purposes of this Section, “Information” means all information received from the
Borrowers relating to the Company or any Subsidiary or their businesses or the
Collateral, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender, or any Affiliate of any of
the foregoing, on a non-confidential basis prior to disclosure by the Borrowers;
provided that, in the case of information received from the Borrowers after the
Second Restatement Effective Date, such information is clearly identified at the
time of delivery as confidential.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, THE SUBSIDIARIES AND ITS OTHER AFFILIATES AND THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

127



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE SUBSIDIARIES
AND ITS OTHER AFFILIATES AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Anything
contained in this Agreement to the contrary notwithstanding, neither any Issuing
Bank nor any Lender shall be obligated to extend credit to the Borrowers in
violation of applicable law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrowers and the Loan Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and the Loan
Guarantors, which information includes the names and addresses of the Borrowers
and the Loan Guarantors and other information that will allow such Lender to
identify the Borrowers and the Loan Guarantors in accordance with the Patriot
Act.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect

 

128



--------------------------------------------------------------------------------

thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.17. No Fiduciary Relationship. Each Loan Party, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and its other Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agent, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agent, the Lenders, the Issuing Banks and their Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Company, the
Subsidiaries and its other Affiliates, and none of the Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agent, the Lenders, the
Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to the Company, the Subsidiaries or its other Affiliates. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it or any of its Affiliates may have against the Administrative
Agent, the Arrangers, the Syndication Agent, the Documentation Agent, the
Lenders, the Issuing Banks and their Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.18. Intercreditor Agreement. The Lenders and the Issuing Banks
acknowledge that the obligations of the Company under the Term Credit Agreement
are (and obligations in respect of any other Permitted Term Indebtedness may in
the future be) secured by Liens on assets of the Company and the other Loan
Parties that constitute Collateral and that the relative Lien priority and other
creditor rights of the Lender Parties hereunder and the secured parties under
the Term Credit Agreement (or in respect of such other Permitted Term
Indebtedness) will be set forth in the Intercreditor Agreement. Each Lender and
Issuing Bank hereby acknowledges that it has received a copy of the
Intercreditor Agreement. Each Lender and Issuing Bank hereby irrevocably
(a) consents to the subordination of the Liens on the Term First Priority
Collateral securing the Secured Obligations on the terms set forth in the
Intercreditor Agreement, (b) authorizes and directs the Administrative Agent to
execute and deliver the Intercreditor Agreement and any documents relating
thereto, in each case on behalf of such Lender or Issuing Bank and without any
further consent, authorization or other action by such Lender or Issuing Bank,
(c) agrees that, upon the execution and delivery thereof, such Lender or Issuing
Bank will be bound by the provisions of the Intercreditor

 

129



--------------------------------------------------------------------------------

Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement and (d) agrees that no Lender or
Issuing Bank shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section or in accordance with the terms of the Intercreditor
Agreement. Each Lender and Issuing Bank hereby further irrevocably authorizes
and directs the Administrative Agent (i) to take such actions as shall be
required to release Liens on the Collateral in accordance with the terms of the
Intercreditor Agreement and (ii) to enter into such amendments, supplements or
other modifications to the Intercreditor Agreement in connection with any
extension, renewal, refinancing or replacement of any Secured Obligations and
any Permitted Term Indebtedness as are reasonably acceptable to the
Administrative Agent to give effect thereto, in each case on behalf of such
Lender or Issuing Bank and without any further consent, authorization or other
action by such Lender or Issuing Bank. The Administrative Agent shall have the
benefit of the provisions of Article VIII with respect to all actions taken by
it pursuant to this Section or in accordance with the terms of the Intercreditor
Agreement to the full extent thereof. The foregoing provisions are intended as
an inducement to the secured parties under the Term Credit Agreement (or in
respect of other Permitted Term Indebtedness) to extend credit to the Company
and such secured parties are intended third party beneficiaries of such
provisions.

SECTION 9.19. Dutch Parallel Debt. (a) Each Loan Party irrevocably and
unconditionally undertakes to pay to the Administrative Agent amounts equal to,
and in the currency or currencies of, its Corresponding Debt.

(b) The Parallel Debt of each Loan Party:

(i) shall become due and payable at the same time as its Corresponding Debt; and

(ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.

(c) For purposes of this Section, the Administrative Agent:

(i) is the independent and separate creditor of each Parallel Debt;

(ii) acts in its own name and not as agent, representative or trustee of the
Lender Parties and its claims in respect of each Parallel Debt shall not be held
in trust; and

(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding in accordance with the Loan
Documents).

(d) The Parallel Debt of a Loan Party shall be (i) decreased to the extent that
its Corresponding Debt has been irrevocably and unconditionally paid or
discharged

 

130



--------------------------------------------------------------------------------

and (ii) increased to the extent to that its Corresponding Debt has increased,
and the Corresponding Debt of a Loan Party shall be (x) decreased to the extent
that its Parallel Debt has been irrevocably and unconditionally paid or
discharged and (y) increased to the extent that its Parallel Debt has increased,
in each case provided that the Parallel Debt of a Loan Party shall never exceed
its Corresponding Debt.

(e) All amounts received or recovered by the Administrative Agent in connection
with this Section, to the extent permitted by applicable law, shall be applied
in accordance with Section 2.18.

(f) This Section applies solely for the purpose of determining the secured
obligations in the Collateral Documents governed by Dutch law.

ARTICLE X

Loan Guarantee

SECTION 10.01. Guarantee. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and absolutely, irrevocably and unconditionally
guarantees to the Administrative Agent, the Lenders, the Issuing Banks and the
other Lender Parties the prompt payment and performance when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all reasonable costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees and expenses
paid or incurred by the Administrative Agent, the Issuing Banks and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, being collectively called the
“Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guarantee apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender that extended any portion of the
Guaranteed Obligations.

SECTION 10.02. Guarantee of Payment. This Loan Guarantee is a Guarantee of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank, any Lender or any other Lender Party
to sue any Borrower, any other Loan Guarantor, any other guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or to enforce its rights against any collateral securing all
or any part of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guarantee. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,

 

131



--------------------------------------------------------------------------------

impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or its assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other right which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, any Issuing Bank, any
Lender, or any other Person, whether in connection herewith or in any unrelated
transaction.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, any Issuing Bank, any Lender or any other Lender Party to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, any Issuing Bank, any Lender or any other Lender Party with respect to
any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its

 

132



--------------------------------------------------------------------------------

obligations hereunder. The Administrative Agent may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guarantee except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
Collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks, the
Lenders and the other Lender Parties.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guarantee with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks, the Lenders or the other Lender Parties are in
possession of this Loan Guarantee. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guarantee, and agrees
that none of the Administrative Agent, any Issuing Bank or any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Taxes. The provisions of Section 2.17 shall apply mutatis
mutandis to all payments by the Loan Guarantors of the Guaranteed Obligations.

SECTION 10.09. Maximum Liability. The provisions of this Loan Guarantee are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law

 

133



--------------------------------------------------------------------------------

affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guarantee would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guarantee, then, notwithstanding any other
provision of this Loan Guarantee to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
Person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guarantee or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

SECTION 10.10. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guarantee or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this Loan Guarantee, each other Loan
Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s Applicable Share of
such payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Section, each Non-Paying Guarantor’s “Applicable Share” with
respect to any such payment or loss by a Paying Guarantor shall be determined as
of the date on which such payment or loss was made by reference to the ratio of
(a) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the Borrowers after the Original Effective Date (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the Original Effective Date
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guarantee from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Issuing Banks, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

134



--------------------------------------------------------------------------------

SECTION 10.11. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all other liabilities of each Loan Party to the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and the other Loan Documents
to which such Loan Party is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

ARTICLE XI

The Borrower Representative

SECTION 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower. The Administrative Agent, the Issuing Banks and the
Lenders, and their respective Related Parties, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section.

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower

 

135



--------------------------------------------------------------------------------

Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

SECTION 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative any
certificate or report requested by the Borrower Representative, on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

 

136



--------------------------------------------------------------------------------

Schedule 1.01A

Certain Non-Designated Subsidiaries

Company:

None.

Acquired Company:

None.



--------------------------------------------------------------------------------

Schedule 1.01B

Excluded Real Properties

Acquired Company:

 

Promissory Note (the “Promissory Note”) by White Marsh Distribution, LLC
(“Borrower”) payable to the order of General Electric Capital Business Asset
Funding Corporation (together with any subsequent holder, “Holder”) in a
principal amount of $14,000,000

 

Commercial Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing the (“Deed of Trust”) made by White Marsh Distribution, LLC
in favor of James M. Smith, as trustee, for the benefit of General Electric
Capital Business Asset Funding Corporation

  Description: Note and Deed of Trust in respect of the White Marsh property
located at 10000 Franklin Square Drive, evidencing amounts constituting the
purchase price of the property. The White Marsh property is approximately
28.7609 acres.

Mortgage, Assignment of Leases and Rents and Security Agreement between FB
Distro Distribution Center, LLC (“Mortgagor”) and BankAtlantic Commercial
Mortgage Capital, LLC (“Mortgagee”)

 

$13,000,000 Mortgage Note by FB Distro Distribution Center, LLC (“Maker”) and
BankAtlantic Commercial Mortgage Capital, LLC (“Payee”)

  Description: Mortgage for the property located at 1901 State Road 240 East,
Greencastle, Indiana.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 75,000,000   

Bank of America, N.A.

     70,000,000   

US Bank National Association

     45,000,000   

Fifth Third Bank

     35,000,000   

PNC Bank, National Association

     25,000,000      

 

 

 

Total

   $ 250,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit

Company:

 

LC #   Beneficiary Name   Beneficiary State/   Date     LC Exp.   LC   Amount  
  USD
Outstanding           Country   LC Open     Date   Denomination   In LC Curr    
Liability  

CTCS-7292131

  LIMITED BRANDS, INC   UNITED STATES     11/23/09      07/30/12   USD    
593,347.80        593,347.80   

T-229236

  LIBERTY MUTUAL INSURANCE COMPANY   UNITED STATES     08/23/02      08/30/12  
USD     240,000.00        240,000.00   

T-2386502

  JOHN HANCOCK LIFE INSURANCE COMPANY   UNITED STATES     06/20/03      06/30/12
  USD     1,350,000.00        1,350,000.00   

T-250454

  HARTFORD FIRE INSURANCE COMPANY   UNITED STATES     08/30/04      08/30/12  
USD     2,500,000.00        2,500,000.00   

Acquired Company:

None.

 

1 

Limited Brands, Inc. Letter of Credit (Ref. #: CTCS-729213, in the amount of
$593,347.80) will expire on 7/30/12 and will not be renewed.

2 

John Hancock Letter of Credit (Ref. #: T-238650, in the amount of $1,350,000)
will expire on 6/30/12 and will not be renewed.



--------------------------------------------------------------------------------

Schedule 3.05

Real Properties

Company:

Mortgaged Property

 

Loan Party/Name of Owner

  

Name/Address/City/State/Zip Code

  

County/Parish

Maurices Incorporated

  

Maurices Corporate Offices

105, 106, 108, 110, 112, 117 West Superior Street

Duluth, MN 55802

   St. Louis

Maurices Incorporated

  

Maurices Distribution Center

6600 Merle Hay Road

Johnston, IA 50131

   Polk

Tween Brands Service Co.

  

Tween Brands, Inc.

d/b/a/ Justice Corporate Offices 8323 Walton Parkway

New Albany, OH 43054

   Franklin

Tween Brands Service Co.

  

Tween Brands, Inc.

d/b/a/ Justice Distribution Center 200 Heritage Drive

Pataskala, OH 43062

   Licking

Tween Brands Service Co.

  

44-acre Vacant Parcel

North of Walton Parkway

West of Bevelhymer Road

New Albany, OH 43054

   Franklin

933 Inspiration LLC

  

New Dress Barn Corporate Offices 933 MacArthur Boulevard

Mahwah, NJ 07430

   Bergen

All Other Real Property

None.

Acquired Company:

Mortgaged Property

 

Loan Party

 

Property Address

 

Filing Jurisdiction

Winks Lane, Inc.

 

3750 State Road, Bensalem,

PA 19020

  Bucks County



--------------------------------------------------------------------------------

All Other Real Property

 

Loan Party

  

Property Address

    

Figi’s, Inc.

  

29th Street and Cherry

Avenue, Marshfield, WI

54449

  

Figi’s, Inc.

  

206 East Depot Street,

Marshfield, WI 54449

  

Figi’s, Inc.

  

1811 East 29th Street,

Marshfield, WI 54449

  

Figi’s, Inc.

  

2411 South Maple Avenue,

Marshfield, WI 54449

  

Figi’s, Inc.

  

2525 South Roddis

Avenue, Marshfield, WI

54449

 

209 East 25th Street,

Marshfield, WI 54449

 

2411 South Maple Avenue,

Marshfield, WI 54449

 

2405 South Maple Avenue,

Marshfield, WI 54449

(Parking Lot)

  

Figi’s, Inc.

  

3200 South Maple Avenue,

Marshfield, WI 54449

  

Figi’s, Inc.

  

1535 Industrial Park Drive,

Neillsville, WI 54456

  



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

Company:

None.

Acquired Company:

None.



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries and Joint Ventures

Company:

 

Type3   

NAME

  

INC STATE

  

PARENT/MEMBER

   % OWNED D    933 Inspiration LLC    Delaware    The Dress Barn, Inc.    100 D
   D.B.R., Inc.    Delaware    The Dress Barn, Inc.    100 D    DBX, Inc.    New
York    The Dress Barn, Inc.    100 D    Dress Barn Credit Management, LLC   
Virginia    The Dress Barn, Inc.    100 D    Dunnigan Realty LLC    Delaware   
The Dress Barn, Inc.    100 F    Maurices Canada Stores, Ltd.    Ontario   
Worldwide Retail Holdings, B.V.    100 D    Maurices Credit Management, Inc.   
Virginia    Maurices Incorporated    100 D    Maurices Incorporated    Delaware
   Ascena Retail Group, Inc    100 D    The Dress Barn, Inc.    Connecticut   
Ascena Retail Group, Inc.    100 D    Too GC, LLC    Ohio    Tween Brands, Inc.
   100 F    Too Retail & Sales Puerto Rico, Inc.    Puerto Rico    Tween Brands,
Inc.    100 D    Tween Brands Agency, Inc.    Ohio    Tween Brands, Inc.    100
F    Tween Brands Canada Stores Ltd.    Ontario    Worldwide Retail Holdings,
B.V.    100 D    Tween Brands Direct Services, Inc.    Ohio    Tween Brands,
Inc.    100 D    Tween Brands Direct, LLC    Ohio    Tween Brands, Inc.    100 D
   Tween Brands Investment, LLC    Ohio    Tween Brands Service Co.    100 D   
Tween Brands Purchasing, Inc.    Ohio    Tween Brands, Inc.    100 D    Tween
Brands Service Co.    Ohio    Tween Brands, Inc.    100 F    Tween Brands
Sourcing (Shanghai) Limited    Shanghai, China    Tween Brands Sourcing Hong
Kong Limited    100 F    Tween Brands Sourcing Hong Kong Limited    Hong Kong   
Worldwide Retail Holdings, B.V.    100 D    Tween Brands Store Planning, Inc.   
Ohio    Tween Brands, Inc.    100 D    Tween Brands, Inc.    Delaware    Ascena
Retail Group, Inc    100 F    Worldwide Retail Holdings, B.V.    Netherlands   
Worldwide Retail Holdings, Inc.    100 D    Worldwide Retail Holdings, Inc.   
Delaware    Tween Brands Service Co.    100

 

3 

“D” indicates a Designated Subsidiary; “IA/ND” indicates an Inactive Subsidiary
or a subsidiary listed on Schedule 1.01A; “F” indicates a Foreign Subsidiary.



--------------------------------------------------------------------------------

Acquired Company:

 

Type   

NAME

  

INC STATE

  

PARENT/MEMBER

   % OWNED D    Charming Shoppes, Inc.    PA    Ascena Retail Group, Inc.    100
D    C.S.A.C. LLC    DE    CS Holdco LLC    100 D    C.S.F. Corp.    DE    CS
Holdco LLC    100 D    C.S.I.C., Inc.    DE    Charming Shoppes, Inc.    100
IA/ND    Catalog Fulfillment Co., Inc.    AZ    Chestnut Acquisition Sub, Inc.
   100 IA/ND    Catalog Receivables LLC    DE    Fashion Service LLC    100
IA/ND    Catalog Seller LLC    DE    Fashion Service LLC    100 D    Catherines
#5013, LLC    TN    Catherines, Inc.    100 D    Catherines #5014, LLC    TN   
Catherines, Inc.    100 D    Catherines #5016, LLC    OH    Catherines, Inc.   
100 D    Catherines #5022, LLC    TN    Catherines, Inc.    100 D    Catherines
#5023, LLC    NE    Catherines, Inc.    100 D    Catherines #5029 of New
Hartford, Inc.    NY    Catherines, Inc.    100 D    Catherines #5037, LLC    OH
   Catherines, Inc.    100 D    Catherines #5039, Inc.    NC    Catherines, Inc.
   100 IA/ND    Catherines #5043, Inc.    TN    Catherines, Inc.    100 D   
Catherines #5044, LLC    IL    Catherines, Inc.    100 D    Catherines #5052,
Inc.    NC    Catherines, Inc.    100 D    Catherines #5053, LLC    MI   
Catherines, Inc.    100 IA/ND    Catherines #5053, LLC    OH    Catherines, Inc.
   100 D    Catherines #5054, LLC    MI    Catherines, Inc.    100 D   
Catherines #5058, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5063, LLC    WV    Catherines, Inc.    100 D    Catherines #5069,
LLC    FL    Catherines, Inc.    100 D    Catherines #5075, LLC    TX   
Catherines Stores Corporation    100 D    Catherines #5076, LLC    VA   
Catherines, Inc.    100 D    Catherines #5077, LLC    TX    Catherines Stores
Corporation    100 D    Catherines #5085, LLC    IN    Catherines Partners -
Indiana, L.L.P.    100 D    Catherines #5094, Inc.    AR    Catherines, Inc.   
100 D    Catherines #5097, LLC    SC    Catherines, Inc.    100 D    Catherines
#5110, LLC    TN    Catherines, Inc.    100 IA/ND    Catherines #5111, Inc.   
OH    Catherines, Inc.    100 D    Catherines #5114, LLC    WV    Catherines,
Inc.    100 D    Catherines #5116, Inc.    FL    Catherines, Inc.    100 D   
Catherines #5118, Inc.    VA    Catherines, Inc.    100



--------------------------------------------------------------------------------

D    Catherines #5124, Inc.    PA    Catherines of Pennsylvania, Inc.    100 D
   Catherines #5127, Inc.    NC    Catherines, Inc.    100 D    Catherines
#5129, LLC    SC    Catherines, Inc.    100 D    Catherines #5134, LLC    OK   
Catherines, Inc.    100 D    Catherines #5141, LLC    MS    Catherines, Inc.   
100 IA/ND    Catherines #5142, Inc.    PA    Catherines of Pennsylvania, Inc.   
100 IA/ND    Catherines #5143, Inc.    NC    Catherines, Inc.    100 IA/ND   
Catherines #5144, Inc.    NC    Catherines, Inc.    100 IA/ND    Catherines
#5145, Inc.    NJ    Catherines, Inc.    100 D    Catherines #5147, Inc.    FL
   Catherines, Inc.    100 D    Catherines #5149, Inc.    VA    Catherines, Inc.
   100 D    Catherines #5150, LLC    AR    Catherines, Inc.    100 IA/ND   
Catherines #5151 of Big Flats, Inc.    NY    Catherines, Inc.    100 IA/ND   
Catherines #5152, LLC    FL    Catherines, Inc.    100 D    Catherines #5156,
Inc.    MI    Catherines, Inc.    100 D    Catherines #5157, LLC    NE   
Catherines, Inc.    100 IA/ND    Catherines #5163, Inc.    NV    CSGC, Inc.   
100 D    Catherines #5163, LLC    NV    CSGC, Inc.    100 D    Catherines #5172,
Inc.    FL    Catherines, Inc.    100 D    Catherines #5173, Inc.    GA   
Catherines, Inc.    100 D    Catherines #5175, LLC    LA    Catherines, Inc.   
100 D    Catherines #5176, LLC    OH    Catherines, Inc.    100 D    Catherines
#5177, LLC    LA    Catherines, Inc.    100 D    Catherines #5179, Inc.    SC   
Catherines, Inc.    100 IA/ND    Catherines #5184, LLC    GA    Catherines, Inc.
   100 IA/ND    Catherines #5186, Inc.    GA    Catherines, Inc.    100 D   
Catherines #5188, LLC    DE    Catherines, Inc.    100 D    Catherines #5189,
Inc.    FL    Catherines, Inc.    100 D    Catherines #5200, LLC    IN   
Catherines Partners - Indiana, L.L.P.    100 IA/ND    Catherines #5210, Inc.   
GA    Catherines, Inc.    100 D    Catherines #5215, LLC    GA    Catherines,
Inc.    100 D    Catherines #5217, LLC    IN    Catherines Partners - Indiana,
L.L.P.    100 D    Catherines #5220, LLC    MI    Catherines, Inc.    100 D   
Catherines #5227, LLC    OR    Catherines, Inc.    100 D    Catherines #5231,
LLC    CO    Catherines, Inc.    100 D    Catherines #5232, LLC    TX   
Catherines Stores Corporation    100 D    Catherines #5239, LLC    CO   
Catherines, Inc.    100 D    Catherines #5242, LLC    KY    Catherines, Inc.   
100 D    Catherines #5247, LLC    VA    Catherines, Inc.    100 D    Catherines
#5248, LLC    MI    Catherines, Inc.    100 D    Catherines #5267, Inc.    AZ   
Catherines, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Catherines #5268, Inc.    AZ    Catherines, Inc.    100 D    Catherines
#5269, LLC    AZ    Catherines, Inc.    100 D    Catherines #5275, Inc.    CA   
Catherines of California, Inc.    100 D    Catherines #5279, Inc.    CA   
Catherines of California, Inc.    100 D    Catherines #5300, LLC    NJ   
Catherines, Inc.    100 D    Catherines #5303, LLC    NJ    Catherines, Inc.   
100 D    Catherines #5307, LLC    NJ    Catherines, Inc.    100 D    Catherines
#5314 of Greenburgh, LLC    NY    Catherines, Inc.    100 IA/ND    Catherines
#5322 of Staten Island, LLC    NY    Catherines, Inc.    100 D    Catherines
#5335, LLC    WA    Catherines Partners - Washington, G.P.    100 IA/ND   
Catherines #5336, LLC    WA    Catherines Partners - Washington, G.P.    100
IA/ND    Catherines #5337, LLC    NV    Catherines, Inc.    100 D    Catherines
#5340, Inc.    PA    Catherines of Pennsylvania, Inc.    100 D    Catherines
#5342, Inc.    PA    Catherines of Pennsylvania, Inc.    100 IA/ND    Catherines
#5343, Inc.    RI    Catherines, Inc.    100 D    Catherines #5344 of Mays
Landing, Inc.    NJ    Catherines, Inc.    100 D    Catherines #5345 of Colonial
Heights, Inc.    VA    Catherines, Inc.    100 D    Catherines #5348, Inc.    MS
   Catherines, Inc.    100 D    Catherines #5349, Inc.    TN    Catherines, Inc.
   100 IA/ND    Catherines #5350, Inc.    MD    Catherines, Inc.    100 D   
Catherines #5351, Inc.    MO    Catherines, Inc.    100 D    Catherines #5353,
Inc.    GA    Catherines, Inc.    100 IA/ND    Catherines #5355, Inc.    PA   
Catherines of Pennsylvania, Inc.    100 D    Catherines #5356, Inc.    VA   
Catherines, Inc.    100 IA/ND    Catherines #5357, Inc.    PA    Catherines,
Inc.    100 D    Catherines #5358, Inc.    CA    Catherines of California, Inc.
   100 D    Catherines #5359, Inc.    SC    Catherines, Inc.    100 D   
Catherines #5360, Inc.    MD    Catherines, Inc.    100 IA/ND    Catherines
#5361, Inc.    MA    Catherines, Inc.    100 D    Catherines #5362, Inc.    IL
   Catherines, Inc.    100 D    Catherines #5363, Inc.    AL    Catherines, Inc.
   100 IA/ND    Catherines #5364 of Buffalo, Inc.    NY    Catherines, Inc.   
100 D    Catherines #5365, Inc.    CO    Catherines, Inc.    100 IA/ND   
Catherines #5366, Inc.    SC    Catherines, Inc.    100 D    Catherines #5367 of
Middletown, Inc.    NY    Catherines, Inc.    100 D    Catherines #5368, Inc.   
ND    Catherines, Inc.    100



--------------------------------------------------------------------------------

D    Catherines #5369, Inc.    MD    Catherines, Inc.    100 D    Catherines
#5370, Inc.    IL    Catherines, Inc.    100 D    Catherines #5371, Inc.    OH
   Catherines, Inc.    100 D    Catherines #5372, Inc.    IA    Catherines, Inc.
   100 IA/ND    Catherines #5373, Inc.    OH    Catherines, Inc.    100 D   
Catherines #5375, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines #5376, Inc.    NC    Catherines, Inc.    100 D    Catherines #5377,
Inc.    AL    Catherines, Inc.    100 D    Catherines #5378, Inc.    OH   
Catherines, Inc.    100 D    Catherines #5380, Inc.    OR    Catherines, Inc.   
100 IA/ND    Catherines #5381, Inc.    MO    Catherines, Inc.    100 D   
Catherines #5382 of Vestal, Inc.    NY    Catherines, Inc.    100 IA/ND   
Catherines #5383, Inc.    MA    Catherines, Inc.    100 D    Catherines #5384,
Inc.    CA    Catherines of California, Inc.    100 IA/ND    Catherines #5386,
Inc.    LA    Catherines, Inc.    100 D    Catherines #5387, Inc.    SC   
Catherines, Inc.    100 D    Catherines #5388, Inc.    FL    Catherines, Inc.   
100 D    Catherines #5390, Inc.    IL    Catherines, Inc.    100 IA/ND   
Catherines #5390, Inc.    VA    Catherines, Inc.    100 IA/ND    Catherines
#5391, Inc.    MI    Catherines, Inc.    100 IA/ND    Catherines #5395, Inc.   
FL    Catherines, Inc.    100 D    Catherines #5396, Inc.    LA    Catherines,
Inc.    100 D    Catherines #5397, Inc.    SC    Catherines, Inc.    100 D   
Catherines #5402, Inc.    CT    Catherines, Inc.    100 IA/ND    Catherines
#5404, Inc.    CT    Catherines, Inc.    100 D    Catherines #5407, Inc.    AZ
   Catherines, Inc.    100 D    Catherines #5408, Inc.    AZ    Catherines, Inc.
   100 D    Catherines #5410, Inc.    MI    Catherines, Inc.    100 D   
Catherines #5411, Inc.    AL    Catherines, Inc.    100 D    Catherines #5412,
Inc.    MN    Catherines, Inc.    100 D    Catherines #5413 of Dewitt, Inc.   
NY    Catherines, Inc.    100 D    Catherines #5416, Inc.    KS    Catherines,
Inc.    100 D    Catherines #5420, LLC    AR    Catherines, Inc.    100 IA/ND   
Catherines #5424, LLC    AL    Catherines, Inc.    100 D    Catherines #5427,
Inc.    MO    Catherines, Inc.    100 D    Catherines #5428, Inc.    NC   
Catherines, Inc.    100 D    Catherines #5432, Inc.    MN    Catherines, Inc.   
100 IA/ND    Catherines #5433, LLC    MA    Catherines, Inc.    100 D   
Catherines #5434, LLC    OH    Catherines, Inc.    100 IA/ND    Catherines
#5462, Inc.    TN    Catherines Stores Corporation    100 D    Catherines #5550,
Inc.    NC    Catherines, Inc.    100 D    Catherines #5552, Inc.    CO   
Catherines, Inc.    100



--------------------------------------------------------------------------------

D    Catherines #5553, Inc.    FL    Catherines, Inc.    100 IA/ND    Catherines
#5554 of Spring Valley, Inc.    NY    Catherines, Inc.    100 D    Catherines
#5555, Inc.    AZ    Catherines, Inc.    100 D    Catherines #5556, Inc.    IL
   Catherines, Inc.    100 D    Catherines #5557, LLC    NC    Catherines, Inc.
   100 D    Catherines #5558, LLC    VA    Catherines, Inc.    100 D   
Catherines #5559, LLC    LA    Catherines, Inc.    100 D    Catherines #5560,
LLC    TX    Catherines Stores Corporation    100 D    Catherines #5561, LLC   
SD    Catherines, Inc.    100 D    Catherines #5562, LLC    TX    Catherines
Stores Corporation    100 D    Catherines #5563, LLC    TN    Catherines, Inc.
   100 D    Catherines #5564, LLC    PA    Catherines of Pennsylvania, Inc.   
100 D    Catherines #5566, LLC    TX    Catherines Stores Corporation    100 D
   Catherines #5567, LLC    FL    Catherines, Inc.    100 D    Catherines #5568,
LLC    VA    Catherines, Inc.    100 D    Catherines #5570, LLC    WA   
Catherines Partners - Washington, G.P.    100 D    Catherines #5571, LLC    TX
   Catherines Stores Corporation    100 D    Catherines #5572, LLC    TX   
Catherines Stores Corporation    100 D    Catherines #5573, LLC    PA   
Catherines of Pennsylvania, Inc.    100 D    Catherines #5574, LLC    TX   
Catherines Stores Corporation    100 D    Catherines #5575, LLC    WI   
Catherines, Inc.    100 IA/ND    Catherines #5576, LLC    AZ    Catherines, Inc.
   100 IA/ND    Catherines #5577, LLC    NV    Catherines, Inc.    100 D   
Catherines #5578, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5579, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5580, LLC    OK    Catherines, Inc.    100 IA/ND    Catherines
#5581, LLC    TX    Catherines Stores Corporation    100 D    Catherines #5582,
LLC    MN    Catherines, Inc.    100 IA/ND    Catherines #5583, LLC    AZ   
Catherines, Inc.    100 D    Catherines #5644, Inc.    FL    Catherines, Inc.   
100 IA/ND    Catherines #5645, Inc.    MN    Catherines, Inc.    100 D   
Catherines #5646, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines #5648, Inc.    GA    Catherines, Inc.    100 IA/ND    Catherines
#5649, Inc.    NV    Catherines, Inc.    100 D    Catherines #5687, LLC    MI   
Catherines, Inc.    100 D    Catherines #5702, LLC    IL    Catherines, Inc.   
100



--------------------------------------------------------------------------------

D    Catherines #5706, Inc.    MD    Catherines, Inc.    100 IA/ND    Catherines
#5711, Inc.    MI    Catherines, Inc.    100 D    Catherines #5713, Inc.    ND
   Catherines, Inc.    100 D    Catherines #5717, LLC    MA    Catherines, Inc.
   100 D    Catherines #5718, Inc.    MA    Catherines, Inc.    100 D   
Catherines #5724, LLC    VA    Catherines, Inc.    100 D    Catherines #5725,
Inc.    FL    Catherines, Inc.    100 D    Catherines #5743, Inc.    TN   
Catherines, Inc.    100 D    Catherines #5745, Inc.    FL    Catherines, Inc.   
100 D    Catherines #5746, Inc.    NE    Catherines, Inc.    100 D    Catherines
#5748, Inc.    MN    Catherines, Inc.    100 D    Catherines #5749 of Clay, Inc.
   NY    Catherines, Inc.    100 D    Catherines #5751, LLC    IL    Catherines,
Inc.    100 D    Catherines #5753, Inc.    PA    Catherines of Pennsylvania,
Inc.    100 D    Catherines #5757, Inc.    SC    Catherines, Inc.    100 IA/ND
   Catherines #5758 of Carle Place, LLC    NY    Catherines, Inc.    100 D   
Catherines #5772, LLC    MN    Catherines, Inc.    100 D    Catherines #5778,
Inc.    MA    Catherines, Inc.    100 D    Catherines #5781, LLC    IL   
Catherines, Inc.    100 D    Catherines #5784, LLC    IL    Catherines, Inc.   
100 D    Catherines #5785, LLC    KY    Catherines, Inc.    100 D    Catherines
#5786, LLC    OH    Catherines, Inc.    100 D    Catherines #5788, LLC    OH   
Catherines, Inc.    100 D    Catherines #5791, LLC    OH    Catherines, Inc.   
100 D    Catherines #5793, Inc.    PA    Catherines of Pennsylvania, Inc.    100
D    Catherines #5794 of Pittsford, Inc.    NY    Catherines, Inc.    100 D   
Catherines #5796 of Poughkeepsie, Inc.    NY    Catherines, Inc.    100 D   
Catherines #5802, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5808, LLC    WA    Catherines Partners - Washington, G.P.    100 D
   Catherines #5812, Inc.    LA    Catherines, Inc.    100 D    Catherines
#5814, LLC    PA    Catherines of Pennsylvania, Inc.    100 D    Catherines
#5816, LLC    PA    Catherines of Pennsylvania, Inc.    100 D    Catherines
#5817 of Amherst, LLC    NY    Catherines, Inc.    100 D    Catherines #5819,
Inc.    NC    Catherines, Inc.    100 D    Catherines #5824, LLC    MI   
Catherines, Inc.    100 IA/ND    Catherines #5825, LLC    MI    Catherines, Inc.
   100 D    Catherines #5826, Inc.    IL    Catherines, Inc.    100 D   
Catherines #5837, LLC    NJ    Catherines, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Catherines #5843, Inc.    NC    Catherines, Inc.    100 D    Catherines
#5845, Inc.    NC    Catherines, Inc.    100 IA/ND    Catherines #5846, Inc.   
CA    Catherines of California, Inc.    100 D    Catherines #5848, Inc.    AR   
Catherines, Inc.    100 D    Catherines #5849, Inc.    WI    Catherines, Inc.   
100 IA/ND    Catherines #5850 of Syracuse, Inc.    NY    Catherines, Inc.    100
IA/ND    Catherines #5851, Inc.    PA    Catherines of Pennsylvania, Inc.    100
IA/ND    Catherines #5852, Inc.    PA    Catherines, Inc.    100 D    Catherines
#5855, Inc.    WI    Catherines, Inc.    100 IA/ND    Catherines #5856, Inc.   
NJ    Catherines, Inc.    100 D    Catherines #5857, Inc.    GA    Catherines,
Inc.    100 D    Catherines #5858, Inc.    IA    Catherines, Inc.    100 D   
Catherines #5859, Inc.    NC    Catherines, Inc.    100 IA/ND    Catherines
#5860, Inc.    AL    Catherines, Inc.    100 D    Catherines #5861, Inc.    OH
   Catherines, Inc.    100 IA/ND    Catherines #5862, Inc.    MN    Catherines,
Inc.    100 D    Catherines #5863, Inc.    MS    Catherines, Inc.    100 D   
Catherines #5867, Inc.    KS    Catherines, Inc.    100 IA/ND    Catherines
#5869 of Rotterdam, Inc.    NY    Catherines, Inc.    100 D    Catherines #5871,
Inc.    MT    Catherines, Inc.    100 IA/ND    Catherines #5872, Inc.    MD   
Catherines, Inc.    100 D    Catherines #5873, Inc.    PA    Catherines of
Pennsylvania, Inc.    100 D    Catherines #5874, Inc.    GA    Catherines, Inc.
   100 D    Catherines #5875, Inc.    WI    Catherines, Inc.    100 D   
Catherines #5876, Inc.    IL    Catherines, Inc.    100 D    Catherines #5879,
Inc.    WV    Catherines, Inc.    100 D    Catherines #5881, Inc.    AL   
Catherines, Inc.    100 D    Catherines #5885, Inc.    AL    Catherines, Inc.   
100 IA/ND    Catherines #5888, Inc.    IL    Catherines, Inc.    100 D   
Catherines #5889, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines #5890, Inc.    WI    Catherines, Inc.    100 IA/ND    Catherines
#5891, Inc.    IL    Catherines, Inc.    100 IA/ND    Catherines #5892, Inc.   
CA    Catherines of California, Inc.    100 D    Catherines #5893, Inc.    LA   
Catherines, Inc.    100 IA/ND    Catherines #5894, Inc.    OK    Catherines,
Inc.    100 D    Catherines #5951, LLC    TX    Catherines Stores Corporation   
100 D    Catherines #5952, LLC    OK    Catherines, Inc.    100 IA/ND   
Catherines #5953, LLC    TX    Catherines Stores Corporation    100 IA/ND   
Catherines #5954, LLC    TX    Catherines Stores Corporation    100



--------------------------------------------------------------------------------

D    Catherines #5955, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5956, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5957, LLC    FL    Catherines, Inc.    100 D    Catherines #5958,
LLC    TN    Catherines, Inc.    100 D    Catherines #5959, LLC    LA   
Catherines, Inc.    100 D    Catherines #5960, LLC    AZ    Catherines, Inc.   
100 D    Catherines #5961, LLC    TX    Catherines Stores Corporation    100 D
   Catherines #5962, LLC    FL    Catherines, Inc.    100 D    Catherines #5963,
LLC    IL    Catherines, Inc.    100 IA/ND    Catherines #5964, LLC    FL   
Catherines, Inc.    100 D    Catherines #5965, LLC    IL    Catherines, Inc.   
100 D    Catherines #5966, LLC    TN    Catherines, Inc.    100 D    Catherines
#5967, LLC    KS    Catherines, Inc.    100 D    Catherines #5968, LLC    MI   
Catherines, Inc.    100 D    Catherines #5969, LLC    FL    Catherines, Inc.   
100 D    Catherines #5971, LLC    TX    Catherines Stores Corporation    100 D
   Catherines #5972, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5973, LLC    LA    Catherines, Inc.    100 D    Catherines #5974,
LLC    GA    Catherines, Inc.    100 D    Catherines #5976, LLC    OK   
Catherines, Inc.    100 D    Catherines #5977, LLC    VA    Catherines, Inc.   
100 IA/ND    Catherines #5978, LLC    CO    Catherines, Inc.    100 D   
Catherines #5979, LLC    NV    Catherines, Inc.    100 D    Catherines #5980,
LLC    TX    Catherines Stores Corporation    100 IA/ND    Catherines #5981, LLC
   IL    Catherines, Inc.    100 D    Catherines #5982, LLC    MS    Catherines,
Inc.    100 D    Catherines #5983, LLC    TX    Catherines Stores Corporation   
100 IA/ND    Catherines #5986, LLC    AL    Catherines, Inc.    100 IA/ND   
Catherines 5257, LLC    MO    Catherines, Inc.    100 D    Catherines 5282, Inc.
   CA    Catherines of California, Inc.    100 D    Catherines 5405, Inc.    CA
   Catherines of California, Inc.    100 D    Catherines 5406, Inc.    CA   
Catherines of California, Inc.    100 IA/ND    Catherines 5409, Inc.    CA   
Catherines of California, Inc.    100 IA/ND    Catherines 5414, Inc.    CA   
Catherines of California, Inc.    100 D    Catherines 5565, LLC    MO   
Catherines, Inc.    100 D    Catherines 5569, Inc.    CA    Catherines of
California, Inc.    100



--------------------------------------------------------------------------------

D    Catherines 5647, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines 5738, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines 5741, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines 5742, Inc.    MO    Catherines, Inc.    100 IA/ND    Catherines 5774,
Inc.    CA    Catherines of California, Inc.    100 IA/ND    Catherines 5831,
Inc.    CA    Catherines of California, Inc.    100 D    Catherines 5832, Inc.
   CA    Catherines of California, Inc.    100 D    Catherines 5834, Inc.    CA
   Catherines of California, Inc.    100 D    Catherines 5970, LLC    MO   
Catherines, Inc.    100 D    Catherines 5975, Inc.    CA    Catherines of
California, Inc.    100 D    Catherines C.S.A.C., Inc.    DE    Catherines
Stores Corporation    100 IA/ND    Catherines C.S.I.C., Inc.    DE   
Catherines, Inc.    100 D    Catherines of California, Inc.    CA    Catherines,
Inc.    100 D    Catherines of Nevada, Inc.    NV    Catherines Stores
Corporation    100 D    Catherines of Pennsylvania, Inc.    TN    Catherines,
Inc.    100 D    Catherines Partners - Washington, G.P.    WA    Catherines,
Inc. (Managing Partner)    Catherines,
Inc. = 99%
Catherines
Stores
Corporation
= 1% D    Catherines Partners-Indiana, LLP    IN    Catherines Stores of
Indiana, Inc. (Managing Partner)    Catherines
Stores
Corporation
- 99%
Catherines
Stores of
Indiana,
Inc. = 1% D    Catherines Stores Corporation    TN    Charming Shoppes, Inc.   
100 D    Catherines Stores of Indiana, Inc.    IN    Catherines, Inc.    100
IA/ND    Catherines Stores of Texas, Inc.    TX    Catherines, Inc.    100 D   
Catherines Woman Delaware, Inc.    DE    Modern Woman Specialty, Inc.    100 D
   Catherines Woman Michigan, Inc.    MI    Catherines Woman Delaware, Inc. (DE)
   100 D    Catherines, Inc.    DE    Catherines Stores Corporation    100 IA/ND
   Catherines.com, Inc.    TN    Catherines, Inc.    100 D    CCTM, Inc.    DE
   Charming Shoppes, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Charm-Fin Stores, Inc.    DE    Charming Shoppes, Inc.    100 D   
Charming Direct, Inc.    DE    Charming Shoppes, Inc.    100 D    Charming
Shoppes Interactive, Inc.    DE    Charming Shoppes, Inc.    100 D    Charming
Shoppes of Delaware, Inc.    PA    Charming Shoppes, Inc.    100 IA/ND   
Charming Shoppes of Norristown, Inc    PA    CS Holdco LLC    100 IA/ND   
Charming Shoppes of Trenton, Inc.    NJ    CS Holdco LLC    100 D    Charming
Shoppes Outlet Stores, LLC    DE    Outlet Division Store Co., Inc.    100 D   
Charming Shoppes Receivables Corp.    DE    Fashion Service LLC    100 D   
Charming Shoppes Seller, Inc.    DE    Fashion Service LLC    100 D    Charming
Shoppes Street, Inc.    DE    Charming Shoppes Seller, Inc.    100 D    Chestnut
Acquisition Sub, Inc.    DE    Charming Shoppes, Inc.    100 IA/ND    Columbia
#2589 Development Co., Inc.    TN    Kafco Development Co., Inc.    100 D   
Crosstown Traders, Inc.    DE    Chestnut Acquisition Sub, Inc.    100 D    CS
Holdco II Inc.    DE    CS Holdco LLC    100 D    CS Holdco LLC    DE   
Charming Shoppes, Inc.    100 F    CS Insurance Ltd.    Bermuda    FSHC, Inc.   
100 D    CS Investment Company    DE    Charming Shoppes, Inc.    100 D    CSD
Acquisition Corp.    DE    Charming Shoppes, Inc.    100 D    CSGC, Inc.    OH
   CS Holdco LLC    100 D    CSI Industries, Inc.    DE    Charming Shoppes,
Inc.    100 F    CSI Trade Services Limited    Hong Kong    Kirkstone Company
Ltd.    100 D    CSIM, Inc.    PA    CS Holdco LLC    100 IA/ND    CSPE, LLC   
PA    Charming Shoppes of Delaware, Inc.    100 D    F.B. Plus Women’s Apparel
of Kingston, Inc.    PA    CS Holdco LLC    100 D    F.B. Women’s Apparel of
Delmar, Inc.    PA    CS Holdco LLC    100 D    F.B. Women’s Apparel of Depew,
Inc.    PA    CS Holdco LLC    100 IA/ND    F.B. Women’s Apparel of Oneonta,
Inc.    PA    CS Holdco LLC    100 D    F.B. Women’s Apparel of Panorama Plaza,
Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #108, Inc.    MI    CS
Holdco LLC    100 IA/ND    Fashion Bug #139, Inc.    IN    Charming Shoppes of
Delaware, Inc.    100 IA/ND    Fashion Bug #141, Inc.    NJ    CS Holdco LLC   
100 D    Fashion Bug #144, Inc.    IN    Fashion Bug Retail Companies LLC    100
D    Fashion Bug #157, Inc.    OH    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2003, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2004, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2006, Inc.    KY   
CS Holdco LLC    100 IA/ND    Fashion Bug #2009, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #2010, Inc.    MI    CS Holdco LLC    100 D    Fashion
Bug #2011, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2015, Inc.    IN
   Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #2018, Inc.   
MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2020, Inc.    VA    CS Holdco
LLC    100 IA/ND    Fashion Bug #2021, Inc.    OH    CS Holdco LLC    100 IA/ND
   Fashion Bug #2022, Inc.    IN    CS Holdco II Inc.    100 D    Fashion Bug
#2023 Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2027, Inc.    NE   
CS Holdco LLC    100 IA/ND    Fashion Bug #2028, Inc.    GA    CS Holdco LLC   
100 D    Fashion Bug #2029, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug
#2030, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2031, Inc.    KS
   CS Holdco LLC    100 IA/ND    Fashion Bug #2032, Inc.    MI    CS Holdco LLC
   100 D    Fashion Bug #2034, Inc.    MO    CS Holdco LLC    100 D    Fashion
Bug #2036, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2037, Inc.
   MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2040, Inc.    KY    CS
Holdco LLC    100 D    Fashion Bug #2043, Inc.    IN    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug #2044, Inc.    NC    CS Holdco LLC   
100 D    Fashion Bug #2045 of East Greenbush, Inc.    NY    CS Holdco LLC    100
D    Fashion Bug #2047, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug
#2049, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2050 of Massena,
Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2051, Inc.    IL    CS
Holdco LLC    100 IA/ND    Fashion Bug #2052, Inc.    MN    CS Holdco LLC    100
D    Fashion Bug #2053, Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug
#2057, Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion Bug #2058, Inc.    MA
   CS Holdco LLC    100 D    Fashion Bug #2063, Inc.    KS    CS Holdco LLC   
100 IA/ND    Fashion Bug #2065, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2067, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug
#2069, Inc.    AR    CS Holdco LLC    100 D    Fashion Bug #2070 of Brooklyn,
Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2072 of Islandia, Inc.
   NY    CS Holdco LLC    100 D    Fashion Bug #2074, Inc.    KY    CS Holdco
LLC    100 IA/ND    Fashion Bug #2075, Inc.    IL    CS Holdco LLC    100 D   
Fashion Bug #2077, Inc.    MI    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2078, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#2079, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #2080, Inc.    OH   
CS Holdco LLC    100 D    Fashion Bug #2081 of Ogdensburg, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug #2082, Inc.    NJ    CS Holdco LLC    100
D    Fashion Bug #2084, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2085, Inc.    KS    CS Holdco LLC    100 D    Fashion Bug #2086, Inc.    IL   
CS Holdco LLC    100 IA/ND    Fashion Bug #2088, Inc.    CT    CS Holdco LLC   
100 IA/ND    Fashion Bug #2090, Inc.    FL    CS Holdco LLC    100 IA/ND   
Fashion Bug #2091, Inc.    FL    CS Holdco LLC    100 D    Fashion Bug #2093,
Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #2095, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2096, Inc.    MI    CS Holdco LLC    100
IA/ND    Fashion Bug #2097, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug
#2100 of Batavia, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2101,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2102, Inc.    WA    CS
Holdco LLC    100 D    Fashion Bug #2103, Inc.    WA    CS Holdco LLC    100
IA/ND    Fashion Bug #2106 of Depew, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2109, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug
#2112, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug #2113, Inc.    GA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2115, Inc.    WI    CS Holdco LLC
   100 IA/ND    Fashion Bug #2118 of Newburgh, Inc.    NY    CS Holdco LLC   
100 D    Fashion Bug #2119, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2120, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2121, Inc.    IN
   CS Holdco II Inc.    100 D    Fashion Bug #2123, Inc.    VA    CS Holdco LLC
   100 D    Fashion Bug #2124, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug #2125, Inc.    WA    CS Holdco LLC    100 D    Fashion Bug #2126, Inc.    MI
   CS Holdco LLC    100 D    Fashion Bug #2129, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug #2131, Inc.    WI    CS Holdco LLC    100 D    Fashion
Bug #2133, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #2134, Inc.    IL
   CS Holdco LLC    100 IA/ND    Fashion Bug #2137, Inc.    IN    CS Holdco II
Inc.    100 D    Fashion Bug #2139, Inc.    OR    CS Holdco LLC    100 IA/ND   
Fashion Bug #2141, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug
#2143, Inc.    NE    CS Holdco LLC    100 IA/ND    Fashion Bug #2145, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2147, Inc.    WI    CS Holdco LLC
   100 D    Fashion Bug #2148, Inc.    WI    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2149, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug
#2150, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2151, Inc.    NH   
CS Holdco LLC    100 D    Fashion Bug #2154, Inc.    WI    CS Holdco LLC    100
IA/ND    Fashion Bug #2156, Inc.    RI    CS Holdco LLC    100 D    Fashion Bug
#2157 of Oneida, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2158, Inc.
   MO    CS Holdco LLC    100 IA/ND    Fashion Bug #2162, Inc.    NC    CS
Holdco LLC    100 IA/ND    Fashion Bug #2166, Inc.    IA    CS Holdco LLC    100
D    Fashion Bug #2169, Inc.    WA    CS Holdco LLC    100 D    Fashion Bug
#2170, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #2171, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2172, Inc.    KY    CS Holdco LLC
   100 D    Fashion Bug #2173, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #2174, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#2175, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #2181, Inc.    CA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2182, Inc.    CA    CS Holdco LLC
   100 D    Fashion Bug #2183, Inc.    OH    CS Holdco LLC    100 IA/ND   
Fashion Bug #2184 of Webster, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2185, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #2186,
Inc.    OR    CS Holdco LLC    100 D    Fashion Bug #2187, Inc.    MN    CS
Holdco LLC    100 D    Fashion Bug #2189, Inc.    IN    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug #2190, Inc.    WI    CS Holdco LLC   
100 D    Fashion Bug #2192, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion
Bug #2193, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2194, Inc.    WI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2195, Inc.    WV    CS Holdco LLC
   100 D    Fashion Bug #2196 of Newark, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #2199, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2203,
Inc.    ME    CS Holdco LLC    100 IA/ND    Fashion Bug #2204 of Hornell, Inc.
   NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2206, Inc.    NH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2209, Inc.    IL    CS Holdco LLC    100
D    Fashion Bug #2210 of Kingston, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2212, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #2214,
Inc.    MN    CS Holdco LLC    100 IA/ND    Fashion Bug #2215, Inc.    FL    CS
Holdco LLC    100 IA/ND    Fashion Bug #2220, Inc.    OH    CS Holdco LLC    100
IA/ND    Fashion Bug #2221, Inc.    OH    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2222, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion
Bug #2224, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #2226, Inc.
   MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2227, Inc.    MI    CS
Holdco LLC    100 IA/ND    Fashion Bug #2228, Inc.    WI    CS Holdco LLC    100
IA/ND    Fashion Bug #2230, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#2231, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2232, Inc.    MI   
CS Holdco LLC    100 IA/ND    Fashion Bug #2233, Inc.    ME    CS Holdco LLC   
100 IA/ND    Fashion Bug #2235, Inc.    IN    CS Holdco II Inc.    100 D   
Fashion Bug #2237, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2238,
Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2239, Inc.    OR    CS
Holdco LLC    100 IA/ND    Fashion Bug #2240, Inc.    ID    CS Holdco LLC    100
IA/ND    Fashion Bug #2241, Inc.    ID    CS Holdco LLC    100 D    Fashion Bug
#2242, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2243, Inc.    WA   
CS Holdco LLC    100 D    Fashion Bug #2244 of Canandaigua, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug #2245, Inc.    MD    CS Holdco LLC    100
D    Fashion Bug #2247, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2249, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #2254, Inc.    WI   
CS Holdco LLC    100 D    Fashion Bug #2255, Inc.    MD    CS Holdco LLC    100
IA/ND    Fashion Bug #2257, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug
#2258, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #2259, Inc.    IL
   CS Holdco LLC    100 IA/ND    Fashion Bug #2260, Inc.    IL    CS Holdco LLC
   100 IA/ND    Fashion Bug #2262, Inc.    WV    CS Holdco LLC    100 IA/ND   
Fashion Bug #2263, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 IA/ND
   Fashion Bug #2264, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2266, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #2275, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2278, Inc.    NC    CS Holdco LLC
   100 D    Fashion Bug #2279, Inc.    WI    CS Holdco LLC    100 IA/ND   
Fashion Bug #2280, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug
#2281, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2284, Inc.    OH
   CS Holdco LLC    100 IA/ND    Fashion Bug #2285, Inc.    CA    CS Holdco LLC
   100 D    Fashion Bug #2289 of Garden City, Inc.    NY    CS Holdco LLC    100
D    Fashion Bug #2290, Inc.    RI    CS Holdco LLC    100 D    Fashion Bug
#2291, Inc.    IN    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion
Bug #2292, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2293, Inc.    OH
   CS Holdco LLC    100 IA/ND    Fashion Bug #2295, Inc.    WI    CS Holdco LLC
   100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2296, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2297, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2298, Inc.
   WV    CS Holdco LLC    100 IA/ND    Fashion Bug #2299, Inc.    WV    CS
Holdco LLC    100 IA/ND    Fashion Bug #2301, Inc.    FL    CS Holdco LLC    100
IA/ND    Fashion Bug #2304, Inc.    VA    CS Holdco LLC    100 D    Fashion Bug
#2305, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2309, Inc.    IN
   Charming Shoppes of Delaware, Inc.    100 IA/ND    Fashion Bug #2311, Inc.   
GA    CS Holdco LLC    100 D    Fashion Bug #2313, Inc.    WA    CS Holdco LLC
   100 IA/ND    Fashion Bug #2314, Inc.    IN    CS Holdco II Inc.    100 D   
Fashion Bug #2315, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug
#2322, Inc.    ME    CS Holdco LLC    100 D    Fashion Bug #2325, Inc.    MI   
CS Holdco LLC    100 D    Fashion Bug #2326, Inc.    PA    CS Holdco LLC    100
D    Fashion Bug #2328, Inc.    MN    CS Holdco LLC    100 IA/ND    Fashion Bug
#2330, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2332, Inc.    VA
   CS Holdco LLC    100 D    Fashion Bug #2335, Inc.    CA    CS Holdco LLC   
100 D    Fashion Bug #2337, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2339, Inc.    RI    CS Holdco LLC    100 IA/ND    Fashion Bug #2340, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2343, Inc.    WI    CS Holdco LLC
   100 D    Fashion Bug #2345, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2347, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2348,
Inc.    WA    CS Holdco LLC    100 D    Fashion Bug #2349, Inc.    IN    Fashion
Bug Retail Companies LLC    100 IA/ND    Fashion Bug #2350, Inc.    NH    CS
Holdco LLC    100 D    Fashion Bug #2351, Inc.    MN    CS Holdco LLC    100
IA/ND    Fashion Bug #2352, Inc.    WV    CS Holdco LLC    100 D    Fashion Bug
#2353, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2354, Inc.    CA   
CS Holdco LLC    100 IA/ND    Fashion Bug #2355, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #2356, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2357, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2359,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2360, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #2362, Inc.    PA    CS Holdco LLC    100
D    Fashion Bug #2364 of North Tonawanda, Inc.    NY    CS Holdco LLC    100
IA/ND    Fashion Bug #2369, Inc.    SC    CS Holdco LLC    100 D    Fashion Bug
#2370 of Malone, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2374, Inc.
   WI    CS Holdco LLC    100 IA/ND    Fashion Bug #2375, Inc.    IL    CS
Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2376, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion
Bug #2377, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2378, Inc.    NV
   CS Holdco LLC    100 IA/ND    Fashion Bug #2379, Inc.    MA    CS Holdco LLC
   100 IA/ND    Fashion Bug #2380, Inc.    NC    CS Holdco LLC    100 IA/ND   
Fashion Bug #2382, Inc.    TN    CS Holdco LLC    100 D    Fashion Bug #2384 of
Rochester, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2385, Inc.    ME
   CS Holdco LLC    100 D    Fashion Bug #2389, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #2390, Inc.    ND    CS Holdco LLC    100 IA/ND   
Fashion Bug #2391, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug
#2393, Inc.    VT    CS Holdco LLC    100 D    Fashion Bug #2394, Inc.    IN   
Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #2395, Inc.    MD
   CS Holdco LLC    100 D    Fashion Bug #2396 of Big Flats, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug #2397, Inc.    CT    CS Holdco LLC    100
IA/ND    Fashion Bug #2398, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug
#2399, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2403, Inc.    CT
   CS Holdco LLC    100 IA/ND    Fashion Bug #2404, Inc.    MD    CS Holdco LLC
   100 IA/ND    Fashion Bug #2406, Inc.    MO    CS Holdco LLC    100 IA/ND   
Fashion Bug #2407, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2409,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2411, Inc.    MA    CS
Holdco LLC    100 IA/ND    Fashion Bug #2412, Inc.    MA    CS Holdco LLC    100
D    Fashion Bug #2415, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#2416, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2420, Inc.    MO   
CS Holdco LLC    100 IA/ND    Fashion Bug #2421, Inc.    NV    CS Holdco LLC   
100 D    Fashion Bug #2421, LLC    NV    CSGC, INC.    100 IA/ND    Fashion Bug
#2422, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #2423, Inc.    MA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2424, Inc.    MN    CS Holdco LLC
   100 IA/ND    Fashion Bug #2425, Inc.    CT    CS Holdco LLC    100 D   
Fashion Bug #2426 of East Aurora, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2431, Inc.    SD    CS Holdco LLC    100 IA/ND    Fashion Bug
#2432, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2435, Inc.    OH   
CS Holdco LLC    100 IA/ND    Fashion Bug #2436, Inc.    ME    CS Holdco LLC   
100 D    Fashion Bug #2437, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2439, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug #2440, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug #2446, Inc.    PA    CS Holdco
LLC    100 D    Fashion Bug #2449, Inc.    NV    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2452, Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion
Bug #2453, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2455 of Wilton,
Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2458, Inc.    NH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2459, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug #2460, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2462, Inc.    OR    CS Holdco LLC    100 IA/ND    Fashion Bug #2466, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug #2468 of Bath, Inc.    NY    CS
Holdco LLC    100 D    Fashion Bug #2470 of Binghamton, Inc.    NY    CS Holdco
LLC    100 D    Fashion Bug #2472, Inc.    CT    CS Holdco LLC    100 IA/ND   
Fashion Bug #2473, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2474,
Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2476 of Middle Island,
Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2478, Inc.    GA    CS
Holdco LLC    100 IA/ND    Fashion Bug #2484, Inc.    WA    CS Holdco LLC    100
IA/ND    Fashion Bug #2485, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug
#2488, Inc.    MN    CS Holdco LLC    100 D    Fashion Bug #2492, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug #2497, Inc.    MA    CS Holdco LLC    100
IA/ND    Fashion Bug #2505 of Hudson, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #2508, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug #2510,
Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #2511, Inc.    IN    Fashion
Bug Retail Companies LLC    100 D    Fashion Bug #2512, Inc.    NH    CS Holdco
LLC    100 D    Fashion Bug #2513, Inc.    ME    CS Holdco LLC    100 IA/ND   
Fashion Bug #2518, Inc.    NH    CS Holdco LLC    100 IA/ND    Fashion Bug #2519
of Fulton, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2520, Inc.
   MA    CS Holdco LLC    100 IA/ND    Fashion Bug #2523, Inc.    FL    CS
Holdco LLC    100 D    Fashion Bug #2524, Inc.    CA    CS Holdco LLC    100 D
   Fashion Bug #2529, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug
#2530, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug #2531, Inc.    GA
   CS Holdco LLC    100 D    Fashion Bug #2533, Inc.    NJ    CS Holdco LLC   
100 D    Fashion Bug #2534, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion
Bug #2537, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #2538, Inc.
   VA    CS Holdco LLC    100 IA/ND    Fashion Bug #2540, Inc.    FL    CS
Holdco LLC    100 D    Fashion Bug #2542, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug #255, Inc.    ME    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2551 of Clay, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #2553, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2554, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2555, Inc.    ME
   CS Holdco LLC    100 D    Fashion Bug #2556, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug #2561, Inc.    OH    CS Holdco LLC    100 D    Fashion
Bug #2562, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2564, Inc.
   KY    CS Holdco LLC    100 IA/ND    Fashion Bug #2565, Inc.    KY    CS
Holdco LLC    100 IA/ND    Fashion Bug #2568, Inc.    FL    CS Holdco LLC    100
D    Fashion Bug #2571, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2574, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2575, Inc.    TN   
CS Holdco LLC    100 IA/ND    Fashion Bug #2577, Inc.    KY    CS Holdco LLC   
100 IA/ND    Fashion Bug #2578, Inc.    OH    CS Holdco LLC    100 IA/ND   
Fashion Bug #2579, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #258,
Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug #2580, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2582, Inc.    SC    CS Holdco LLC    100
IA/ND    FASHION BUG #2583, INC.    WV    CS Holdco LLC    100 D    Fashion Bug
#2584 of Cortland, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2585,
Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion Bug #2586, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2587, Inc.    OH    CS Holdco LLC    100
IA/ND    Fashion Bug #2589, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion
Bug #2593, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug #2594, Inc.
   CA    CS Holdco LLC    100 D    Fashion Bug #2597 of Colonie, Inc.    NY   
CS Holdco LLC    100 D    Fashion Bug #2601, Inc.    IN    Fashion Bug Retail
Companies LLC    100 D    Fashion Bug #2603, Inc.    KY    CS Holdco LLC    100
D    Fashion Bug #2604 of Vestal, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #2605, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2608,
Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug #2609, Inc.    WI    CS
Holdco LLC    100 D    Fashion Bug #2610, Inc.    MI    CS Holdco LLC    100
IA/ND    FASHION BUG #2613, INC.    WV    CS Holdco LLC    100 IA/ND    Fashion
Bug #2616, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2617, Inc.    WA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2619, Inc.    IL    CS Holdco LLC
   100 IA/ND    Fashion Bug #2620, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2621, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2627 of
West Seneca, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2629, Inc.
   MI    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #263, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2635 of Geneseo, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2636,
Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2649, Inc.    NM    CS
Holdco LLC    100 IA/ND    Fashion Bug #265, Inc.    ME    CS Holdco LLC    100
IA/ND    Fashion Bug #2650, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2658, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2659, Inc.
   VT    CS Holdco LLC    100 IA/ND    Fashion Bug #2661 of Lakewood, Inc.    NY
   CS Holdco LLC    100 D    Fashion Bug #2663, Inc.    PA    CS Holdco LLC   
100 D    Fashion Bug #2665, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion
Bug #2667, Inc.    VA    CS Holdco LLC    100 D    Fashion Bug #2671, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2677, Inc.    IL    CS Holdco LLC
   100 D    Fashion Bug #2679, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2680, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug
#2682, Inc.    CO    CS Holdco LLC    100 D    Fashion Bug #2685, Inc.    MO   
CS Holdco LLC    100 D    Fashion Bug #2688, Inc.    KY    CS Holdco LLC    100
D    Fashion Bug #2689, Inc.    UT    CS Holdco LLC    100 D    Fashion Bug
#2695, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2697, Inc.    MA   
CS Holdco LLC    100 IA/ND    Fashion Bug #2699, Inc.    MA    CS Holdco LLC   
100 D    Fashion Bug #2700 of Port Jefferson, Inc.    NY    CS Holdco LLC    100
D    Fashion Bug #2701, Inc.    CA    CS Holdco LLC    100 D    Fashion Bug
#2707, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2708, Inc.    OH   
CS Holdco LLC    100 IA/ND    Fashion Bug #2709, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug #2711, Inc.    MI    CS Holdco LLC    100 D    Fashion
Bug #2717, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug #2719, Inc.
   IA    CS Holdco LLC    100 D    Fashion Bug #2720, Inc.    WV    CS Holdco
LLC    100 IA/ND    Fashion Bug #2721, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug #2722, Inc.    IN    Fashion Bug Retail Companies LLC    100 D   
Fashion Bug #2724, Inc.    IN    Fashion Bug Retail Companies LLC    100 IA/ND
   Fashion Bug #2727, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug
#2729, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #2730, Inc.    DE   
CS Holdco LLC    100 D    Fashion Bug #2731, Inc.    DE    CS Holdco LLC    100
D    Fashion Bug #2733, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug
#2736, Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug #2737, Inc.    MI
   CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #2738, Inc.    KY    CS Holdco LLC    100 D    Fashion Bug
#2739 of Rotterdam, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug
#2740, Inc.    KS    CS Holdco LLC    100 D    Fashion Bug #2741, Inc.    OH   
CS Holdco LLC    100 D    Fashion Bug #2749, Inc.    MN    CS Holdco LLC    100
D    Fashion Bug #2750, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#2751, Inc.    IN    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion
Bug #2759, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2763, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2766, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug #2767, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug #2768, Inc.    IN    CS Holdco II Inc.    100 IA/ND   
Fashion Bug #2769, Inc.    WY    CS Holdco LLC    100 IA/ND    Fashion Bug
#2773, Inc.    ID    CS Holdco LLC    100 D    Fashion Bug #2775, Inc.    IN   
Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #2779, Inc.    OH
   CS Holdco LLC    100 IA/ND    Fashion Bug #2781, Inc.    NC    CS Holdco LLC
   100 IA/ND    Fashion Bug #2786, Inc.    NH    CS Holdco LLC    100 IA/ND   
Fashion Bug #2787, Inc.    ME    CS Holdco LLC    100 IA/ND    Fashion Bug
#2789, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug #279, Inc.    PA
   CS Holdco LLC    100 D    Fashion Bug #2791, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #2794, Inc.    NV    CS Holdco LLC    100 IA/ND    Fashion
Bug #2795, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #2796 of
Cobleskill, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2797, Inc.   
NJ    CS Holdco LLC    100 IA/ND    Fashion Bug #2802, Inc.    PA    CS Holdco
LLC    100 IA/ND    Fashion Bug #2803, Inc.    TX    CS Holdco LLC    100 IA/ND
   Fashion Bug #2805, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug #2807,
Inc.    IN    Fashion Bug Retail Companies LLC    100 D    Fashion Bug #2811,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2820, Inc.    CT    CS
Holdco LLC    100 D    Fashion Bug #2821, Inc.    VA    CS Holdco LLC    100
IA/ND    Fashion Bug #2822, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion
Bug #2826, Inc.    RI    CS Holdco LLC    100 IA/ND    Fashion Bug #2828, Inc.
   OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2829, Inc.    OH    CS
Holdco LLC    100 D    Fashion Bug #2838, Inc.    OR    CS Holdco LLC    100
IA/ND    Fashion Bug #2841, Inc.    IN    CS Holdco LLC    100 D    Fashion Bug
#2842, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #2844, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug #2850, Inc.    MI    CS Holdco LLC   
100 D    Fashion Bug #2851, Inc.    NJ    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2852, Inc.    CO    CS Holdco LLC    100 D    Fashion Bug
#2853 of Rome, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2855, Inc.
   IL    CS Holdco LLC    100 D    Fashion Bug #2857, Inc.    OH    CS Holdco
LLC    100 D    Fashion Bug #2858, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2863, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2864,
Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2868, Inc.    AZ    CS
Holdco LLC    100 IA/ND    Fashion Bug #2869, Inc.    MD    CS Holdco LLC    100
IA/ND    Fashion Bug #2871 of Albany, Inc.    NY    CS Holdco LLC    100 IA/ND
   Fashion Bug #2872, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug
#2874, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 D    Fashion Bug
#2879, Inc.    OR    CS Holdco LLC    100 IA/ND    Fashion Bug #2881, Inc.    NH
   CS Holdco LLC    100 IA/ND    FASHION BUG #2883, INC.    WV    CS Holdco LLC
   100 IA/ND    Fashion Bug #2886, Inc.    IL    CS Holdco LLC    100 IA/ND   
Fashion Bug #2893, Inc.    MT    CS Holdco LLC    100 IA/ND    Fashion Bug
#2894, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #2898, Inc.    CA   
CS Holdco LLC    100 IA/ND    Fashion Bug #2899, Inc.    WA    CS Holdco LLC   
100 D    Fashion Bug #2905, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #2906, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #2907, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug
#2909, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2911, Inc.    TN
   CS Holdco LLC    100 IA/ND    Fashion Bug #2913, Inc.    PA    CS Holdco LLC
   100 D    Fashion Bug #2915, Inc.    MA    CS Holdco LLC    100 D    Fashion
Bug #2920, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #2922, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2923 of Amsterdam, Inc.   
NY    CS Holdco LLC    100 D    Fashion Bug #2924, Inc.    WI    CS Holdco LLC
   100 IA/ND    Fashion Bug #2928, Inc.    RI    CS Holdco LLC    100 D   
Fashion Bug #2930, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #2932,
Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug #2934, Inc.    CA    CS
Holdco LLC    100 D    Fashion Bug #2941, Inc.    DE    CS Holdco LLC    100
IA/ND    Fashion Bug #2944, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2945 of Medina, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug
#2951, Inc.    NC    CS Holdco LLC    100 IA/ND    Fashion Bug #2954, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2956, Inc.    MI    CS Holdco LLC
   100 D    Fashion Bug #2958, Inc.    MI    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #2959 of Buffalo, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2959 of Buffalo, Inc.    NY    CS Holdco LLC    100 D    Fashion
Bug #2969, Inc.    WY    CS Holdco LLC    100 IA/ND    Fashion Bug #2972, Inc.
   TX    CS Holdco LLC    100 IA/ND    Fashion Bug #2973, Inc.    TX    CS
Holdco LLC    100 D    Fashion Bug #2974, Inc.    MI    CS Holdco LLC    100 D
   Fashion Bug #2978, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2982, Inc.    VT    CS Holdco LLC    100 IA/ND    Fashion Bug #2983, Inc.    ME
   CS Holdco LLC    100 D    Fashion Bug #2988, Inc.    IN    Fashion Bug Retail
Companies LLC    100 D    Fashion Bug #2989, Inc.    IN    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug #2990, Inc.    WI    CS Holdco LLC   
100 D    Fashion Bug #2995, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2998, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3001, Inc.    VA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3005, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #3006, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion
Bug #3008, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug #3011, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug #3016, Inc.    OH    CS Holdco
LLC    100 D    Fashion Bug #3018, Inc.    WV    CS Holdco LLC    100 IA/ND   
Fashion Bug #3020, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3023, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug #3028, Inc.    FL
   CS Holdco LLC    100 IA/ND    Fashion Bug #3030, Inc.    AZ    CS Holdco LLC
   100 IA/ND    Fashion Bug #3033, Inc.    NH    CS Holdco LLC    100 IA/ND   
Fashion Bug #3034, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug #3040,
Inc.    MO    CS Holdco LLC    100 D    Fashion Bug #3042, Inc.    IN    Fashion
Bug Retail Companies LLC    100 IA/ND    Fashion Bug #3044, Inc.    GA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3046, Inc.    GA    CS Holdco LLC    100
IA/ND    Fashion Bug #3047, Inc.    TN    CS Holdco LLC    100 D    Fashion Bug
#3048 of Wellsville, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #3049,
Inc.    CT    CS Holdco LLC    100 D    Fashion Bug #3050, Inc.    MA    CS
Holdco LLC    100 D    Fashion Bug #3052, Inc.    MO    CS Holdco LLC    100 D
   Fashion Bug #3054, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug
#3056, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3057, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug #3058, Inc.    CT    CS Holdco LLC    100
IA/ND    Fashion Bug #3062, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3069, Inc.    NJ    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3078, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug
#3079, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug #3081, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3091, Inc.    PA    CS Holdco LLC   
100 D    Fashion Bug #3092, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion
Bug #3093, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #3094, Inc.    ME
   CS Holdco LLC    100 IA/ND    Fashion Bug #3099, Inc.    MD    CS Holdco LLC
   100 D    Fashion Bug #3102, Inc.    WV    CS Holdco LLC    100 IA/ND   
Fashion Bug #3104, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3107, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3108, Inc.    KY
   CS Holdco LLC    100 IA/ND    Fashion Bug #3110, Inc.    IL    CS Holdco LLC
   100 IA/ND    Fashion Bug #3114, Inc.    AZ    CS Holdco LLC    100 D   
Fashion Bug #3115, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #3116,
Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug #3118, Inc.    CO    CS
Holdco LLC    100 IA/ND    Fashion Bug #3120, Inc.    AZ    CS Holdco LLC    100
D    Fashion Bug #3121, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#3122, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3123, Inc.    MO   
CS Holdco LLC    100 IA/ND    Fashion Bug #3126, Inc.    MA    CS Holdco LLC   
100 IA/ND    Fashion Bug #3130, Inc.    NJ    CS Holdco LLC    100 D    Fashion
Bug #3131, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3133, Inc.
   CA    CS Holdco LLC    100 D    Fashion Bug #3134, Inc.    IL    CS Holdco
LLC    100 IA/ND    Fashion Bug #3136, Inc.    GA    CS Holdco LLC    100 D   
Fashion Bug #3137, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3138,
Inc.    CA    CS Holdco LLC    100 D    Fashion Bug #3139, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #3140, Inc.    CA    CS Holdco LLC    100
IA/ND    Fashion Bug #3143 of Norwich, Inc.    NY    CS Holdco LLC    100 IA/ND
   Fashion Bug #3144, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug
#3147, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3148, Inc.    IL   
CS Holdco LLC    100 IA/ND    Fashion Bug #3149, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug #3150, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3154, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #3155,
Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug #3156, Inc.    MD    CS
Holdco LLC    100 IA/ND    Fashion Bug #3157, Inc.    MD    CS Holdco LLC    100
IA/ND    Fashion Bug #3158, Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion
Bug #3159, Inc.    NM    CS Holdco LLC    100 IA/ND    Fashion Bug #3163, Inc.
   NJ    CS Holdco LLC    100 IA/ND    Fashion Bug #3164, Inc.    NJ    CS
Holdco LLC    100 D    Fashion Bug #3166, Inc.    NJ    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #3170, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug
#3171, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3172, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3173, Inc.    TX    CS Holdco LLC
   100 IA/ND    Fashion Bug #3174, Inc.    VA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3177, Inc.    DE    CS Holdco LLC    100 D    Fashion Bug #3179,
Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug #3180, Inc.    VA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3181, Inc.    WA    CS Holdco LLC    100
IA/ND    Fashion Bug #3183, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3185, Inc.    NM    CS Holdco LLC    100 D    Fashion Bug #3187, Inc.    KS
   CS Holdco LLC    100 IA/ND    Fashion Bug #3189, Inc.    TX    CS Holdco LLC
   100 IA/ND    Fashion Bug #3192, Inc.    MD    CS Holdco LLC    100 IA/ND   
Fashion Bug #3194, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #3195,
Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion Bug #3196, Inc.    CA    CS
Holdco LLC    100 D    Fashion Bug #3198, Inc.    MO    CS Holdco LLC    100
IA/ND    Fashion Bug #3199, Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion
Bug #3200, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #3201, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug #3202, Inc.    PA    CS Holdco LLC
   100 D    Fashion Bug #3203, Inc.    TN    CS Holdco LLC    100 D    Fashion
Bug #3206, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3207, Inc.
   SC    CS Holdco LLC    100 D    Fashion Bug #3209, Inc.    IA    CS Holdco
LLC    100 D    Fashion Bug #3210, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3211, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3212,
Inc.    TN    CS Holdco LLC    100 D    Fashion Bug #3213, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3214, Inc.    LA    CS Holdco LLC    100
D    Fashion Bug #3215, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#3216, Inc.    CA    CS Holdco LLC    100 D    Fashion Bug #3224, Inc.    NJ   
CS Holdco LLC    100 D    Fashion Bug #3225, Inc.    PA    CS Holdco LLC    100
D    Fashion Bug #3226 of Auburn, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #3227, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3229, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #3230, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3231, Inc.    WA    CS Holdco LLC
   100 D    Fashion Bug #3232, Inc.    IN    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3233, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3234, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #3235,
Inc.    IN    Fashion Bug Retail Companies LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #3236, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#3237, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #3238, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3239, Inc.    NJ    CS Holdco LLC
   100 IA/ND    Fashion Bug #3240, Inc.    NJ    CS Holdco LLC    100 IA/ND   
Fashion Bug #3241, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3243,
Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #3246, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3247, Inc.    MD    CS Holdco LLC    100
IA/ND    Fashion Bug #3248, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion
Bug #3249, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug #3250, Inc.
   GA    CS Holdco LLC    100 D    Fashion Bug #3251, Inc.    FL    CS Holdco
LLC    100 IA/ND    Fashion Bug #3252, Inc.    NV    CS Holdco LLC    100 D   
Fashion Bug #3253, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3254, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #3255, Inc.    NE   
CS Holdco LLC    100 IA/ND    Fashion Bug #3259, Inc.    FL    CS Holdco LLC   
100 IA/ND    Fashion Bug #3260, Inc.    IL    CS Holdco LLC    100 IA/ND   
Fashion Bug #3261, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug
#3263, Inc.    NC    CS Holdco LLC    100 IA/ND    Fashion Bug #3265, Inc.    MN
   CS Holdco LLC    100 D    Fashion Bug #3267, Inc.    CA    CS Holdco LLC   
100 IA/ND    Fashion Bug #3274, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3278, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug
#3279, Inc.    OR    CS Holdco LLC    100 D    Fashion Bug #3280, Inc.    TX   
CS Holdco LLC    100 D    Fashion Bug #3281 of Syracuse, Inc.    NY    CS Holdco
LLC    100 D    Fashion Bug #3284 of Poughkeepsie, Inc.    NY    CS Holdco LLC
   100 IA/ND    Fashion Bug #3286, Inc.    WV    CS Holdco LLC    100 D   
Fashion Bug #3288, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #3289,
Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #3290, Inc.    OR    CS
Holdco LLC    100 D    Fashion Bug #3291, Inc.    CA    CS Holdco LLC    100 D
   Fashion Bug #3292, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug
#3294, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3295, Inc.    TX
   CS Holdco LLC    100 D    Fashion Bug #3296, Inc.    MN    CS Holdco LLC   
100 D    Fashion Bug #3297, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion
Bug #3298, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3299, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug #3300, Inc.    PA    CS Holdco LLC
   100 D    Fashion Bug #3301, Inc.    WA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3304, Inc.    MN    CS Holdco LLC    100 IA/ND    Fashion Bug
#3307, Inc.    AL    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3310, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3311, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #3314, Inc.
   MD    CS Holdco LLC    100 IA/ND    Fashion Bug #3315, Inc.    VT    CS
Holdco LLC    100 D    Fashion Bug #3318, Inc.    WA    CS Holdco LLC    100 D
   Fashion Bug #3319, Inc.    IN    Fashion Bug Retail Companies LLC    100 D   
Fashion Bug #3321, Inc.    CA    CS Holdco LLC    100 D    Fashion Bug #3322,
Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #3323, Inc.    WA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3324, Inc.    TN    CS Holdco LLC    100
IA/ND    Fashion Bug #3327, Inc.    SC    CS Holdco LLC    100 IA/ND    Fashion
Bug #3328, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug #3329, Inc.
   SC    CS Holdco LLC    100 IA/ND    Fashion Bug #3330, Inc.    MN    CS
Holdco LLC    100 IA/ND    Fashion Bug #3331, Inc.    ID    CS Holdco LLC    100
D    Fashion Bug #3332, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug
#3333, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #3336, Inc.    TX
   CS Holdco LLC    100 D    Fashion Bug #3337, Inc.    MN    CS Holdco LLC   
100 IA/ND    Fashion Bug #3338, Inc.    MI    CS Holdco LLC    100 D    Fashion
Bug #3339, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3340, Inc.
   TX    CS Holdco LLC    100 D    Fashion Bug #3341 of Lockport, Inc.    NY   
CS Holdco LLC    100 D    Fashion Bug #3343, Inc.    OH    CS Holdco LLC    100
D    Fashion Bug #3344, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug
#3345, Inc.    IA    CS Holdco LLC    100 D    Fashion Bug #3346, Inc.    IL   
CS Holdco LLC    100 D    Fashion Bug #3348, Inc.    WA    CS Holdco LLC    100
D    Fashion Bug #3349, Inc.    OR    CS Holdco LLC    100 IA/ND    Fashion Bug
#3350, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug #3351 of Rochester,
Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #3352, Inc.    TX    CS
Holdco LLC    100 IA/ND    Fashion Bug #3353, Inc.    NJ    CS Holdco LLC    100
IA/ND    Fashion Bug #3359, Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion
Bug #336, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 IA/ND   
Fashion Bug #3361, Inc.    IA    CS Holdco LLC    100 D    Fashion Bug #3362,
Inc.    OK    CS Holdco LLC    100 IA/ND    Fashion Bug #3363, Inc.    TX    CS
Holdco LLC    100 D    Fashion Bug #3364, Inc.    WA    CS Holdco LLC    100
IA/ND    Fashion Bug #3366, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion
Bug #3368, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug #3370, Inc.
   WA    CS Holdco LLC    100 IA/ND    Fashion Bug #3371, Inc.    SC    CS
Holdco LLC    100 D    Fashion Bug #3373, Inc.    IL    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3375, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3379, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3380, Inc.
   MI    CS Holdco LLC    100 IA/ND    Fashion Bug #3381, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3382, Inc.    MN    CS Holdco LLC    100
IA/ND    Fashion Bug #3383, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3384, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #3385, Inc.    MO
   CS Holdco LLC    100 D    Fashion Bug #3386, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #3388, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion
Bug #3390, Inc.    MS    CS Holdco LLC    100 IA/ND    Fashion Bug #3392, Inc.
   MS    CS Holdco LLC    100 IA/ND    Fashion Bug #3393, Inc.    CA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3395, Inc.    ME    CS Holdco LLC    100
IA/ND    Fashion Bug #3396, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3397, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #3398, Inc.
   NV    CS Holdco LLC    100 IA/ND    Fashion Bug #3399, Inc.    SC    CS
Holdco LLC    100 IA/ND    Fashion Bug #3400, Inc.    TX    CS Holdco LLC    100
IA/ND    Fashion Bug #3402, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion
Bug #3403, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #3404, Inc.
   WV    CS Holdco LLC    100 D    Fashion Bug #3405 of Riverhead, Inc.    NY   
CS Holdco LLC    100 IA/ND    Fashion Bug #3406, Inc.    TX    CS Holdco LLC   
100 D    Fashion Bug #3407, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug
#3408 of Hamburg, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #3409,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3411, Inc.    NJ    CS
Holdco LLC    100 D    Fashion Bug #3413, Inc.    TX    CS Holdco LLC    100 D
   Fashion Bug #3414, Inc.    OK    CS Holdco LLC    100 D    Fashion Bug #3415,
Inc.    OK    CS Holdco LLC    100 D    Fashion Bug #3416, Inc.    OK    CS
Holdco LLC    100 IA/ND    Fashion Bug #3420, Inc.    NJ    CS Holdco LLC    100
IA/ND    Fashion Bug #3421, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug
#3422, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion Bug #3423, Inc.    IN
   CS Holdco II Inc.    100 IA/ND    Fashion Bug #3424, Inc.    IN    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3425, Inc.    IN    CS Holdco II Inc.   
100 IA/ND    Fashion Bug #3427, Inc.    FL    CS Holdco LLC    100 IA/ND   
Fashion Bug #3429, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug
#3430, Inc.    KS    CS Holdco LLC    100 IA/ND    Fashion Bug #3432, Inc.    NC
   CS Holdco LLC    100 D    Fashion Bug #3434, Inc.    TX    CS Holdco LLC   
100 IA/ND    Fashion Bug #3435, Inc.    TX    CS Holdco LLC    100 IA/ND   
Fashion Bug #3437, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3438, Inc    WA    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3439, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#3440, Inc.    MS    CS Holdco LLC    100 IA/ND    Fashion Bug #3441, Inc.    OH
   CS Holdco LLC    100 D    Fashion Bug #3442 of Staten Island, Inc.    NY   
CS Holdco LLC    100 D    Fashion Bug #3443, Inc.    IL    CS Holdco LLC    100
D    Fashion Bug #3445, Inc.    OK    CS Holdco LLC    100 D    Fashion Bug
#3446, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug #3448, Inc.    VT
   CS Holdco LLC    100 D    Fashion Bug #3450, Inc.    MS    CS Holdco LLC   
100 D    Fashion Bug #3451, Inc.    IN    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3452, Inc.    NC    CS Holdco LLC    100 IA/ND   
Fashion Bug #3453, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug
#3455, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3456, Inc.    OH
   CS Holdco LLC    100 D    Fashion Bug #3457, Inc.    NM    CS Holdco LLC   
100 D    Fashion Bug #3458, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion
Bug #3461, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3462, Inc.
   VA    CS Holdco LLC    100 D    Fashion Bug #3463, Inc.    OH    CS Holdco
LLC    100 IA/ND    Fashion Bug #3464, Inc.    MI    CS Holdco LLC    100 IA/ND
   Fashion Bug #3465, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug
#3466, Inc.    OR    CS Holdco LLC    100 IA/ND    Fashion Bug #3468, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3469, Inc.    TX    CS Holdco LLC
   100 D    Fashion Bug #3470, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #3471, Inc.    ID    CS Holdco LLC    100 IA/ND    Fashion
Bug #3472, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3473, Inc.    IL
   CS Holdco LLC    100 IA/ND    Fashion Bug #3474, Inc.    KY    CS Holdco LLC
   100 D    Fashion Bug #3475, Inc.    KY    CS Holdco LLC    100 D    Fashion
Bug #3477, Inc.    ID    CS Holdco LLC    100 D    Fashion Bug #3479, Inc.    AR
   CS Holdco LLC    100 IA/ND    Fashion Bug #3480, Inc.    AL    CS Holdco LLC
   100 IA/ND    Fashion Bug #3481, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3482, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug #3483,
Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3484, Inc.    MD    CS
Holdco LLC    100 D    Fashion Bug #3485, Inc.    DE    CS Holdco LLC    100
IA/ND    Fashion Bug #3486, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3488, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #3490, Inc.
   OR    CS Holdco LLC    100 D    Fashion Bug #3491 of Cheektowaga, Inc.    NY
   CS Holdco LLC    100 D    Fashion Bug #3492, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #3493, Inc.    KY    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3494, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug
#3495, Inc.    OR    CS Holdco LLC    100 D    Fashion Bug #3496, Inc.    IL   
CS Holdco LLC    100 IA/ND    Fashion Bug #3498, Inc.    TN    CS Holdco LLC   
100 D    Fashion Bug #3501 of Middletown, Inc.    NY    CS Holdco LLC    100
IA/ND    Fashion Bug #3503, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion
Bug #3504, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug #3505, Inc.
   OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3506, Inc.    NV    CS
Holdco LLC    100 D    Fashion Bug #3507, Inc.    AR    CS Holdco LLC    100
IA/ND    Fashion Bug #3508, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion
Bug #3510, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug #3512, Inc.    NJ
   CS Holdco LLC    100 D    Fashion Bug #3513, Inc.    KY    CS Holdco LLC   
100 D    Fashion Bug #3514, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3515, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #3516, Inc.    IN
   Fashion Bug Retail Companies LLC    100 D    Fashion Bug #3521, Inc.    CA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3522 of Clarence, Inc.    NY    CS
Holdco LLC    100 D    Fashion Bug #3525, Inc.    OH    CS Holdco LLC    100
IA/ND    Fashion Bug #3526, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion
Bug #3527, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3529, Inc.
   SC    CS Holdco LLC    100 IA/ND    Fashion Bug #3530, Inc.    GA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3533, Inc.    TX    CS Holdco LLC    100
IA/ND    Fashion Bug #3534, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug
#3535, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3536, Inc.    TN
   CS Holdco LLC    100 IA/ND    Fashion Bug #3537, Inc.    NC    CS Holdco LLC
   100 D    Fashion Bug #3538, Inc.    VA    CS Holdco LLC    100 D    Fashion
Bug #3540, Inc.    UT    CS Holdco LLC    100 IA/ND    Fashion Bug #3544, Inc.
   MI    CS Holdco LLC    100 D    Fashion Bug #3545, Inc.    OH    CS Holdco
LLC    100 D    Fashion Bug #3547, Inc.    WA    CS Holdco LLC    100 D   
Fashion Bug #3548, Inc.    CA    CS Holdco LLC    100 D    Fashion Bug #3549,
Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug #3551 of Ithaca, Inc.   
NY    CS Holdco LLC    100 D    Fashion Bug #3553, Inc.    KY    CS Holdco LLC
   100 D    Fashion Bug #3556, Inc.    OR    CS Holdco LLC    100 D    Fashion
Bug #3558, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #3559, Inc.
   TX    CS Holdco LLC    100 D    Fashion Bug #3560, Inc.    FL    CS Holdco
LLC    100 IA/ND    Fashion Bug #3561, Inc.    FL    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3562, Inc.    NC    CS Holdco LLC    100 D    Fashion Bug
#3565, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #3567, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3569, Inc.    AL    CS Holdco LLC
   100 D    Fashion Bug #3570, Inc.    MO    CS Holdco LLC    100 D    Fashion
Bug #3572, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #3573, Inc.    NJ
   CS Holdco LLC    100 IA/ND    Fashion Bug #3574, Inc.    OH    CS Holdco LLC
   100 D    Fashion Bug #3575, Inc.    WV    CS Holdco LLC    100 D    Fashion
Bug #3577, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #3579, Inc.
   TX    CS Holdco LLC    100 D    Fashion Bug #3580, Inc.    WV    CS Holdco
LLC    100 IA/ND    Fashion Bug #3581, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug #3583, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3585,
Inc.    IN    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug
#3587, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3588, Inc.    IL
   CS Holdco LLC    100 D    Fashion Bug #3589, Inc.    IL    CS Holdco LLC   
100 IA/ND    Fashion Bug #3591, Inc.    MD    CS Holdco LLC    100 IA/ND   
Fashion Bug #3592, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3593,
Inc.    ID    CS Holdco LLC    100 IA/ND    Fashion Bug #3594, Inc.    MI    CS
Holdco LLC    100 IA/ND    Fashion Bug #3595, Inc.    CT    CS Holdco LLC    100
D    Fashion Bug #3596, Inc.    CT    CS Holdco LLC    100 D    Fashion Bug
#3597, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3598, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug #3599, Inc.    IN    Fashion Bug Retail
Companies LLC    100 D    Fashion Bug #3600, Inc.    OH    CS Holdco LLC    100
D    Fashion Bug #3601, Inc.    IN    Fashion Bug Retail Companies LLC    100
IA/ND    Fashion Bug #3602, Inc.    NM    CS Holdco LLC    100 D    Fashion Bug
#3603, Inc.    FL    CS Holdco LLC    100 D    Fashion Bug #3604, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3605, Inc.    MA    CS Holdco LLC   
100 IA/ND    Fashion Bug #3606, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug #3607, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug #3608, Inc.    MI
   CS Holdco LLC    100 D    Fashion Bug #3609, Inc.    MI    CS Holdco LLC   
100 D    Fashion Bug #3610, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#3611, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug #3612, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3613, Inc.    IN    CS Holdco II Inc.
   100 D    Fashion Bug #3614, Inc.    IN    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3615 of Olean, Inc.    NY    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #3616, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#3617, Inc.    ME    CS Holdco LLC    100 IA/ND    Fashion Bug #3619, Inc.    VA
   CS Holdco LLC    100 D    Fashion Bug #3621, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #3622, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#3623, Inc.    IN    Fashion Bug Retail Companies LLC    100 D    Fashion Bug
#3624, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3625, Inc.    NC
   CS Holdco LLC    100 D    Fashion Bug #3626, Inc.    MN    CS Holdco LLC   
100 IA/ND    Fashion Bug #3627 of Amherst, Inc.    NY    CS Holdco LLC    100 D
   Fashion Bug #3628, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3629, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3630, Inc.    MI   
CS Holdco LLC    100 D    Fashion Bug #3631, Inc.    AZ    CS Holdco LLC    100
D    Fashion Bug #3632, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3634, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #3635, Inc.    PA
   CS Holdco LLC    100 D    Fashion Bug #3637, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #3638, Inc.    KY    CS Holdco LLC    100 D    Fashion Bug
#3639, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug #3640, Inc.    AZ
   CS Holdco LLC    100 D    Fashion Bug #3641, Inc.    IL    CS Holdco LLC   
100 D    Fashion Bug #3642, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #3643, LLC    PA    Fashion Bug Retail Companies LLC    100
D    Fashion Bug #3644, LLC    WY    Fashion Bug Retail Companies LLC    100 D
   Fashion Bug #3645, LLC    OH    Fashion Bug Retail Companies LLC    100 IA/ND
   Fashion Bug #3646, LLC    WA    CS Holdco II Inc.    100 D    Fashion Bug
#3647, LLC    OH    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug
#3648, LLC    IN    FB Clothing, Inc.    100 IA/ND    Fashion Bug #3650, LLC   
WI    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3651, LLC    IL    CS
Holdco II Inc.    100 IA/ND    Fashion Bug #3652, LLC    KY    CS Holdco II Inc.
   100 D    Fashion Bug #3653, LLC    OH    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3654, LLC    TX    CS Holdco II Inc.    100 D   
Fashion Bug #3655, LLC    TX    Fashion Bug Retail Companies LLC    100 IA/ND   
Fashion Bug #3656, LLC    VA    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3657 of Dunkirk, LLC    NY    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3658, LLC    PA    CS Holdco II Inc.    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3659, LLC    ME    CS Holdco II Inc.    100 D    Fashion
Bug #3661, LLC    WV    Fashion Bug Retail Companies LLC    100 D    Fashion Bug
#3662, LLC    MI    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug
#3663, LLC    MI    CS Holdco II Inc.    100 D    Fashion Bug #3664, LLC    OH
   CS Holdco II Inc.    100 D    Fashion Bug #3665, LLC    IA    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3666, LLC    GA    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3667, LLC    MN    CS Holdco II Inc.    100
D    Fashion Bug #3668, LLC    MI    Fashion Bug Retail Companies LLC    100 D
   Fashion Bug #3670, LLC    OH    Fashion Bug Retail Companies LLC    100 IA/ND
   Fashion Bug #3671, LLC    WI    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3672, LLC    OH    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3673, LLC   
NV    CS Holdco II Inc.    100 D    Fashion Bug #3674, LLC    AZ    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3676, LLC    MI    CS Holdco
II Inc.    100 D    Fashion Bug #3677, LLC    MA    Fashion Bug Retail Companies
LLC    100 D    Fashion Bug #3678, LLC    IN    Fashion Bug Retail Companies LLC
   100 D    Fashion Bug #3679, LLC    TX    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3680, LLC    SC    CS Holdco II Inc.    100 D   
Fashion Bug #3682, LLC    VA    Fashion Bug Retail Companies LLC    100 IA/ND   
Fashion Bug #3683, LLC    PA    CS Holdco II Inc.    100 D    Fashion Bug #3684,
LLC    PA    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #3685,
LLC    OH    CS Holdco II Inc.    100 D    Fashion Bug #3686, LLC    WI   
Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #3687, LLC    IL   
CS Holdco II Inc.    100 IA/ND    Fashion Bug #3688, LLC    IL    CS Holdco II
Inc.    100 D    Fashion Bug #3689 of Johnstown, LLC    NY    Fashion Bug Retail
Companies LLC    100 D    Fashion Bug #3691, LLC    NV    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug #3695, LLC    NC    CS Holdco II Inc.
   100 D    Fashion Bug #3696, LLC    CO    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3698 of Newburgh, LLC    NY    CS Holdco II Inc.   
100 IA/ND    Fashion Bug #3699, LLC    PA    CS Holdco II Inc.    100 IA/ND   
Fashion Bug #3700, LLC    PA    CS Holdco II Inc.    100 D    Fashion Bug #3701,
LLC    PA    Fashion Bug Retail Companies LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #3702, LLC    IL    Fashion Bug Retail Companies LLC    100 D
   Fashion Bug #3703, LLC    WI    Fashion Bug Retail Companies LLC    100 IA/ND
   Fashion Bug #3704, LLC    IL    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3705, LLC    IL    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3706, LLC   
IL    CS Holdco II Inc.    100 D    Fashion Bug #3707, LLC    PA    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3708, LLC    AZ    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3709, LLC    OH    CS Holdco II Inc.    100
D    Fashion Bug #3710, LLC    NJ    Fashion Bug Retail Companies LLC    100 D
   Fashion Bug #3712, LLC    UT    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3713, LLC    NV    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3715, LLC   
AZ    CS Holdco II Inc.    100 D    Fashion Bug #3716, LLC    VA    Fashion Bug
Retail Companies LLC    100 D    Fashion Bug #3718, LLC    PA    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3719, LLC    OH    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3720, LLC    PA    CS Holdco II Inc.    100
IA/ND    Fashion Bug #3722, LLC    MI    CS Holdco II Inc.    100 D    Fashion
Bug #3723, LLC    IL    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion
Bug #3724, LLC    VA    CS Holdco II Inc.    100 D    Fashion Bug #3725, LLC   
KY    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #3726, LLC   
WV    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3727, LLC    PA    CS
Holdco II Inc.    100 IA/ND    Fashion Bug #3728, LLC    TX    CS Holdco II Inc.
   100 IA/ND    Fashion Bug #3729, LLC    FL    CS Holdco II Inc.    100 D   
Fashion Bug #3730, LLC    FL    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3731, LLC    PA    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3733, LLC   
PA    CS Holdco II Inc.    100 D    Fashion Bug #3734, LLC    IN    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3735, LLC    PA    CS Holdco
II Inc.    100 D    Fashion Bug #3736, LLC    IL    Fashion Bug Retail Companies
LLC    100 IA/ND    Fashion Bug #3737, LLC    NJ    CS Holdco II Inc.    100
IA/ND    Fashion Bug #3738, LLC    PA    CS Holdco II Inc.    100 IA/ND   
Fashion Bug #3739, LLC    AZ    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3740, LLC    OH    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3742, LLC   
WI    CS Holdco II Inc.    100 D    Fashion Bug #3743, LLC    ME    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3744, LLC    NH    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3745, LLC    OH    CS Holdco II Inc.    100
D    Fashion Bug #3746, LLC    FL    CS Holdco II Inc.    100



--------------------------------------------------------------------------------

D    Fashion Bug #3747, LLC    VA    Fashion Bug Retail Companies LLC    100
IA/ND    Fashion Bug #3748, LLC    FL    CS Holdco II Inc.    100 D    Fashion
Bug #3749, LLC    PA    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion
Bug #3750, LLC    PA    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3751, LLC
   TX    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3753, LLC    AZ    CS
Holdco II Inc.    100 D    Fashion Bug #3754, LLC    AZ    CS Holdco II Inc.   
100 D    Fashion Bug #3755, LLC    IL    Fashion Bug Retail Companies LLC    100
D    Fashion Bug #3758, LLC    MI    Fashion Bug Retail Companies LLC    100
IA/ND    Fashion Bug #3759, LLC    VT    CS Holdco II Inc.    100 IA/ND   
Fashion Bug #4002, Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion Bug
#4004, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion Bug #4006, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug #4008, Inc.    NJ    CS Holdco LLC
   100 D    Fashion Bug #4010, Inc.    MA    CS Holdco LLC    100 IA/ND   
Fashion Bug #4011, Inc.    NH    CS Holdco LLC    100 IA/ND    Fashion Bug
#4012, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #4013, Inc.    NJ   
CS Holdco LLC    100 D    Fashion Bug #418, Inc.    NJ    CS Holdco LLC    100 D
   Fashion Bug #455, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug
#47, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 D    Fashion Bug
#471, Inc.    MN    CS Holdco LLC    100 D    Fashion Bug #508, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #519, Inc.    WV    CS Holdco LLC    100
D    Fashion Bug #520, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug
#527, Inc.    KS    CS Holdco LLC    100 IA/ND    Fashion Bug #538, Inc.    ME
   CS Holdco LLC    100 IA/ND    Fashion Bug #545, Inc.    VT    CS Holdco LLC
   100 IA/ND    Fashion Bug #548, Inc.    ME    CS Holdco LLC    100 IA/ND   
Fashion Bug #560 of Gloversville, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #562, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug #564, Inc.
   MO    CS Holdco LLC    100 IA/ND    Fashion Bug #566, Inc.    IN    Fashion
Bug Retail Companies LLC    100 IA/ND    Fashion Bug #573, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug #574 of Syracuse, Inc.    NY    CS Holdco LLC
   100 D    Fashion Bug #575, Inc.    MN    CS Holdco LLC    100 D    Fashion
Bug #576, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug #580, Inc.    ME
   CS Holdco LLC    100 IA/ND    Fashion Bug #581, Inc.    NH    CS Holdco LLC
   100 IA/ND    Fashion Bug #583, Inc.    KY    CS Holdco LLC    100 D   
Fashion Bug #586, Inc.    NJ    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #593 of Selden, Inc.    NY    CS Holdco LLC    100 D    Fashion
Bug #594, Inc.    KS    CS Holdco LLC    100 IA/ND    Fashion Bug #596, Inc.   
CT    CS Holdco LLC    100 IA/ND    Fashion Bug #597, Inc.    MN    CS Holdco
LLC    100 IA/ND    Fashion Bug #601, Inc.    SC    CS Holdco LLC    100 IA/ND
   Fashion Bug #602, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
#607, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #612, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #614, Inc.    MA    CS Holdco LLC    100
IA/ND    Fashion Bug #615, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#617, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #622, Inc.    WI    CS
Holdco LLC    100 D    Fashion Bug #627, Inc.    OH    CS Holdco LLC    100
IA/ND    Fashion Bug #636, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion
Bug #638, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #642, Inc.    PA
   CS Holdco LLC    100 D    Fashion Bug #643, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #644, Inc.    GA    CS Holdco LLC    100 D    Fashion
Bug #645, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #647, Inc.   
ME    CS Holdco LLC    100 D    Fashion Bug #653, Inc.    NJ    CS Holdco LLC   
100 IA/ND    Fashion Bug #654, Inc.    AL    CS Holdco LLC    100 IA/ND   
Fashion Bug #656, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug #657,
Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug #658, Inc.    MA    CS
Holdco LLC    100 D    Fashion Bug #661, Inc.    WV    CS Holdco LLC    100 D   
Fashion Bug #662, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #663, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug #664, Inc.    CO    CS Holdco LLC
   100 D    Fashion Bug #667, Inc.    MI    CS Holdco LLC    100 D    Fashion
Bug #670, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #673, Inc.    KY
   CS Holdco LLC    100 D    Fashion Bug #674, Inc.    IL    CS Holdco LLC   
100 D    Fashion Bug #676 of Ozone Park, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #679 of Watertown, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #681, Inc.    IN    CS Holdco II Inc.    100 D    Fashion Bug #687,
Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #689, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #691, Inc.    MD    CS Holdco LLC    100
D    Fashion Bug #693, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #694,
Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #697, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #698, Inc.    OH    CS Holdco LLC    100
D    Fashion Bug #719, Inc.    OH    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #720 of Oswego, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #721, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #724, Inc.
   NH    CS Holdco LLC    100 IA/ND    Fashion Bug #727, Inc.    ME    CS Holdco
LLC    100 IA/ND    Fashion Bug #729, Inc.    MI    CS Holdco LLC    100 D   
Fashion Bug #732, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #733, Inc.
   IN    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #734 of
Dunkirk, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #737, Inc.   
MA    CS Holdco LLC    100 IA/ND    Fashion Bug #740, Inc.    WI    CS Holdco
LLC    100 IA/ND    Fashion Bug #741, Inc.    OH    CS Holdco LLC    100 IA/ND
   Fashion Bug #745, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #748,
Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #752, Inc.    VT    CS
Holdco LLC    100 IA/ND    Fashion Bug #755, Inc.    ME    CS Holdco LLC    100
IA/ND    Fashion Bug #756, Inc.    CT    CS Holdco LLC    100 D    Fashion Bug
#757 of Brockport, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #758,
Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #759, Inc.    MI    CS
Holdco LLC    100 D    Fashion Bug #760 of Pine Plaza, Inc.    PA    CS Holdco
LLC    100 D    Fashion Bug #762, Inc.    MO    CS Holdco LLC    100 D   
Fashion Bug #766, Inc.    OH    CS Holdco LLC    100 IA/ND    FASHION BUG #767,
INC.    WV    CS Holdco LLC    100 D    Fashion Bug #769, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #771, Inc.    MI    CS Holdco LLC    100
IA/ND    Fashion Bug #772 of Middletown, Inc.    NY    CS Holdco LLC    100
IA/ND    Fashion Bug #773, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion
Bug #774, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #775, Inc.    VT
   CS Holdco LLC    100 IA/ND    Fashion Bug #776, Inc.    KY    CS Holdco LLC
   100 IA/ND    Fashion Bug #778, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug #779, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #786,
Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion Bug #787, Inc.    RI    CS
Holdco LLC    100 IA/ND    Fashion Bug #788, Inc.    MA    CS Holdco LLC    100
IA/ND    Fashion Bug #793, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion
Bug #797, Inc.    KS    CS Holdco LLC    100 D    Fashion Bug #799, Inc.    VA
   CS Holdco LLC    100 IA/ND    Fashion Bug #84 of Queens, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug 2793, Inc.    CA    CS Holdco LLC    100
D    Fashion Bug 3649, Inc.    CA    Fashion Bug Retail Companies LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug 3660, Inc.    CA    CS Holdco II Inc.    100 IA/ND   
Fashion Bug 3669, Inc.    CA    CS Holdco II Inc.    100 IA/ND    Fashion Bug
3675, LLC    MO    CS Holdco II Inc.    100 IA/ND    Fashion Bug 3690, LLC    MO
   CS Holdco II Inc.    100 D    Fashion Bug 3692, Inc.    CA    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug 3693, Inc.    CA    CS Holdco
II Inc.    100 IA/ND    Fashion Bug 3694, Inc.    CA    CS Holdco II Inc.    100
IA/ND    Fashion Bug 3697, Inc.    CA    CS Holdco II Inc.    100 IA/ND   
Fashion Bug 3711, Inc.    CA    CS Holdco II Inc.    100 D    Fashion Bug 3714,
Inc.    CA    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug 3732,
Inc.    CA    CS Holdco II Inc.    100 IA/ND    Fashion Bug 3732, LLC    CA   
CS Holdco II Inc.    100 D    Fashion Bug 3741, Inc.    CA    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug 3756, Inc.    CA    CS Holdco II Inc.
   100 D    Fashion Bug 3757, Inc.    CA    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug 534, Inc.    IN    CS Holdco II Inc.    100 IA/ND   
Fashion Bug 768, Inc.    VA    CS Holdco LLC    100 D    Fashion Bug of 640
Plaza, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug of Allentown,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Alpena, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug of Altoona, Inc.    PA    CS Holdco
LLC    100 D    Fashion Bug of Amherst, Inc.    NY    CS Holdco LLC    100 IA/ND
   Fashion Bug of Apple Valley Square, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Audubon, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug of
Aurora, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Barberton, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug of Belleville, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Bethlehem, Inc.    PA    CS Holdco LLC
   100 IA/ND    Fashion Bug of Bolingbrook, Inc.    IL    CS Holdco LLC    100 D
   Fashion Bug of Bond, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
of Bordentown, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Bridgeview, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Bristol, CT,
Inc.    CT    CS Holdco LLC    100 D    Fashion Bug of Bristol, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Brunswick, Inc.    PA    CS Holdco LLC
   100 IA/ND    Fashion Bug of California, Inc.    CA    Charming Shoppes, Inc.
   100



--------------------------------------------------------------------------------

D    Fashion Bug of Cambridge, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug of Cape May, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Charlottesville, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Chestertown, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Chillicothe,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Clarion, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug of Clearview Mall, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Cleveland, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug of College Square, Inc.    PA    CS Holdco LLC    100 D
   Fashion Bug of Cottman, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Cranberry, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Cromwell Field, Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion Bug of
Culpepper, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug of Cuyahoga
Falls, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug of Danbury, Inc.   
PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Dearborn, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Dekalb, Inc.    IL    CS Holdco LLC   
100 IA/ND    Fashion Bug of Des Plaines, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Devon, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Dover Plaza, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Dunbar,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of East Hartford, Inc.
   CT    CS Holdco LLC    100 IA/ND    Fashion Bug of East Mansfield, Inc.    PA
   CS Holdco LLC    100 D    Fashion Bug of East Park, Inc.    PA    CS Holdco
LLC    100 IA/ND    Fashion Bug of East Side Plaza, Inc.    PA    CS Holdco LLC
   100 IA/ND    Fashion Bug of Edgewood, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug of Edwardsville, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Eldersburg, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug of Elkton, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Ellwood City, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Evansville, Inc.    IN    Charming Shoppes of Delaware, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug of Fairfield, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Fairmont, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
of Fall River, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Forest
Plaza, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug of Frackville,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Frankfort, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug of Franklin, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Fredericksburg, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Freehold, Inc.    NJ    CS Holdco LLC   
100 IA/ND    Fashion Bug of Front Royal, Inc.    VA    CS Holdco LLC    100
IA/ND    Fashion Bug of Ft. Findlay, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Fullerton, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Garfield Heights, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Gibbstown, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug of Glen Burnie,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Glen Ellyn, Inc.   
IL    CS Holdco LLC    100 IA/ND    Fashion Bug of Gorham, Inc.    NH    CS
Holdco LLC    100 IA/ND    Fashion Bug of Hagerstown, Inc.    PA    CS Holdco
LLC    100 D    Fashion Bug of Hamilton Square, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug of Hanover, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug of Harrisburg Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Hazleton, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Highland
Ridge, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug of Hinesville,
Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug of Holyoke, Inc.    MA
   CS Holdco LLC    100 D    Fashion Bug of Honesdale, Inc.    PA    CS Holdco
LLC    100 IA/ND    Fashion Bug of Howell, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug of Huntington Plaza, Inc.    IN    CS Holdco II Inc.    100
IA/ND    Fashion Bug of Iroquois Manor, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Johnston, Inc.    RI    CS Holdco LLC    100 D    Fashion Bug of
Joliet, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug of Kedzie, Inc.   
PA    CS Holdco LLC    100 D    Fashion Bug of Kent, Inc.    PA    CS Holdco LLC
   100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug of Kutztown, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Lakemore Plaza, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug of Lansing, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
LaVale, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Lebanon, Inc.   
PA    CS Holdco LLC    100 D    Fashion Bug of Ledgewood, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Lewisburg, Inc.    PA    CS Holdco LLC   
100 D    Fashion Bug of Lewiston, Inc.    ME    CS Holdco LLC    100 IA/ND   
Fashion Bug of Logan, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Lorain, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug of Louisville, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Lower Burrell, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug of Lynchburg, Inc.    VA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Lynn, Inc.    MA    CS Holdco LLC   
100 IA/ND    Fashion Bug of MacDade, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Manahawkin, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Manchester, N.H., Inc.    NH    CS Holdco LLC    100 IA/ND    Fashion Bug
of Maple Heights, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Marquette, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug of Mason
City, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug of Mayfair, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Merritt Island, Inc.    FL
   CS Holdco LLC    100 IA/ND    Fashion Bug of Middlesboro, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Midland Plaza, Inc.    MI    CS Holdco
LLC    100 IA/ND    Fashion Bug of Midway, Inc.    MN    CS Holdco LLC    100
IA/ND    Fashion Bug of Monroe, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug of Monroeville, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Montpelier, Inc.    VT    CS Holdco LLC    100 D    Fashion Bug of Morehead,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Mount Pleasant, Inc.   
PA    CS Holdco LLC    100 D    Fashion Bug of Mt. Clemens, Inc.    PA    CS
Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug of N. Roanoke, Inc.    VA    CS Holdco LLC    100 IA/ND   
Fashion Bug of Nashville, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion
Bug of New Britain, Inc.    CT    CS Holdco LLC    100 D    Fashion Bug of New
Holland, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of New
Philadelphia, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of North
Adams, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of North
Brunswick, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of North
East, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of North Point, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Norwell, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Norwin, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug of Oil City, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Olean, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Paintsville, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Palm Harbor,
Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug of Panama City, Inc.   
FL    CS Holdco LLC    100 IA/ND    Fashion Bug of Parkersburg, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Patchogue, Inc.    NY    CS Holdco LLC   
100 IA/ND    Fashion Bug of Pennsville, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Peoria, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Phillipsburg, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Portsmouth, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Pottsville,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Ravenswood, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug of Raynham, Inc.    MA    CS Holdco LLC   
100 D    Fashion Bug of Reisterstown, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Revere, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Rising Sun, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Riverside Square, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug of
Rivertowne Commons, Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion Bug of
Rogers Plaza, Inc.    PA    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug of Saginaw, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug of Salem, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Scranton Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Sharon, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Sharonville, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug of Somers Point, Inc.    NJ    CS Holdco
LLC    100 IA/ND    Fashion Bug of South Plainfield, Inc.    NJ    CS Holdco LLC
   100 IA/ND    Fashion Bug of Speedway Shopping Center, Inc.    IN    Charming
Shoppes of Delaware, Inc.    100 D    Fashion Bug of St. Clair Shores, Inc.   
MI    CS Holdco LLC    100 D    Fashion Bug of Stratford, Inc.    CT    CS
Holdco LLC    100 IA/ND    Fashion Bug of Struthers, Inc.    OH    CS Holdco LLC
   100 IA/ND    Fashion Bug of Sturgis, Inc.    MI    CS Holdco LLC    100 IA/ND
   Fashion Bug of Taylor, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug of
Tech Plaza, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Thorndale, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Toms
River, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Totowa, Inc.
   NJ    CS Holdco LLC    100 IA/ND    Fashion Bug of Troy, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug of Trumbull Plaza, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Tunkhannock, Inc.    PA    CS Holdco LLC
   100 IA/ND    Fashion Bug of Union, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Uniontown, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of University Mall, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug of
University Plaza, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug of
Valley Plaza, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Virginia
Beach, Inc.    VA    CS Holdco LLC    100 D    Fashion Bug of Walnutport, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug of Warren Plaza, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug of Warren, Inc.    PA    CS Holdco LLC   
100 D    Fashion Bug of Warrenton, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug of Waukegan, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug of
Waynesburg, Inc.    PA    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug of Webster, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug
of Weirton, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of West
Frankfort, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of West Mifflin,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of West Springfield,
Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug of Wharton Square, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug of Whitman Plaza, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug of Williamson, Inc.    PA    CS Holdco LLC
   100 D    Fashion Bug of Williamsport, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Williamstown, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug
of Wilmington, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug of
Woodbridge, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Youngstown, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #8019,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #803, LLC    CO   
CS Holdco II Inc.    100 IA/ND    Fashion Bug Plus #804, Inc.    OR    CS Holdco
LLC    100 IA/ND    Fashion Bug Plus #8040, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug Plus #8041, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug Plus #8046, Inc.    KS    CS Holdco LLC    100 D    Fashion Bug Plus
#8047, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug Plus #8048, Inc.   
TX    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #8049, Inc.    TX    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus #805, LLC    IA    CS Holdco II Inc.
   100 IA/ND    Fashion Bug Plus #8051, Inc.    CA    CS Holdco LLC    100 IA/ND
   Fashion Bug Plus #8057, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion
Bug Plus #8058, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug Plus
#8059, Inc.    CO    CS Holdco LLC    100 D    Fashion Bug Plus #8060, Inc.   
PA    CS Holdco LLC    100 D    Fashion Bug Plus #8062, Inc.    FL    CS Holdco
LLC    100 IA/ND    Fashion Bug Plus #8066, Inc.    OR    CS Holdco LLC    100 D
   Fashion Bug Plus #8067, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion
Bug Plus #8069, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug Plus #807,
LLC    OK    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug Plus
#8072, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #8073, Inc.
   MT    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #8074, Inc.    WV    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus #8077, Inc.    KY    CS Holdco LLC
   100 D    Fashion Bug Plus #8078, Inc.    CA    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug Plus #8079, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug Plus #8080, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug
Plus #863, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 IA/ND   
Fashion Bug Plus #904, Inc.    FL    CS Holdco LLC    100 D    Fashion Bug Plus
#932, Inc.    KY    CS Holdco LLC    100 IA/ND    FASHION BUG PLUS #962, INC.   
WV    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #966, Inc.    WV    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus #970, Inc.    GA    CS Holdco LLC   
100 IA/ND    Fashion Bug Plus #981, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug Plus #985, Inc.    MN    CS Holdco LLC    100 IA/ND    Fashion Bug
Plus #987, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #991,
Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus of Baltimore, Inc.
   MD    CS Holdco LLC    100 IA/ND    Fashion Bug Plus of Essexville, Inc.   
PA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus of Frederick, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug Plus of Mount Greenwood, Inc.    IL    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus of Northwest Plaza, Inc.    PA    CS
Holdco LLC    100 IA/ND    FASHION BUG PLUS OF ST. ALBANS, INC.    WV    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus of Turfland Mall, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus of Worchester, Inc.    MA    CS
Holdco LLC    100 D    Fashion Bug Retail Companies LLC    DE    CS Holdco II
Inc.    100 IA/ND    Fashion Service Fulfillment Corporation    DE    Fashion
Service LLC    100 D    Fashion Service LLC    DE    CS Holdco LLC    100 D   
FB Apparel, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 IA/ND    FB
Distro Distribution Center, LLC    DE    FB Distro, Inc.    100 IA/ND    FB
Distro SM, Inc.    IN    Charming Shoppes, Inc.    100 D    FB Distro, Inc.   
IN    Charming Shoppes of Delaware, Inc.    100 D    FBGC, Inc.    OH    CS
Holdco LLC    100 D    Figi’s Business Services, Inc.    WI    Figi’s, Inc.   
100 D    Figi’s Gift Box, Inc.    WI    Figi’s, Inc.    100 D    Figi’s Gifts,
Inc.    WI    Figi’s, Inc.    100 D    Figi’s, Inc.    WI    Crosstown Traders,
Inc.    100 D    FSHC, Inc.    DE    Charming Shoppes, Inc.    100 D    Home
Etc, Inc.    DE    Chestnut Acquisition Sub, Inc.    100



--------------------------------------------------------------------------------

F    Huambo Limited    Hong Kong    Kirkstone Company Ltd.    100 D    Kafco
Development Co., Inc.    PA    Charming Shoppes, Inc.    100 F    Kirkstone
Company Limited    Hong Kong    FSHC, Inc.    100 F    Kirkstone India Private
Limited    India    Kirkstone Company Ltd.    100 F    KS Investments Ltd.   
Bermuda    Kirkstone Company Ltd.    100 IA/ND    Lane Bryant #4500, LLC    FL
   Lane Bryant, Inc.    100 D    Lane Bryant #4501, LLC    AZ    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #4502, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 D    Lane Bryant #4503, LLC    NJ    Lane Bryant, Inc.
   100 D    Lane Bryant #4504, LLC    TX    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #4505, LLC    DC    Lane Bryant, Inc.    100 D    Lane Bryant #4506,
LLC    IL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4507, LLC    FL   
Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4508, LLC    FL    Lane Bryant,
Inc.    100 D    Lane Bryant #4509, LLC    TX    Lane Bryant, Inc.    100 D   
Lane Bryant #4511, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #4512,
LLC    IN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4513, LLC    IN   
Lane Bryant, Inc.    100 D    Lane Bryant #4515, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 IA/ND    Lane Bryant #4516, LLC    IL    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #4517, LLC    OH    Lane Bryant, Inc.    100 D
   Lane Bryant #4518, LLC    WA    Lane Bryant, Inc.    100 D    Lane Bryant
#4519, LLC    OR    Lane Bryant, Inc.    100 D    Lane Bryant #4520, LLC    ID
   Lane Bryant, Inc.    100 D    Lane Bryant #4522, Inc.    KY    Lane Bryant,
Inc.    100 D    Lane Bryant #4524, LLC    FL    Lane Bryant, Inc.    100 D   
Lane Bryant #4525, LLC    SC    Lane Bryant, Inc.    100 D    Lane Bryant #4526,
LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #4527, LLC    TX    Lane
Bryant, Inc.    100 D    Lane Bryant #4528, LLC    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #4529, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4530, LLC    IL    Lane Bryant, Inc.    100 D    Lane Bryant #4531, LLC
   CO    Lane Bryant, Inc.    100 D    Lane Bryant #4533, LLC    VA    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4534, LLC    IL    Lane Bryant, Inc.
   100 D    Lane Bryant #4535, LLC    FL    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #4537, LLC    VA    Lane Bryant, Inc.    100 D    Lane Bryant #4538,
LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #4539, LLC    CO    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4540, LLC    NJ    Lane Bryant, Inc.
   100 D    Lane Bryant #4541, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #4542, LLC    TX    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #4543, LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant
#4544, LLC    AR    Lane Bryant, Inc.    100 D    Lane Bryant #4545, LLC    FL
   Lane Bryant, Inc.    100 D    Lane Bryant #4546, LLC    WV    Lane Bryant,
Inc.    100 D    Lane Bryant #4547, LLC    FL    Lane Bryant, Inc.    100 D   
Lane Bryant #4548, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 IA/ND
   Lane Bryant #4550, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D   
Lane Bryant #4551, LLC    AZ    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4552, LLC    WA    Lane Bryant, Inc.    100 D    Lane Bryant #4554, LLC    TX
   Lane Bryant, Inc.    100 D    Lane Bryant #4555, LLC    TX    Lane Bryant,
Inc.    100 D    Lane Bryant #4556, LLC    KY    Lane Bryant, Inc.    100 D   
Lane Bryant #4557, LLC    VA    Lane Bryant, Inc.    100 D    Lane Bryant #4558,
LLC    MA    Lane Bryant, Inc.    100 D    Lane Bryant #4559, LLC    NV    Lane
Bryant, Inc.    100 D    Lane Bryant #4560, LLC    AR    Lane Bryant, Inc.   
100 D    Lane Bryant #4561, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4562, LLC    AL    Lane Bryant, Inc.    100 D    Lane Bryant #4563, LLC
   AZ    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4564, LLC    VA    Lane
Bryant, Inc.    100 D    Lane Bryant #4565, LLC    VA    Lane Bryant, Inc.   
100 D    Lane Bryant #4566, LLC    OR    Lane Bryant, Inc.    100 D    Lane
Bryant #4567, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D    Lane
Bryant #4568, LLC    LA    Lane Bryant, Inc.    100 D    Lane Bryant #4569, LLC
   AR    Lane Bryant, Inc.    100 D    Lane Bryant #4570, LLC    NE    Lane
Bryant, Inc.    100 D    Lane Bryant #4571, LLC    ND    Lane Bryant, Inc.   
100 D    Lane Bryant #4572, LLC    OR    Lane Bryant, Inc.    100 D    Lane
Bryant #4573, LLC    AZ    Lane Bryant, Inc.    100 D    Lane Bryant #4574, LLC
   TN    Lane Bryant, Inc.    100 D    Lane Bryant #4575, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #4579, LLC    CO    Lane Bryant, Inc.   
100 D    Lane Bryant #4580, LLC    ID    Lane Bryant, Inc.    100 D    Lane
Bryant #4581, LLC    TN    Lane Bryant, Inc.    100 D    Lane Bryant #4582, LLC
   OH    Lane Bryant, Inc.    100 D    Lane Bryant #4583, LLC    GA    Lane
Bryant, Inc.    100 D    Lane Bryant #4584, LLC    NC    Lane Bryant, Inc.   
100 D    Lane Bryant #4585, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #4586, LLC    AL    Lane Bryant, Inc.    100 D    Lane Bryant #4594, LLC
   TX    Lane Bryant, Inc.    100 D    Lane Bryant #4596, LLC    MS    Lane
Bryant, Inc.    100 D    Lane Bryant #4599, LLC    AL    Lane Bryant, Inc.   
100



--------------------------------------------------------------------------------

D    Lane Bryant #4600, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant
#4610, LLC    UT    Lane Bryant, Inc.    100 D    Lane Bryant #4612, LLC    IL
   Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4615, LLC    PA    Lane Bryant
of Pennsylvania, Inc.    100 D    Lane Bryant #4616, LLC    NJ    Lane Bryant,
Inc.    100 D    Lane Bryant #4617, LLC    PA    Lane Bryant of Pennsylvania,
Inc.    100 D    Lane Bryant #4618, LLC    WA    Lane Bryant, Inc.    100 D   
Lane Bryant #4620 of Saratoga County, LLC    NY    Lane Bryant, Inc.    100 D   
Lane Bryant #4622, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4627, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 IA/ND    Lane
Bryant #4629, LLC    UT    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4631,
LLC    NC    Lane Bryant, Inc.    100 D    Lane Bryant #4633, LLC    LA    Lane
Bryant, Inc.    100 D    Lane Bryant #4634, LLC    MA    Lane Bryant, Inc.   
100 D    Lane Bryant #4638, LLC    PA    Lane Bryant of Pennsylvania, Inc.   
100 D    Lane Bryant #4641, LLC    CO    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #4642, LLC    AZ    Lane Bryant, Inc.    100 D    Lane Bryant #4643, LLC
   IA    Lane Bryant, Inc.    100 D    Lane Bryant #4646 of Horseheads, LLC   
NY    Lane Bryant, Inc.    100 D    Lane Bryant #4647, LLC    CO    Lane Bryant,
Inc.    100 D    Lane Bryant #4652, LLC    NJ    Lane Bryant, Inc.    100 D   
Lane Bryant #4654, LLC    TN    Lane Bryant, Inc.    100 D    Lane Bryant #4655,
LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #4656, LLC    GA    Lane
Bryant, Inc.    100 D    Lane Bryant #4657, LLC    AZ    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #4658, LLC    FL    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #4662, LLC    IN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4663, LLC    WA    Lane Bryant, Inc.    100 D    Lane Bryant #4664, LLC    UT
   Lane Bryant, Inc.    100 D    Lane Bryant #4665, LLC    TX    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #4666, LLC    VA    Lane Bryant, Inc.    100
IA/ND    Lane Bryant #4670, LLC    OR    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #4673, LLC    OK    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4674,
LLC    ID    Lane Bryant, Inc.    100 D    Lane Bryant #4676, LLC    AL    Lane
Bryant, Inc.    100 D    Lane Bryant #4677, LLC    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #4680, LLC    MD    Lane Bryant, Inc.    100 D    Lane
Bryant #4685, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 IA/ND   
Lane Bryant #4686, LLC    CT    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4687, LLC    SD    Lane Bryant, Inc.    100 D    Lane Bryant #4691, LLC    FL
   Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #4693, LLC    NJ    Lane Bryant, Inc.    100 D    Lane Bryant
#4694, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4695, LLC   
FL    Lane Bryant, Inc.    100 D    Lane Bryant #4696, LLC    VA    Lane Bryant,
Inc.    100 D    Lane Bryant #4697, LLC    TX    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #4698, LLC    IN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4699, LLC    VA    Lane Bryant, Inc.    100 D    Lane Bryant #4700, LLC    TX
   Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4703, LLC    TX    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4704, LLC    KS    Lane Bryant, Inc.
   100 D    Lane Bryant #4705, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4706, LLC    LA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4708,
LLC    MT    Lane Bryant, Inc.    100 D    Lane Bryant #4709, LLC    MI    Lane
Bryant, Inc.    100 D    Lane Bryant #4710, LLC    WA    Lane Bryant, Inc.   
100 D    Lane Bryant #4711, LLC    UT    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #4712, LLC    VA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4713,
LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #4714, LLC    OH    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4715, LLC    WI    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #4717, LLC    PA    Lane Bryant of Pennsylvania,
Inc.    100 IA/ND    Lane Bryant #4718, LLC    CT    Lane Bryant, Inc.    100 D
   Lane Bryant #4719, LLC    TN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4721, LLC    IL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4722, LLC   
IL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4725, LLC    OH    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4726, LLC    AZ    Lane Bryant, Inc.
   100 D    Lane Bryant #4727, LLC    WA    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #4728, LLC    OR    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4729, LLC    DE    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4730, LLC   
PA    Lane Bryant of Pennsylvania, Inc.    100 IA/ND    Lane Bryant #4731, LLC
   TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4732, LLC    LA    Lane
Bryant, Inc.    100 D    Lane Bryant #4733, LLC    TN    Lane Bryant, Inc.   
100 D    Lane Bryant #4734, INC.    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4736, LLC    MS    Lane Bryant, Inc.    100 D    Lane Bryant #4737, LLC
   MA    Lane Bryant, Inc.    100 D    Lane Bryant #4738, LLC    PA    Lane
Bryant, Inc.    100 D    Lane Bryant #4741, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 D    Lane Bryant #4742, LLC    VA    Lane Bryant, Inc.
   100 D    Lane Bryant #4743, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant #4744, Inc.    TX    Lane Bryant, Inc.    100 D    Lane Bryant #4745, LLC
   AZ    Lane Bryant, Inc.    100 D    Lane Bryant #4746, LLC    IL    Lane
Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #4747, Inc.    TX    Lane Bryant, Inc.    100 D    Lane Bryant
#4748, LLC    RI    Lane Bryant, Inc.    100 D    Lane Bryant #4749, Inc.    TX
   Lane Bryant, Inc.    100 D    Lane Bryant #4750, LLC    CO    Lane Bryant,
Inc.    100 D    Lane Bryant #4751, LLC    PA    Lane Bryant of Pennsylvania,
Inc.    100 D    Lane Bryant #4752, LLC    WA    Lane Bryant, Inc.    100 D   
Lane Bryant #4753, LLC    KS    Lane Bryant, Inc.    100 D    Lane Bryant #4754,
LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant #4755, LLC    ND    Lane
Bryant, Inc.    100 D    Lane Bryant #4756, LLC    WI    Lane Bryant, Inc.   
100 D    Lane Bryant #4758, LLC    MA    Lane Bryant, Inc.    100 D    Lane
Bryant #4759, LLC    IL    Lane Bryant, Inc.    100 D    Lane Bryant #4760, LLC
   KS    Lane Bryant, Inc.    100 D    Lane Bryant #4761, Inc.    TX    Lane
Bryant, Inc.    100 D    Lane Bryant #4762, LLC    NJ    Lane Bryant, Inc.   
100 D    Lane Bryant #4763, LLC    CT    Lane Bryant, Inc.    100 D    Lane
Bryant #4764, LLC    MD    Lane Bryant, Inc.    100 D    Lane Bryant #4765, Inc.
   TX    Lane Bryant, Inc.    100 D    Lane Bryant #4767, LLC    OK    Lane
Bryant, Inc.    100 D    Lane Bryant #4768, LLC    TN    Lane Bryant, Inc.   
100 D    Lane Bryant #4769, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant #4770, LLC    AR    Lane Bryant, Inc.    100 D    Lane Bryant #4771, LLC
   LA    Lane Bryant, Inc.    100 D    Lane Bryant #4772, LLC    KY    Lane
Bryant, Inc.    100 D    Lane Bryant #4773, Inc.    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #4774, LLC    NY    Lane Bryant, Inc.    100 D    Lane
Bryant #4775, LLC    CT    Lane Bryant, Inc.    100 D    Lane Bryant #4776, LLC
   IN    Lane Bryant, Inc.    100 D    Lane Bryant #4777, LLC    MS    Lane
Bryant, Inc.    100 D    Lane Bryant #4778, Inc.    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #4779, Inc.    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4780, LLC    SC    Lane Bryant, Inc.    100 D    Lane Bryant #4781, Inc.
   TX    Lane Bryant, Inc.    100 D    Lane Bryant #4782, LLC    OH    Lane
Bryant, Inc.    100 D    Lane Bryant #4783, LLC    PA    Lane Bryant, Inc.   
100 D    Lane Bryant #4793, LLC    VA    Lane Bryant, Inc.    100 D    Lane
Bryant #4794, LLC    IN    Lane Bryant, Inc.    100 D    Lane Bryant #4795, LLC
   PA    Lane Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #4796 of
Pelham Manor, LLC    NY    Lane Bryant, Inc.    100 D    Lane Bryant #4797, LLC
   NJ    Lane Bryant, Inc.    100 D    Lane Bryant #4798, LLC    GA    Lane
Bryant, Inc.    100 D    Lane Bryant #4801, LLC    IN    Lane Bryant, Inc.   
100



--------------------------------------------------------------------------------

D    Lane Bryant #4802, LLC    TN    Lane Bryant, Inc.    100 D    Lane Bryant
#4803, LLC    WI    Lane Bryant, Inc.    100 D    Lane Bryant #4805, LLC    FL
   Lane Bryant, Inc.    100 D    Lane Bryant #4806, LLC    FL    Lane Bryant,
Inc.    100 D    Lane Bryant #4807, LLC    FL    Lane Bryant, Inc.    100 D   
Lane Bryant #4808 of Westbury, LLC    NY    Lane Bryant, Inc.    100 D    Lane
Bryant #4810, LLC    NC    Lane Bryant, Inc.    100 D    Lane Bryant #4811, LLC
   CT    Lane Bryant, Inc.    100 D    Lane Bryant #4812, LLC    NC    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6001, LLC    OH    Lane Bryant, Inc.
   100 D    Lane Bryant #6004, LLC    IL    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6005, LLC    NJ    Lane Bryant, Inc.    100 D    Lane Bryant #6006,
LLC    IN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6007, Inc.    PA   
Lane Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6008, Inc.    IL   
Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6010, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant #6012, LLC    MI    Lane Bryant, Inc.    100 D   
Lane Bryant #6013, LLC    KY    Lane Bryant, Inc.    100 D    Lane Bryant #6017,
LLC    LA    Lane Bryant, Inc.    100 D    Lane Bryant #6019, LLC    IN    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6021, LLC    WI    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6028 of Elmhurst, LLC    NY    Lane Bryant, Inc.   
100 D    Lane Bryant #6032, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #6039, LLC    NJ    Lane Bryant, Inc.    100 D    Lane Bryant #6041, LLC
   NJ    Lane Bryant, Inc.    100 D    Lane Bryant #6046, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #6051, LLC    IL    Lane Bryant, Inc.   
100 D    Lane Bryant #6053, LLC    MI    Lane Bryant, Inc.    100 D    Lane
Bryant #6059, LLC    MA    Lane Bryant, Inc.    100 D    Lane Bryant #6065, LLC
   MI    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6075, LLC    TX    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6077, LLC    WI    Lane Bryant, Inc.
   100 D    Lane Bryant #6078, LLC    FL    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6081, LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant #6083,
Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6084, LLC    MI   
Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6088 of Cortlandt, Inc.    NY   
Lane Bryant, Inc.    100 D    Lane Bryant #6097, LLC    IN    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6102, LLC    WI    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6114, LLC    PA    Lane Bryant, Inc.    100 D    Lane Bryant
#6116, LLC    MI    Lane Bryant, Inc.    100 D    Lane Bryant #6118, LLC    GA
   Lane Bryant, Inc.    100 D    Lane Bryant #6120, Inc.    ND    Lane Bryant,
Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #6126, LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant
#6147 of Victor, LLC    NY    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#6149, Inc.    MI    Charming Shoppes, Inc.    100 D    Lane Bryant #6154, LLC
   MA    Lane Bryant, Inc.    100 D    Lane Bryant #6155, LLC    PA    Lane
Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6157, Inc.    AZ    Lane
Bryant, Inc.    100 D    Lane Bryant #6158, LLC    CO    Lane Bryant, Inc.   
100 D    Lane Bryant #6163, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant #6166, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6170, LLC
   TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6177, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #6178, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 IA/ND    Lane Bryant #6179, LLC    AZ    Lane Bryant,
Inc.    100 D    Lane Bryant #6181, Inc.    CT    Lane Bryant, Inc.    100 D   
Lane Bryant #6183, LLC    IL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#6185, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6188, LLC    NJ
   Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6192, LLC    NJ    Lane
Bryant, Inc.    100 D    Lane Bryant #6196, Inc.    MS    Lane Bryant, Inc.   
100 D    Lane Bryant #6202, LLC    VA    Lane Bryant, Inc.    100 D    Lane
Bryant #6205, LLC    MI    Lane Bryant, Inc.    100 D    Lane Bryant #6209, LLC
   WV    Lane Bryant, Inc.    100 D    Lane Bryant #6211, LLC    WA    Lane
Bryant, Inc.    100 D    Lane Bryant #6213, LLC    MD    Lane Bryant, Inc.   
100 D    Lane Bryant #6215, Inc.    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6218, Inc.    SC    Lane Bryant, Inc.    100 D    Lane Bryant #6219, LLC
   TN    Lane Bryant, Inc.    100 D    Lane Bryant #6222, LLC    OR    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6226, Inc.    WA    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6227, LLC    OH    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6228, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant
#6230, Inc.    MA    Lane Bryant, Inc.    100 D    Lane Bryant #6231, LLC    PA
   Lane Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6234, LLC    IN   
Lane Bryant, Inc.    100 D    Lane Bryant #6238, Inc.    CT    Lane Bryant, Inc.
   100 D    Lane Bryant #6243, Inc.    FL    Lane Bryant, Inc.    100 D    Lane
Bryant #6245, Inc.    WI    Lane Bryant, Inc.    100 D    Lane Bryant #6248,
Inc.    AL    Lane Bryant, Inc.    100 D    Lane Bryant #6249, LLC    TX    Lane
Bryant, Inc.    100 D    Lane Bryant #6251, Inc.    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #6257 of Staten Island, LLC    NY    Lane Bryant, Inc.   
100



--------------------------------------------------------------------------------

D    Lane Bryant #6260, Inc.    NC    Lane Bryant, Inc.    100 D    Lane Bryant
#6264, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D    Lane Bryant
#6271, Inc.    NV    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6275, Inc.
   WA    Lane Bryant, Inc.    100 D    Lane Bryant #6278, LLC    WA    Lane
Bryant, Inc.    100 D    Lane Bryant #6280 of Levittown, LLC    NY    Lane
Bryant, Inc.    100 D    Lane Bryant #6282, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 D    Lane Bryant #6288, LLC    SC    Lane Bryant, Inc.
   100 D    Lane Bryant #6290, LLC    OK    Lane Bryant, Inc.    100 D    Lane
Bryant #6291, LLC    IA    Lane Bryant, Inc.    100 D    Lane Bryant #6294, LLC
   FL    Lane Bryant, Inc.    100 D    Lane Bryant #6295, Inc.    PA    Lane
Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6298, LLC    AL    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6300, Inc.    TN    Lane Bryant, Inc.
   100 D    Lane Bryant #6301, LLC    NV    Lane Bryant, Inc.    100 D    Lane
Bryant #6302, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #6315 of
Bayshore, Inc.    NY    Lane Bryant, Inc.    100 D    Lane Bryant #6321, LLC   
NV    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6329, Inc.    GA    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6331, LLC    AZ    Lane Bryant, Inc.
   100 D    Lane Bryant #6336, LLC    KY    Lane Bryant, Inc.    100 D    Lane
Bryant #6341, LLC    IA    Lane Bryant, Inc.    100 D    Lane Bryant #6342, Inc.
   WA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6344, Inc.    FL    Lane
Bryant, Inc.    100 D    Lane Bryant #6345, LLC    DE    Lane Bryant, Inc.   
100 D    Lane Bryant #6350, LLC    VA    Lane Bryant, Inc.    100 D    Lane
Bryant #6353, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6355, LLC
   MS    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6358, Inc.    FL    Lane
Bryant, Inc.    100 D    Lane Bryant #6365, LLC    VA    Lane Bryant, Inc.   
100 D    Lane Bryant #6366, Inc.    OH    Lane Bryant, Inc.    100 D    Lane
Bryant #6369, Inc.    LA    Lane Bryant, Inc.    100 D    Lane Bryant #6371,
Inc.    OH    Lane Bryant, Inc.    100 D    Lane Bryant #6372, Inc.    OH   
Lane Bryant, Inc.    100 D    Lane Bryant #6373 of Shirley, Inc.    NY    Lane
Bryant, Inc.    100 D    Lane Bryant #6374, Inc.    ME    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #6384, Inc.    FL    Lane Bryant, Inc.    100 D    Lane
Bryant #6385, Inc.    IA    Lane Bryant, Inc.    100 D    Lane Bryant #6388, LLC
   WA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6389 of New York, LLC   
NY    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #6390, LLC    AZ    Lane Bryant, Inc.    100 D    Lane Bryant
#6392, LLC    WA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6397, Inc.   
AL    Lane Bryant, Inc.    100 D    Lane Bryant #6399, LLC    WI    Lane Bryant,
Inc.    100 D    Lane Bryant #6401, Inc.    PA    Lane Bryant of Pennsylvania,
Inc.    100 IA/ND    Lane Bryant #6402, Inc.    KY    Charming Shoppes, Inc.   
100 D    Lane Bryant #6404, Inc.    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #6406, Inc.    MI    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6407,
Inc.    MD    Lane Bryant, Inc.    100 D    Lane Bryant #6409, Inc.    TN   
Lane Bryant, Inc.    100 D    Lane Bryant #6417, LLC    MD    Lane Bryant, Inc.
   100 D    Lane Bryant #6419, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #6420, Inc.    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6421,
Inc.    TX    Lane Bryant, Inc.    100 D    Lane Bryant #6428, LLC    MD    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6431, Inc.    VA    Lane Bryant, Inc.
   100 D    Lane Bryant #6432, inc.    AZ    Lane Bryant, Inc.    100 D    Lane
Bryant #6433, Inc.    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6435, LLC
   NJ    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6436, Inc.    TX    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6440, Inc.    MD    Lane Bryant, Inc.
   100 D    Lane Bryant #6442, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6446, LLC    GA    Lane Bryant, Inc.    100 D    Lane Bryant #6456, Inc.
   NJ    Lane Bryant, Inc.    100 D    Lane Bryant #6457 of Buffalo, Inc.    NY
   Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6458, Inc.    IN    Lane
Bryant, Inc.    100 D    Lane Bryant #6461, Inc.    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #6464, Inc.    MI    Lane Bryant, Inc.    100 D    Lane
Bryant #6466, Inc.    FL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6469,
LLC    VA    Lane Bryant, Inc.    100 D    Lane Bryant #6470, LLC    CO    Lane
Bryant, Inc.    100 D    Lane Bryant #6474, LLC    FL    Lane Bryant, Inc.   
100 D    Lane Bryant #6478, Inc.    FL    Lane Bryant, Inc.    100 D    Lane
Bryant #6479, LLC    NC    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6480,
Inc.    VA    Lane Bryant, Inc.    100 D    Lane Bryant #6481, LLC    WI    Lane
Bryant, Inc.    100 D    Lane Bryant #6484, LLC    NJ    Lane Bryant, Inc.   
100 D    Lane Bryant #6485, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6490, LLC    CO    Lane Bryant, Inc.    100 D    Lane Bryant #6491, LLC
   SC    Lane Bryant, Inc.    100 D    Lane Bryant #6494, LLC    NC    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6498, LLC    VA    Lane Bryant, Inc.
   100 D    Lane Bryant #6499, LLC    OH    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6503, Inc.    PA    Lane Bryant of Pennsylvania, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Lane Bryant #6510, Inc.    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6521, LLC    IL    Lane Bryant, Inc.    100 D    Lane Bryant #6522, LLC
   GA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6531, LLC    FL    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6534, Inc.    CO    CS Holdco LLC   
100 D    Lane Bryant #6537, LLC    CT    Lane Bryant, Inc.    100 D    Lane
Bryant #6540, Inc.    TX    Lane Bryant, Inc.    100 D    Lane Bryant #6541, LLC
   OR    Lane Bryant, Inc.    100 D    Lane Bryant #6542, Inc.    UT    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6545, Inc.    NJ    Lane Bryant, Inc.
   100 D    Lane Bryant #6557, LLC    TN    Lane Bryant, Inc.    100 D    Lane
Bryant #6558, Inc.    TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6560,
Inc.    GA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6561, Inc.    IN   
Lane Bryant, Inc.    100 D    Lane Bryant #6563 of New Hartford, LLC    NY   
Lane Bryant, Inc.    100 D    Lane Bryant #6565, LLC    LA    Lane Bryant, Inc.
   100 D    Lane Bryant #6566, LLC    SC    Lane Bryant, Inc.    100 D    Lane
Bryant #6570, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6572,
LLC    IL    Lane Bryant, Inc.    100 D    Lane Bryant #6577, LLC    GA    Lane
Bryant, Inc.    100 D    Lane Bryant #6581, LLC    IN    Lane Bryant, Inc.   
100 D    Lane Bryant #6582, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6586, LLC    AL    Lane Bryant, Inc.    100 D    Lane Bryant #6587, LLC
   AR    Lane Bryant, Inc.    100 D    Lane Bryant #6588, LLC    OH    Lane
Bryant, Inc.    100 D    Lane Bryant #6603, LLC    OR    Lane Bryant, Inc.   
100 D    Lane Bryant #6606, LLC    MD    Lane Bryant, Inc.    100 D    Lane
Bryant #6615, LLC    NH    Lane Bryant, Inc.    100 D    Lane Bryant #6617, LLC
   FL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6622, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #6623, Inc.    AZ    Lane Bryant, Inc.   
100 D    Lane Bryant #6637, LLC    GA    Lane Bryant, Inc.    100 D    Lane
Bryant #6644, LLC    NC    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6646,
LLC    WA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6649, Inc.    TX   
Charming Shoppes, Inc.    100 D    Lane Bryant #6651, LLC    OH    Lane Bryant,
Inc.    100 D    Lane Bryant #6652, LLC    FL    Lane Bryant, Inc.    100 D   
Lane Bryant #6654, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D   
Lane Bryant #6655, LLC    SC    Lane Bryant, Inc.    100 D    Lane Bryant #6657,
LLC    ME    Lane Bryant, Inc.    100 D    Lane Bryant #6658, LLC    WI    Lane
Bryant, Inc.    100 D    Lane Bryant #6659, LLC    IA    Lane Bryant, Inc.   
100 D    Lane Bryant #6666 of Poughkeepsie, LLC    NY    Lane Bryant, Inc.   
100



--------------------------------------------------------------------------------

D    Lane bryant #6668, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant
#6671, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #6674, LLC    MN
   Lane Bryant, Inc.    100 D    Lane Bryant #6679, LLC    WV    Lane Bryant,
Inc.    100 D    Lane Bryant #6680, LLC    NE    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6681, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant
#6682, LLC    UT    Lane Bryant, Inc.    100 D    Lane bryant #6685, LLC    OK
   Lane Bryant, Inc.    100 D    Lane Bryant #6686, LLC    KY    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #6689 of Clifton Park, LLC    NY    Lane
Bryant, Inc.    100 D    Lane Bryant #6690, LLC    MN    Lane Bryant, Inc.   
100 D    Lane Bryant #6692, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #6693, LLC    MN    Lane Bryant, Inc.    100 D    Lane Bryant #6696, LLC
   AL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6699, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #6703, LLC    PA    Lane Bryant, Inc.   
100 D    Lane Bryant #6704, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant #6708, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6709, LLC
   OK    Lane Bryant, Inc.    100 D    Lane Bryant #6710, LLC    MI    Lane
Bryant, Inc.    100 D    Lane Bryant #6711, LLC    AL    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #6713, LLC    CO    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6719, LLC    MD    Lane Bryant, Inc.    100 D    Lane Bryant #6721,
LLC    NC    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6725, LLC    IL   
Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6729, LLC    OH    Lane Bryant,
Inc.    100 D    Lane Bryant #6740, LLC    WI    Lane Bryant, Inc.    100 D   
Lane Bryant #6741, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6743,
LLC    OK    Lane Bryant, Inc.    100 D    Lane Bryant #6745, LLC    MI    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6746, Inc.    MN    Lane Bryant, Inc.
   100 D    Lane Bryant #6750 of East Northport, LLC    NY    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6755, LLC    MN    Lane Bryant, Inc.    100 D   
Lane Bryant #6756, LLC    AR    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#6758, LLC    MI    Lane Bryant, Inc.    100 D    Lane Bryant #6759, LLC    MI
   Lane Bryant, Inc.    100 D    Lane Bryant #6760, LLC    NJ    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #6762 of Queens, LLC    NY    Lane Bryant, Inc.
   100 D    Lane Bryant #6763, LLC    MD    Lane Bryant, Inc.    100 D    Lane
Bryant #6765, LLC    WA    Lane Bryant, Inc.    100 D    Lane Bryant #6766, LLC
   OK    Lane Bryant, Inc.    100 D    Lane Bryant #6767, LLC    TN    Lane
Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #6771, LLC    AL    Lane Bryant, Inc.    100 D    Lane Bryant
#6772, LLC    ID    Lane Bryant, Inc.    100 D    Lane Bryant #6773, LLC    IN
   Lane Bryant, Inc.    100 D    Lane Bryant #6778, LLC    SC    Lane Bryant,
Inc.    100 D    Lane Bryant #6782, LLC    TX    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6784, LLC    OK    Lane Bryant, Inc.    100 D    Lane Bryant
#6786, LLC    NC    Lane Bryant, Inc.    100 D    Lane Bryant #6788, LLC    IL
   Lane Bryant, Inc.    100 D    Lane Bryant #6792 of Brooklyn, LLC    NY   
Lane Bryant, Inc.    100 D    Lane Bryant #6794, Inc.    IL    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6796, LLC    TX    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6803, Inc.    PA    Charming Shoppes, Inc.    100 D    Lane
Bryant #6804, LLC    MI    Lane Bryant, Inc.    100 D    Lane Bryant #6808, LLC
   NV    Lane Bryant, Inc.    100 D    Lane Bryant #6809, LLC    MA    Lane
Bryant, Inc.    100 D    Lane Bryant #6812, LLC    NC    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #6816, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant #6817 of Buffalo, LLC    NY    Lane Bryant, Inc.    100 D    Lane Bryant
#6823, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6828 of
Middletown, LLC    NY    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6830,
Inc.    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6832, LLC    NJ    Lane
Bryant, Inc.    100 D    Lane Bryant #6833, LLC    NC    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #6836, Inc.    WI    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6850, Inc.    GA    Lane Bryant, Inc.    100 D    Lane Bryant
#6853, LLC    MN    Lane Bryant, Inc.    100 D    Lane Bryant #6854, LLC    IL
   Lane Bryant, Inc.    100 D    Lane Bryant #6856, LLC    OH    Lane Bryant,
Inc.    100 D    Lane Bryant #6859, Inc.    VA    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6862, Inc.    FL    Lane Bryant, Inc.    100 D    Lane Bryant
#6864, LLC    FL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6873, Inc.   
MA    Charming Shoppes, Inc.    100 D    Lane Bryant #6875, LLC    CT    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6877, LLC    GA    Lane Bryant, Inc.
   100 D    Lane Bryant #6879, LLC    NV    Lane Bryant, Inc.    100 D    Lane
Bryant #6882, LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant #6883, LLC
   AZ    Lane Bryant, Inc.    100 D    Lane Bryant #6891, LLC    PA    Lane
Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6892, LLC    MS    Lane
Bryant, Inc.    100 D    Lane Bryant #6895, LLC    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #6896, LLC    IN    Lane Bryant, Inc.    100 D    Lane
Bryant #6898, LLC    NV    CSGC, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #6899, LLC    MA    Lane Bryant, Inc.    100 D    Lane Bryant
#6901, LLC    FL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6905, LLC   
IL    Lane Bryant, Inc.    100 D    Lane Bryant #6907, Inc.    OH    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6909, LLC    VA    Lane Bryant, Inc.
   100 D    Lane Bryant #6910 of Bayside, LLC    NY    Lane Bryant, Inc.    100
D    Lane Bryant #6915, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant
#6916, LLC    GA    Lane Bryant, Inc.    100 D    Lane Bryant #6917, LLC    MD
   Lane Bryant, Inc.    100 D    Lane Bryant #6931, LLC    NC    Lane Bryant,
Inc.    100 D    Lane Bryant #6933, LLC    IN    Lane Bryant, Inc.    100 D   
Lane Bryant #6936, LLC    IN    Lane Bryant, Inc.    100 D    Lane Bryant #6937,
LLC    UT    Lane Bryant, Inc.    100 D    Lane Bryant #6939, LLC    MD    Lane
Bryant, Inc.    100 D    Lane Bryant #6943, LLC    OH    Lane Bryant, Inc.   
100 D    Lane Bryant #6945 of Henrietta, LLC    NY    Lane Bryant, Inc.    100
IA/ND    Lane Bryant #6948, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant #6955, LLC    KY    Lane Bryant, Inc.    100 D    Lane Bryant #6957, LLC
   VA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6960, LLC    FL    Lane
Bryant, Inc.    100 D    Lane Bryant #6962 of Valley Stream, LLC    NY    Lane
Bryant, Inc.    100 D    Lane Bryant #6968, LLC    MI    Lane Bryant, Inc.   
100 D    Lane Bryant #6974, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant #6979, LLC    MN    Lane Bryant, Inc.    100 D    Lane Bryant 4510, Inc.
   CA    Lane Bryant, Inc.    100 D    Lane Bryant 4521, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 4523, LLC    MO    Lane Bryant, Inc.    100
D    Lane Bryant 4532, LLC    MO    Lane Bryant, Inc.    100 D    Lane Bryant
4536, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 4549, Inc.    CA
   Lane Bryant, Inc.    100 D    Lane Bryant 4553, LLC    MO    Lane Bryant,
Inc.    100 D    Lane Bryant 4577, Inc.    CA    Lane Bryant, Inc.    100 D   
Lane Bryant 4578, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 4679,
Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant 4682, Inc.    CA   
Lane Bryant, Inc.    100 D    Lane Bryant 4688, Inc.    CA    Lane Bryant, Inc.
   100 D    Lane Bryant 4723, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 4740, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 4766, Inc.
   CA    Lane Bryant, Inc.    100 D    Lane Bryant 4800, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 4804, Inc.    CA    Lane Bryant, Inc.   
100 D    Lane Bryant 6038, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6042, Inc.    CA    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant 6044, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant
6045, Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant 6064, Inc.   
CA    Lane Bryant, Inc.    100 D    Lane Bryant 6067, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant 6122, Inc.    CA    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant 6130, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant
6134, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6161, Inc.    CA
   Lane Bryant, Inc.    100 D    Lane Bryant 6198, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant 6261, Inc.    CA    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant 6265, Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
6310, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6318, Inc.    CA
   Lane Bryant, Inc.    100 D    Lane Bryant 6319, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant 6324, Inc.    MO    Lane Bryant, Inc.    100 D   
Lane Bryant 6328, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6330,
Inc.    MO    Lane Bryant, Inc.    100 IA/ND    Lane Bryant 6370, Inc.    CA   
Lane Bryant, Inc.    100 D    Lane Bryant 6391, Inc.    CA    Lane Bryant, Inc.
   100 D    Lane Bryant 6394, Inc.    CA    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant 6396, LLC    MO    Lane Bryant, Inc.    100 D    Lane Bryant 6398,
Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6405, LLC    MO    Lane
Bryant, Inc.    100 D    Lane Bryant 6496, LLC    MO    Lane Bryant, Inc.    100
IA/ND    Lane Bryant 6520, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6525, LLC    MO    Lane Bryant, Inc.    100 D    Lane Bryant 6529, Inc.
   CA    Lane Bryant, Inc.    100 D    Lane Bryant 6543, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 6547, Inc.    CA    Lane Bryant, Inc.   
100 D    Lane Bryant 6559, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6575, Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant 6616,
Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6618, LLC    MO    Lane
Bryant, Inc.    100 D    Lane Bryant 6625, Inc.    CA    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant 6642, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6662, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6684, LLC
   MO    Lane Bryant, Inc.    100 D    Lane Bryant 6688, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 6701, Inc.    CA    Lane Bryant, Inc.   
100 D    Lane Bryant 6722, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6785, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6789, Inc.
   CA    Lane Bryant, Inc.    100 D    Lane Bryant 6861, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 6878, LLC    MO    Lane Bryant, Inc.    100
IA/ND    Lane Bryant 6889, Inc.    CA    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant 6894, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant
6918, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6919, Inc.    CA
   Lane Bryant, Inc.    100 D    Lane Bryant 6927, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant 6966, Inc.    CA    Lane Bryant, Inc.    100 D   
Lane Bryant of Pennsylvania, Inc.    PA    Lane Bryant, Inc.    100 D    Lane
Bryant Outlet #4101 of Waterloo, LLC    NY    Outlet Division Store Co., Inc.   
100 D    Lane Bryant Outlet #4104, LLC    IL    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4105, LLC    CO    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4107, LLC    MA    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4108, LLC    TX    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4109, LLC    LA    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4112, LLC    TX   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4113, LLC    PA
   Outlet Division Store Co., Inc.    100 IA/ND    Lane Bryant Outlet
#4114/Petite Sophisticate Outlet, LLC    IL    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4115, LLC    GA    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4116, LLC    TX    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4120 of Lake George, LLC    NY   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4121, LLC    FL
   Outlet Division Store Co., Inc.    100 IA/ND    Lane Bryant Outlet
#4122/Petite Sophisticate Outlet, LLC    FL    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4123, LLC    TX    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4124, LLC    KS    Outlet Division Store
Co., Inc.    100 IA/ND    Lane Bryant Outlet #4127, LLC    VT    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4129, LLC    OR    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4131, LLC    GA   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4132, LLC    TN
   Outlet Division Store Co., Inc.    100 IA/ND    Lane Bryant Outlet
#4133/Petite Sophisticate Outlet, LLC    NJ    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4136, LLC    SC    Outlet Division Store Co.,
Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant Outlet #4137, LLC    NH    Outlet Division Store Co., Inc.   
100 D    Lane Bryant Outlet #4138, LLC    IA    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4139, LLC    NJ    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4141, LLC    VA    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4142, LLC    OH    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4143, LLC    IN    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4145, LLC    FL   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4146, LLC    FL
   Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4148, LLC   
MS    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4149, LLC
   LA    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4150,
LLC    NV    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet
#4151, LLC    AL    Outlet Division Store Co., Inc.    100 D    Lane Bryant
Outlet #4153, LLC    TN    Outlet Division Store Co., Inc.    100 D    Lane
Bryant Outlet #4155, LLC    AL    Outlet Division Store Co., Inc.    100 D   
Lane Bryant Outlet #4156, LLC    OK    Outlet Division Store Co., Inc.    100
IA/ND    Lane Bryant Outlet #4157/Petite Sophisticate Outlet, LLC    VA   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4158 of Deer
Park, LLC    NY    Outlet Division Store Co., Inc.    100 D    Lane Bryant
Outlet #4159, LLC    VT    Outlet Division Store Co., Inc.    100 D    Lane
Bryant Outlet #4161, LLC    ID    Outlet Division Store Co., Inc.    100 IA/ND
   Lane Bryant Outlet #4162, LLC    NV    Outlet Division Store Co., Inc.    100
D    Lane Bryant Outlet #4163 of Olean, LLC    NY    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4165, LLC    AZ    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4168, LLC    NV    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4171, LLC    IL    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4172 of Dunkirk, LLC   
NY    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4173, LLC
   IL    Outlet Division Store Co., Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant Outlet #4174, Inc.    TX    Outlet Division Store Co., Inc.   
100 D    Lane Bryant Outlet #4175, LLC    SC    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4179, LLC    NV    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4180, LLC    GA    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4182, LLC    NJ    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4183, LLC    NH    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4184, LLC    IN   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4185, LLC    OR
   Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4186, Inc.   
TX    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4190, LLC
   AZ    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4191,
LLC    AZ    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet
#4192, LLC    WI    Outlet Division Store Co., Inc.    100 D    Lane Bryant
Outlet #4193, LLC    VA    Outlet Division Store Co., Inc.    100 D    Lane
Bryant Outlet #4196, LLC    FL    Outlet Division Store Co., Inc.    100 D   
Lane Bryant Outlet #4239 of Riverhead, LLC    NY    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4240, LLC    GA    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4254, LLC    NC    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4272, LLC    TN    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4279, Inc.    TX   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4320, LLC    TX
   Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4322, LLC   
NC    Outlet Division Store Co., Inc.    100 IA/ND    Lane Bryant Outlet #4342,
LLC    NE    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet
#4343, LLC    MI    Outlet Division Store Co., Inc.    100 D    Lane Bryant
Outlet 4106, Inc.    CA    Outlet Division Store Co., Inc.    100 IA/ND    Lane
Bryant Outlet 4124, LLC    MO    Outlet Division Store Co., Inc.    100 D   
Lane Bryant Outlet 4164, LLC    MO    Outlet Division Store Co., Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant Outlet 4189, LLC    MO    Outlet Division Store Co., Inc.   
100 D    Lane Bryant Outlet 4237, Inc.    CA    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet 4324, Inc.    CA    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Purchasing Corp.    OH    Lane Bryant, Inc.    100
IA/ND    Lane Bryant Woman Catalog, Inc.    DE    Chestnut Acquisition Sub, Inc.
   100 D    Lane Bryant, Inc.    DE    Charming Shoppes, Inc.    100 D    Lane
Bryant/Cacique #4576, LLC    MA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4588, LLC    GA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4589, LLC    AR    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4590, LLC    TN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4591, LLC    VA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4592 of Vestal, LLC    NY    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4593, LLC    FL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4595, LLC    LA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4597, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4598, LLC    LA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4601, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4602, LLC    CO    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4603, LLC    TN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4605, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4606, LLC    OK    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4607, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4608, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4609, LLC    FL    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4613, LLC    IN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4614, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4621, LLC    MI    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4623, LLC    AL    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Lane Bryant/Cacique #4624, LLC    AL    Lane Bryant, Inc.    100 D   
Lane Bryant/Cacique #4625, LLC    FL    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4626, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D   
Lane Bryant/Cacique #4630, LLC    WA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4632, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4635, LLC    IL    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4637, LLC    MA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4640, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4644, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4645, LLC    NJ    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4648, LLC    MI    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4650, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4651, LLC    MA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4653, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4659, LLC    SC    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4660, LLC    GA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4661, LLC    TN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4667, LLC    OK    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4668, LLC    LA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4669, LLC    KS    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4671, LLC    MD    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4672, LLC    MI    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4675, LLC    CO    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4678, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4681, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4683, LLC    MI    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant/Cacique #4692, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4701, LLC    WI    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4702, LLC    GA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4707, LLC    FL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4720, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4724, LLC    MN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6203, LLC    IN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6304 of Albany, LLC    NY    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6354, LLC    FL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6375, LLC    IA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6387, LLC    NM    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6518, LLC    AL    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #6553, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D   
Lane Bryant/Cacique #6579, LLC    VA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #6944, LLC    LA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6948, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6963 of West Nyack, LLC    NY    Lane Bryant, Inc.    100 D   
Lane Bryant/Cacique 4604, LLC    MO    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique 4619, Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique 4628, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique 4636, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique 4649, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique 4689, Inc.    CA    Lane Bryant, Inc.    100 D    LB
International Licensing, Inc.    DE    Lane Bryant Purchasing Corp.    100 F   
LB International Sales Limited    Hong Kong    FSHC, Inc.    100 D    LOS #8257,
LLC    AZ    Chestnut Acquisition Sub, Inc.    100 IA/ND    Macomb #2619
Development Co., Inc.    IL    Kafco Development Co., Inc.    100



--------------------------------------------------------------------------------

IA/ND    Modern Woman #6002, Inc.    DE    Catherines Woman Delaware, Inc.   
100 D    Modern Woman Holdings, Inc.    DE    CSD Acquisition Corp.    100 D   
Modern Woman Specialty, Inc.    CA    Modern Woman Holdings, Inc.    100 D   
Outlet Division Management Co., Inc.    DE    Charming Shoppes, Inc.    100 D   
Outlet Division Store Co., Inc.    DE    Outlet Division Management Co., Inc.   
100 IA/ND    Petite Sophisticate #7301, LLC    TX    Petite Sophisticate, Inc.
   100 IA/ND    Petite Sophisticate #7302, LLC    TX    Petite Sophisticate,
Inc.    100 IA/ND    Petite Sophisticate #7303, LLC    TX    Petite
Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7304, LLC    TX   
Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7305, LLC    TX
   Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7306, LLC   
TX    Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7307, LLC
   VA    Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7308,
LLC    MD    Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate
#7309, LLC    VA    Petite Sophisticate, Inc.    100 IA/ND    Petite
Sophisticate #7310, LLC    TX    Petite Sophisticate, Inc.    100 IA/ND   
Petite Sophisticate #7311, LLC    TX    Petite Sophisticate, Inc.    100 D   
Petite Sophisticate Management Co., Inc.    DE    Charming Shoppes, Inc.    100
IA/ND    Petite Sophisticate Outlet #4408, LLC    TX    Outlet Division Store
Co., Inc.    100 D    Petite Sophisticate, Inc.    DE    Petite Sophisticate
Management Co., Inc.    100 IA/ND    Price Appeal #5001 of Staten Island, Inc.
   NY    Catherines, Inc.4    100 D    PSTM, Inc.    DE    Charming Shoppes,
Inc.    100 IA/ND    Rolla #2685 Development Co., Inc.    MO    Kafco
Development Co., Inc.    100 F    Saddle Sound Company Limited    Hong Kong   
Kirkstone Company Ltd.    100 IA/ND    San Angelo #2973 Development Co., Inc.   
TX    Kafco Development Co., Inc.    100

 

4 

The Acquired Company has been unable to obtain definitive confirmation with
respect to the direct owner of Price Appeal #5001 of Staten Island, Inc. To the
Acquired Company’s best knowledge, Catherines Inc. is the direct owner of such
subsidiary. The Acquired Company is the indirect owner of 100% of the equity
interest in such subsidiary. Price Appeal #5001 of Staten Island, Inc. conducts
no operations and owns no assets.



--------------------------------------------------------------------------------

D    Shoetrader, Inc.    PA    Chestnut Acquisition Sub, Inc.    100 D    Sierra
Nevada Factoring, Inc.    NV    Lane Bryant, Inc.    100 D    Sonsi, Inc.    DE
   Charming Shoppes, Inc.    100 D    Spirit of America, Inc.    DE    Fashion
Service LLC    100 IA/ND    The Answer #5461, Inc.    VA    Catherines, Inc.   
100 IA/ND    The Answer #5469, Inc    TN    Catherines, Inc.    100 IA/ND    The
Answer #5542, Inc.    VA    Catherines, Inc.    100 IA/ND    The Answer #5640,
Inc.    GA    Catherines, Inc.    100 F    Trimoland Limited    Hong Kong   
Kirkstone Company Ltd.    100 IA/ND    Victoria #2972 Development Co., Inc.   
TX    Kafco Development Co., Inc.    100 IA/ND    White Marsh Distribution, LLC
   MD    Charming Shoppes of Delaware, Inc.    100 D    Winks Lane, Inc.    PA
   Charming Shoppes, Inc.    100 F    Yardarm Trading Limited    Hong Kong   
Kirkstone Company Ltd.    100 IA/ND    Yucca #2524 Development Co., Inc.    CA
   Kafco Development Co., Inc.    100 JV    Zafu, Inc.    DE    Charming
Shoppes, Inc.    9.9



--------------------------------------------------------------------------------

Schedule 3.13

Insurance

Company:

 

COVERAGE

  

CURRENT

CARRIER

  

CURRENT

BROKER

  

EXPIRATION

  

CURRENT

LIMIT

/ VALUE

PROPERTY

incl B & M

   ZURICH AMERICAN    AJG    8/1/12   

275MM

/ 2,091,234,904

property values

OCEAN CARGO    AGSC MARINE INS.    HYLANT    11/1/12   

15MM

/ 3,100,000,000 sales

PENSION BOND

(dressbarn inc.)

   EXECUTIVE RISK    ARC    1/20/13    1MM

PENSION BOND

(Tween)

   TRAVELERS    HYLANT    11/25/12    500,000

GENERAL

LIABILITY

   LIBERTY MUTUAL    USI NORTHEAST    8/1/12   

1MM

/ 3,100,000,000 sales

GENERAL

LIABILITY (CANADA)

   LIBERTY INTERNATIONAL CANADA    JONES BROWN    8/1/12    992,214 CAN $ AUTO
ALL STATES    LIBERTY MUTUAL    USI NORTHEAST    8/1/12   

1MM

/ 228 vehicles

UMBRELLA    CONTINENTAL CASUALTY    USI NORTHEAST    8/1/12    25,000,000 EXCESS
UMBRELLA    NATIONAL SURETY    USI NORTHEAST    8/1/12   

50,000,000 XS 25,000,000

TOTAL LIMITS BETWEEN UMBRELLA AND EXCESS - $75MM

EXCESS UMBRELLA    FEDERAL INSURANCE CO.    USI NORTHEAST    8/1/12   

25,000,000 XS

75,000,000

TOTAL LIMITS BETWEEN UMBRELLA AND BOTH EXCESS - $100MM

WORKERS COMPENSATION

ALL STATES

   SAFETY NATIONAL CASUALTY CORP.    MARSH    8/1/12   

STATUTORY

/ 420,523,819 payroll



--------------------------------------------------------------------------------

WORKERS COMPENSATION

CANADA

   ONTARIO WORKPLACE SAFETY & INSURANCE BOARD    DIRECT    1/1/13    STATUTORY

WORKERS COMPENSATION

PUERTO RICO

  

PUERTO RICO

INSURANCE BOARD

   DIRECT    6/30/12    STATUTORY

DIRECTORS &

OFFICERS

   FEDERAL    ARC    5/31/13    10,000,000 EXCESS DIRECTORS & OFFICERS    ZURICH
AMERICAN    ARC    5/31/13   

10,000,000 XS 10,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS - $20MM

EXCESS DIRECTORS & OFFICERS    ILLINOIS NATIONAL    ARC    5/31/13   

10,000,000 XS 20,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS - $30MM

EXCESS DIRECTORS & OFFICERS    FEDERAL    ARC    5/31/13   

10,000,000 XS 30,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS - $40MM

EXCESS DIRECTORS & OFFICERS    STARR INDEMNITY AND LIABILITY    ARC    5/31/13
  

10,000,000 XS 40,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS - $50MM

EXCESS DIRECTORS & OFFICERS    ALLIED WORLD ASSURANCE    ARC    5/31/13   

10,000,000 XS 50,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS - $60MM

EXCESS DIRECTORS & OFFICERS (SIDE A COVERAGE)    WESTCHESTER FIRE INSURANCE   
ARC    5/31/13   

10,000,000 XS 60,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS - $70MM



--------------------------------------------------------------------------------

FIDUCIARY    EXECUTIVE RISK    ARC    7/29/12    10,000,000 STORAGE TAKE
LIABILITY (933 INSPIRATION LLC-MAHWAH, NJ)    ACE AMERICAN    RISK STRATEGIES   
5/10/13    5,000,000 MEDIA, INTELLECTUAL PROPERTY & NETWORK SECURITY LIABILITY
   LLOYDS, BRIT, KILN, BARBICAN    HYLANT    10/1/12    10,000,000

Acquired Company:

 

COVERAGE

  

CURRENT

CARRIER

  

CURRENT

BROKER

  

EXPIRATION

  

CURRENT

LIMIT

/VALUE

PROPERTY

INCL B & M

  

TRAVELER’S PROPERTY & CASUALTY COMPANY

 

ZURICH AMERICAN

   WILLIS    3/1/2013   

200MM

 

/1,615,519,896

Property Values

CARGO MARINE    STARR INDEMNITY & LIABILITY CO.    ARTHUR J. GALLAGHER   
3/1/2013   

20MM

Sales:

/1,970,447,000

GENERAL LIABILITY    CNA    ECBM    5/1/2013   

750,000 per occ

250,000 retention

Sales:

1,970,447,000

COMMERCIAL AUTO    CNA    ECBM    5/1/2013   

1MM

 

196 vehicles

UMBRELLA

1ST LAYER

   ZURICH    ECBM    5/1/2013    25,000,000

EXCESS

2ND LAYER

   CNA    ECBM    5/1/2013   

25,000,000 XS

25,000,000

EXCESS

3RD LAYER

   OHIO CASUALTY    ECBM    5/1/2013   

25,000,000 XS

50,000,000

EXCESS

4TH LAYER

   CHUBB    ECBM    5/1/2013   

25,000,000 XS

75,000,000

WORKER’S COMPENSATION – ALL STATES EXCEPT CA, OR, WI    CNA    ECBM    5/1/2013
  

Statutory

 

Payroll: 274,004,223



--------------------------------------------------------------------------------

WORKER’S COMPENSATION – CA ONLY    CNA    ECBM    5/1/2013   

Statutory

 

Payroll: 21,829,634

WORKER’S COMPENSATION –

OR/WI

   CNA    ECBM    5/1/2013   

Statutory

 

Payroll: 26,546,545

EXCESS WC – OH    SAFETY NATIONAL    ECBM    10/1/2012    25,000,000
INTERNATIONAL LIABILITY    ACE    ECBM    5/1/2013    1,000,000 POLLUTION (UNDER
GROUND STORAGE TANK)    ZURICH    ECBM    10/18/2012    1,000,000 PRODUCT
CONTAMINATION    CHARTIS    ECBM    5/10/2013    2,000,000 DIRECTORS/ OFFICERS
   CHUBB    MARSH    4/1/2013    15,000,000 EXCESS D/O    CHARTIS    MARSH   
4/1/2013    10,000,000 xs 15,000,000 EXCESS D/O    ALLIED WORLD    MARSH   
4/1/2013    10,000,000 xs 25,000,000 EXCESS D/O    ACE    MARSH    4/1/2013   
10,000,000 xs 35,000,000 EXCESS D/O    TRAVELERS    MARSH    4/1/2013   
5,000,000 xs 45,000,000 SIDE A    CHUBB    MARSH    4/1/2013    10,000,000 xs
50,000,000 FIDUCIARY    CHUBB    MARSH    4/1/2013    10,000,000 EMPLOYED
LAWYERS    CHUBB    MARSH    4/1/2013    2,000,000 PRIVACY NETWORK LIABILITY   
ACE    MARSH    1/1/2013    10,000,000



--------------------------------------------------------------------------------

Schedule 3.18

Credit Card Arrangements

Company:

 

1. Vantiv (formerly Fifth Third Bank)

Attention: Jay Buchheim

8500 Governor’s Hill Drive

Cincinnati, OH 45249

 

2. American Express

P.O. Box 981540

El Paso, TX 79998

 

3. Discover Network

P.O. Box 3011

New Albany, OH 43054-3011

 

4. Alliance Data Systems

CAD 4/ Support Accounting

3100 Easton Square Place Road

Columbus, OH 43219

 

5. Fifth Third Securities

MD 1MOB2A

5050 Kingsley Drive

Cincinnati, OH 45263

 

6. Bank of America Merchant Services

3975 NW 120th Avenue

Coral Springs, FL 33065

 

7. Discover Financial Services

2500 Lake Cook Road (RW2)

Riverwoods, IL 60015

 

8. Alliance Data Systems

3100 Easton Square Place Road

Columbus, OH 43219

 

9. American Express

1120 Avenue of the Americas

New York, NY 10036



--------------------------------------------------------------------------------

Acquired Company:

 

1. Proprietary Credit Card Plan Agreement dated August 12, 2009, as amended,
between World Financial Network Bank and Lane Bryant, Inc., Outlet Division
Management Co., Inc., and Petite Sophisticate, Inc.

 

2. Proprietary Credit Card Plan Agreement dated August 12, 2009, as amended,
between World Financial Network Bank and Catherines, Inc.

 

3. Proprietary Credit Card Plan Agreement dated August 12, 2009, as amended,
between World Financial Network Bank and Fashion Bug Retail Companies, LLC.

 

4. Bank Card Merchant Agreement between Vantiv, LLC f/k/a Fifth Third Processing
Solutions, LLC (successor to Fifth Third Bank) and Charming Shoppes of Delaware,
Inc. (successor to Crosstown Traders, Inc.) dated January 31, 2005, as amended,
relating to processing of credit cards.

 

5. Merchant Agreement among BA Merchant Services, LLC, Bank of America, N.A.,
and Charming Shoppes of Delaware, Inc. dated June 5, 2001, as amended.

 

6. Merchant Services Agreement between DFS Services, LLC and Charming Shoppes of
Delaware, Inc. dated October 1, 2006, as amended, relating to acceptance of
Discover card.

 

7. Agreement for American Express Card Acceptance between American Express
Travel Related Services Company, Inc. and Crosstown Traders, Inc. dated
September 15, 2003, as amended.

 

8. Merchant Agreement dated November 11, 2011 between PayPal, Inc., Bill Me
Later, Inc. and Catherines, Inc.

 

9. Merchant Agreement dated November 11, 2011 between PayPal, Inc., Bill Me
Later, Inc. and Fashion Bug Retail Companies, LLC

 

10. Merchant Agreement dated November 11, 2011 between PayPal, Inc., Bill Me
Later, Inc. and Lane Bryant, Inc.

 

11. Merchant Agreement dated November 11, 2011 between PayPal, Inc., Bill Me
Later, Inc. and Sonsi, Inc.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

Company:

None.

Acquired Company:

 

1. Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
October 6, 2004 from FB Distro Distribution Center, LLC to BankAtlantic
Commercial Mortgage Capital, LLC.

 

2. Commercial Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing made as of October 23, 2002 by White Marsh Distribution, LLC
in favor of James M. Smith, as trustee, for the benefit of General Electric
Capital Business Asset Funding Corporation.

 

3. Master Vehicle Lease Agreement dated June 9, 2009 between Lease Plan U.S.A.,
Inc. and Charming Shoppes of Delaware, Inc.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

Company:

 

1. Financing statement filed on April 9, 2012, file number 0002869831, against
The Dress Barn, Inc. in favor of Canon Financial Services against all equipment
now or hereafter leased, sold or financed by Canon Financial Services.

 

2. Financing statement filed September 8, 2008, file number OH00129407147,
against Tween Brands Service Co. in favor of IBM Corporation.

 

3. Financing statement filed February 4, 2008, file number OH00123508327,
against Tween Brands Service Co. in favor of IBM Credit LLC.

 

4. Financing statement filed on July 25, 2001, file number 10725064, (continued
multiple times) against Maurices Incorporated in favor of World Financial
Network National Bank.

Acquired Company:

 

1. Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
October 6, 2004 from FB Distro Distribution Center, LLC to BankAtlantic
Commercial Mortgage Capital, LLC.

 

2.

Financing statement filed                     , file number
                    , against FB Distro Distribution Center, LLC in favor of
BankAtlantic Commercial Mortgage Capital, LLC against all property and
fixtures.5

 

3. Commercial Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing made as of October 23, 2002 by White Marsh Distribution, LLC
in favor of James M. Smith, as trustee, for the benefit of General Electric
Capital Business Asset Funding Corporation

 

4. Financing statement filed on October 24, 2002, file number 0000000181134240,
against White Marsh Distribution, LLC in favor of Kansas City Life Insurance Co
against all property and fixtures (and all continuation filings).

 

5. Financing statement filed on October 24, 2002, file number 0000000181134245,
against White Marsh Distribution, LLC in favor of Kansas City Life Insurance Co
against all property and fixtures (and all continuation filings).

 

5 

This financing statement was created in connection with the mortgage in favor of
BankAtlantic Commercial Capital, LLC against FB Distro Distribution Center,
LLC’s real property. The Acquired Company is unsure if this financing statement
was filed. A UCC search did not return any results.



--------------------------------------------------------------------------------

6. Financing statement filed on June 16, 2011, file number 000000018142315,
against White Marsh Distribution, LLC in favor of Kansas City Life Insurance Co
against all property and fixtures (and all continuation filings).

 

7. Master Lease Agreement No. 4381400 dated April 16, 2005 between General
Electric Capital Corporation and Charming Shoppes of Delaware, Inc.

 

8. Term Lease Master Agreement No. 1606800 between IBM Credit Corporation and
Charming Shoppes of Delaware, Inc.

 

9. Master Vehicle Lease Agreement dated June 9, 2009 between Lease Plan U.S.A.,
Inc. and Charming Shoppes of Delaware, Inc.

 

10. Master Agreement (No. 1018444) dated June 12, 2009 between IKON Financial
Services and Charming Shoppes of Delaware, Inc.

 

11. Tax Lien filed on March 5, 1998, file number 01006992, against Fashion Bug
#2529, Inc. by the Arizona Department of Revenue against all property for the
original claim amount of $5,008.25.

 

12. Financing statement filed on August 18, 2006, file number 62896546, against
Charming Shoppes Seller, Inc. in favor of Clipper Receivables Company, LLC
against all receivables and proceeds thereof.

 

13. Financing statement filed on August 18, 2006, file number 62896579 against
Charming Shoppes Street, Inc. in favor of Clipper Receivables Company, LLC
against all Pool Receivables and proceeds thereof.

 

14. Financing statement filed on August 18, 2006, file number 62896611, against
Charming Shoppes Street, Inc. in favor of State Street Global Markets, LLC, as
Administrator for Clipper Receivables Company, LLC against all Pool Receivables
and proceeds thereof.

 

15. Tax Lien filed on September 19, 2004, file number 007502-00086, against Lane
Bryant, Inc. in favor of the Commonwealth of Pennsylvania Department of Revenue
against all property and real property for the original claim amount of
$14,227.70.

 

16. Financing statement filed April 3, 2007, file number 2012021504050,
(continued February 15, 2012) against Charming Shoppes of Delaware, Inc. in
favor of Delage Landen Financial Services, Inc.

 

17.

Financing Statements, file number 9740408 filed on November 26, 1997, file
number 22463408 filed on October 1, 2002, file number 22863235 filed on
November 14, 2002, file number 20093510853 filed on November 2, 2008 and file
number 20100893713 filed on March 16, 2010 and continued against Charming
Shoppes Receivables Corp. and WFN Credit Company, LLC (additional Debtor) in
favor of



--------------------------------------------------------------------------------

  US Bank National Association, as Trustee and amendments adding WFN Credit
Company, LLC and World Financial Network Credit Card Master Trust II (additional
secured parties) against Receivables and fund deposited in certain accounts.

 

18. Financing Statement filed on 09/01/1995, file number 9525060748, against
Fashion Bug #2679, Inc. in favor of C.S.A.C., Inc.



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

Company:

 

1. The Dress Barn, Inc. owns 15% of the fully diluted equity of Jule, Inc., a
Delaware corporation, which is represented by 171,916 shares of common stock.

 

2. The Dress Barn, Inc.’s Investment in Nina McLemore, Inc., a Delaware
corporation:

 

  a. Purchased 40,000 shares for a price of $400,000 on or about September 15,
2004.

 

  b. Purchased 15,105 shares for a price of $151,052 on August 17, 2005.

 

  c. Purchased 20,000 shares of Series B Convertible Preferred Stock for
$200,000 ($10/share) on January 2, 2008.

Acquired Company:

 

1. Guaranty dated October 6, 2004 by Charming Shoppes, Inc. for the benefit of
BankAtlantic Commercial Mortgage Capital, LLC guarantying the payment and
performance obligations of FB Distro Distribution Center, LLC under the
Mortgage, Assignment of Leases and Rent and Security Agreement dated as of
October 6, 2004.

 

2. Guaranty given by Charming Shoppes of Delaware, Inc. to Parametric Technology
Corporation of the payment obligations of Kirkstone Co., Ltd. under the Pricing
Agreement dated June 15, 2010.

 

3. Charming Shoppes, Inc. owns 439,510 shares of the Common Stock of Zafu, Inc.,
a Delaware corporation with its principal place of business at 12 Celeste Court,
Novato, California 94947, representing 9.9% of the ownership interests therein.

 

4. The Note Hedge Transaction and Warrant Transaction in connection with the
1.125% Senior Convertible Notes due 2014.

 

5. Rabbi Trust with regard to the Charming Shoppes Variable Deferred
Compensation Plan for Executives and the the Charming Shoppes, Inc. Non-Employee
Directors Compensation Plan, and life insurance policies backing the Rabbi
Trust.

 

6. Charming Shoppes of Delaware, Inc. owns 4 shares of Ascena Retail Group Inc.
(Nasdaq Symbol: ASNA).

 

7. Charming Shoppes of Delaware, Inc. owns 4 shares of Toys “R” Us Inc.



--------------------------------------------------------------------------------

8. Charming Shoppes of Delaware, Inc. owns 144 shares of Limited Brands, Inc.
(NYSE Symbol: LTD).

 

9. Equity investments in Subsidiaries and joint ventures as set forth on
Schedule 3.12 on the date hereof.

 

10. See list of Promissory Notes issued by non-Loan Parties to Loan Parties
below:

 

ISSUED BY

  

ISSUED TO

   Store
No.      TOTAL  

Catherines #5111, Inc.

  

Catherines C.S.A.C., Inc.

     5111         206,300.00   

Catherines #5144, Inc.

  

Catherines C.S.A.C., Inc

     5144         228,700.00   

Catherines #5163, LLC

  

Catherines C.S.A.C., Inc.

     5163         85,400.00   

Catherines #5186, Inc.

  

Catherines C.S.A.C., Inc.

     5186         243,292.61   

Catherines #5395, Inc.

  

Catherines C.S.A.C., Inc.

     5395         321,618.79   

Catherines #5404, Inc.

  

Catherines C.S.A.C., Inc.

     5404         168,200.00   

Catherines #5649, Inc.

  

Catherines C.S.A.C., Inc.

     5649         152,700.00   

Catherines #5843, Inc.

  

Catherines C.S.A.C., Inc.

     5843         216,837.97   

Catherines #5846, Inc.

  

Catherines C.S.A.C., Inc.

     5846         219,485.17   

Catherines #5850 of Syracuse, Inc.

  

Catherines C.S.A.C., Inc.

     5850         235,075.69   

Catherines #5851, Inc.

  

Catherines C.S.A.C., Inc.

     5851         222,311.63   

Catherines #5862, Inc.

  

Catherines C.S.A.C., Inc.

     5862         181,962.23   

Catherines #5869 of Rotterdam, Inc.

  

Catherines C.S.A.C., Inc.

     5869         185,085.68   

Catherines #5888, Inc.

  

Catherines C.S.A.C., Inc.

     5888         257,062.25   

Catherines #5892, Inc.

  

Catherines C.S.A.C., Inc.

     5892         220,900.00   



--------------------------------------------------------------------------------

Schedule 6.09

Affiliate Transactions

Company:

None.

Acquired Company:

 

1. Lease Agreement dated September 28, 2004 between FB Distro Distribution, LLC
and FB Distro, Inc.

 

2. Lease Agreement dated February 1, 2008 between White Marsh Distribution, LLC
and Lane Bryant, Inc.

 

3. Existing Indebtedness and Guaranties as set forth on Schedule 6.04 on the
date hereof.



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

Company:

None.

Acquired Company:

 

1. Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
October 6, 2004 from FB Distro Distribution Center, LLC to BankAtlantic
Commercial Mortgage Capital, LLC.

 

2. Commercial Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing made as of October 23, 2002 by White Marsh Distribution, LLC
in favor of James M. Smith, as trustee, for the benefit of General Electric
Capital Business Asset Funding Corporation.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below (including any Letters of Credit, Guarantees, Swingline Loans,
Protective Advances and Overadvances included in such facility) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    

  

Assignor:    

  

 

     

2.

  

Assignee:1

  

 

           

[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]2]]

 

1 

Shall not be a natural Person or the Company, any Subsidiary or any other
Affiliate of the Company.

2 

Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

3.    

  

Borrowers:

  

Ascena Retail Group, Inc. and certain of its subsidiaries

4.

  

Administrative Agent:

  

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement referred to below

5.

  

Credit Agreement:

  

The Amended and Restated Credit Agreement dated as of January 3, 2011, as
further amended and restated as of June 14, 2012, among Ascena Retail Group,
Inc., the Borrowing Subsidiaries party thereto, the other Loan Parties party
thereto, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

6.

  

Assigned Interest:3

  

 

Facility Assigned

   Aggregate Amount of
Revolving
Commitments/
Revolving Loans for
all Lenders      Amount of  Revolving
Commitment/
Revolving Loans
Assigned      Percentage Assigned
of Revolving
Commitments/
Revolving Loans for
all Lenders4  

Revolving Commitment / Revolving Loans

   $         $             % 

Effective Date:                          , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee, if not already Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Company, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

3 

Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

4 

Set forth, to at least 9 decimals, as a percentage of the Revolving Commitment/
Revolving Loans of all Lenders under the Credit Agreement.



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

   

Consented to and Accepted:

                    , as Assignor,

    JPMORGAN CHASE BANK, N.A., as Administrative Agent,

  by

     

by

   

 

     

 

 

Name:

     

Name:

 

Title:

     

Title:

                    , as Assignee,5

   

Consented to:

  by

      [ASCENA RETAIL GROUP, INC., as Borrower Representative,  

 

     

Name:

       

Title:

   

  by

         

 

       

Name:

       

Title:]6

      JPMORGAN CHASE BANK, N.A., as an Issuing Bank and the Swingline Lender,  
   

by

         

 

       

Name:

       

Title:

     

[NAME OF EACH OTHER ISSUING BANK,

     

by

         

 

       

Name:

       

Title:]7

 

5 

The Assignee must deliver to the Borrower Representative all applicable Tax
forms required to be delivered by it under Section 2.17(f) of the Credit
Agreement.

6 

No consent of the Borrower Representative is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or, if an Event of Default
has occurred and is continuing, for any other assignment.

7 

Prepare a separate signature block for each Issuing Bank other than JPMorgan
Chase Bank, N.A. If any Issuing Bank has not provided written notice of its
objection to any proposed assignment within three Business Days of its receipt
thereof from the Administrative Agent, such Issuing Bank shall be deemed to have
consented to such proposed assignment.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Company, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Company, any of its Subsidiaries or
other Affiliates or any other Person of any of their respective obligations
under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender(v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms the Credit Agreement (including Section 2.17(f)
thereof), duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



--------------------------------------------------------------------------------

LOGO [g367159ex10_1expg6.jpg]  

 

BORROWING BASE CERTIFICATE

       

 

Rpt #

Obligor: ASCENA RETAIL GROUP, INC.    Date: Loan Number:    Period Covered:
                     to                     

 

1

  

Credit Card Receivable Availability

     0.00         

 

 

 

2

  

Inventory Availability

     0.00         

 

 

 

3

  

Total Collateral Availability

     0.00         

 

 

 

4

  

Less: Reserves

  

5

  

Foreign Landing Costs

     0.00   

6

  

Gift Cards/Certificates - 50%

     0.00   

7

  

Merchandise Credits - 100%

     0.00   

8

  

Loyalty Program - 50%

     0.00   

9

  

Texas Sales Tax

     0.00   

10

  

Landlord Lien Reserve (2 months rent PA, VA, and WA)

     0.00         

 

 

 

11

  

Total Reserves

     0.00         

 

 

 

12

  

Net Collateral Availability

     0.00         

 

 

 

13

  

Revolver Line

     250,000.0         

 

 

 

14

  

Suppressed Availability (if any)

     0.00         

 

 

 

15

  

Maximum Borrowing Limit (Lesser of lines 12 and 13)

     0.00         

 

 

     LOAN STATUS   

16

  

Previous Loan Balance (Previous Report Line 19)

  

17

  

Less: A. Net Collections

     

     B. Adjustments / Other                     

  

18

  

Add: A. Request for Funds

     

     B. Adjustments / Other                     

  

19

  

New Loan Balance

     0.00   

20

  

Documentary LCs

     0.00   

21

  

Stand-by LCs

     0.00   

22

  

Availability

     0   

Pursuant to, and in accordance with, the terms and conditions of that certain
Amended and Restated Credit Agreement dated as of January 3, 2011, as further
amended and restated as of June 14, 2012, among Ascena Retail Group, Inc. (the
“Borrower Representative”), the Borrowing Subsidiaries party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A. as the Administrative Agent (the “Administrative Agent”), the Borrower
Representative is executing and delivering to the Administrative Agent this
Borrowing Base Certificate, including the schedules hereto and the supporting
date accompanying this Borrowing Base Certificate (collectively, this “Report”).
The Borrower Representative hereby represents and warrants that this Report is
true and complete and is based on information contained in the financial
accounting records of the Borrower Representative and the other Loan Parties.
The Borrower Representative hereby certifies that no Default or Event of Default
has occurred and is continuing as of the date of this Report.

 

BORROWER REPRESENTATIVE:

  

AUTHORIZED SIGNATURE:

ASCENA RETAIL GROUP, INC.

  



--------------------------------------------------------------------------------

ASCENA Credit Card Accounts Receivable - Eligibility Calculation

 

     Dress Barn     Maurices     Tween Brands     Total  

Opening Gross Credit Card A/R (per ending balance on previous BBC)

           0   

Additions to Credit Card A/R (Gross Sales)

           0   

Deductions to Credit Card A/R (Cash Received)

           0   

Deductions to Credit Card A/R (Discounts, Other)

           0   

Deductions to Credit Card A/R (Credit Memos)

           0   

Other Non-Cash Credits to Credit Card A/R

           0   

Currency Conversions & Miscellaneous Adjustments

           0      

 

 

   

 

 

   

 

 

   

 

 

 

Total Ending Credit Card Accounts Receivable

     0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

Less: Ineligibles

        

Past Due: AMEX outstanding in excess of 15 days

        

    Non-Amex outstanding in excess of 5 days

        

Contra: Set-off/noncollection due to credit card processor fee balances

        

Other: Unearned/not bona fide amount due in ordinary course to Loan Party

        

Not owned with good title by Loan Party

        

Bankrupt/insolvent account debtor

        

Subject to unpermitted Lien

        

Not subject to Credit Card Notification

        

Other Ineligibles per Credit Agreement exclusions

           

 

 

   

 

 

   

 

 

   

 

 

 

Total Ineligibles

     0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

Eligible Credit Card Accounts Receivable

     0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

Advance Rate

     90.00 %      90.00 %      90.00 %      90.00 %    

 

 

   

 

 

   

 

 

   

 

 

 

Credit Card Receivables Availability

     0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

CHARMING Credit Card Accounts Receivable -Eligibility Calculation

 

     Catherines     Lane Bryant     Outlets     Fashion Bug     Total  

Opening Gross Credit Card A/R (per ending balance on previous BBC)

             0   

Additions to Credit Card A/R (Gross Sales)

             0   

Deductions to Credit Card A/R (Cash Received)

             0   

Deductions to Credit Card A/R (Discounts, Other)

             0   

Deductions to Credit Card A/R (Credit Memos)

             0   

Other Non-Cash Credits to Credit Card A/R

             0   

Currency Conversions & Miscellaneous Adjustments

             0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Ending Credit Card Accounts Receivable

     0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Less: Ineligibles

          

Past Due: AMEX outstanding in excess of 15 days

          

  Non-Amex outstanding in excess of 5 days

          

Contra: Set-off/non-collection due to credit card processor fee balances

          

Other: Unearned/not bona fide amount due in ordinary course to Loan Party

          

Not owned with good title by Loan Party

          

Bankrupt/insolvent account debtor

          

Subject to unpermitted Lien

          

Not subject to Credit Card Notification

          

Other Ineligibles per Credit Agreement exclusions

             

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Ineligibles

     0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Eligible Credit Card Accounts Receivable

     0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Advance Rate

     90.00 %      90.00 %      90.00 %      90.00 %      90.00 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Credit Card Receivables Availability

     0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

ASCENA Inventory Eligibility Calculation

 

     Dress Barn     Maurices     Tween Brands     Total  

Inventory Stock Ledger Balance

           0   

Merchandise In-transit - foreign

           0   

Merchandise In-transit - domestic

           0   

LC Inventory

           0      

 

 

   

 

 

   

 

 

   

 

 

 

Total Inventory:

     0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

Less: Ineligibles

        

Shrink

           0   

WIP

           0   

Packaging, Supplies, Display, Bill and Hold, Consigned

           0   

RTV

           0   

Short Shipments

           0   

Marketing and giveaways (Dept 55 & 57)

           0   

Cause Marketing Inventory (dept 98)

           0   

Sample Room (loc 94)

           0   

Located outside the US or Closed locations

           0   

In-transit - amount in excess of $45MM cap for Asena and Charming

           0   

In-transit - amount in excess of $20MM cap for Ascena and Charming

           0   

At Leased/Third party locations w/out Collateral Access Agreement or Rent
Reserve

           0   

Offsite Inventory - loc 1985

           0   

Miscellaneous damage, recall

           0   

Other - Subject to Unpermitted Lien, Third party Owned, IP restrictions

           0   

Other per Credit Agreement exclusions

           0      

 

 

   

 

 

   

 

 

   

 

 

 

Total Ineligibles

     0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

Eligible Inventory

     0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

Applicable NOLV (from latest appraisal refer to Inv NOLVs worksheet)

        

At 90% Advance Rate

     90.0 %      90.0 %      90.0 %   

NOLV Effective Advance Rate

     0.0 %      0.0 %      0.0 %      

 

 

   

 

 

   

 

 

   

 

 

 

Inventory Availability

     0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

 

 

Additional information for Ascena and Charming:

   

In-transit inventory with documentation compliant with the Credit Agreement:

   

(subject to the $45MM cap)

In-transit inventory with documentation NOT compliant with the Credit Agreement:

   

(subject to the $20MM cap)



--------------------------------------------------------------------------------

Charming Inventory Eligibility Calculation

 

     Catherines     Lane Bryant     Outlets     Fashion Bug     Total  

Inventory Stock Ledger Balance

             0   

Merchandise In-transit - foreign

             0   

Merchandise In-transit - domestic

             0   

LC Inventory

             0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Inventory:

     0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Less: Ineligibles

          

Shrink

             0   

WIP

             0   

Packaging, Supplies, Displays, Bill and Hold, Consigned

             0   

RTV

             0   

Short shipment reserve

             0   

Bangladesh orders

             0   

Marketing and giveaways

             0   

Closed Locations

             0   

Samples

             0   

Located Outside the US

             0   

In-transit - amount in excess of $45MM cap for Ascena and Charming

             0   

In-transit - amount in excess of $20MM cap for Ascena and Charming

             0   

At Leased/Third party sites w/out Collateral Access Agreement or Rent Reserve

             0   

Home Office

             0   

Miscellaneous damage, recall

             0   

FIGI or other Highly Perishable

             0   

Other - Subject to Unpermitted Liens, Third Party Owned, IP Restrictions

             0   

Other per Credit Agreement exclusions

             0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Ineligibles

     0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Eligible Inventory

     0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Applicable NOLV (from latest appraisal refer to Inv NOLVs worksheet)

          

At 90% Advance Rate

     90.0 %      90.0 %      90.0 %      90.0 %   

NOLV Effective Advance Rate

     0.0 %      0.0 %      0.0 %      0.0 %      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Inventory Availability

     0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

RESERVES

 

Reserves -ASCENA

   Dress Barn      Maurices      Tween Brands      Total  

Import Landed Costs

              —     

Gift Cards/Certificates - 50%

              —     

Merchandise Credits - 100%

              —     

Loyalty Program - 50%

              —     

Texas Sales Tax

              —     

Landlord Lien Reserve (2 months rent PA, WV, and WA)

              —        

 

 

    

 

 

    

 

 

    

 

 

 

Total Reserves

     —           —           —           —        

 

 

    

 

 

    

 

 

    

 

 

 

Reserves -CHARMING

   Catherines      Lane Bryant      Outlets      Total  

Import Landed Costs

              —     

Gift Cards/Certificates - 75%

              —     

Merchandise Credits - 100%

              —     

Loyalty Program - 50%

              —     

Texas Sales Tax

              —     

Landlord Lien Reserve (2 months rent PA, WV, and WA)

              —        

 

 

    

 

 

    

 

 

    

Total Reserves

     —           —           —           —        

 

 

    

 

 

    

 

 

    



--------------------------------------------------------------------------------

     Dress Barn      Maurices      Tween Brands      Total  

Documentary LCs

              0   

Stand-By LCs

              0      

 

 

    

 

 

    

 

 

    

 

 

 

Total LCs

     0         0         0         0      

 

 

    

 

 

    

 

 

    

 

 

 

 

     Catherines      Lane Bryant      Outlet      Fashion Bug      Total  

Documentary LCs

                 0   

Stand-By LCs

                 0      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total LCs

     0         0         0         0         0      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Ascena

 

Month

   Dress Barn
NOLV %      Maurices
NOLV %      Justice
NOLV%  

February-12

     91.6         87.6         85.5   

March-12

     96.5         88.1         87.6   

April-12

     96.6         86.4         82.5   

May-12

     95.5         84.1         82.6   

June-12

     91.9         82.5         83.3   

July-12

     90.3         85.2         91.3   

August-12

     93.2         86.0         89.7   

September-12

     93.4         85.1         85.1   

October-12

     91.9         83.8         87.2   

November-12

     90.2         88.7         91.0   

December-12

     92.6         88.0         90.1   

January-13

     88.5         80.8         82.8   

Charming

 

Month

   Catherines
NOLV %      Lane Bryant
NOLV %      Outlets
NOLV%      Fashion Bug
NOLV%  

May-12

     85.7         96.1         90.7         82.5   

June-12

     84.5         92.3         92.7         84.5   

July-12

     82.9         88.0         94.3         74.1   

August-12

     82.9         93.0         92.5         73.5   

September-12

     83.6         93.1         92.3         73.4   

October-12

     84.8         94.6         93.6         73.8   

November-12

     82.9         98.8         94.1         78.2   

December-12

     79.8         93.4         90.1         75.7   

January-13

     78.5         91.3         82.4         70.9   

February-13

     77.4         98.3         85.7         75.4   

March-13

     80.9         97.9         89.3         76.8   

April-13

     86.6         95.5         92.4         79.1   



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.

    as Administrative Agent

270 Park Avenue, 44th Floor

Mail Code: NY1-K855

New York, New York 10017

Attention: Donna DiForio

Fax: (646) 534-2274

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ascena Retail Group, Inc., a Delaware Corporation
(the “Borrower Representative”), the Borrowing Subsidiaries party thereto, the
other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

This notice constitutes a Borrowing Request and the Borrower Representative
hereby gives you notice, pursuant to Section 2.03 of the Credit Agreement, that
it requests a Revolving Borrowing under the Credit Agreement, and in connection
therewith specifies the following information with respect to such Borrowing:

 

(A)    

 

Name of applicable Borrower:

 

 

(B)

 

Aggregate amount of Borrowing:1

 

$

 

 

(C)

 

Date of Borrowing (which is a Business Day):

 

 

(D)

 

Type of Borrowing:2

 

 

(E)

 

Initial Interest Period:3

 

 

 

1 

Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.

2 

Specify whether the requested Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing.

3 

Applicable to Eurodollar Borrowings only. Shall be a period contemplated by the
definition of the term “Interest Period” and can be of one, two, three or six
months’ (or, with the consent of each Lender, nine or twelve months’) duration.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.



--------------------------------------------------------------------------------

(F)

 

Location and number of the account to which proceeds of the requested Borrowing
are to be disbursed: [Name of Bank] (Account
No.:                                         )

The Borrower Representative hereby represents and warrants that the conditions
specified in paragraphs (a), (b) and (c) of Section 4.02 of the Credit Agreement
have been satisfied.

 

Very truly yours,

ASCENA RETAIL GROUP, INC., as Borrower Representative,

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Loan
Parties under the Credit Agreement are as set forth in the Credit Agreement, and
nothing in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

 

To: The Lenders party to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of January 3, 2011, as further amended and
restated as of June [    ], 2012 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Ascena Retail Group, Inc., a
Delaware corporation (the “Company”), the Borrowing Subsidiaries party thereto,
the other Loan Parties party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF THE COMPANY
AND NOT IN HIS INDIVIDUAL CAPACITY, ON ITS BEHALF AND ON BEHALF OF THE
BORROWERS, THAT TO HIS KNOWLEDGE AFTER DUE INQUIRY:

1. I am the duly elected [            ]1 of the Company.

2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [        ], setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of [Deloitte & Touche LLP]2 required by Section 5.01(a) of the Credit
Agreement.] [or] [The consolidated financial statements required by
Section 5.01(a) of the Credit Agreement as the end of and for the fiscal year
ended [        ], setting forth in each case in comparative form the figures for
the prior fiscal year, all audited by and accompanied by the opinion of
[Deloitte & Touche LLP]3 required by Section 5.01(a) of the Credit Agreement
have been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov.]

 

1 

To be completed by any of the chief financial officer, principal accounting
officer, treasurer or controller.

2 

Or another independent registered public accounting firm of recognized national
standing.

3 

Or another independent registered public accounting firm of recognized national
standing.



--------------------------------------------------------------------------------

[or]

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [        ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year.] [or] [The consolidated financial statements required by
Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [        ] and the then elapsed portion of the fiscal year have
been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov]. Such financial statements present fairly in all material
respects the financial position, results of operations and cash flows of the
Company and its consolidated Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.]

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(c) of the Credit Agreement as of the end of and for the
fiscal month ended [        ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year. Such financial statements present fairly in all material respects
the financial position, results of operations and cash flows of the Company and
its consolidated Subsidiaries as of the end of and for such fiscal month and
such portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes.]

3. I have reviewed the terms of the Credit Agreement, and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.

4. The examinations described in paragraph 3 did not disclose, and I have no
knowledge of[, in each case except as set forth below,] (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Credit Agreement.

5. Schedule II hereto sets forth financial data and computations evidencing
compliance with the covenant set forth in Section 6.12 of the Credit Agreement,
all of which data and computations are true, complete and correct.



--------------------------------------------------------------------------------

5. Schedule III hereto sets forth the Applicable Rate calculation for the fiscal
quarter most recently ended, based upon the Borrowing Base Certificate delivered
in respect thereof.

6. [Enclosed with this Compliance Certificate is a completed Supplemental
Perfection Certificate required by Section 5.01(f) of the Credit Agreement.]4

7. All notices required under Sections 5.03 and 5.04 of the Credit Agreement
have been provided.

Described below are the exceptions, if any, to paragraph 4 by listing (i) the
nature of each Default, the period during which it has existed and the action
which the Borrowers have taken, are taking, or propose to take with respect to
each such Default or (ii) any change in GAAP or the application thereof and the
effect of such change on the attached financial statements [(including the
reconciliation required by Section 5.01(d) of the Credit Agreement with respect
to the amounts included in the calculation of the Fixed Charge Coverage Ratio
for the period of four fiscal quarters most recently ended prior to the date
hereof)]:5

 

 

 

 

 

4 

Include only in the case of a Compliance Certificate accompanying annual
financial statements.

5 

Include if the applicable change in GAAP or the application thereof is as a
result of the adoption of any proposals set forth in the Proposed Accounting
Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith.



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule II hereto, are made solely in the capacity of the undersigned as an
officer of the Company, and not individually, and delivered this      day of
            , 20[    ].

 

ASCENA RETAIL GROUP, INC.,

as Borrower Representative,

by:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE II

For the period of four fiscal quarters ended [        ]:

 

1.

 

Consolidated Net Income: (i)-(ii) =

   $[    ,    ,    ]  

(i)

 

the net income or loss of the Company and the Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP:

   $[    ,    ,    ]  

(ii)6

 

To the extent included in net income referred to in (i):

      

(a)

  

the income of any Person (other than the Company) that is not a Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Company or, subject to clauses
(b) and (c) below, any of the Subsidiaries during such period:

   $[    ,    ,    ]    

(b)

  

the income of, and any amounts referred to in clause (a) above paid to, any
Subsidiary (other than a Loan Party) to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is restricted by operation of the terms of its
organizational documents or any agreement, instrument, judgment, decree,
statute, rule or regulation applicable to such Subsidiary:

   $[    ,    ,    ]

 

6 

Items to be set forth without duplication.



--------------------------------------------------------------------------------

   

(c)

  

the income or loss of, and any amounts referred to in clause (a) above paid to,
any Subsidiary that is not wholly owned by the Company to the extent such income
or loss or such amounts are attributable to the noncontrolling interest in such
Subsidiary:

   $[    ,    ,    ]

2.

 

Consolidated EBITDA7: (i)+(ii)-(iii)-(iv) =

   $[    ,    ,    ]  

(i)

 

Consolidated Net Income for such period:

   $[    ,    ,    ]  

(ii)8

 

(a)

  

consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations and Synthetic Lease
Obligations):

   $[    ,    ,    ]    

(b)

  

consolidated income tax expense for such period:

   $[    ,    ,    ]    

(c)

  

all amounts attributable to depreciation and amortization for such period:

   $[    ,    ,    ]    

(d)

  

any non-cash extraordinary charges for such period:

   $[    ,    ,    ]    

(e)

  

any non-cash compensation charges, including charges arising from restricted
stock and stock-option grants, for such period:

   $[    ,    ,    ]    

(f)

  

any other non-cash charges (other than the write-down or write-off of current
assets, any additions to bad debt reserve or bad debt expense or any accruals
for estimated sales discounts, returns or allowances) for such period:

   $[    ,    ,    ]    

(g)

  

any losses for such period attributable to early extinguishment of Indebtedness
or obligations under any Swap Agreement:

   $[    ,    ,    ]

 

7 

Consolidated EBITDA shall be calculated so as to exclude the effect of any gain
or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Company or any Subsidiary, other
than dispositions of inventory and other dispositions in the ordinary course of
business. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Company or any other Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated on a Pro Forma Basis after giving effect thereto. All
items under (ii), (iii) and (iv) shall be determined on a consolidated basis in
accordance with GAAP.

8 

Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.



--------------------------------------------------------------------------------

   

(h)

  

fees and expenses for such period paid in connection with, and other
non-recurring charges for such period relating to, the Acquisition:9

   $[    ,    ,    ]    

(i)

  

charges for such period attributable to restructuring activities commenced by
the Acquired Company and its subsidiaries prior to the Second Restatement
Effective Date:10

   $[    ,    ,    ]    

(j)

  

severance charges for such period attributable to reorganization of certain
operations of the Acquired Company and its subsidiaries:11

   $[    ,    ,    ]    

(k)

  

charges for such period attributable to the sale, transfer or other disposition
of, or cessation of the operation of, certain operations acquired as part of the
Acquisition and consistent with the plan therefor previously communicated by the
Company to the Administrative Agent:12

   $[    ,    ,    ]  

(iii)13

 

all cash payments made during such period on account of non-cash charges that
were or would have been added to Consolidated Net Income pursuant to clauses
(d), (e) or (f) above in such period or in a previous period:

   $[    ,    ,    ]  

(iv)14

 

(a)

  

any extraordinary gains and all non-cash items of income (other than normal
accruals in the ordinary course of business) for such period:

   $[    ,    ,    ]

 

9 

Provided that such fees, expenses and non-recurring charges are incurred on or
prior to January 26, 2014.

10

The aggregate amount added back pursuant to this clause (i) may not exceed
$25,000,000 in the aggregate for all periods (with not more than $10,000,000
thereof in the aggregate being for periods commencing after July 28, 2012).

11

The aggregate amount added back pursuant to this clause (j) may not exceed
$5,000,000 in the aggregate for all periods.

12

The aggregate amount added back pursuant to this clause (k) may not exceed
$50,000,000 in the aggregate for all periods.

13

Item to be set forth without duplication and to the extent not deducted in
determining such Consolidated Net Income.

14

Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income.



--------------------------------------------------------------------------------

    (b)   

any gains for such period attributable to early extinguishment of Indebtedness
or obligations under any Swap Agreement:

   $[    ,    ,    ]

3.

 

Consolidated EBITDAR: (i)+(ii) =

   $[    ,    ,    ]  

(i)

 

Consolidated EBITDA for such period:

   $[    ,    ,    ]  

(ii)

 

Consolidated Rental Expense for such period15:

   $[    ,    ,    ]

4.

 

Consolidated Cash Interest Expense: (i)-(ii) =

   $[    ,    ,    ]  

(i)16

 

(a)

  

the cash interest expense (including (x) imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations, (y) all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and (z) net costs under Swap Agreements entered
into to hedge interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) of the Company and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP:

   $[    ,    ,    ]    

(b)

  

any interest accrued during such period in respect of Indebtedness of the
Company or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP:

   $[    ,    ,    ]    

(c)

  

any cash payments made during such period in respect of obligations referred to
in clause (ii)(c) below that were amortized or accrued in a previous period:

   $[    ,    ,    ]  

(ii)

 

(a) interest income of the Company and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP:

   $[    ,    ,    ]    

(b)

  

to the extent included in such consolidated interest expense for such period,
non-cash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period:

   $[    ,    ,    ]

 

15 

Item to be set forth without duplication and to the extent not deducted in
determining such Consolidated EBITDA. Determined on a consolidated basis in
accordance with GAAP.

16 

Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.



--------------------------------------------------------------------------------

   

(c)

  

to the extent included in such consolidated interest expense for such period,
non-cash amounts attributable to accretion or amortization of debt discounts or
accrued interest payable in kind for such period:

   $[    ,    ,    ]

5.

 

Consolidated Fixed Charges17: (i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii) =

   $[    ,    ,    ]  

(i)

 

Consolidated Cash Interest Expense for such period:

   $[    ,    ,    ]  

(ii)

 

Consolidated Rental Expense for such period:

   $[    ,    ,    ]  

(iii)

 

mandatory principal prepayments and scheduled principal payments on, and cash
payments upon the conversion of, Indebtedness made during such period (other
than redemptions of the Acquired Company Convertible Notes required to be made
by the Acquired Company as a result of the Acquisition):

   $[    ,    ,    ]  

(iv)

 

expense for income taxes paid in cash during such period:

   $[    ,    ,    ]  

(v)

 

Restricted Payments paid in cash during such period:

   $[    ,    ,    ]  

(vi)

 

the aggregate amount of principal payments on Capital Lease Obligations during
such period:

   $[    ,    ,    ]  

(vii)

 

mandatory cash contributions to any Plan or Multiemployer Plan during such
period:

   $[    ,    ,    ]

6.

 

Fixed Charge Coverage Ratio:18 ((i)-(ii))/(iii) =

   [    ] to [    ]  

(i)

 

Consolidated EBITDAR for such period:

   $[    ,    ,    ]  

(ii)

 

Capital Expenditures for such period:

   $[    ,    ,    ]

 

17 

Item to be set forth without duplication and calculated for the Company and the
Subsidiaries on a consolidated basis.

18 

In the event that the Company or any Subsidiary shall have completed a Material
Acquisition (including the Acquisition) or a Material Disposition during the
relevant period, the Fixed Charge Coverage Ratio shall be determined for such
period on a Pro Forma Basis.



--------------------------------------------------------------------------------

 

(iii)

 

Consolidated Fixed Charges for such period:

   $[    ,    ,    ]



--------------------------------------------------------------------------------

SCHEDULE III

Applicable Rate Calculation

 

1.

 

Average Availability: (i)/(ii) =

   $[    ,    ,    ]  

(i)

  

the sum, for each day in the applicable fiscal quarter, of (A) the lesser of (i)
the total Revolving Commitments then in effect and (ii) the Borrowing Base then
in effect minus (B) the total Credit Exposure of all Lenders on such day:

   $[    ,    ,    ]
 

(ii)

  

Days in applicable fiscal quarter:

   [    ]

2.

 

Applicable Rate Category: = [1] / [2] / [3]19

   [    ]

3.

 

Applicable Rate:

    

(i)

  

ABR Spread:

   [    ]%  

(ii)

  

Eurodollar Spread:

   [    ]%  

(iii)

  

Standby Letter of Credit Fee:

   [    ]%  

(iv)

  

Commercial Letter of Credit Fee:

   [    ]%

 

19 

If Average Availability is ³$150,000,000, indicate “1”. If Average Availability
is >$75,000,000 but <$150,000,000, indicate “2”. If Average Availability is
£$75,000,000, indicate “3”.



--------------------------------------------------------------------------------

EXHIBIT E

 

 

INTERCREDITOR AGREEMENT

dated as of

June 14, 2012,

between

JPMORGAN CHASE BANK, N.A.,

as ABL Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Term Agent

 

 

[CS&M Ref. No. 6701-814]



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

New York UCC

     1   

SECTION 1.02.

 

Other Defined Terms

     1   

SECTION 1.03.

 

Terms Generally

     13    ARTICLE II    Lien Priorities   

SECTION 2.01.

 

Relative Priorities

     14   

SECTION 2.02.

 

Prohibition on Contests

     15   

SECTION 2.03.

 

No New Liens

     15   

SECTION 2.04.

 

Revolving Nature of ABL Obligations

     16    ARTICLE III    Enforcement   

SECTION 3.01.

 

Exercise of Remedies

     16   

SECTION 3.02.

 

Lockbox System

     20    ARTICLE IV    Payments   

SECTION 4.01.

 

Application of Proceeds

     20   

SECTION 4.02.

 

Payments Over

     21   

SECTION 4.03.

 

Delivery of Collateral and Proceeds

     22    ARTICLE V    Other Agreements   

SECTION 5.01.

 

Releases

     22   

SECTION 5.02.

 

Insurance

     23   

SECTION 5.03.

 

Certain Provisions Regarding Credit Documents

     24   

SECTION 5.04.

 

Bailee for Perfection

     25   

SECTION 5.05.

 

When Discharge of Obligations Deemed Not to Have Occurred

     26   

SECTION 5.06.

 

Obligations Purchase Right

     26   

SECTION 5.07.

 

Sharing of Information; Rights of Access and Use

     27   

 

i



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 5.08.

 

Consent to License of Intellectual Property

     30   

SECTION 5.09.

 

Permits and Licenses

     30    ARTICLE VI    Insolvency or Liquidation Proceedings   

SECTION 6.01.

 

Cash Collateral and DIP Financing

     31   

SECTION 6.02.

 

Relief from the Automatic Stay

     31   

SECTION 6.03.

 

Adequate Protection

     31   

SECTION 6.04.

 

No Waiver

     33   

SECTION 6.05.

 

Avoidance Issues

     33   

SECTION 6.06.

 

Post-Petition Amounts

     33   

SECTION 6.07.

 

Asset Dispositions

     33   

SECTION 6.08.

 

Waiver

     34   

SECTION 6.09.

 

Separate Grants of Security and Separate Classification

     34   

SECTION 6.10.

 

Voting

     35   

SECTION 6.11.

 

Reorganization Securities

     35    ARTICLE VII    Reliance; Waivers; Etc.   

SECTION 7.01.

 

Reliance; Information

     35   

SECTION 7.02.

 

No Warranties or Liability

     36   

SECTION 7.03.

 

No Waiver of Lien Priorities

     36   

SECTION 7.04.

 

No Marshalling

     36   

SECTION 7.05.

 

Obligations Unconditional

     37    ARTICLE VIII    Miscellaneous   

SECTION 8.01.

 

Notices

     37   

SECTION 8.02.

 

Conflicts

     38   

SECTION 8.03.

 

Effectiveness; Continuing Nature of this Agreement

     38   

SECTION 8.04.

 

Severability

     38   

SECTION 8.05.

 

Amendments; Waivers

     38   

SECTION 8.06.

 

Information Concerning Financial Condition of Grantors

     39   

SECTION 8.07.

 

Subrogation

     39   

SECTION 8.08.

 

Application of Payments

     39   

SECTION 8.09.

 

Applicable Law

     39   

SECTION 8.10.

 

WAIVER OF JURY TRIAL

     39   

SECTION 8.11.

 

Jurisdiction; Consent to Service of Process

     40   

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 8.12.

 

Further Assurances

     40   

SECTION 8.13.

 

Specific Performance

     40   

SECTION 8.14.

 

Headings

     41   

SECTION 8.15.

 

Counterparts

     41   

SECTION 8.16.

 

Authorization

     41   

SECTION 8.17.

 

Parties in Interest

     41   

SECTION 8.18.

 

Provisions Solely to Define Relative Rights

     41   

 

iii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT dated as of June 14, 2012 (this “Agreement”), between
JPMORGAN CHASE BANK, N.A., in its capacity as administrative and collateral
agent for, and acting on behalf of, the ABL Secured Parties (together with its
successors and assigns in such capacity, the “ABL Agent”), and JPMORGAN CHASE
BANK, N.A., in its capacity as administrative and collateral agent for, and
acting on behalf of, the Term Secured Parties (together with its successors and
assigns in such capacity, the “Term Agent”). Capitalized terms used in this
Agreement have the meanings assigned to them in Article I below.

On the date hereof, (a) Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the lenders party thereto and JPMorgan Chase Bank, N.A., as Term
Agent, are entering into the Term Credit Agreement and (b) the Company, the
other Grantors, the lenders party thereto and JPMorgan Chase Bank, N.A., as ABL
Agent, are entering into the ABL Credit Agreement.

The ABL Credit Agreement provides that Term Liens shall be permitted under the
covenants contained therein, and the Term Credit Agreement provides that ABL
Liens shall be permitted under the covenants contained therein, only if such
Liens are subject to the terms of an intercreditor agreement in the form of this
Agreement. Accordingly, the ABL Secured Parties and the Term Secured Parties
have authorized and directed the ABL Agent and the Term Agent, respectively, to
enter into this Agreement to set forth their relative rights and remedies with
respect to the Collateral.

In consideration of the foregoing and the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. New York UCC. All capitalized terms used but not defined in this
Agreement and that are defined in the UCC as in effect in the State of New York
shall have the meanings specified therein.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“ABL Agent” has the meaning set forth in the preamble to this Agreement.

“ABL Cap Amount” has the meaning set forth in the definition of “ABL
Obligations”.



--------------------------------------------------------------------------------

“ABL Collateral” means all “Collateral”, as defined in the ABL Credit Agreement,
and any other assets of any Grantor now or at any time hereafter subject or
purported under the terms of any ABL Collateral Document to be made subject to
any Lien securing any ABL Obligations.

“ABL Collateral Documents” means the ABL Security Agreement, the ABL Mortgages
and the other “Collateral Documents”, as defined in the ABL Credit Agreement,
and any other agreement, document or instrument now existing or entered into
after the date hereof that grants a Lien on any assets of the Company or any
Subsidiary to secure any ABL Obligations, as each may be Amended from time to
time, including after the commencement of any Insolvency or Liquidation
Proceeding.

“ABL Credit Agreement” means the Amended and Restated Credit Agreement dated as
of January 3, 2011, as further amended and restated as of the date hereof, among
the Company, the Subsidiaries party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as ABL Agent, as Amended from time to time, including
after the commencement of any Insolvency or Liquidation Proceeding.

“ABL Documents” means the ABL Credit Agreement, the ABL Collateral Documents and
all other “Loan Documents”, as defined in the ABL Credit Agreement.

“ABL Excess Amounts” has the meaning set forth in the definition of “ABL
Obligations”.

“ABL Lenders” means “Lenders”, as defined in the ABL Credit Agreement.

“ABL Liens” means all Liens on the Collateral securing the ABL Obligations,
whether created under the ABL Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency or Liquidation Proceeding, now or hereafter held by or on behalf of
the ABL Agent or any other ABL Secured Party, or any agent or trustee therefor.

“ABL Mortgage” means each mortgage, deed of trust, assignment of leases and
rents or other security document that grants a Lien on any real property owned
or leased by any Grantor to secure any ABL Obligations.

“ABL Obligations” means all “Secured Obligations”, as defined in the ABL Credit
Agreement (including any such Secured Obligations arising or accruing during the
pendency of any Insolvency or Liquidation Proceeding), notwithstanding that any
such Secured Obligations or claims therefor shall be disallowed, voided or
subordinated in any Insolvency or Liquidation Proceeding or under any Bankruptcy
Law or other applicable law. Notwithstanding the foregoing, if the sum of the
ABL Obligations consisting of, without duplication, (a) principal amount of
loans or advances under the ABL Credit Agreement and the other ABL Documents and
(b) the aggregate face amount of all outstanding letters of credit issued or
deemed issued under, or otherwise secured under, the ABL Credit Agreement and
the other ABL Documents (the

 

2



--------------------------------------------------------------------------------

foregoing ABL Obligations being collectively referred to as the “Capped ABL
Obligations”), exceeds $300,000,000 (the “ABL Cap Amount”), then the portion of
the Capped ABL Obligations exceeding the ABL Cap Amount (such portion being
referred to as the “ABL Excess Amounts”), and all interest, premiums,
reimbursement obligations and other amounts in respect of the ABL Excess
Amounts, shall be secured by the ABL Collateral Documents but shall not
constitute “ABL Obligations” for all purposes of this Agreement (other than
Sections 2.02 and 2.04, the definition of the term “Grantors” and the definition
of the term “ABL Liens” as such term is used in Sections 2.01 and 2.02).

“ABL Priority Collateral” means any and all of the following that constitute
Collateral: (a) all Accounts (other than Accounts arising under contracts for
the sale of Term Priority Collateral); (b) all Chattel Paper (including
Electronic Chattel Paper); (c) all tax refunds of any kind; (d) all Deposit
Accounts and Securities Accounts (other than any Proceeds Collateral Account),
and all cash, cash equivalents, checks and other negotiable Instruments, funds
and other evidences of payment and all Financial Assets held on deposit therein
or credited thereto, and all Security Entitlements arising therefrom (in each
case, subject to Section 3.03, other than any identifiable Proceeds of the Term
Priority Collateral); (e) all Inventory; (f) all rights to business interruption
insurance; (g) solely to the extent evidencing, governing, securing or otherwise
relating to the items referred to in any of the preceding clauses, all
Documents, General Intangibles (other than Intellectual Property and Equity
Interests), Instruments, Investment Property (other than Equity Interests) and
Letter of Credit Rights; (h) except to the extent constituting Term Priority
Collateral pursuant to clause (f) of the definition of such term, all Proceeds,
including insurance Proceeds, of any of the foregoing and all collateral
security and guarantees or other credit support given by any Person with respect
to any of the foregoing; and (i) all books and records relating to any of the
foregoing. Notwithstanding the foregoing, the term “ABL Priority Collateral”
shall not include any assets referred to in clauses (a), (b), (c), (d) and
(e) of the definition of the term “Term Priority Collateral”.

“ABL Secured Parties” means the ABL Agent and the other “Lender Parties” as
defined in the ABL Credit Agreement.

“ABL Security Agreement” means the Amended and Restated Security Agreement dated
as of the date hereof, among the Company, the other Grantors and the ABL Agent,
as Amended from time to time, including after the commencement of any Insolvency
or Liquidation Proceeding.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agents” means the ABL Agent and the Term Agent.

“Agreement” has the meaning set forth in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Amend” means, in respect of any Indebtedness, obligation or agreement, to
amend, restate, modify, waive, supplement, restructure, extend, increase or
renew such Indebtedness, obligation or agreement, in whole or in part. The terms
“Amended” and “Amendment” shall have correlative meanings.

“Banking Services” has the meaning set forth in the ABL Credit Agreement.

“Banking Services Obligations” has the meaning set forth in the ABL Credit
Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capped ABL Obligations” has the meaning set forth in the definition of “ABL
Obligations”.

“Capped Term Obligations” has the meaning set forth in the definition of “Term
Obligations”.

“Cash Collateral Usage” has the meaning set forth in Section 6.01.

“Casualty” means any insured event of damage or casualty relating to all or any
part of the Collateral.

“Class” refers to either (a) the ABL Agent, the ABL Collateral Documents, the
ABL Credit Agreement, the ABL Documents, the ABL Obligations or the ABL Secured
Parties, on the one hand, as opposed to (b) the Term Agent, the Term Collateral
Documents, the Term Credit Agreement, the Term Documents, the Term Obligations
or the Term Secured Parties, on the other hand.

“Collateral” means any assets of the Company or any Subsidiary that constitute
the ABL Collateral or the Term Collateral.

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.

“Company” has the meaning set forth in the recitals to this Agreement.

“Condemnation” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority or any other Person relating to any
part of the Collateral.

 

4



--------------------------------------------------------------------------------

“Condemnation Proceeds” means all compensation, awards and other payments or
relief (including instruments and payments with respect to a deed in lieu of
condemnation) to which the Company or any Subsidiary shall be entitled by law or
otherwise in respect of any Condemnation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (b) all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations, recordings and applications in
the United States Copyright Office or any similar office in any other country.

“Credit Agreements” means the ABL Credit Agreement and the Term Credit
Agreement.

“Credit Documents” means the ABL Documents and the Term Documents.

“DIP Financing” has the meaning set forth in Section 6.01.

“Discharge” means, with respect to the Obligations of any Class, subject to
Sections 5.05 and 6.05:

(a) payment in full in cash of the principal of and interest (including any
Post-Petition Amounts in the nature of interest) on all Obligations of such
Class;

(b) payment in full in cash of all other Obligations of such Class that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including any Post-Petition Amounts in the
nature of fees, costs, expenses and other amounts);

 

5



--------------------------------------------------------------------------------

(c) except for purposes of Section 5.02, termination or expiration of all
commitments, if any, to extend credit that would give rise to Obligations of
such Class; and

(d) termination or cash collateralization of all letters of credit the
reimbursement or payment obligations in respect of which constitute Obligations
of such Class (any such cash collateralization to be in an amount and manner
reasonably satisfactory to the Agent of such Class, but in no event shall such
amount be greater than 105% of the aggregate undrawn face amount of such letters
of credit).

“Discharge of Senior Obligations” means, with respect to any Collateral, the
Discharge of Obligations constituting Senior Obligations with respect to such
Collateral. The parties hereto acknowledge that (a) with respect to the ABL
Liens on the Term Priority Collateral and the ABL Obligations insofar as they
are secured by such Liens, a Discharge of Senior Obligations shall mean a
Discharge of the Term Obligations and (b) with respect to the Term Liens on the
ABL Priority Collateral and the Term Obligations insofar as they are secured by
such Liens, the Discharge of Senior Obligations shall mean a Discharge of the
ABL Obligations.

“Disposition” means any sale, lease, exchange, transfer or other disposition.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Grantors” means the Company and each Subsidiary that shall have created or
purported to create any Lien on all or any part of its assets to secure any ABL
Obligation or any Term Obligation.

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the ABL Credit Agreement or the Term Credit Agreement, as
in effect on the date hereof.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Grantor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or

 

6



--------------------------------------------------------------------------------

proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to a material
portion of the assets of any Grantor, (c) any liquidation, dissolution,
reorganization or winding up of any Grantor, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (d) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Grantor.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Intellectual Property License” has the meaning set forth in Section 5.08(a).

“Junior Agent” means, as to any Collateral, the Agent whose Liens on such
Collateral are junior and subordinate to the Liens of the other Agent on such
Collateral pursuant to the terms of this Agreement. The parties hereto
acknowledge that, subject to the proviso set forth in Section 2.01(a), the ABL
Agent is the Junior Agent with respect to the Term Priority Collateral and the
Term Agent is the Junior Agent with respect to the ABL Priority Collateral, and
that, accordingly, any reference herein to the “Junior Agent” shall be construed
as a reference to the ABL Agent insofar as the Term Priority Collateral is
concerned and to the Term Agent insofar as the ABL Priority Collateral is
concerned.

“Junior Documents” means (a) with respect to Junior Obligations that are ABL
Obligations or Junior Secured Parties that are ABL Secured Parties, the ABL
Documents and (b) with respect to Junior Obligations that are Term Obligations
or the Junior Secured Parties that are Term Secured Parties, the Term Documents.

“Junior Liens” means, subject to the proviso set forth in Section 2.01(a),
(a) with respect to the ABL Priority Collateral or the ABL Liens on the ABL
Priority Collateral, the Term Liens on such Collateral, and (b) with respect to
the Term Priority Collateral or the Term Liens on the Term Priority Collateral,
the ABL Liens on such Collateral.

“Junior Obligations” means (a) with respect to any Collateral or any Senior
Liens thereon, any Obligations that are secured by Junior Liens on such
Collateral and (b) with respect to any Senior Obligations or Senior Secured
Parties secured by any Collateral, any Obligations that are secured by Junior
Liens on such Collateral.

 

7



--------------------------------------------------------------------------------

“Junior Priority Collateral” means (a) with respect to the ABL Agent and any
other ABL Secured Party, Term Priority Collateral and (b) with respect to the
Term Agent and any other Term Secured Party, ABL Priority Collateral.

“Junior Secured Parties” means, as to any Collateral, the Secured Parties whose
Liens on such Collateral are junior and subordinate to the Liens of the other
Secured Parties on such Collateral pursuant to the terms of this Agreement. The
parties hereto acknowledge that the ABL Secured Parties are the Junior Secured
Parties with respect to the Term Priority Collateral and the Term Secured
Parties are the Junior Secured Parties with respect to the ABL Priority
Collateral, and that, accordingly, any reference herein to the “Junior Secured
Parties” shall be construed as a reference to the ABL Secured Parties insofar as
the Term Priority Collateral is concerned and to the Term Secured Parties
insofar as the ABL Priority Collateral is concerned.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement with respect to intellectual property to
which any Grantor is a party.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“New Agent” has the meaning set forth in Section 5.05.

“Notice of New Obligations” has the meaning set forth in Section 5.05.

“Notification of Proceeds” has the meaning set forth in Section 3.02.

“Obligations” means all ABL Obligations and all Term Obligations.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent now or hereafter owned by any other Person, or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

8



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged or Controlled Collateral” has the meaning set forth in Section 5.04(a).

“Post-Petition Amounts” means, with respect to any Obligations, all interest
(including interest accruing at the default rate specified in the applicable
Credit Documents), fees, costs, expenses and other amounts that would accrue and
become due after commencement of any Insolvency or Liquidation Proceeding but
for commencement of such Insolvency or Liquidation Proceeding, whether or not
such amounts are allowed or allowable, in whole or in part, in any such
Insolvency or Liquidation Proceeding.

“Proceeds Collateral Account” has the meaning set forth in the Term Credit
Agreement.

“Purchase Event” means, with respect to the Obligations of any Class, the
occurrence of any of the following: (a) an acceleration of the Obligations of
such Class in accordance with the terms of the Credit Agreement of such Class;
(b) a payment default in respect of Obligations under the Credit Agreement of
such Class that has not been cured or waived in accordance with the terms
thereof within 30 days of the occurrence thereof; or (c) the commencement of any
Insolvency or Liquidation Proceeding.

“Recovery” has the meaning set forth in Section 6.05.

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other Indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part. The terms “Refinanced” and “Refinancing” shall have
correlative meanings.

“Related Secured Parties” means (a) in the case of the ABL Agent, the ABL
Secured Parties and (b) in the case of the Term Agent, the Term Secured Parties.

“Secured Parties” means the ABL Secured Parties and the Term Secured Parties.

“Senior Agent” means, as to any Collateral, the Agent whose Liens on such
Collateral are senior to the Liens of the other Agent on such Collateral
pursuant to the terms of this Agreement. The parties hereto acknowledge that,
subject to the proviso set forth in Section 2.01(a), the ABL Agent is the Senior
Agent with respect to the ABL Priority Collateral and the Term Agent is the
Senior Agent with respect to the Term Priority Collateral, and that,
accordingly, any reference herein to the “Senior Agent” shall be construed as a
reference to the ABL Agent insofar as the ABL Priority Collateral is concerned
and to the Term Agent insofar as the Term Priority Collateral is concerned.

 

9



--------------------------------------------------------------------------------

“Senior Documents” means (a) with respect to Senior Obligations that are ABL
Obligations, the ABL Documents and (b) with respect to Senior Obligations that
are Term Obligations, the Term Documents.

“Senior Liens” means, subject to the proviso set forth in Section 2.01(a),
(a) with respect to the ABL Priority Collateral or the Term Liens on the ABL
Priority Collateral, the ABL Liens on such Collateral, and (b) with respect to
the Term Priority Collateral or the ABL Liens on the Term Priority Collateral,
the Term Liens on such Collateral, and, in each case, any Liens incurred in
connection with any Refinancing of Senior Obligations that are deemed to be
Senior Liens under Section 5.05.

“Senior Obligations” means (a) with respect to any Collateral or any Junior
Liens thereon, any Obligations that are secured by Senior Liens on such
Collateral and (b) with respect to any Junior Obligations or Junior Secured
Parties secured by any Collateral, any Obligations that are secured by Senior
Liens on such Collateral.

“Senior Priority Collateral” means (a) with respect to the ABL Agent and any
other ABL Secured Party, ABL Priority Collateral and (b) with respect to the
Term Agent and any other Term Secured Party, Term Priority Collateral.

“Senior Secured Parties” means, as to any Collateral, the Secured Parties whose
Liens on such Collateral are senior to the Liens of the other Secured Parties on
such Collateral pursuant to the terms of this Agreement. The parties hereto
acknowledge that the ABL Secured Parties are the Senior Secured Parties with
respect to the ABL Priority Collateral and the Term Secured Parties are the
Senior Secured Parties with respect to the Term Priority Collateral, and that,
accordingly, any reference herein to the “Senior Secured Parties” shall be
construed as a reference to the ABL Secured Parties insofar as the ABL Priority
Collateral is concerned and to the Term Secured Parties insofar as the Term
Priority Collateral is concerned.

“Subject Obligations” has the meaning set forth in Section 5.06.

“Subject Secured Parties” has the meaning set forth in Section 5.06.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

10



--------------------------------------------------------------------------------

“Successor Intellectual Property License” has the meaning set forth in
Section 5.08(b).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.

“Swap Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Swap Agreement.

“Term Agent” has the meaning set forth in the preamble to this Agreement.

“Term Cap Amount” has the meaning set forth in the definition of “Term
Obligations”.

“Term Collateral” means all “Collateral”, as defined in the Term Credit
Agreement, and any other assets of any Grantor now or at any time hereafter
subject or purported under the terms of any Term Collateral Document to be made
subject to any Lien securing any Term Obligations.

“Term Collateral Documents” means the Term Guarantee and Collateral Agreement,
the Term Mortgages and the other “Collateral Documents”, as defined in the Term
Credit Agreement, and any other agreement, document or instrument now existing
or entered into after the date hereof that grants a Lien on any assets of the
Company or any Subsidiary to secure any Term Obligations, as each may be Amended
from time to time, including after the commencement of any Insolvency or
Liquidation Proceeding.

“Term Credit Agreement” means the Term Loan Agreement dated as of the date
hereof, among the Company, the lenders party thereto and JPMorgan Chase Bank,
N.A., as Term Agent, as Amended from time to time, including after the
commencement of any Insolvency or Liquidation Proceeding.

“Term Documents” means the Term Credit Agreement, the Term Collateral Documents
and all other “Loan Documents”, as defined in the Term Credit Agreement.

“Term Excess Amounts” has the meaning set forth in the definition of “Term
Obligations”.

“Term Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the date hereof, among the Company, the Subsidiaries party
thereto and the Term Agent, as Amended from time to time, including after the
commencement of any Insolvency or Liquidation Proceeding.

 

11



--------------------------------------------------------------------------------

“Term Liens” means all Liens on the Collateral securing the Term Obligations,
whether created under the Term Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency or Liquidation Proceeding, now or hereafter held by or on behalf of
the Term Agent or any other Term Secured Party, or any agent or trustee
therefor.

“Term Mortgage” means each mortgage, deed of trust, assignment of leases and
rents or other security document that grants a Lien on any real property owned
or leased by any Grantor to secure any Term Obligations.

“Term Obligations” means all “Secured Obligations”, as defined in the Term
Guarantee and Collateral Agreement (including any such Secured Obligations
arising or accruing during the pendency of any Insolvency or Liquidation
Proceeding), notwithstanding that any such Secured Obligations or claims
therefor shall be disallowed, voided or subordinated in any Insolvency or
Liquidation Proceeding or under any Bankruptcy Law or other applicable law.
Notwithstanding the foregoing, if the sum of the Term Obligations consisting of,
without duplication, (a) principal amount of loans or advances under the Term
Credit Agreement and the other Term Documents and (b) the aggregate face amount
of all outstanding letters of credit issued or deemed issued under, or otherwise
secured under, the Term Credit Agreement and the other Term Documents (the
foregoing Term Obligations being collectively referred to as the “Capped Term
Obligations”), exceeds $400,000,000 (the “Term Cap Amount”), then the portion of
the Capped Term Obligations exceeding the Term Cap Amount (such portion being
referred to as the “Term Excess Amounts”), and all interest, premiums,
reimbursement obligations and other amounts in respect of the Term Excess
Amounts, shall be secured by the Term Collateral Documents but shall not
constitute “Term Obligations” for all purposes of this Agreement (other than
Sections 2.02 and 2.04, the definition of the term “Grantors” and the definition
of the term “Term Liens” as such term is used in Sections 2.01, 2.02).

“Term Priority Collateral” means any and all of the following that constitute
Collateral: (a) all Equipment, all real property and interests therein
(including both fee and leasehold interests) and all fixtures; (b) all
Intellectual Property; (c) each Proceeds Collateral Account, and all cash, cash
equivalents, checks and other negotiable Instruments, funds and other evidences
of payment and all Financial Assets held on deposit therein or credited thereto,
and all Security Entitlements arising therefrom; (d) all Equity Interests;
(e) all Commercial Tort Claims; (f) to the extent not expressly constituting ABL
Priority Collateral (disregarding, for purposes of this clause (f), clause
(i) of the definition of the term “ABL Priority Collateral”), all Investment
Property, all Documents, all General Intangibles, all Instruments and all Letter
of Credit Rights; (g) all other Collateral not constituting ABL Priority
Collateral; (h) all Proceeds, including insurance Proceeds (other than business
interruption insurance proceeds), of any of the foregoing and all collateral
security and guarantees or other credit support given by any Person with respect
to any of the foregoing; and (i) all books and records relating to any of the
foregoing.

 

12



--------------------------------------------------------------------------------

“Term Secured Parties” means the Term Agent and the other “Secured Parties” as
defined in the Term Guarantee and Collateral Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person, or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or any similar offices in any other country or any political
subdivision thereof, and all extensions or renewals thereof, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

SECTION 1.03. Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
persons customarily comply) of all Governmental Authorities. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time Amended (subject to
any restrictions on such Amendments set forth herein); (b) any reference herein
to any Person shall be construed to include such Person’s permitted successors
and assigns, and any reference herein to the Company or any other Grantor shall
be construed to include the Company or such other Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or such other
Grantor, as the case may be, in any Insolvency or Liquidation Proceeding;
(c) the words “herein”, “hereof” and “hereunder”, and words of similar

 

13



--------------------------------------------------------------------------------

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof; and (d) all references herein to Articles and
Sections shall be construed to refer to Articles and Sections of this Agreement.

ARTICLE II

Lien Priorities

SECTION 2.01. Relative Priorities. (a) Notwithstanding (i) the date, time,
method, manner or order of grant, attachment or perfection of any ABL Lien or
any Term Lien on any Collateral, (ii) any provision of the UCC or any other
applicable law or of any ABL Document or any Term Document, (iii) any defect or
deficiencies in, or failure to perfect, any ABL Lien or any Term Lien or
(iv) any other circumstance whatsoever, each Agent, for itself and on behalf of
its Related Secured Parties, hereby agrees that:

(A) any ABL Lien on any ABL Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Term Lien on any ABL
Priority Collateral;

(B) any Term Lien on any ABL Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any ABL Lien on
any ABL Priority Collateral;

(C) any Term Lien on any Term Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any ABL Lien on any Term
Priority Collateral; and

(D) any ABL Lien on any Term Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Term Lien on
any Term Priority Collateral;

provided that notwithstanding anything to the contrary contained in this
Agreement:

(1) any ABL Lien on any ABL Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, insofar as such ABL Lien secures ABL Excess Amounts, shall be junior
and subordinate in all respects to all Term Liens on any ABL Priority Collateral
(other than any Term Lien insofar as such Term Lien secures Term Excess
Amounts); and

(2) any Term Lien on any Term Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law,

 

14



--------------------------------------------------------------------------------

subrogation or otherwise, insofar as such Term Lien secures Term Excess Amounts,
shall be junior and subordinate in all respects to all ABL Liens on any Term
Priority Collateral (other than any ABL Lien insofar as such ABL Lien secures
ABL Excess Amounts).

(b) The relative Lien priorities in respect of any Collateral set forth in this
Section are only with respect to the priority of the Liens held by or on behalf
of the Agents and their Related Secured Parties and shall not constitute a
subordination of any Obligations to any other Obligations.

SECTION 2.02. Prohibition on Contests. Each Agent, for itself and on behalf of
its Related Secured Parties, agrees that none of them will (and hereby waives
any right to) contest or question the validity or enforceability of, or join or
otherwise support any other Person in contesting or questioning the validity or
enforceability of, in any proceeding, including any Insolvency or Liquidation
Proceeding, (a) the existence, perfection, priority, validity or enforceability
of any ABL Lien (whether securing ABL Obligations or any ABL Excess Amounts) or
any Term Lien (whether securing Term Obligations or any Term Excess Amounts),
(b) the validity or enforceability of any ABL Obligations (or any ABL Excess
Amounts) or any Term Obligations (or any Term Excess Amounts) or (c) the
enforceability of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the right of any Secured Party to enforce this
Agreement.

SECTION 2.03. No New Liens. (a) Whether or not any Insolvency or Liquidation
Proceeding has been commenced, each Agent agrees, for itself and on behalf of
its Related Secured Parties, that no Secured Party shall accept any additional
Lien under any Collateral Document on any asset of any Grantor to secure
Obligations of any Class unless such Grantor has granted or concurrently grants
a Lien on such asset to secure Obligations of the other Class (all such Liens to
have the relative priorities set forth herein based on whether the assets
subject to such Liens constitute ABL Priority Collateral or Term Priority
Collateral and whether such Liens secure ABL Excess Amounts or Term Excess
Amounts); provided that the foregoing shall not apply to (i) Liens on any asset
of any Grantor granted to secure Obligations of any Class if such asset is
expressly excluded from the grant of a security interest by such Grantor
pursuant to the Collateral Documents of the other Class and (ii) additional
Liens on any asset of any Grantor granted to secure Obligations of any Class if,
prior to such grant, such Grantor has offered in writing to grant a Lien on such
asset to secure Obligations of the other Class and the Agent of such other Class
has affirmatively declined in writing to accept such Lien or has failed to
respond to such offer within 30 days thereof, in which case such Agent shall be
deemed to have declined to accept such Lien. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the other Agent or any of its Related Secured
Parties, each Agent, for itself and on behalf of its Related Secured Parties,
agrees that any amounts received by or distributed to such Agent or any of its
Related Secured Parties pursuant to or as a result of Liens granted in
contravention of this Section shall be subject to Section 4.02.

 

15



--------------------------------------------------------------------------------

(b) Each Agent agrees, for itself and on behalf of its Related Secured Parties,
to cooperate in good faith in order to determine, upon any reasonable request by
the other Agent, the specific assets included in the ABL Collateral and the Term
Collateral, the steps taken to perfect the ABL Liens and the Term Liens thereon
and the identity of the respective parties obligated under the ABL Documents and
the Term Documents.

SECTION 2.04. Revolving Nature of ABL Obligations. The Term Agent, for itself
and on behalf of its Related Secured Parties, expressly acknowledges and agrees
that (a) the ABL Credit Agreement includes a revolving commitment and that in
the ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, (b) the amount of the ABL Obligations
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed, (c) all cash collateral received by the ABL
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, to the ABL Obligations at any time and from time to time and (d) the
advance rates under the ABL Credit Agreement may be reduced, and Reserves (as
defined in the ABL Credit Agreement) may be imposed, under the terms of the ABL
Credit Agreement, in each case without altering or otherwise affecting the Lien
priorities set forth in this Agreement.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies. (a) Until the Discharge of Senior
Obligations with respect to such Collateral has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced, each Agent, for itself
and on behalf of its Related Secured Parties, agrees that none of them will:

(i) enforce or exercise, or seek to enforce or exercise, any rights or remedies
with respect to any Senior Priority Collateral of any Secured Party of the other
Class (including the exercise of any right of set-off or enforcement of any
right under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided that the parties hereto acknowledge and agree that this
Section shall not in any way prohibit any Agent or any of its Related Secured
Parties from (A) commencing, or joining in filing of a petition for commencement
of, any involuntary Insolvency or Liquidation Proceeding of the type described
in clause (a) or (b) of the definition of such term or (B) exercising any of its
rights during an Insolvency or Liquidation Proceeding to the extent expressly
permitted by Article VI;

(ii) subject to the proviso set forth in paragraph (a)(i) of this Section,
commence or join with any Person (other than the Senior Secured Parties upon the
request thereof) in commencing, or file with any court documents that seek to
commence, or petition for or vote in favor of, any action or proceeding with

 

16



--------------------------------------------------------------------------------

respect to any rights or remedies with respect to any Senior Priority Collateral
of any Secured Party of the other Class (including any foreclosure action or
seeking or requesting relief from or modification of the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof);

(iii) contest, protest or object to any foreclosure proceeding or action brought
by any Secured Party of the other Class with respect to, or any other
enforcement or exercise by any Secured Party of such other Class of any rights
and remedies relating to, any Senior Priority Collateral of such Secured Party,
whether under the Credit Documents of such other Class or otherwise and
including any Disposition of any such Senior Priority Collateral, whether by
foreclosure or otherwise; and

(iv) contest, protest or object to the forbearance by any Secured Party of the
other Class from bringing or pursuing any foreclosure proceeding or action with
respect to, or any other enforcement or exercise by any Secured Party of such
other Class of any rights or remedies relating to, any Senior Priority
Collateral of such Secured Party;

provided that, in each case under this Section, the Junior Liens on such
Collateral shall attach to all Proceeds of such Collateral resulting from
actions taken by any Senior Secured Party in accordance with this Agreement,
subject to the relative Lien priorities set forth in Section 2.01.

(b) Subject to the terms and conditions of this Agreement (including paragraph
(a)(i) of this Section), until the Discharge of Senior Obligations with respect
to such Collateral has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced, the Senior Secured Parties in respect of such
Collateral shall have the exclusive right to enforce and exercise rights and
remedies (including the exercise of any right of set-off, any right under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement and the right to credit bid their debt) with
respect to any of their Senior Priority Collateral and, in the course of such
exercise, make related determinations regarding the release, Disposition or
restrictions with respect to any such Collateral, without any consultation with
or the consent of any Junior Secured Party; provided that the Junior Liens on
such Collateral shall remain on the Proceeds of such Collateral so released or
Disposed of, subject to the relative Lien priorities set forth in Section 2.01.
In exercising rights and remedies with respect to any of its Senior Priority
Collateral, each Senior Secured Party may enforce the provisions of the
applicable Senior Documents and exercise remedies thereunder, all in such order
and in such manner as it may determine in its sole discretion. Such exercise and
enforcement shall include the right of any agent appointed by any Senior Secured
Party to sell or otherwise Dispose of such Collateral upon foreclosure, to incur
expenses in connection with such sale or other Disposition and to exercise all
the rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.

 

17



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions of this Section, the Secured
Parties of any Class may:

(i) file a claim or statement of interest with respect to Obligations of such
Class in any Insolvency or Liquidation Proceeding;

(ii) take any action in order to create, perfect, preserve, protect or prove
(but not enforce) their Junior Liens on any Collateral, provided that no such
action is, or could reasonably be expected to be, (A) adverse to the priority
status of any Senior Liens on such Collateral or the rights of any Senior
Secured Party to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of this Agreement, including the automatic release
of Junior Liens provided in Section 5.01;

(iii) file any responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of any Secured Party of such
Class, including any claims secured by Junior Priority Collateral thereof, or
the avoidance of any Liens on the Collateral securing Obligations of such Class,
in each case, to the extent not inconsistent with the terms of this Agreement;

(iv) exercise their rights and remedies as unsecured creditors to the extent
(and only to the extent) provided in paragraph (e) of this Section;

(v) vote on any plan of reorganization (including to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition or
extension), file any proof of claim with respect to Obligations or Liens of such
Class, and make other filings and make any arguments and motions, in each case,
to the extent not inconsistent with the terms of this Agreement; and

(vi) join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to any Collateral initiated by any Senior Secured Party with respect
thereto, to the extent that any such action could not reasonably be expected to
restrain, hinder, limit, delay for any significant period or otherwise interfere
with the exercise of rights or remedies with respect to such Collateral by the
Senior Secured Parties (it being understood that no Junior Secured Party shall
be entitled to receive any Proceeds thereof unless otherwise expressly permitted
hereby).

Each Agent, for itself and on behalf of its Related Secured Parties, agrees that
it will not take or receive any Senior Priority Collateral of any Secured Party
of the other Class or any Proceeds of any such Collateral in connection with the
enforcement or exercise of any right or remedy (including any right of set-off)
with respect to such Collateral in its capacity as a creditor, or in connection
with any insurance policy relating to any such Collateral or any Condemnation
Proceeds relating to any such Collateral, in each case to the extent such action
is inconsistent with the terms of this Agreement. Without limiting

 

18



--------------------------------------------------------------------------------

the generality of the foregoing, until the Discharge of Senior Obligations with
respect to such Collateral has occurred, except as expressly provided in this
paragraphs (a) and (c) of this Section (but subject to Section 4.02) and
Sections 5.07, 5.08, 5.09, 6.03(b) and 6.03(c), the sole right of the Secured
Parties of any Class with respect to any of the Senior Priority Collateral of
the Secured Parties of the other Class is to hold a Junior Lien on such
Collateral and to receive a share of the Proceeds thereof, if any, after such
Discharge of Senior Obligations has occurred.

(d) Subject to paragraphs (a) and (c) of this Section and Sections 5.07, 5.08,
5.09, 6.03(b) and 6.03(c), each Agent, for itself and on behalf of its Related
Secured Parties:

(i) agrees that neither such Agent nor any of its Related Secured Parties will
take any action that (A) could reasonably be expected to restrain, hinder,
limit, delay or otherwise interfere with (1) any enforcement or exercise of
remedies with respect to any Senior Priority Collateral of any Secured Party of
the other Class, including any Disposition of such Senior Priority Collateral,
whether by foreclosure or otherwise, or (2) the realization by any Secured Party
of the other Class of the full value of any of its Senior Priority Collateral or
(B) otherwise would be prohibited hereunder, including any Disposition of any
such Collateral, whether by foreclosure or otherwise;

(ii) waives any and all rights such Agent or any of its Related Secured Parties
may have as junior lien creditors or otherwise to object to the manner in which
any Secured Party of the other Class seeks to enforce or collect any Obligations
of such other Class or to enforce or realize on its Senior Liens on any
Collateral undertaken in accordance with this Agreement, regardless of whether
any action or failure to act by or on behalf of any Secured Party of such other
Class is adverse to the interests of such Agent or any of its Related Secured
Parties; and

(iii) acknowledges and agrees that no covenant, agreement or restriction
contained in any Collateral Document or other Credit Document of any Class shall
be deemed to restrict in any way the rights and remedies of any Secured Party of
the other Class with respect to any Collateral subject to its Senior Liens as
set forth in this Agreement and the Credit Documents of such other Class.

(e) Notwithstanding anything to the contrary in this Agreement, the Secured
Parties of any Class may, in accordance with the terms of the Documents of such
Class and applicable law, enforce rights and exercise remedies against the
Company and any other Grantor as unsecured creditors; provided that no such
action is inconsistent with the terms of this Agreement (including the
limitations set forth in paragraphs (a) and (d) of this Section and in Article
VI); provided further that in the event any Secured Party becomes a judgment
Lien creditor in respect of any Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to any of its Obligations, such
judgment Lien shall be subject to the terms of this Agreement, including the
relative Lien priorities set forth in Section 2.01.

 

19



--------------------------------------------------------------------------------

(f) Nothing in this Agreement shall prohibit the receipt by any Secured Party of
any Class of the required or permitted payments of interest, principal and other
amounts owed in respect of Obligations of such Class so long as such receipt is
not the direct or indirect result of the enforcement or exercise by any Secured
Party of such Class of rights or remedies as a secured creditor (including the
right of set-off) against, or otherwise holding a Junior Lien on, the Senior
Priority Collateral of any Secured Party of the other Class or enforcement in
contravention of this Agreement of any Junior Lien on any such Collateral (it
being agreed that any such enforcement or exercise permitted by this Agreement
shall be subject to Section 4.02). Nothing in this Agreement shall be construed
to impair or otherwise adversely affect any rights or remedies any Secured Party
of any Class may have with respect to any Collateral subject to its Senior
Liens.

SECTION 3.02. Lockbox System. The Term Agent, for itself and on behalf of the
other Term Secured Parties, acknowledges that, under the terms of the ABL
Documents, Grantors are or may be required to ensure that all payments on
Accounts constituting ABL Priority Collateral, or on other ABL Priority
Collateral, are made to Deposit Accounts or lockboxes related thereto that
constitute ABL Priority Collateral, and agrees that, notwithstanding anything to
the contrary set forth herein, no ABL Secured Party shall have any duty,
responsibility or obligation to any Term Secured Party with respect to such
Deposit Accounts or lockboxes, including no obligation to pay over to any Term
Secured Party any payments received into any such Deposit Account or lockbox at
any time. The Term Agent, for itself and on behalf of the other Term Secured
Parties, agrees that to the extent that Proceeds of any Term Priority Collateral
are deposited into any Deposit Accounts or lockboxes and are subsequently
applied to repay or prepay the ABL Obligations, in the absence of the ABL
Agent’s willful misconduct or gross negligence (such absence to be presumed
unless otherwise determined by a final, non-appealable judgment of a court of
competent jurisdiction), the sole remedy of the Term Secured Parties with regard
to such Proceeds shall be to proceed directly against the Grantors unless, prior
to the time such proceeds are applied to repay or prepay the ABL Obligations,
the ABL Agent has actually received a Notification of Proceeds. For purposes of
the foregoing, a “Notification of Proceeds” means a notice in writing from the
Term Collateral Agent or any Grantor to the ABL Agent containing the following
information: (a) the Term Priority Collateral being sold or otherwise Disposed;
(b) the proposed date of the sale or other Disposition; (c) the approximate
amount of Proceeds therefrom; and (d) the name and contact information of the
buyer or transferee of such Term Priority Collateral or, in the case of an
auction, of the auctioneer.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. (a) Each Agent, for itself and on behalf
of its Related Secured Parties, hereby agrees that the ABL Priority Collateral
or

 

20



--------------------------------------------------------------------------------

Proceeds thereof received in connection with the sale or other Disposition of,
or collection on, such ABL Priority Collateral upon the enforcement or exercise
or any right or remedy (including any right of set-off) shall be applied:

(i) first, to the payment of the ABL Obligations in accordance with the ABL
Documents,

(ii) second, to the payment of the Term Obligations in accordance with the Term
Documents,

(iii) third, to the payment of ABL Excess Amounts in accordance with the ABL
Documents,

(iv) fourth, to the payment of Term Excess Amounts in accordance with the Term
Documents, and

(v) fifth, the balance, if any, to the Grantors or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

(b) Each Agent, for itself and on behalf of its Related Secured Parties, hereby
agrees that the Term Priority Collateral or Proceeds thereof received in
connection with the sale or other Disposition of, or collection on, such Term
Priority Collateral upon the enforcement or exercise or any right or remedy
(including any right of set-off) shall be applied:

(i) first, to the payment of the Term Obligations in accordance with the Term
Documents,

(ii) second, to the payment of the ABL Obligations in accordance with the ABL
Documents,

(iii) third, to the payment of Term Excess Amounts in accordance with the Term
Documents,

(iv) fourth, to the payment of ABL Excess Amounts in accordance with the ABL
Documents, and

(v) fifth, the balance, if any, to the Grantors or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

SECTION 4.02. Payments Over. So long as the Discharge of Senior Obligations with
respect to any Collateral has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced, if (a) any Junior Secured Party
receives any Collateral subject to any Senior Lien or any Proceeds of any such
Collateral, or any other payment in connection with or on account of such
Collateral, (i) in connection with the enforcement or exercise of any right or
remedy (including any

 

21



--------------------------------------------------------------------------------

right of set-off) relating to such Collateral, the transfer of such Collateral
or Proceeds to any Junior Secured Party by any Person holding a Lien on such
Collateral that is subordinate to the Junior Lien on such Collateral, or any
insurance policy claim or any Condemnation Proceeds in respect of such
Collateral or (ii) as a distribution or recovery in any Insolvency or
Liquidation Proceeding, (b) any Junior Secured Party receives, in contravention
of Section 2.03, any Collateral of the type that would constitute Junior
Priority Collateral of such Junior Secured Party, or any Proceeds of any such
Collateral, or any other payment in connection with or on account of such
Collateral, or (c) any Junior Secured Party receives any additional Collateral
referred to in Section 6.03(b)(ii) that pursuant to such Section is subject to
the provisions of this Section 4.02, or any Proceeds of such additional
Collateral, or any other payment in connection with or on account of such
additional Collateral, then, in each case, such Collateral or Proceeds thereof,
or such other payment, shall be segregated and held in trust and forthwith
transferred or paid over to the Senior Collateral Agent for the benefit of the
Senior Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of Senior Obligations occurs, each Junior Agent, for itself
and on behalf of its Related Secured Parties, hereby appoints the Senior Agent,
and any officer or agent of the Senior Agent, with full power of substitution,
as its true and lawful attorney-in-fact with full power and authority in the
name, place and stead of each such Junior Secured Party or in such Senior
Agent’s own name, from time to time in such Senior Agent’s discretion, for the
purpose of carrying out the terms of this Section, to take any and all action or
to execute and any all documents and instruments that may be necessary or
appropriate to accomplish the purposes of this Section, including any
endorsements or other instruments of transfer (which appointment is irrevocable
and coupled with an interest).

SECTION 4.03. Delivery of Collateral and Proceeds. Upon the Discharge of
Obligations of any Class, the Agent of such Class shall, except as may otherwise
be required by applicable law or any order of any court or other Governmental
Authority, deliver, at the expense of the Grantors, to the Agent of the other
Class, without representation or recourse, any Collateral (including any Pledged
or Controlled Collateral) held by the Agent of such Class at such time in the
same form as received, with any necessary endorsements (so as, in respect of any
such Pledged or Controlled Collateral, to allow the Agent of such other Class to
obtain possession or control thereof), to be applied by the Agent of such other
Class to the Obligations of such other Class in the order specified in the
Credit Documents of such other Class.

ARTICLE V

Other Agreements

SECTION 5.01. Releases. (a) The Junior Liens on any Collateral shall be
automatically, unconditionally and simultaneously released if:

(i) in connection with the enforcement or exercise of its rights or remedies in
respect of such Collateral, the Senior Agent, for itself and on behalf of its
Related Secured Parties, releases its Senior Liens on any part of such
Collateral; or

 

22



--------------------------------------------------------------------------------

(ii) in connection with any Disposition permitted under the terms of both the
ABL Documents and the Term Documents, the Senior Agent, for itself and on behalf
of its Related Secured Parties, releases any of its Senior Liens on any part of
such Collateral, other than following the Discharge of Senior Obligations with
respect to such Collateral; or

provided that, in each case, the Junior Liens on such Collateral shall attach to
all Proceeds of such Collateral in accordance with this Agreement, subject to
the relative Lien priorities set forth in Section 2.01.

(b) The Junior Agent with respect to any Collateral, for itself or on behalf of
its Related Secured Parties, promptly shall (at the Grantors’ expense) execute
and deliver to the Senior Agent such documents and instruments as the Senior
Agent may reasonably request to accomplish the purposes of this Section,
including any endorsements or other instruments of transfer or release.

(c) Until the Discharge of Obligations of the other Class has occurred, each
Agent, for itself and on behalf of its Related Secured Parties, hereby
irrevocably constitutes and appoints the other Agent and any officer or agent of
the other Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name, place and stead of
such Agent or its Related Secured Parties or in such other Agent’s own name,
from time to time in such other Agent’s discretion, for the purpose of carrying
out the terms of this Section, to take any and all action and to execute any and
all documents and instruments that may be necessary or appropriate to accomplish
the purposes of this Section, including any endorsements or other instruments of
transfer or release (which appointment is irrevocable and coupled with an
interest).

(d) Until the Discharge of Senior Obligations in respect of such Collateral has
occurred, to the extent that the Senior Agent or the Senior Secured Parties
released any Senior Lien on any Collateral and any such Lien is later
reinstated, then the Junior Agent, for itself and for its Related Secured
Parties, shall have a Lien on such Collateral, subject to the relative Lien
priorities set forth in Section 2.01.

SECTION 5.02. Insurance. (a) Until the Discharge of Term Obligations has
occurred, and subject to the rights of the Grantors under the Term Documents,
the Term Secured Parties shall have the exclusive right to adjust settlement
under any insurance policy in respect of any Casualty to, or to approve any
Condemnation Proceeds in respect of, any Term Priority Collateral, and all
Proceeds on account thereof shall be paid to the Term Agent.

(b) Until the Discharge of ABL Obligations has occurred, and subject to the
rights of the Grantors under the ABL Documents, the ABL Secured Parties shall
have the exclusive right to adjust settlement under any insurance policy in
respect of any Casualty to, or to approve any Condemnation Proceeds in respect
of, any ABL Priority Collateral, and all Proceeds on account of ABL Priority
Collateral shall be paid to the ABL Agent.

 

23



--------------------------------------------------------------------------------

(c) Until the Discharge of ABL Obligations has occurred, subject to the rights
of the Grantors under the ABL Documents, the ABL Secured Parties shall have the
exclusive right to adjust settlement in respect of all business interruption
insurance, and all Proceeds on account thereof shall be paid to the ABL Agent.

(d) Any insurance Proceeds and Condemnation Proceeds received by the Agent of
any Class in accordance herewith shall, subject to the rights of the Grantors
under the Credit Documents of such Class, be held or applied by it in accordance
with such Credit Documents; provided that following the acceleration of the
Obligations of such Class under such Credit Documents, all such amounts shall be
promptly applied to such Obligations to the extent permitted under applicable
law.

(e) Until the Discharge of Obligations of the other Class has occurred, if any
Secured Party of any Class shall, at any time, receive any insurance Proceeds
(including Proceeds of the business interruption insurance) or Condemnation
Proceeds in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay over such insurance Proceeds or Condemnation Proceeds
over to the Agent of the other Class in accordance with the terms of
Section 4.02.

(f) Each Agent, for itself and on behalf of its Related Secured Parties, agrees
to cooperate with the Agent and Secured Parties of the other Class in connection
with any Condemnation or Casualty for the purpose of carrying out the terms of
this Section. In furtherance of the foregoing, each Agent agrees promptly to
execute and deliver to the Agent of the other Class such acknowledgements,
releases, consents, endorsements and other documents as the Agent of such other
Class may reasonably request to accomplish the purposes of this Section
(including any such request made at the request of any insurer). In the event of
a conflict between the provisions of this Section and any other provision
hereof, the provisions of this Section shall control.

SECTION 5.03. Certain Provisions Regarding Credit Documents. (a) The ABL Agent,
for itself and on behalf of the other ABL Secured Parties, acknowledges and
agrees that the Term Documents may be Amended, and Indebtedness thereunder may
be Refinanced, without the consent of any ABL Secured Party, and the Term Agent,
for itself and on behalf of the other Term Secured Parties, acknowledges and
agrees that the ABL Documents may be Amended, and Indebtedness thereunder may be
Refinanced, without the consent of any Term Secured Party. No Amendment of any
Credit Document shall affect the lien subordination or other provisions of this
Agreement. Nothing in this paragraph shall affect any covenant of any Grantor
under the Credit Documents of any Class that restricts the ability of such
Grantor to Amend any Credit Document of the other Class or to effect a
Refinancing of any Indebtedness thereunder.

(b) In the event any Indebtedness under the Credit Documents of any Class is
Refinanced, the holders of such Refinancing Indebtedness shall bind themselves
in a writing addressed to the Agent of the other Class, for the benefit of the
Secured Parties of such other Class, to the terms of this Agreement.

 

24



--------------------------------------------------------------------------------

(c) The Agent of each Class agrees that each Collateral Document of such Class
executed by it shall include the following language (or language to similar
effect approved by the Agent of the other Class):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement dated as
of June 14, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A.,
in its capacity as administrative and collateral agent for, and acting on behalf
of, the ABL Secured Parties identified therein, and JPMorgan Chase Bank, N.A.,
in its capacity as administrative and collateral agent for, and acting on behalf
of, the Term Secured Parties identified therein. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

SECTION 5.04. Bailee for Perfection. (a) Each Agent agrees to hold that part of
the Collateral that is in its possession or control, or in the possession or
control of its agents or bailees (such Collateral being called the “Pledged or
Controlled Collateral”), as collateral agent for its Related Secured Parties and
as gratuitous bailee for the Agent of the other Class (such bailment being
intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) solely for the purpose of
perfecting the security interest granted under the Credit Documents of such
other Class, subject to the terms and conditions of this Section.

(b) No Agent shall have any obligation whatsoever to its Related Secured Parties
or to any Secured Party of the other Class to ensure that the Pledged or
Controlled Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person. The duties or responsibilities of any Agent to
any Secured Party of the other Class under this Section shall be limited solely
to holding the Pledged or Controlled Collateral in its possession or under its
control as gratuitous bailee in accordance with this Section and delivering such
Pledged or Controlled Collateral upon the Discharge of Obligations of the
applicable Class as provided in Section 4.03.

(c) No Agent acting pursuant to this Section shall have by reason of any Credit
Document, this Agreement or any other document or agreement a fiduciary
relationship in respect any Secured Party or any liability to any Secured Party,
absent gross negligence or willful misconduct on the part of such Agent (such
absence to be presumed unless otherwise determined by a final, non-appealable
judgment of a court of competent jurisdiction).

 

25



--------------------------------------------------------------------------------

(d) Subject to the terms of this Agreement, so long as the Discharge of
Obligations of the applicable Class has not occurred, each Agent shall be
entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of this Agreement and the Credit Documents of the applicable Class.
Upon the Discharge of such Obligations, such Agent shall, at the expense of the
Grantors, take such other actions as are reasonably requested by the other Agent
in connection with such other Agent obtaining a first-priority interest in, or
possession or control of, such Pledged or Controlled Collateral.

SECTION 5.05. When Discharge of Obligations Deemed Not to Have Occurred. If any
Grantor shall enter into any Refinancing of Obligations of any Class that is
permitted by the Credit Documents of the other Class, where obligations under
such Refinancing are secured by Liens on Collateral subject to Senior Liens
securing such Refinanced Obligations, then a Discharge of Obligations of such
Class shall be deemed not to have occurred for all purposes of this Agreement
and, from and after the date on which the Notice of New Obligations is delivered
to the Agent of the other Class in accordance with the next sentence, (a) the
obligations under such Refinancing of Obligations of any Class shall
automatically be treated as Obligations of such Class (to the same extent as the
Refinanced Obligations), (b) the Liens securing such Refinancing of Obligations
of any Class shall be treated as Senior Liens (to the same extent as the
corresponding Liens securing the Refinanced Obligations) for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and (c) the collateral agent for such
Refinancing of Obligations of any Class (the “New Agent”) shall be the Agent of
such Class (and, where applicable, the Senior Agent) for all purposes of this
Agreement (to the same extent as the Agent for the Refinanced Obligations). Upon
receipt of a notice (the “Notice of New Obligations”) stating that any Grantor
has Refinanced any Obligations of any Class as provided above (which notice
shall include the identity of the New Agent), the original Agents shall promptly
enter into such documents and agreements (including Amendments to this
Agreement) as the Company or such New Agent shall reasonably request in order to
provide to such New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. The New
Agent shall agree in a writing addressed to the remaining original Agent, for
the benefit of its Related Secured Parties, to be bound by the terms of this
Agreement. The provisions of this Section are intended to ensure that (i) the
Liens on any Collateral securing any Refinancing of any Obligations of any Class
will have the same priorities relative to the Liens on such Collateral securing
Obligations of the other Class as the Liens that secured such Refinanced
Obligations prior to such Refinancing and (ii) the parties benefited by the
Liens on any Collateral securing any Refinancing of any Obligations of any Class
will have the same rights and obligations relative to the parties holding Liens
on such Collateral securing Obligations of the other Class as the parties that
were benefited by the Liens that secured such Refinanced Obligations, and such
provisions shall be construed accordingly.

SECTION 5.06. Obligations Purchase Right. Without prejudice to the enforcement
of any remedies of any Secured Party, whether under the Credit Documents or
otherwise, the Agent of each Class, on behalf of its Related Secured Parties,
agrees

 

26



--------------------------------------------------------------------------------

that, in the event a Purchase Event shall have occurred with respect to
Obligations of such Class (the “Subject Obligations”), the Secured Parties of
the other Class (or any of them) may, at their sole expense and effort, upon
notice to the Company and the Agent of such first Class, require the Secured
Parties holding the Subject Obligations (the “Subject Secured Parties”) to
assign and delegate to the Secured Parties of such other Class, without warranty
or representation or recourse, all (but not less than all) of the Subject
Obligations (including all, but not less than all, unfunded commitments under
the applicable Credit Documents, if any, that are in effect); provided that
(i) such assignment and delegation shall not conflict with any applicable law,
and (ii) the Secured Parties of such other Class shall have paid to the Agent of
such first Class, for the account of the Subject Secured Parties, in immediately
available funds, an amount equal to 100% of the principal of all Indebtedness
included in such Subject Obligations plus all accrued and unpaid interest
thereon plus all accrued and unpaid fees and all the other Subject Obligations
then outstanding (which shall include, with respect to (A) the aggregate face
amount of the letters of credit, cash collateral in an amount equal to 105%
thereof, (B) any Swap Obligations, 100% of the aggregate amount of such Swap
Obligations (giving effect to any netting arrangements) that the Company or a
Subsidiary would be required to pay if the relevant Swap Agreements giving rise
to such Swap Obligations were terminated at such time, and (C) the Banking
Services Obligations, 100% of the aggregate amount of the Banking Services
Obligations (giving effect to any netting arrangements) that the Company or
Subsidiary would be required to pay if the Banking Services giving rise to the
Banking Services Obligations were terminated at such time). In order to
effectuate the foregoing, the Agent of such first Class shall calculate, upon
the written request of the Agent of such other Class from time to time, the
amount in cash (and, with respect to clause (A) above, cash collateral) that
would be necessary so to purchase the Subject Obligations. Following exercise of
any such purchase right by the Secured Parties of any Class in accordance with
the terms of this Section, the Secured Parties shall cooperate in consummating
promptly thereafter such assignment and delegation using the applicable
assignment forms set forth in the Credit Documents of the applicable Class.

SECTION 5.07. Sharing of Information; Rights of Access and Use. (a) Subject to
confidentiality limitations imposed by law, contract or otherwise, each Agent
agrees, for itself and on behalf of its Related Secured Parties, that if any of
them obtains actual possession of any books and records of any Grantor (whether
such books and records are in the form of a writing or stored in electronic
form), then, upon request of the Agent of the other Class and reasonable prior
notice, such Agent or such Related Secured Party in possession thereof will
permit the requesting Agent, or its designated representatives and agents, to
examine such books and records if and to the extent the requesting Agent
delivers to such Agent or such Related Secured Party a certificate of its duly
authorized officer to the effect that (i) such books and records contain, or are
reasonably expected to contain, information that, in the good faith opinion of
the requesting Agent, is necessary or useful to the exercise of rights and
remedies with respect to the Senior Liens of the requesting Agent and (ii) the
requesting Agent is entitled to receive and use such information as against the
applicable Grantor or its suppliers, customers and contracts and under
applicable law, and, in doing so, will comply, and will cause its Affiliates to
comply, with all obligations imposed by law, contract or otherwise in respect of
the disclosure or use of such information.

 

27



--------------------------------------------------------------------------------

(b) The Term Agent, for itself and on behalf of the other Term Secured Parties,
agrees that if the ABL Agent takes any enforcement action with respect to the
ABL Priority Collateral, the Term Agent and the other Term Secured Parties
(i) shall cooperate with the ABL Agent (at the sole cost and expense of the ABL
Agent and the ABL Secured Parties and subject to the condition that the Term
Secured Parties shall have no obligation or duty to take any action or refrain
from taking any action that, in the judgment of the Term Agent, could reasonably
be expected to result in the incurrence of any liability, loss or damage to the
Term Agent or the other Term Secured Parties) in its efforts to enforce its
security interest in the ABL Priority Collateral and to assemble and sell the
ABL Priority Collateral, (ii) shall not take any action designed or intended to
hinder or restrict in any respect the ABL Agent from enforcing its security
interest in the ABL Priority Collateral or selling or assembling the ABL
Priority Collateral and (iii) in the event that the Term Agent or any other Term
Secured Party shall acquire control or possession of any of the Term Priority
Collateral, shall permit the ABL Agent, or its designated representatives or
agents, upon reasonable advance notice, to use the Term Priority Collateral
(including (x) equipment, processors, computers and other machinery related to
the storage or processing of records, documents or files and (y) Intellectual
Property), for a period not to exceed 120 days, for purposes of (A) assembling
the ABL Priority Collateral, (B) selling (by public auction, private sale or a
“store closing,” “going out of business” or similar sale, whether in bulk, in
lots or to customers in the ordinary course of business or otherwise and which
sale may include augmented Inventory of the same type sold in the Grantors’
business) any or all of the ABL Priority Collateral (including any ABL Priority
Collateral located on any real property constituting Term Priority Collateral)
in the ordinary course of business or otherwise, (C) removing any or all of the
ABL Priority Collateral located in or on any real property constituting Term
Priority Collateral or (D) taking reasonable actions to protect, secure and
otherwise enforce the rights of the ABL Agent and the other ABL Secured Parties
in and to the ABL Priority Collateral; provided that nothing contained in this
paragraph shall restrict the rights of the Term Agent or the other Term Secured
Parties from selling or otherwise Disposing of any Term Priority Collateral
prior to the expiration of such 120-day period if the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this paragraph. If
any stay or other order prohibiting the enforcement or exercise of rights or
remedies with respect to the ABL Priority Collateral has been entered by a court
of competent jurisdiction, such 120-day period shall be tolled during the
pendency of any such stay or other order. The rights of the ABL Agent, and its
designated representatives and agents, set forth in clause (iii) above as to the
Term Priority Collateral shall be irrevocable and royalty and rent free and
shall continue at the ABL Agent’s option for a period of up to 120 days as to
any such Term Priority Collateral, beginning upon the earlier of (1) the date
that is five days after the date on which the Term Agent has notified the ABL
Agent that the Term Agent has acquired possession or control of such Term
Priority Collateral and (2) the date the ABL Agent provides the Term Agent with
written notice that it intends to exercise its rights under such clause with
respect to such Term Priority Collateral.

 

28



--------------------------------------------------------------------------------

(c) During the period of actual use or control by the ABL Agent, or its
designated representatives or agents, of any Term Priority Collateral, the ABL
Secured Parties shall be (i) responsible for the ordinary course third party
expenses related thereto, including costs with respect to heat, light,
electricity and water with respect to that portion of any premises so used or
controlled, or that arise as a result of such use or control, provided that the
ABL Secured Parties shall not be obligated to pay any fee to the Term Secured
Parties (or any Person claiming by, through or under the Term Secured Parties,
including any purchaser of any Term Priority Collateral) or to any Grantor, for
or in respect of the use by the ABL Agent, or its designated representatives or
agents, of any Term Priority Collateral, and (ii) be obligated to repair at
their expense any physical damage to such Term Priority Collateral resulting
from such use or control, and to leave such Term Priority Collateral in
substantially the same condition as it was at the commencement of such use or
control, ordinary wear and tear excepted. In addition, the ABL Agent shall
indemnify and hold harmless the Term Agent, and its officers, directors,
employees and agents, from any liability, cost, expense, loss or damages,
including reasonable and documented out-of-pocket legal fees and expenses,
arising from any claim by a third party against the Term Agent to the extent
such liability, cost, expense, loss or damages are found in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the ABL Agent, or its
designated agents or representatives, pursuant to the exercise of its rights of
access and use under paragraph (b) of this Section, to the extent not covered by
insurance. Notwithstanding the foregoing, in no event shall the ABL Agent or the
other ABL Secured Parties have any liability to the Term Agent or the other Term
Secured Parties pursuant to this paragraph as a result of the condition of any
Term Priority Collateral existing prior to the date of the exercise by the ABL
Agent of its rights under paragraph (b) of this Section, and the ABL Agent and
the other ABL Secured Parties shall have no duty or liability to maintain the
Term Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use or control thereof by the ABL Agent, or its
designated representatives or agents, or for any diminution in the value of the
Term Priority Collateral that results solely from ordinary wear and tear
resulting from the use or control of the Term Priority Collateral by the ABL
Agent, or its designated representatives or agents, in the manner and for the
time periods specified under this Section. Without limiting the rights granted
under this Section, the ABL Agent, for itself and on behalf of the other ABL
Secured Parties, agrees to cooperate with the Term Agent (at the sole cost and
expense of the Term Agent and the other Term Secured Parties and subject to the
condition that the ABL Secured Parties shall have no obligation or duty to take
any action or refrain from taking any action that, in the judgment of the Term
Agent, could reasonably be expected to result in the incurrence of any
liability, loss or damage to the ABL Agent or the ABL Secured Parties) in
connection with any efforts made by the Term Agent to sell the Term Priority
Collateral.

(d) Neither the Agent nor any other Secured Party of any Class shall have any
responsibility or liability for the acts or omissions of the Agent or any other
Secured Party of the other Class made or arising in connection with the use or
occupancy by the Agent or any other Secured Party of such other Class of any of
the Term Priority Collateral.

 

29



--------------------------------------------------------------------------------

(e) The Term Agent, for itself and on behalf of the other Term Secured Parties,
acknowledges and consents to the ABL Agent recording a memorandum of this
Agreement (including the access rights set forth in this Agreement), in form
reasonably acceptable to the ABL Agent, in the real property records of each
county in which any real property constituting Term Priority Collateral is
located. Upon the termination of the applicable access period referred to in
paragraph (b) of this Section with respect to any such real property, the ABL
Agent shall promptly take any actions reasonably requested by the Term Agent to
remove such memoranda from the real property records relating to such real
property.

SECTION 5.08. Consent to License of Intellectual Property. (a) The Term Agent,
for itself and on behalf of the other Term Secured Parties, (i) acknowledges and
consents to the grant to the ABL Agent by the Grantors of a limited,
nonexclusive royalty-free license pursuant to the ABL Security Agreement (an
“Intellectual Property License”) and (ii) agrees that the Term Liens on the
Intellectual Property constituting Collateral shall be subject to the
Intellectual Property License.

(b) The Term Agent, for itself and on behalf of the other Term Secured Parties,
agrees that if any Term Secured Party becomes the owner of any Intellectual
Property as a result of the exercise of rights or remedies by such Term Secured
Party with respect to its Senior Lien thereon, then, upon request of the ABL
Agent, such Term Secured Party shall promptly provide written confirmation of
the grant to the ABL Agent of, and does hereby irrevocably grant to the ABL
Agent, a limited, nonexclusive royalty-free license in the form substantially
similar to the Intellectual Property License (a “Successor Intellectual Property
License”) to use any such Intellectual Property. Any license so granted by any
Term Secured Party shall be binding on its successors and assigns (including any
purchaser at a foreclosure sale). No Term Secured Party shall make any sale or
transfer of any such Intellectual Property unless the purchaser or transferee
thereof agrees in writing to provide a Successor Intellectual Property License
to the ABL Agent upon request.

SECTION 5.09. Permits and Licenses. The Term Agent agrees that if the ABL Agent
shall require rights available under any permit or license controlled by the
Term Agent in order to realize on any ABL Priority Collateral, the Term Agent
shall take all such actions as shall be available to it (at the sole cost and
expense of the Grantors), consistent with applicable law, and as shall be
reasonably requested by the ABL Agent to make such rights available to the ABL
Agent, subject to the Term Liens. The ABL Agent agrees that if the Term Agent
shall require rights available under any permit or license controlled by the ABL
Agent in order to realize on any Term Priority Collateral, the ABL Agent shall
take all such actions as shall be available to it (at the sole cost and expense
of the Grantors), consistent with applicable law, and as shall be reasonably
requested by the Term Agent to make such rights available to the Term Agent,
subject to the ABL Liens.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

Insolvency or Liquidation Proceedings

SECTION 6.01. Cash Collateral and DIP Financing. Until the Discharge of ABL
Obligations has occurred, if any Grantor shall be subject to any Insolvency or
Liquidation Proceeding and the ABL Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
that constitutes ABL Priority Collateral (any such use being referred to as
“Cash Collateral Usage”) or to permit any Grantor to obtain financing from the
ABL Secured Parties, or any of them, under Section 364 of the Bankruptcy Code or
any similar Bankruptcy Law (any such financing being referred to as a
“DIP Financing”), then the Term Agent, for itself and on behalf of the other
Term Secured Parties, agrees that none of them will raise any objection to such
Cash Collateral Usage or such DIP Financing, insofar as its rights with respect
to the ABL Priority Collateral are affected. To the extent the ABL Liens on the
ABL Priority Collateral are subordinate to or pari passu with any such
DIP Financing meeting the foregoing requirements, the Term Agent, for itself and
on behalf of the other Term Secured Parties, shall subordinate, and hereby
subordinates, to the same extent the Term Liens on the ABL Priority Collateral
to the Liens securing such DIP Financing (and all obligations relating thereto)
and agrees, for itself and on behalf of the other Term Secured Parties, that
neither the Term Agent nor any other Term Secured Party will request adequate
protection or any other relief in connection with its rights as a holder of
Liens on the ABL Priority Collateral (except as expressly agreed by the ABL
Agent or to the extent permitted by Section 6.03(b)).

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations with respect to any Collateral has occurred, no Junior Secured Party
with respect to such Collateral shall seek, or join or otherwise support any
other Person in seeking, relief from or modification of the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding in respect of such
Collateral without the prior written consent of the Senior Agent with respect to
such Collateral. No Junior Secured Party shall oppose, or join or otherwise
support any other Person opposing, any motion of any Senior Secured Party
seeking relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of such Senior Secured Party’s Senior Priority
Collateral.

SECTION 6.03. Adequate Protection. (a) Each Agent, for itself and on behalf of
its Related Secured Parties, agrees that none of them shall contest, or join or
otherwise support any other Person contesting, (i) any request by the Agent or
any other Secured Party of the other Class for adequate protection with respect
to its Senior Liens on any Collateral or (ii) any objection by the Agent or any
other Secured Party of the other Class to any motion, relief, action or
proceeding based on the Agent or such other Secured Party of the other Class
claiming a lack of adequate protection with respect to its Senior Liens on any
Collateral.

 

31



--------------------------------------------------------------------------------

(b) Notwithstanding paragraph (a) of this Section, in any Insolvency or
Liquidation Proceeding:

(i) if the Agent or any other Secured Party of any Class is granted adequate
protection in the form of an additional Lien on Collateral of a type that would
constitute Senior Priority Collateral of the Agent and other Secured Parties of
such Class, then (A) the Agent of the other Class, for itself and on behalf of
its Related Secured Parties, may seek or request adequate protection in the form
of a Lien on such Collateral, which Lien will be junior and subordinate to the
Liens securing the Senior Obligations (and, in the case of any such Lien on
additional collateral that would constitute ABL Priority Collateral, to any Cash
Collateral Usage and/or DIP Financing (and all obligations related thereto)
permitted by the ABL Credit Agreement) on the same basis as the other Liens on
Collateral securing the Junior Obligations are so junior and subordinate to the
Liens on such Collateral securing the Senior Obligations under this Agreement
and (B) subject to clause (ii) below, the Agent of such first Class, for itself
and on behalf of its Related Secured Parties, agrees that none of them shall
contest, or join or otherwise support any other Person contesting, (1) any
request by the Agent of such other Class, for itself or on behalf of its Related
Secured Parties, for adequate protection pursuant to the preceding clause (A) or
(2) any motion, relief, action or proceeding in support of a request for
adequate protection pursuant to the preceding clause (A); and

(ii) if any Agent or any other Secured Party of any Class is granted adequate
protection in the form of additional collateral of a type that would constitute
Junior Priority Collateral of the Agent and other Secured Parties of such Class,
then the Agent of such Class, for itself and on behalf of its Related Secured
Parties, agrees that the Agent of the other Class shall be entitled to be
granted adequate protection in the form of a Lien on such additional collateral
as security for the Obligations of such other Class (and, in the case of any
additional collateral that would constitute ABL Priority Collateral, for any DIP
Financing (and all obligations related thereto) provided by the ABL Secured
Parties) and that any Lien on such additional collateral securing the Junior
Obligations shall be junior and subordinate to the Lien on such collateral
securing the Senior Obligations (and any such DIP Financing and related
obligations) and to any other Liens granted to the Senior Secured Parties as
adequate protection on the same basis as the other Liens on Collateral securing
the Junior Obligations are so junior and subordinate to the Liens on such
Collateral securing the Senior Obligations under this Agreement; provided that,
to the extent the Agent of such other Class is not granted such adequate
protection in the applicable form, any such additional collateral and any
amounts recovered by or distributed to the Agent or any other Secured Party of
such first Class pursuant to or as a result of any Lien on such additional
collateral granted to or for the benefit of the Agent or any Secured Party of
such first Class shall be subject to Section 4.02.

(c) Except as expressly set forth in Sections 6.01 and 6.07 and in paragraphs
(a) and (b) of this Section, nothing herein shall limit (i) the rights of the
Agent of any Class, or any of its Related Secured Parties, to seek adequate
protection with respect to its or their rights in the Collateral in any
Insolvency or Liquidation Proceeding (including adequate protection in the form
of a cash payment, periodic cash payments or otherwise) or (ii) the right of the
Agent of the other Class, or any of its Related Secured Parties, to object to
such request for adequate protection.

 

32



--------------------------------------------------------------------------------

SECTION 6.04. No Waiver. Subject to Sections 3.01(c) and 3.01(e), nothing
contained herein shall prohibit or in any way limit the Senior Agent or any
other Senior Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Junior Agent or any other
Junior Secured Party, including the seeking by any such Junior Agent or any
other Junior Secured Party of adequate protection or the asserting by any such
Junior Agent or any other Junior Secured Party of any of its rights and remedies
under the applicable Junior Credit Documents or otherwise, in each case to the
extent affecting the Senior Agent’s or such Senior Secured Parties’ rights in
its Senior Priority Collateral.

SECTION 6.05. Avoidance Issues. If any Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount paid in respect of its Senior
Obligations (a “Recovery”), then such Secured Party shall be entitled to a
reinstatement of the applicable Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

SECTION 6.06. Post-Petition Amounts. (a) The Term Agent agrees, for itself and
on behalf of the other Term Secured Parties, that none of them shall oppose or
seek to challenge any claim by the ABL Agent or any other ABL Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations
consisting or alleged to consist of Post-Petition Amounts to the extent of the
value of the Senior Priority Collateral of the ABL Agent and the other ABL
Secured Parties, without regard to the existence of the Term Liens of the Term
Agent or any other Term Secured Party on such Collateral.

(b) The ABL Agent agrees, for itself and on behalf of the other ABL Secured
Parties, that none of them shall oppose or seek to challenge any claim by the
Term Agent or any other Term Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Term Obligations consisting or alleged to consist of
Post-Petition Amounts to the extent of the value of the Senior Priority
Collateral of the Term Agent and the other Term Secured Parties, without regard
to the existence of the ABL Liens of the ABL Agent or any other ABL Secured
Party on such Collateral.

SECTION 6.07. Asset Dispositions. Each Junior Agent, on behalf of itself and its
Related Secured Parties, agrees that none of them will, in an Insolvency or
Liquidation Proceeding, oppose or object to, or join or otherwise support any
other Person in opposing or objecting to, any Disposition of any Senior Priority
Collateral of any Grantor that is supported by the Senior Agent (and will not so
oppose or object to any related bidding procedures and other related matters
supported by the Senior Agent), and each Junior Agent and its Related Secured
Parties will be deemed to have consented

 

33



--------------------------------------------------------------------------------

under Section 363 of the Bankruptcy Code (or any comparable provisions of any
other Bankruptcy Law) to any such Disposition of Senior Priority Collateral (and
any such related bidding procedures and other related matters) supported by the
Senior Agent.

SECTION 6.08. Waiver. (a) Until the Discharge of the ABL Obligations has
occurred, the Term Agent, for itself and on behalf of the other Term Related
Secured Parties, agrees that none of them (i) will assert or enforce any claim
under Section 506(c) of the Bankruptcy Code (or any successor provision) senior
to or on a parity with the ABL Liens on any ABL Priority Collateral for costs or
expenses of preserving or disposing of any ABL Collateral and (ii) waives any
claim it may now or hereafter have arising out of the election by any ABL
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code
(or any successor provision) with respect to any ABL Priority Collateral.

(b) Until the Discharge of the Term Obligations has occurred, the ABL Agent, for
itself and on behalf of its Related Secured Parties, agrees that none of them
(i) will assert or enforce any claim under Section 506(c) of the Bankruptcy Code
(or any successor provision) senior to or on a parity with the Term Liens on any
Term Priority Collateral for costs or expenses of preserving or disposing of any
Term Collateral and (ii) waives any claim it may now or hereafter have arising
out of the election by any Term Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code (or any successor provision) with
respect to any Term Priority Collateral.

SECTION 6.09. Separate Grants of Security and Separate Classification. Each of
the ABL Agent, for itself and on behalf of the other ABL Secured Parties, and
the Term Agent, for itself and on behalf of the other Term Secured Parties,
acknowledges and agrees that (a) the grants of Liens pursuant to the ABL
Collateral Documents and the Term Collateral Documents constitute separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the ABL Priority Collateral and the Term Priority Collateral, the ABL
Obligations and the Term Obligations are fundamentally different from one
another and must be separately classified in any plan of reorganization proposed
or adopted in an Insolvency or Liquidation Proceeding (other than any such plan
of reorganization that provides for the payment in full and in cash of the
aggregate amount of (and accrued interest, fees and expenses under) the ABL
Obligations and the Term Obligations). To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the ABL Secured Parties and the Term Secured Parties in respect of
the Collateral constitute only one secured claim (rather than separate classes
of senior and junior secured claims as contemplated hereunder), then each Agent,
for itself and on behalf of its Related Secured Parties, acknowledges and agrees
that, subject to the provisions hereof (including Sections 2.01 and 4.01), all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral, with
the effect being that, to the extent that the aggregate value of the Senior
Priority Collateral of any Class is sufficient to satisfy the Senior Obligations
of such Class, the Senior Secured Parties of such Class shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims constituting the Senior

 

34



--------------------------------------------------------------------------------

Obligations of such Class, all Post-Petition Amounts included in the Senior
Obligations of such Class before any distribution is made in respect of the
Junior Obligations in respect of such Collateral, with the Junior Secured
Parties in respect of such Collateral being required to (and hereby agreeing to)
turn over to the Senior Agent in respect of such Collateral amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

SECTION 6.10. Voting. Each Agent, for itself and on behalf of its Related
Secured Parties, acknowledges and agrees that no Agent or other Secured Party
shall be required to vote to approve any plan of reorganization with respect to
any Grantor for any reason or to agree that any provision of any Credit Document
shall survive the effectiveness of a plan of reorganization with respect to any
Grantor in an Insolvency or Liquidation Proceeding.

SECTION 6.11. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of any reorganized Grantor secured by Liens upon
any assets of such reorganized Grantor are distributed pursuant to a plan of
reorganization, on account of both the ABL Obligations and the Term Obligations,
then, to the extent the debt obligations distributed on account of the ABL
Obligations and the Term Obligations are secured by Liens upon the same assets,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

ARTICLE VII

Reliance; Waivers; Etc.

SECTION 7.01. Reliance; Information. (a) Other than any reliance on the terms of
this Agreement, the ABL Agent, for itself and on behalf of the other ABL Secured
Parties, acknowledges that it and the other ABL Secured Parties have,
independently and without reliance on the Term Agent or any other Term Secured
Party, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the ABL Documents and be
bound by the terms of this Agreement and agrees, for itself and on behalf of the
other ABL Secured Parties, that it and the other ABL Secured Parties will
continue to make their own credit decision in taking or not taking any action
under the ABL Documents or this Agreement.

(b) Other than any reliance on the terms of this Agreement, the Term Agent, for
itself and on behalf of the other Term Secured Parties, acknowledges that it and
the other Term Secured Parties have, independently and without reliance on the
ABL Agent or any other ABL Secured Party, and based on documents and information
deemed by them appropriate, made their own credit analysis and decision to enter
into the Term Documents and be bound by the terms of this Agreement and agrees,
for itself and on behalf of the other Term Secured Parties, that it and the
other Term Secured Parties will continue to make their own credit decision in
taking or not taking any action under the Term Documents or this Agreement.

 

35



--------------------------------------------------------------------------------

SECTION 7.02. No Warranties or Liability. (a) The ABL Agent, for itself and on
behalf of the other ABL Secured Parties, acknowledges and agrees that, except as
set forth in Section 8.16, the Term Agent and the other Term Secured Parties
have made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any Term Document, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the Term Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the Term Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.

(b) The Term Agent, for itself and on behalf of the other Term Secured Parties,
acknowledges and agrees that, except as set forth in Section 8.16, the ABL Agent
and the other ABL Secured Parties have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any ABL Document, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the ABL Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
applicable ABL Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate.

(c) None of the Term Agent or the other Term Secured Parties shall have any
express or implied duty to the ABL Agent or any other ABL Secured Party, and
none of the ABL Agent or the other ABL Secured Parties shall have any express or
implied duty to any Term Agent or any other Term Secured Party, to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Grantor (including any ABL Documents or any Term Documents), regardless of any
knowledge thereof that they may have or be charged with.

SECTION 7.03. No Waiver of Lien Priorities. No right of the Agent or any other
Secured Party of any Class to enforce any provision of this Agreement or any
Credit Document of such Class shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Grantor or by any act
or failure to act by any Agent or any other Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any Credit Document, regardless of any knowledge thereof that any
Agent or any other Secured Party may have or be otherwise charged with.

SECTION 7.04. No Marshalling. Until the Discharge of Obligations of such other
Class, each Agent, for itself and on behalf of its Related Secured Parties,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of any marshaling, appraisal, valuation or other similar right that may
otherwise be available under applicable law with respect to any Collateral
subject to any Senior Lien of the Agent or any other Secured Party of the other
Class or any other similar rights a junior secured creditor may have under
applicable law.

 

36



--------------------------------------------------------------------------------

SECTION 7.05. Obligations Unconditional. All rights, interests, agreements and
obligations of each Agent and its Related Secured Parties hereunder shall remain
in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Credit Document;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any
Obligations of any Class, or any Amendment, including any increase in the amount
of the obligations thereunder, whether in writing or by course of conduct or
otherwise, of the terms of any Credit Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
Amendment, whether in writing or by course of conduct or otherwise, of all or
any Obligations of any Class or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of any Obligations or this
Agreement or any Agent or any Secured Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the ABL Agent, to JPMorgan Chase Bank, N.A., 270 Park Avenue, 44th
Floor, Mail Code: NY1-K855, New York, NY 10017, Attention: Donna DiForio (Fax
No. (646) 534-2274); and

(b) if to the Term Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of Margaret Seweryn
(Fax No. (888) 292-9533).

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have

 

37



--------------------------------------------------------------------------------

been given at the opening of business on the next business day for the
recipient). As agreed to between the Agents from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person. Any Agent may change its address or facsimile number for notices and
other communications hereunder by notice to the other Agent.

SECTION 8.02. Conflicts. In the event of any express conflict between the
provisions of this Agreement and the provisions of any Credit Document, the
provisions of this Agreement shall govern and control.

SECTION 8.03. Effectiveness; Continuing Nature of this Agreement. This Agreement
shall become effective when executed and delivered by the parties hereto. This
is a continuing agreement of Lien subordination, and the Secured Parties of any
Class may continue, at any time and without notice to the Agent or any other
Secured Party of the other Class, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor constituting
their Obligations in reliance hereon. Each Agent, for itself and on behalf of
its Related Secured Parties, hereby waives any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The parties hereto acknowledge and agree that this Agreement is a
“subordination agreement” within the meaning of, and is enforceable under,
Section 510(a) of the Bankruptcy Code, and the terms hereof shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. All references to any Grantor shall include such Grantor as debtor
and debtor-in-possession and any receiver or trustee for such Grantor, as the
case may be, in any Insolvency or Liquidation Proceeding.

SECTION 8.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).

SECTION 8.05. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.

 

38



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the ABL Agent and the Term Agent.

SECTION 8.06. Information Concerning Financial Condition of Grantors. Each
Agent, for itself and on behalf of its Related Secured Parties, acknowledges
that no Agent or any other Secured Party shall be responsible for keeping the
Agent or any other Secured Party of the other Class informed of (a) the
financial condition of any Grantor or (b) any other circumstances bearing upon
the risk of nonpayment of the Obligations of any Class. No Agent or any other
Secured Party of any Class shall have any duty to advise the Agent or any other
Secured Party of the other Class of information known to it regarding such
condition or any such circumstances or otherwise. In the event the Agent or any
other Secured Party of any Class, in its sole discretion, undertakes at any time
or from time to time to provide any such information to the Agent or any other
Secured Party of the other Class, it shall be under no obligation (i) to make,
and neither the Agent nor any other Secured Party of such Class shall make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) to provide any additional information or to provide any such
information on any subsequent occasion, (iii) to undertake any investigation or
(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

SECTION 8.07. Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any Agent or any other
Secured Party of any Class pays over to the Agent or any other Secured Party of
the other Class under the terms of this Agreement, the Agent or Secured Party
making such payment shall be subrogated to the rights of the Agent and Secured
Party receiving such payment; provided that the Agent making such payment, for
itself and on behalf of its Related Secured Parties, hereby agrees that none of
them shall assert or enforce any such rights of subrogation they may acquire as
a result of any such payment until the Discharge of Obligations of the other
Class has occurred.

SECTION 8.08. Application of Payments. All payments received by any Agent or any
other Secured Party of any Class may be applied, reversed and reapplied, in
whole or in part, to such part of the Obligations of such Class as shall be
provided in the applicable Credit Documents of such Class.

SECTION 8.09. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY

 

39



--------------------------------------------------------------------------------

HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 8.11. Jurisdiction; Consent to Service of Process. (a) Each Agent
agrees, for itself and on behalf of its Related Secured Parties, that each of
them hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement brought by any of them shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each Agent agrees, for itself and on behalf of its
Related Secured Parties, that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b) Each Agent, for itself and on behalf of its Related Secured Parties, hereby
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that any of them may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any New York State or federal court. Each Agent, for itself and on behalf of
its Related Secured Parties, hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each Agent irrevocably consents to service of process in the manner provided
for notices in Section 8.01. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

SECTION 8.12. Further Assurances. Each Agent, for itself and on behalf of its
Related Secured Parties, agrees that each of them will take such further action
and will execute and deliver such additional documents and instruments (in
recordable form, if requested) as the other Agent may reasonably request to
effectuate the terms of and the relative Lien priorities contemplated by this
Agreement.

SECTION 8.13. Specific Performance. Each Agent may demand specific performance
of this Agreement. Each Agent, for itself and on behalf of its Related Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be asserted to bar the remedy of
specific performance in any action that may be brought by any other Agent or any
of its Related Secured Parties.

 

40



--------------------------------------------------------------------------------

SECTION 8.14. Headings. Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

SECTION 8.15. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

SECTION 8.16. Authorization. By its signature, each Agent represents and
warrants to the other Agent that it is duly authorized to execute and deliver
this Agreement.

SECTION 8.17. Parties in Interest. This Agreement shall be binding upon, and
shall inure to the benefit of, each Agent and its successors and assigns, as
well as each other Secured Party, all of whom are intended to be bound by, and
to be third party beneficiaries of, this Agreement. Without limiting the
generality of the foregoing, (a) any Person to whom any Lender assigns or
otherwise transfers all or any portion of any Obligation in accordance with the
applicable Credit Documents shall become vested with all the rights and
obligations in respect thereof granted to such Lender, without any further
consent or action of the other Secured Parties, and (b) any counterparty to a
Swap Agreement or an agreement relating to Banking Services Obligations that
accepts the benefit of any Collateral in accordance with the ABL Collateral
Documents or the Term Collateral Documents, as applicable, shall be deemed to
have agreed to be bound by the terms of this Agreement. No other Person,
including any Grantor, any debtor-in-possession or any receiver or trustee in
any Insolvency or Liquidation Proceeding, shall have or be entitled to assert
any rights or benefits hereunder.

SECTION 8.18. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of (a) the ABL Agent and the other ABL Secured Parties and
(b) the Term Agent and the other Term Secured Parties. Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the ABL Obligations and the Term Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

JPMORGAN CHASE BANK, N.A., as ABL Agent, By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Term Agent, By:  

 

  Name:   Title:

[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent

270 Park Avenue, 44th Floor

Mail Code: NY1-K855

New York, New York 10017

Attention: Donna DiForio

Fax: (646) 534-2274

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ascena Retail Group, Inc., a Delaware Corporation
(the “Borrower Representative”), the Borrowing Subsidiaries party thereto, the
other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

This notice constitutes an Interest Election Request and the Borrower
Representative hereby gives you notice, pursuant to Section 2.08 of the Credit
Agreement, that it requests the conversion or continuation of a Revolving
Borrowing under the Credit Agreement, and in connection therewith the Borrower
Representative specifies the following information with respect to such
Borrowing and each resulting Borrowing:

 

1. Borrowing to which this request applies

    

Borrower:

  

 

 

Principal Amount:

  

 

 

Type1:

  

 

 

Interest Period2:

  

 

 

2. Effective date of this election3:             

  

 

 

 

1 

Specify whether the Borrowing to which this request applies is an ABR Borrowing
or a Eurodollar Borrowing.

2 

Applicable only if the Borrowing to which this request applies is a Eurodollar
Borrowing.

3 

Must be a Business Day.



--------------------------------------------------------------------------------

3. Resulting Borrowing[s]4

    

Principal Amount5:

  

 

 

Type6:

  

 

 

Interest Period7:

  

 

 

 

Very truly yours,

ASCENA RETAIL GROUP, INC., as Borrower Representative,

        By:

   

 

 

Name:

 

Title:

 

4 

If different options are being elected with respect to different portions of the
Borrowing specified in item 1 above, provide the information required by this
item 3 for each resulting Borrowing. Each resulting Borrowing shall be in an
aggregate amount that is an integral multiple of, and not less than, the amount
specified for a Borrowing of such Type in Section 2.02(c) of the Credit
Agreement.

5 

Indicate the principal amount of the resulting Borrowing and the percentage of
the Borrowing in item 1 above.

6 

Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

7 

Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months’ (or, if agreed to by each Lender, nine or twelve
months’) duration. Cannot extend beyond the Maturity Date. If an Interest Period
is not specified, then the Borrower Representative shall be deemed to have
selected an Interest Period of one month’s duration.



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to the (a) Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), among Ascena Retail Group, Inc., a Delaware corporation
(the “Company”), the Borrowing Subsidiaries party thereto, the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent and (b) Term Credit Agreement dated as of June 14, 2012
(as it may be amended, supplemented or otherwise modified, the “Term Credit
Agreement” and, together with the ABL Credit Agreement, the “Credit
Agreements”), among the Company, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity under each Credit
Agreement, the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreements,
Restated Security Agreement and Collateral Agreement referred to therein, as
applicable.

This Certificate is dated as of [ ], 20[ ] and is delivered pursuant to
Section 5.01(f) of the ABL Credit Agreement and Section 5.01(e) of the Term
Credit Agreement (this Certificate and each other Certificate heretofore
delivered pursuant to Section 5.01(f) of the ABL Credit Agreement and
Section 5.01(e) of the Term Credit Agreement being referred to as a
“Supplemental Perfection Certificate”), and supplements the information set
forth in the Perfection Certificate delivered on the Second Restatement
Effective Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Second Restatement Effective Date and prior to
the date hereof, the “Prior Perfection Certificate”); provided that Sections 2
and 15 (and the Schedules related thereto) shall be deemed a part of the
Supplemental Perfection Certificate solely with respect to the ABL Credit
Agreement.

The undersigned, an executive officer or a Financial Officer of the Company,
solely in his capacity as an officer, and not individually, hereby certifies to
the Administrative Agent and each other Lender Party and Secured Party with
respect to the Company and the Subsidiaries, as follows:

SECTION 1. Reserved.

SECTION 2. Except as set forth on Schedule 2 hereto,1 Schedule 2 to the Prior
Perfection Certificate sets forth, with respect to each Loan Party, the name and
address of any Person in the United States other than a Loan Party that has
possession of any Collateral, other than (a) any Inventory in transit with a
common carrier, (b) any Inventory maintained at a third party warehouse location
where such Collateral is held for not more than 60 days pending delivery to a
retail store upon the initial opening thereof

 

1  Schedule 2 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2 to the Prior Perfection Certificate that
are required in order for the information set forth on Schedule 2 to the Prior
Perfection Certificate, when combined with the information set forth on Schedule
2 hereto, to constitute a true and complete list of the name and address of each
such Person.



--------------------------------------------------------------------------------

(including the initial opening after the renovation or remodeling of a store)
and (c) any Inventory in possession of any such Person if the aggregate fair
value of all such Inventory in possession of such Person does not exceed
$1,000,000.

SECTION 3. Reserved.

SECTION 4. Reserved.

SECTION 5. Reserved.

SECTION 6. Equity Interests. Except as set forth on Schedule 6 hereto,2 Schedule
6 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all the stock, partnership interests, limited liability
company membership interests or other Equity Interests owned by such Loan Party,
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests.

SECTION 7. Debt Instruments. Except as set forth on Schedule 7 hereto,3 Schedule
7 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all promissory notes and other evidence of Indebtedness
evidencing (a) Indebtedness of the Company, the Acquired Company or any of their
respective Subsidiaries owing to such Loan Party and (b) Indebtedness of any
other Person in the principal amount of $5,000,000 or more held by such Loan
Party, specifying the creditor and debtor thereunder and the type and
outstanding principal amount thereof.

SECTION 8. Mortgaged Property. Except as set forth on Schedule 8 hereto,4
Schedule 8 to the Prior Perfection Certificate sets forth a true and complete
list, with respect to each Mortgaged Property, of (a) the exact name of the
Person that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant to clause
(a) above, the name of the current record owner of such property, as such name
appears in the records of the county recorder’s office for such property
identified pursuant to clause (c) below, and (c) the county recorder’s office in
which a Mortgage with respect to such property must be filed or recorded in
order for the Administrative Agent to provide constructive notice to third
parties of its mortgage lien.

 

2 

Schedule 6 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 6 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

3 

Schedule 7 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 7 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

4 

Schedule 8 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 8 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

 

2



--------------------------------------------------------------------------------

SECTION 9. Intellectual Property. Except as set forth on Schedule 9 hereto,5
Schedule 9 to the Prior Perfection Certificate sets forth, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, a true and complete list of each Loan Party’s
(a) Copyrights, Copyright Applications and exclusive Copyright Licenses (where a
Loan party is a licensee), (b) Patents and Patent Applications and
(c) Trademarks and Trademark Applications, in each case specifying the name of
the registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor.

SECTION 10. Commercial Tort Claims. Except as set forth on Schedule 10 hereto,6
Schedule 10 to the Prior Perfection Certificate sets forth a true and complete
list of commercial tort claims in excess of $1,000,000 held by any Loan Party,
including a brief description thereof.

SECTION 11. Deposit Accounts. Except as set forth on Schedule 11 hereto,7
Schedule 11 to the Prior Perfection Certificate sets forth a true and complete
list of all Deposit Accounts maintained by each Loan Party, other than (a) any
Deposit Account that is an operating account maintained by any Loan Party solely
for the use of one of its retail stores (or a group of 80 or fewer retail
stores) in which payments received from customers are deposited and which is not
an account to which amounts held in other deposit accounts of the Loan Parties
are swept, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses, in each case specifying the name and
address of the depositary institution, the type of account (including whether
such Deposit Account is a Concentration Account) and the account number.

SECTION 12. Securities Accounts. Except as set forth on Schedule 12 hereto,8
Schedule 12 to the Prior Perfection Certificate sets forth a true and complete
list of all securities accounts maintained by each Loan Party, specifying the
name and address of the financial institution holding the securities account
(including a securities intermediary or commodities intermediary), the type of
account and the account number.

 

5 

Schedule 9 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 9 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

6 

Schedule 10 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 10 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

7 

Schedule 11 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 11 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

8 

Schedule 12 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 12 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

3



--------------------------------------------------------------------------------

SECTION 13. Letter of Credit Rights. Except as set forth on Schedule 13 hereto,9
Schedule 13 to the Prior Perfection Certificate sets forth a true and complete
list of all letters of credit issued in favor of any Loan Party as the
beneficiary thereunder, other than any such letters of credit that constitute
“Supporting Obligations” within the meaning of the UCC.

SECTION 14. Chattel Paper. Except as set forth on Schedule 14 hereto,10 Schedule
14 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all chattel paper (whether tangible or electronic),
specifying the Loan Party and obligor thereunder, the type, the due date and
outstanding principal amount thereof.

SECTION 15. Credit Card Agreements. Except as set forth on Schedule 15 hereto,11
Schedule 15 to the Prior Perfection Certificate sets forth a true and complete
list of each Credit Card Agreement to which any Loan Party is a party.

[Signature page follows]

 

9 

Schedule 13 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 13 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

10 

Schedule 14 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 14 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

11 

Schedule 15 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 15 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[    ] day of [        ], 20[    ].

 

ASCENA RETAIL GROUP, INC.,

        by

   

 

 

Name:

 

Title:

 

5



--------------------------------------------------------------------------------

Schedule 2

Other Persons in Possession of Collateral

 

Loan Party

  

Name and Address of

Other Persons

that have possession

of any Collateral

(including county)

                 



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

Loan Party

   Issuer    Type of
Organization    Number
of Shares
Owned    Total
Shares
Outstanding    Percentage
of Interest
Pledged    Certificate
No. (if
uncertificated,
please indicate
so)                                                                           
                                                                                
                       

 

S6-2



--------------------------------------------------------------------------------

Schedule 7

Debt Instruments

 

Loan Party

   Debtor    Type of Instrument    Outstanding Principal
Amount                                                                        
                 



--------------------------------------------------------------------------------

Schedule 8

Mortgaged Property

 

Loan Party/Name of Owner

  

Name/Address/City/State/Zip Code

  

County/

Parish

  

UCC Filing Office/Local Filing
Office

                                                                                
        



--------------------------------------------------------------------------------

Schedule 9

Intellectual Property

 

  I. Copyrights

 

Registered Owner

  

Title

  

Registration Number

  

Expiration Date

                                                                                
        

 

  II. Copyright Applications

 

Registered Owner

  

Title

  

Application Number

  

Date Filed

                                                                                
        

 

  III. Exclusive Copyright Licenses (where a Loan Party is a licensee)

 

Licensee

  

Licensor

  

Title

  

Registration Number

  

Expiration Date

                                                                                
                                      



--------------------------------------------------------------------------------

  IV. Patents

 

Registered Owner

  

Title of Patent

  

Country

  

Type

  

Registration
Number

  

Issue

Date

  

Expiration

                                                                                
                                                                                

 

  V. Patent Applications

 

Registered Owner

  

Title of Patent

  

Country

  

Type

  

Application

Number

  

Date

Filed

                                                                                
                                                                    



--------------------------------------------------------------------------------

  VI. Trademarks

 

Registered Owner

  

Mark

  

Country

  

Application

No.

  

Registration

No.

  

Registration

Date

  

Expiration Date

                                                                                
                                                                                
                 



--------------------------------------------------------------------------------

  VII. Trademark Applications

 

Registered Owner

  

Mark

  

Country

  

Application

No.

  

Filing Date

                                                                                
                                      



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

Schedule 11

Deposit Accounts

 

Loan Party

  

Depositary Institution

(including address)

  

Type of

Account

  

Account Name and Number

                                                                                

Schedule 12

Securities Accounts

 

Loan Party

  

Financial Institution

(including address)

  

Type of

Account

  

Account Number

                                                                                
        

 

5



--------------------------------------------------------------------------------

Schedule 13

Letters of Credit

 

LC Number

   Issuing
Bank    Beneficiary    Purpose    Issue
Date    Expiration
Date    Face Value                                                            
                                                                                
                                      

Schedule 14

Chattel Paper

 

Loan Party

   Obligor    Type
(Tangible/Electronic)    Due Date    Outstanding
Principal  Amount                                                               
                                                        

Schedule 15

Credit Card Agreements

 

6



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [    ], 20     (this “Agreement”), is
entered into between [ENTITY NAME OF THE NEW SUBSIDIARY], a [type of entity and
jurisdiction of organization]1 (the “New Subsidiary”), and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain Amended and Restated Credit Agreement, dated as of January 3, 2011,
as further amended and restated as of June 14, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ascena
Retail Group, Inc., a Delaware corporation (the “Company”), the Borrowing
Subsidiaries party thereto, the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent. All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder, in each case as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including (a) all of the representations and warranties of the
Loan Parties set forth in Article III of the Credit Agreement, (b) all of the
covenants set forth in Articles V and VI of the Credit Agreement and (c) all of
the guaranty obligations set forth in Article X of the Credit Agreement. Without
limiting the generality of the foregoing, the New Subsidiary hereby guarantees,
jointly and severally with the other Loan Guarantors, to the Administrative
Agent, the Lenders, the Issuing Banks and the other Lender Parties, as provided
in Article X of the Credit Agreement (and subject to the limitations set forth
in Section 10.10 of the Credit Agreement), the prompt payment and performance of
the Guaranteed Obligations in full when due (whether at stated maturity, by
acceleration or otherwise) strictly in accordance with the terms thereof, and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, upon acceleration or otherwise) the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

1 

Shall be a Domestic Subsidiary.



--------------------------------------------------------------------------------

2. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

3. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement shall become effective when a counterpart hereof executed on behalf of
the New Subsidiary shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary and the
Administrative Agent and their respective successors and permitted assigns, and
shall inure to the benefit of the New Subsidiary, the Administrative Agent and
the other Lender Parties and their respective successors and assigns, except
that the New Subsidiary may not assign or otherwise transfer any of its rights
or obligations hereunder or any interest herein (and any attempted assignment or
transfer by the New Subsidiary shall be null and void), except as expressly
contemplated by the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement.

4. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[NEW SUBSIDIARY],

by:

   

 

 

Name:

 

Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

by:

   

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 3, 2011, as further amended and restated as of June 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”), among Ascena Retail Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Revolving Loan(s) (as well as any note(s) evidencing
such Revolving Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company or any of its
Subsidiaries within the meaning of Section 881(c)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Company or any of its
Subsidiaries as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 3, 2011, as further amended and restated as of June 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”), among Ascena Retail Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Company or any of its
Subsidiaries within the meaning of Section 881(c)(3)(B) of the Code, and (iv) it
is not a controlled foreign corporation related to the Company or any of its
Subsidiaries as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”), among Ascena Retail Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company or any of its Subsidaries within the meaning of
Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company or
any of its Subsidiaries as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

   

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”), among Ascena Retail Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Amended and Restated Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Company or any of its
Subsidiaries within the meaning of Section 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Company or any of its Subsidiaries as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

 

[NAME OF LENDER]

By:

   

Name:

 

Title:

Date:                          , 20[    ]